                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-00285

NICOLAS DONEZ,

       Plaintiff,

v.

LEPRINO FOODS COMPANY,

       Defendant.



      PLAINTIFF’S APPENDIX TO MOTION RESPONSE IN OPPOSITION TO
            DEFENDANT’S MOTION FOR SUMMARY JUDGMENT



1.     Excerpts from 30(b)(6) Deposition of Stephen Schmidt ………………………1-15

2.     Excerpts from Nicolas Donez Deposition ……………………………………..16-25

3.     Excerpts from Julia Lambert Deposition ………………………………………16-32

4.     Excerpts from Rita Esterly Deposition …………………………………………33-40

5.     Excerpts from Heather Donez Deposition ………………………………………41-56

6.     State v. Levar, Morgan County, Case No. 16CR36, Trial Transcript for
       10/4/2016 (“Crim. Trans. I”) ……………………………………………………57-266

7.     State v. Levar, Morgan County, Case No. 16CR36, Trial Transcript for
       10/5/2016 (“Crim. Trans. II”) ……………………………………………………267-327

8.     Defendant’s Responses to Plaintiff’s First Set of Discovery ……………………328-346

9.     Leprino Investigation File, Deposition Exhibit 25 ………………………………347-359

10.    February 22, 2016 Police Report, Deposition Exhibit 28 ………………………..360-384

11.    Email Dated 2/22/2016 re: Police Report, Deposition Exhibit 27 ……………….385-388

12.    Email dated 2/26/2015 re: Award, Deposition Exhibit 24 ………………………389


                                          1
13.   Leprino’s Employee Handbook, Deposition Ex. 22 ……………………………...390-428

14.   Jury Verdict from State v. Levar, Morgan County, Case No. 16CR36……………429

15.   Leprino Response to Charge of Discrimination …………………………………..430-433

16.   Denver Business Journal Article…………………………………………………..434

17.   Lara Termination Notice, LEP0372……………………………………………….435

18.   Morrison Termination, Deposition Ex. 32…………………………………………436

19.   Crystal Campos Statement for Leprino Investiation ………………………………437

20.   Crystal Campos Termination ………………………………………………………438

21.   Dryer Warning, Deposition Ex. 32………………………………………………….439

22.   Jedidiah Camacho Termination Letter, Deposition Ex. 30. …………………………440




                                        2
                                                                              Schmidt
                                                                             11/08/2019                                       ND Appx., p.1
                                                                                                                                                Page 3
                                                                                     1                            I N D E X
                                                                                     2    EXAMINATION:                               PAGE
                                                                Page 1               3    By Ms. Burma                                              5
          1              IN THE UNITED STATES DISTRICT COURT                         4
                                                                                     5
          2                 FOR THE DISTRICT OF COLORADO                                  EXHIBITS:                             PAGE
          3   Civil Action No. 19-CV-00285-CMA                                       6
              _____________________________________________________                       Exhibit 20     Plaintiff's Fifth Amended                  6
          4
              NICOLAS DONEZ,                                                         7                   Notice of Rule 30(b)(6)
          5                                                                                              Deposition
              Plaintiff,                                                             8
          6                                                                               Exhibit 21     Fort Morgan                               24
              v.
          7                                                                          9                   Self-Identification Race
              LEPRINO FOODS COMPANY,                                                                     Data for 30(b)(6) Deposition
          8                                                                         10
              Defendant.
          9   _____________________________________________________                       Exhibit 22     Employee Handbook, LEP0060 -              37
                                                                                    11                   97
         10      RULE 30(B)(6) DEPOSITION OF LEPRINO FOODS COMPANY
                            GIVEN BY STEVEN C. SCHMIDT
         11                        November 8, 2019                                 12    Exhibit 23     Standards of Ethical and                  44
              _____________________________________________________                                      Business Conduct (Revised
         12                                                                         13                   January 12, 2012), LEP0005 -
         13             PURSUANT TO NOTICE and the appropriate                                           30
              rules of civil procedure, the deposition of STEVEN C.                 14
         14   SCHMIDT, as representative of Leprino Foods Company,                        Exhibit 24     Email from Ms. Groves to                  74
              called for examination by the Plaintiff, was taken on
         15   Friday, November 8, 2019, commencing at 11:13 a.m. at                 15                   Multiple People, 2/26/2015,
              Campbell Killin Brittan & Ray, LLC, 270 St. Paul                                           re: Go the Extra Mile award
         16   Street, Suite 300, Denver, Colorado, before Carmen                    16                   (Archived), CONFIDENTIAL
              Murphy, a Registered Professional Reporter and Notary
         17   Public in and for the State of Colorado.                                                   LEP0988
                                                                                    17
         18                                                                               Exhibit 25     Fort Morgan Altercation                   77
         19                                                                         18                   Documents, LEP0140 - 152
                                    Dauster|Murphy
         20                      www.daustermurphy.com                              19    Exhibit 26     Evidence/Property,                        90
                                     303.522.1604                                                        CONFIDENTIAL LEP0211
         21
                                                                                    20
         22                                                                               Exhibit 27     Email Chain, top one dated                98
         23
                                                                                    21                   2/22/2016, re: Turnover
                                                                                                         number at FTM, CONFIDENTIAL
         24                                                                         22                   LEP0939 - 942
         25
                                                                                    23    Exhibit 28     Fort Morgan Police                        100
                                                                                                         Department Incident Report,
                                                                                    24                   CONFIDENTIAL LEP0212 - 236

                                                                                    25


                                                               Page 2                                                                           Page 4
                                                                                     1    EXHIBITS (continued):                      PAGE
  1   APPEARANCES:
                                                                                     2    Exhibit 29     Letter to Mr. Gibson from                 111
  2   ON BEHALF OF THE PLAINTIFF:                                                                        Mr. Schmidt, 2/18/2016, re:
                                                                                     3                   OSHA Activity No. 1062178,
                                                                                                         CONFIDENTIAL LEP0392 - 393
  3                AMY BURMA, ESQ.                                                   4
                   Burma Law Offices, LLC                                                 Exhibit 30     Letter to Mr. Camacho from                116
  4                1035 Pearl Street                                                 5                   Mr. Cole, 9/17/2012,
                                                                                                         CONFIDENTIAL LEP0370
                   Suite 325
                                                                                     6
  5                Boulder, Colorado 80302                                                Exhibit 31     Employee Job Performance                  122
                   720-464-5655                                                      7                   Disciplinary Notification,
  6                amy@burmalawoffices.com                                                               re: Shawn Morrison,
                                                                                     8                   CONFIDENTIAL LEP0375

  7   ON BEHALF OF THE DEFENDANT:                                                    9    Exhibit 32     Memo to Personnel File from               124
                                                                                                         Mr. Cole, 11/7/2012, re:
  8                WILLIAM C. BRITTAN, ESQ.                                         10                   Chris Dreher, CONFIDENTIAL
                                                                                                         LEP1158
                   Campbell Killin Brittan & Ray, LLC                               11
  9                270 St. Paul Street                                                    Exhibit 33     Memo to Mr. Carrillo-Nunez                125
                   Suite 300                                                        12                   from Mr. Frisbie,
                                                                                                         11/29/2018, re: Violation
 10                Denver, Colorado 80206                                           13                   of Harassment Prevention
                   303-322-3400                                                                          Policy - Termination of
 11                bbrittan@ckbrlaw.com                                             14                   Employment, CONFIDENTIAL
                                                                                                         LEP389
                                                                                    15
 12   Also Present:                                                                       Exhibit 34     Profit-Sharing Document                   127
                                                                                    16
 13                Susanne E. Jennings, Esq., Leprino Foods
                                                                                    17
                                                                                          PREVIOUSLY MARKED EXHIBITS:                       PAGE
 14                                                                                 18
 15
 16                                                                                 19    Exhibit 5                                                42
 17                                                                                 20    Exhibit 14                                               121
 18
 19                                                                                 21    Exhibit 18                                               92
 20
                                                                                    22    Exhibit 19                                               91
 21
 22                                                                                 23
 23
                                                                                    24
 24
 25                                                                                 25

1 of 50 sheets                                                           Page 1 to 4 of 152                                            Dauster|Murphy 303.522.1604
                                                                      Schmidt
                                                                     11/08/2019                                   ND Appx., p.2
                                                      Page 37                                                                       Page 39
 1           Q.    Would that be a decision that Kelly Soja                 1     aren't included.
 2   would be involved in?                                                  2             Q.   (BY MS. BURMA) Okay. Now, have you
 3           A.    No.                                                      3     gotten to the section of disciplinary policies?
 4           Q.    Okay. Does Leprino Foods have written                    4             A.   Yes.
 5   policies regarding what factors should be determined                   5             Q.   Is this the disciplinary policies for
 6   in deciding whether or not to promote an employee?                     6     the employees at the Fort Morgan plant?
 7           A.    Not that I'm aware of.                                   7             A.   Yes.
 8           Q.    I want to switch topics a little bit                     8             Q.   Do different plants have different
 9   here and talk about Leprino's actual policies that                     9     employee handbooks?
10   they had that are pertinent to this case.                             10             A.   Yes.
11                 Can you -- did Leprino have disciplinary                11             Q.   Why is that?
12   policies for its employees at the Fort Morgan plant?                  12             A.   We -- they're different.
13           A.    The Fort Morgan Employee Guidebook has                  13             Q.   Okay. For the Fort Morgan plant, did
14   their disciplinary policy.                                            14     Leprino have any zero tolerance policies?
15           Q.    Okay. And the Employee Guidebook, is                    15             A.   Not that I'm aware of.
16   that the Employee Handbook?                                           16             Q.   Do you know -- can you describe to me
17           A.    Yes.                                                    17     what your understanding of a zero tolerance policy
18           Q.    Okay. I'll hand you what we'll mark as                  18     is?
19   Exhibit 22.                                                           19             A.   My definition of a zero tolerance policy
20           (Exhibit 22 marked for identification.)                       20     means that you're not going to tolerate it, and
21           Q.    (BY MS. BURMA) And I'll give you time                   21     whatever the infraction is, is going to be thoroughly
22   to look through it. Let me know if you recognize                      22     investigated, and that disciplinary action is going
23   this document.                                                        23     to be taken up to and including termination based on
24           A.    I do.                                                   24     what's learned in the investigation.
25           Q.    Okay. Can you tell me what it is?                       25             Q.   Well, how does that differ from just

                                                      Page 38                                                                       Page 40
 1           A.    It is the Fort Morgan Employee Handbook.                 1     conducting an investigation and -- strike that.
 2           Q.    And is this -- does the Employee                         2                  Does zero tolerance always result in
 3   Handbook contain all of the disciplinary policies for                  3     termination if it's determined that there was a
 4   employees at the Fort Morgan plant, or are there                       4     violation of the policy?
 5   additional policy and procedure documents that have                    5             A.   It depends. It depends on the degree of
 6   other guidelines?                                                      6     the violation and what was learned in the
 7           A.    Fort Morgan disciplinary guidelines are                  7     investigation.
 8   in this book. They are supposed to be. Mine stops                      8             Q.   Okay. Let's take, for example, like,
 9   at page 30.                                                            9     drugs. If an employee is determined that they had
10                 MR. BRITTAN: I'm sorry, yours --                        10     drugs on them at the time that they were at work,
11                 THE DEPONENT: Mine stops at page 30.                    11     would that be something that they would be
12                 MR. BRITTAN: Oh. Here. Let me --                        12     immediately terminated for?
13                 MS. BURMA: Oh.                                          13             A.   That would be on a very high scale of
14                 THE DEPONENT: Disciplinary guidelines                   14     severity and would lead to termination, yes.
15   are on page 33.                                                       15             Q.   Is there any circumstance in which an
16                 MS. BURMA: Take mine. I'm sorry.                        16     employee would have drugs on them -- illegal drugs on
17                 MR. BRITTAN: So we need to probably                     17     them during the time that they are working where they
18   mark another one as an exhibit, because the one                       18     would not be terminated?
19   that's been marked as Exhibit 22 is apparently short.                 19             A.   I can't speculate on that.
20   He can use mine.                                                      20             Q.   Are you aware of any such situation?
21                 MS. BURMA: Okay. I thought I had                        21             A.   Of?
22   checked all of them.                                                  22             Q.   Of an employee who had illegal drugs on
23                 MR. BRITTAN: So at a break, we can                      23     them and was not terminated?
24   re-mark this one as Exhibit 22.                                       24             A.   The times that I have been involved or
25                 MS. BURMA: Here are the pages that                      25     been over human resources --
                                                                Page 37 to 40 of 152                                                   10 of 50 sheets
                                                                      Schmidt
                                                                     11/08/2019                                     ND Appx., p.3
                                                      Page 41                                                                     Page 43
  1               Q.   Yes.                                                 1               A.   It's the Human Resources Workplace
  2               A.   -- when that has been found, there has               2     Security Policy.
  3   been termination.                                                     3               Q.   Is that provided to employees?
  4               Q.   Any other conduct that, in your                      4               A.   It would be available to employees.
  5   experience, has resulted in termination?                              5               Q.   Is it -- strike that.
  6               A.   Any other conduct?                                   6                    Did hourly employees receive training on
  7               Q.   Such as -- is there anything else that               7     policies and procedures at the Fort Morgan plant?
  8   you can think of similar to being found with illegal                  8               A.   Yes.
  9   drugs that would result in immediate termination?                     9               Q.   How often did that training take place?
 10               A.   There is so -- again, everything is                 10               A.   It depends what policy it was.
 11   viewed through the scale of severity.                                11               Q.   What about for harassment and
 12               Q.   Uh-huh.                                             12     discrimination?
 13               A.   And things that reach the end of the                13               A.   Trying to recall back then whether it
 14   scale of severity as the most severe -- whether it's                 14     was annual or biannual.
 15   harassment, whether it's workplace violence -- will                  15               Q.   So either annually or biannually,
 16   lead to termination.                                                 16     employees were provided training on harassment or
 17               Q.   Okay.                                               17     discrimination; is that fair?
 18               A.   After an investigation.                             18               A.   Yes.
 19               Q.   So in your mind, zero tolerance doesn't             19               Q.   What did that training consist of?
 20   mean, if you -- if it's determined that you violated                 20               A.   Back then, I believe it was a leader-led
 21   that policy, you're automatically fired?                             21     PowerPoint presentation on harassment.
 22               A.   Correct.                                            22               Q.   Do you recall how long the training
 23               Q.   Okay. Did the Fort Morgan plant have a              23     would take for harassment/discrimination?
 24   progressive disciplinary policy?                                     24                    MR. BRITTAN: Let me just object to the
 25               A.   Yes. It's in this section.                          25     extent that it's a compound question. I don't know

                                                      Page 42                                                                     Page 44
  1               Q.   And what is a progressive                            1     if harassment and discrimination are two different --
  2   disciplinary -- what was Leprino's progressive                        2                    MS. BURMA: Okay.
  3   disciplinary policy?                                                  3                    MR. BRITTAN: But to the extent you can
  4               A.   Leprino's or Fort Morgan's?                          4     answer, go ahead.
  5               Q.   Fort Morgan's.                                       5               Q.   (BY MS. BURMA) Let's clear that up,
  6               A.   So it's outlined on this section on                  6     then.
  7   page 33, which -- a 5-step process, with the                          7                    Did Leprino have a harassment policy at
  8   paragraph below it that says, "There are situations,                  8     the Fort Morgan plant?
  9   however, where discipline is warranted (up to and                     9               A.   Yes.
 10   including termination) without the use of                            10               Q.   Did Leprino have a discrimination
 11   progressive" disciplinary -- "progressive discipline                 11     policy?
 12   or counseling. Each situation is reviewed carefully                  12               A.   Yes.
 13   with action taken appropriate to the                                 13               Q.   Were they the same policy?
 14   specific...circumstances."                                           14               A.   No.
 15               Q.   Is this policy in place in                          15               Q.   Okay. What's -- first of all, is the
 16   February 2016?                                                       16     harassment and discrimination policy in Exhibit 22?
 17               A.   I believe so.                                       17               A.   No.
 18               Q.   What was -- did Leprino have a separate             18               Q.   Let's mark this as Exhibit 23.
 19   policy for workplace violence?                                       19               (Exhibit 23 marked for identification.)
 20               A.   We have a workplace security policy,                20               (Discussion off the record.)
 21   yes.                                                                 21               Q.   (BY MS. BURMA) Do you recognize
 22               Q.   Okay. And if you look at Exhibit 5.                 22     Exhibit 23?
 23                    MR. BRITTAN: In here.                               23               A.   Yes.
 24               Q.   (BY MS. BURMA) Can you tell me what                 24               Q.   Can you tell me what that document is?
 25   Exhibit 5 is?                                                        25               A.   Standards of Ethical and Business
11 of 50 sheets                                                 Page 41 to 44 of 152                                       Dauster|Murphy 303.522.1604
                                                                          Schmidt
                                                                         11/08/2019                                     ND Appx., p.4
                                                          Page 61                                                                         Page 63
 1   indicating whether or not Rita Esterly received                            1     complaints of workplace violence to?
 2   training on this policy during her on-board training?                      2                A.   They can report them to their
 3              A.   I'm unsure.                                                3     supervisor, their managers, human resources, the
 4              Q.   Or any documentation that Rita Esterly                     4     plant manager, corporate office, ethics point
 5   received training on this policy at any other time?                        5     hotline.
 6              A.   I'm unsure.                                                6                Q.   Are the complaints required to be
 7              Q.   Okay. Should disciplinary issues be                        7     written?
 8   documented in employees' personnel files?                                  8                A.   No.
 9              A.   Can you say that again?                                    9                Q.   And so oral complaints are investigated
10              Q.   Should disciplinary issues --                             10     to the same extent as written complaints?
11   disciplinary actions be documented in employees'                          11                A.   Yes.
12   personnel files?                                                          12                Q.   Once a complaint has been made, what is
13                   MR. BRITTAN: Let me object.                               13     the investigative process for workplace violence
14                   Again, can you indicate in which                          14     violations?
15   paragraph of Exhibit A on the fifth amended 30(b)(6)                      15                A.   It's the same as any investigation
16   notice of deposition this narrative falls within?                         16     process.
17                   MS. BURMA: 17.                                            17                Q.   Okay. So before we get to the process,
18                   MR. BRITTAN: That addresses factual                       18     does the process for, say, a complaint of
19   information. This is not factual information. This                        19     discrimination differ just in the procedure from the
20   is more of an opinion.                                                    20     process for a violation of workplace violence?
21              Q.   (BY MS. BURMA) Okay. I will rephrase.                     21                A.   No.
22                   Is it Leprino Foods' policy to include                    22                Q.   Okay. So with respect to investigations
23   disciplinary actions in an employee's personnel file?                     23     for violations of Leprino policies, what is the
24              A.   Formal disciplinary action, yes.                          24     procedure?
25              Q.   What about informal disciplinary action,                  25                A.   So generally speaking, the complaint

                                                          Page 62                                                                         Page 64
 1   are those included in employees' personnel files?                          1     would reach human resources. Human resources would
 2              A.   Can you explain what "informal                             2     initiate a formal investigation that would entail
 3   disciplinary action" is?                                                   3     gathering statements, talking to witnesses,
 4              Q.   You said, yes, formal disciplinary                         4     looking -- assessing the facts gathered.
 5   actions would be included in a personnel file,                             5                Q.   And in this case, it would have been
 6   correct?                                                                   6     Rita Esterly and Julia Lambert that would have been
 7              A.   Yes.                                                       7     responsible for that initial investigation?
 8              Q.   Are there informal disciplinary actions?                   8                A.   No.
 9              A.   There may be a coaching or counseling.                     9                Q.   Who would have been responsible?
10              Q.   Would that be included in an employee's                   10                A.   Risa Esterly.
11   personnel file?                                                           11                Q.   Okay. Did -- does Leprino Foods have
12              A.   It depends.                                               12     guidelines as to how these investigations are
13              Q.   What does it depend on?                                   13     supposed to be completed, other than what's in the
14              A.   Whether it's put in the file or not.                      14     documents that -- the policies that we've already
15              Q.   Does Leprino Foods have a policy as to                    15     seen?
16   whether or not informal disciplinary actions should                       16                     MR. BRITTAN: Let me object to the
17   be documented?                                                            17     question as vague.
18              A.   Coaching and counselings. We don't call                   18                     Go ahead.
19   them informal disciplinary actions.                                       19                Q.   (BY MS. BURMA) I'll state it
20              Q.   Does Leprino Foods have a policy as to                    20     differently.
21   whether coaching or counseling should be documented                       21                     Does -- to your knowledge, did Rita
22   in an employee's personnel file?                                          22     Esterly receive any policy that is separate from
23              A.   No.                                                       23     employee policies regarding how to conduct
24              Q.   With respect to the workplace violence                    24     investigations?
25   policy, who are employees supposed to report                              25                A.   No.

                                                                    Page 61 to 64 of 152                                                     16 of 50 sheets
                                                                         Schmidt
                                                                        11/08/2019                                    ND Appx., p.5
                                                         Page 65                                                                        Page 67
  1               Q.   Does -- is there any written policy for                 1     this case, a two-over-one review.
  2   Leprino Foods as to how human resources are supposed                     2             Q.     (BY MS. BURMA) Okay. Does Leprino
  3   to conduct investigations that only applies to human                     3     Foods have any guidelines as to what the regional HR
  4   resources managers that's not to employees?                              4     manager can handle on her own or make that decision
  5               A.   No.                                                     5     on her own versus what needs to be escalated up?
  6               Q.   Is there any written training material                  6             A.     Yes. We had general guidelines around
  7   that's provided to human resources managers regarding                    7     escalation procedures of what authority level was.
  8   how to conduct investigations at Leprino Foods, other                    8             Q.     Okay. And what did those guidelines
  9   than the policies and procedures?                                        9     provide? Did they provide specifics saying that, you
 10               A.   Yeah. So what I'm unsure of is the                     10     know, in instances of violations of these policies,
 11   written procedure.                                                      11     this needs to be brought to the attention of the
 12               Q.   Uh-huh.                                                12     regional manager?
 13                    Or -- when I say "written procedure,"                  13             A.     Yes. And what I don't know is, in that
 14   that when you get a complaint, you need to document                     14     time period of '16, whether those were in written
 15   it, you know, take statements and, you know, what --                    15     format or verbally conveyed.
 16   what an HR manager should do once they receive a                        16             Q.     Okay. If they were written, would
 17   complaint.                                                              17     Leprino Foods still have copies of those policies?
 18               A.   So conducting investigations is a core                 18             A.     It wasn't a policy.
 19   competency of a senior-level HR manager.                                19             Q.     Or procedures, guidelines.
 20               Q.   Okay.                                                  20             A.     Possibly.
 21               A.   So when we hire a senior-level HR                      21             Q.     Does workplace violence have to include
 22   manager, they come with that experience and                             22     touching?
 23   education.                                                              23             A.     No.
 24               Q.   Okay. Leprino Foods doesn't have                       24             Q.     Does it have to involve the police?
 25   anything separate to say, "This is how we do it here                    25             A.     No.

                                                         Page 66                                                                        Page 68
  1   at our company"?                                                         1             Q.     Can it consist of something as putting
  2               A.   Nothing other than what's in those                      2     your hand on someone's shoulder?
  3   documents.                                                               3             A.     Well, it depends on putting your hand
  4               Q.   Okay. Who's responsible for determining                 4     someone's shoulder.
  5   whether an employee gets a warning or gets                               5             Q.     Okay. If an employee walks up, puts
  6   terminated?                                                              6     their hand on an employee's shoulder -- another
  7               A.   Generally speaking?                                     7     employee's shoulder, would that constitute a
  8               Q.   In this case, who was responsible for                   8     violation of the workplace violence policy?
  9   determining whether -- strike that.                                      9                    MR. BRITTAN: Let me, again, object.
 10                    At the Fort Morgan plant, prior to 2016,               10     The request, Exhibit A, paragraph 17, talks about
 11   who was responsible for determining whether an                          11     factual information relating to the Leprino Foods
 12   employee was disciplined or terminated?                                 12     employee policies. You're asking now hypothetical
 13                    MR. BRITTAN: Let me just object as                     13     questions --
 14   vague.                                                                  14                    MS. BURMA: I'm trying to --
 15                    But go ahead and answer if you can.                    15                    MR. BRITTAN: -- and opinion questions.
 16               A.   Yeah. So it depends. And it depends on                 16                    MS. BURMA: I'm trying to obtain the
 17   what the violation or the infraction is. So if it's                     17     definition of "workplace violence," and I believe
 18   a job performance around just conducting your job,                      18     this is definitely within the realm of the 30(b)(6).
 19   that would normally follow the progressive                              19                    MR. BRITTAN: Well, I think he's already
 20   disciplinary process that is in the handbook.                           20     provided you with his definition and the definition
 21                    If it's something of this magnitude,                   21     of the policy of workplace violence for Leprino, so
 22   like workplace violence, then the regional HR manager                   22     that, to me, is factual information. So I'll make an
 23   is involved with the plant. And in this case --                         23     objection as to the scope of this, and I believe it's
 24   cases of this magnitude are then escalated to me.                       24     outside the Rule 30(b)(6).
 25                    So there's a one-over-one review; and in               25                    Now, if you want to answer in your
17 of 50 sheets                                                    Page 65 to 68 of 152                                          Dauster|Murphy 303.522.1604
                                                                        Schmidt
                                                                       11/08/2019                                   ND Appx., p.6
                                                        Page 73                                                                     Page 75
  1   accurate? Was that Leprino's policy in 2016 for the                     1             A.   It's an award -- it's an employee
  2   Fort Morgan plant?                                                      2     recognition award.
  3               A.   It's in the Fort Morgan handbook.                      3             Q.   (BY MS. BURMA) Do you know if -- I
  4               Q.   So is that accurate?                                   4     mean, this email seems to indicate that Mr. Donez was
  5               A.   Well, it's prohibited. It says it's                    5     provided with that award; is that correct?
  6   prohibited.                                                             6                  MR. BRITTAN: Same objection. Outside
  7               Q.   Okay. So was it Leprino's policy to                    7     the scope.
  8   prohibit horseplay at the Fort Morgan plant in 2016?                    8                  Go ahead and answer in your individual
  9               A.   Yes.                                                   9     capacity.
 10               Q.   Okay.                                                 10             A.   I would like to read it first.
 11               A.   And it depends on the degree of it.                   11             Q.   (BY MS. BURMA) Go ahead. Let me know
 12               Q.   Well, here, it doesn't say it depends on              12     when you're finished.
 13   the degree, correct? Does this -- does this include                    13             A.   It appears that he may have been awarded
 14   whether or not it's the degree of horseplay?                           14     one of these, yes.
 15               A.   It does not.                                          15             Q.   And that was in -- approximately a year
 16               Q.   And does this policy define "horseplay"?              16     before he was terminated, correct?
 17               A.   Not that I saw there.                                 17                  MR. BRITTAN: Objection. Same
 18               Q.   Okay. I'm going to switch to Mr. Donez                18     objection. Outside the scope.
 19   at this point.                                                         19                  Go ahead and answer.
 20                    Was Mr. Donez qualified for his position              20             A.   It appears that way.
 21   at the time of his employment?                                         21             Q.   (BY MS. BURMA) Okay. When did you
 22                    MR. BRITTAN: Object to the form.                      22     personally first become aware of the incident on
 23   Vague.                                                                 23     February 9, 2016, between Mr. Donez and Frank Levar?
 24               A.   He had been acting in the capacity of a               24             A.   That day. Probably no more than
 25   foreperson for years.                                                  25     30 minutes after it took place.

                                                        Page 74                                                                     Page 76
  1               Q.   (BY MS. BURMA) Were you aware of any                   1             Q.   Were you physically in the Fort Morgan
  2   issues regarding Mr. Donez's employment prior to his                    2     plant, or were you in a different location?
  3   termination?                                                            3             A.   I was actually en route to Fort Morgan
  4                    MR. BRITTAN: Objection. Outside the                    4     for a meeting.
  5   scope of the Rule 30(b)(6) notice.                                      5             Q.   Okay. Did you -- where was your
  6                    Go ahead and answer in your individual                 6     day-to-day office?
  7   capacity.                                                               7             A.   The corporate headquarters in Denver.
  8               A.   I personally was not aware of any.                     8             Q.   Okay. After the -- how did you learn
  9               Q.   (BY MS. BURMA) I'm going to hand you                   9     about the incident?
 10   what we'll mark as 24.                                                 10             A.   I received a phone call from Kelly Soja.
 11               (Exhibit 24 marked for identification.)                    11     She knew I was on my way up to Fort Morgan, and she
 12               Q.   (BY MS. BURMA) So first of all, who is                12     had received a phone call alerting her of the
 13   Kenny Duggan?                                                          13     situation.
 14               A.   I believe he was a former supervisor.                 14             Q.   What did Ms. Soja tell you?
 15               Q.   Does it sound right saying that he was                15             A.   She told me that there was an incident
 16   Mr. Donez's supervisor at the -- in the final years?                   16     in the Fort Morgan plant, and that was it.
 17                    MR. BRITTAN: Objection. Outside the                   17             Q.   Did she say whether or not an employee
 18   scope of the Rule 30(b)(6) deposition notice.                          18     was -- was hurt?
 19                    Go ahead and answer if you can in your                19             A.   She may have. I don't recall.
 20   individual capacity.                                                   20             Q.   Do you know if she named the employee?
 21               A.   Yeah, I did not know if he was his                    21             A.   I don't recall.
 22   supervisor.                                                            22             Q.   Do you know if she said there was an
 23               Q.   (BY MS. BURMA) Okay. What's the Go the                23     assault or a fight?
 24   Extra Mile Award?                                                      24             A.   I believe she said there was a fight.
 25                    MR. BRITTAN: Same objection.                          25             Q.   Any other information that you can
19 of 50 sheets                                                   Page 73 to 76 of 152                                       Dauster|Murphy 303.522.1604
                                                                        Schmidt
                                                                       11/08/2019                                      ND Appx., p.7
                                                        Page 77                                                                     Page 79
 1   recall from that conversation with Kelly Soja?                           1                   THE DEPONENT: Oh, okay.
 2            A.      No. It was a short phone call alerting                  2              A.   The additional statement I'm aware of is
 3   me of the situation.                                                     3     that he confirmed with Risa over the telephone after
 4            Q.      Did you -- what was your response to                    4     Risa received the Fort Morgan police report that --
 5   Kelly Soja?                                                              5     Nick did confirm with her that he told the police
 6            A.      "I'm about 40 minutes from Fort Morgan."                6     that when Frank pushed him, he pushed Frank back.
 7            Q.      Did you give Ms. Soja any instructions                  7              Q.   (BY MS. BURMA) Okay. And that was a
 8   on -- regarding what action to take with respect to                      8     police statement, not a statement obtained by Leprino
 9   this incident?                                                           9     Foods?
10            A.      I didn't need to.                                      10                   MR. BRITTAN: Object to the form.
11            Q.      Okay. And why didn't you need to?                      11                   Go ahead.
12            A.      Because she's a seasoned human resources               12              A.   The statement was obtained by the Fort
13   professional.                                                           13     Morgan police, and then, as I said, Nick confirmed
14            Q.      Did Leprino Foods conduct an                           14     that with Risa over the telephone.
15   investigation involving the incident on February 9,                     15              Q.   (BY MS. BURMA) Leprino Foods conducted
16   2016?                                                                   16     its own separate investigation regarding the incident
17            A.      Yes.                                                   17     on February 9, 2016, correct?
18            Q.      And I'm going mark this as 25.                         18              A.   We conducted an investigation, and then
19            (Exhibit 25 marked for identification.)                        19     there came a point when the Fort Morgan Police
20           Q.       (BY MS. BURMA) Can you tell me what                    20     Department took over.
21   this document is?                                                       21              Q.   So Leprino Foods conducted an
22            A.      It appears to be a compilation of notes                22     investigation, and the Fort Morgan police conducted
23   and investigation reports --                                            23     an investigation, correct?
24            Q.      To your knowledge, is this --                          24              A.   Yes.
25                    MR. BRITTAN: Hold on.                                  25              Q.   And in Leprino Foods' investigation, we

                                                        Page 78                                                                     Page 80
 1                    Did you finish your answer?                             1     only have the one statement from Mr. Donez, correct?
 2            A.      -- and statements.                                      2                   MR. BRITTAN: Object to the form.
 3           Q.       (BY MS. BURMA) Oh. I apologize.                         3                   Go ahead.
 4                    Is this Leprino Foods' investigation                    4              A.   There's one written statement from
 5   file for the February 9, 2016, incident?                                 5     Mr. Donez.
 6            A.      It's a portion of it.                                   6              Q.   (BY MS. BURMA) Okay. Who was involved
 7            Q.      What else would have been included in                   7     with investigating the incident for Leprino Foods?
 8   the investigation file?                                                  8              A.   Risa Esterly, Kelly Soja. I believe
 9            A.      The Fort Morgan police report.                          9     those were the only two that were investigating.
10            Q.      Okay. Anything other than the Fort                     10              Q.   Did Leprino Foods cooperate with the
11   Morgan police report?                                                   11     police during the investigation?
12            A.      Not that I recall.                                     12              A.   Yes.
13                    There would also -- I don't know if it's               13              Q.   Were there any restrictions placed on
14   in here. There would also be Nick Donez's written                       14     Leprino Foods' cooperation with the police?
15   statement that was provided.                                            15              A.   No.
16            Q.      I believe that is in here.                             16              Q.   Did Leprino Foods provide the police
17            A.      Is that in here?                                       17     with all the documents that they asked for from
18            Q.      Yeah. It's at the bottom, if you look                  18     Leprino?
19   at LEP0147.                                                             19              A.   Yeah. So the police requested
20            A.      Yes.                                                   20     statements we had gathered. We provided those to the
21            Q.      Is there any additional statement from                 21     police. We provided -- we gave them access to the
22   Nick Donez that Leprino Foods took that you are aware                   22     facility. We gave them access to the employees they
23   of?                                                                     23     wanted to speak with.
24                    MR. BRITTAN: Object to the form.                       24              Q.   Do you recall if the police ever asked
25                    Go ahead and answer.                                   25     for a copy of Mr. Levar's employment file?

                                                                  Page 77 to 80 of 152                                                   20 of 50 sheets
                                                                          Schmidt
                                                                         11/08/2019                                       ND Appx., p.8
                                                          Page 81                                                                        Page 83
  1               A.   I'm not sure.                                            1     received the Fort Morgan Police Department report
  2               Q.   Were there any time limits placed on                     2     that confirmed what Nick had told them; that when he
  3   Leprino Foods' investigation of this incident?                            3     pushed -- that when Frank pushed him, he pushed Frank
  4               A.   No.                                                      4     back, she had a telephone conversation with Nick, and
  5               Q.   Was there any restrictions as to how                     5     he confirmed that.
  6   many interviews Leprino Foods could conduct with                          6               Q.   I understand that.
  7   regards to this incident?                                                 7                    But there's no notes regarding that
  8               A.   No.                                                      8     telephone conversation in -- in either -- in the
  9               Q.   Was there any restriction as to whether                  9     investigative file of the work that Leprino Foods did
 10   or not they had to get statements or if they could do                    10     in its investigation?
 11   interviews when investigating this incident?                             11               A.   No. But I know it was part of the
 12               A.   Who's "they"?                                           12     decision.
 13               Q.   Rita -- the people involved with                        13               Q.   And I'm not asking you what you know.
 14   investigating.                                                           14     I'm just asking you, are there any notes regarding
 15               A.   Could you restate that, please?                         15     that conversation between Rita Esterly and the Fort
 16               Q.   So I asked who investigated.                            16     Morgan police officer regarding what Nick said to him
 17                    Rita Esterly and Kelly Soja conducted                   17     or didn't say to him?
 18   the investigation for Leprino Foods regarding this                       18               A.   I don't see any in here.
 19   incident, correct?                                                       19               Q.   Are you aware of any?
 20               A.   Yes.                                                    20               A.   No.
 21               Q.   And in general, when conducting                         21               Q.   Did Leprino Foods interview Mr. Donez
 22   investigations, do -- are employees -- are witnesses                     22     with respect to this incident?
 23   interviewed, or do they get written statements or                        23               A.   Risa talked to him the day of the
 24   both?                                                                    24     incident. The next day, Nick, through his wife,
 25               A.   Either/or or both.                                      25     Heather Donez, provided his written statement, and

                                                          Page 82                                                                        Page 84
  1               Q.   Was there any requirements in this case                  1     then she talked with him after receiving the police
  2   as to what Rita Esterly or Kelly Soja did regarding                       2     report.
  3   either interviews or written statements?                                  3               Q.   Okay. So -- now, Ms. Esterly went to
  4               A.   No.                                                      4     the hospital the day of the incident, correct?
  5               Q.   Do you know if -- what was the purpose                   5               A.   Correct.
  6   of Leprino Foods' investigation?                                          6               Q.   Do you know how long after the incident
  7               A.   To investigate the incident that                         7     did Ms. Esterly go to the hospital?
  8   happened in the plant.                                                    8               A.   Shortly thereafter.
  9               Q.   So -- and based on what I can see, the                   9               Q.   Do you know what her purpose was in
 10   statements are either dated the day of the incident,                     10     going to the hospital?
 11   which was the 9th, or the 10th.                                          11               A.   Her purpose was to check on Nick and
 12               A.   Correct.                                                12     also to take him some paperwork and ask him what
 13               Q.   And the typed notes, which I believe the                13     happened.
 14   last page of is LEP1 -- 0145. Flip to the page                           14               Q.   Did Ms. Esterly ask Mr. Donez what
 15   before that.                                                             15     happened when she was at the hospital speaking with
 16                    The last note was indicated at                          16     Mr. Donez?
 17   February 10, 2016, correct?                                              17               A.   I believe so.
 18                    MR. BRITTAN: Object to the form.                        18               Q.   What was Mr. Donez's response?
 19                    Go ahead.                                               19               A.   Can I refer to this?
 20               A.   Yes.                                                    20               Q.   Yes.
 21               Q.   (BY MS. BURMA) Is there anything else                   21                    MR. BRITTAN: Just for the record, you
 22   in the investigative file, excluding the police                          22     were pointing to Exhibit 25.
 23   report, that is dated after February 10th, 2016?                         23                    THE DEPONENT: Yes.
 24               A.   In this investigative file, I don't see                 24               A.   I believe that is included in the first
 25   anything past that, other than I know that when Risa                     25     paragraph on page 143.

21 of 50 sheets                                                     Page 81 to 84 of 152                                        Dauster|Murphy 303.522.1604
                                                                       Schmidt
                                                                      11/08/2019                                    ND Appx., p.9
                                                       Page 93                                                                        Page 95
 1                   Based on Leprino Foods' investigation,                  1     "Leprino Foods Company has zero tolerance for
 2   Mr. Levar said to Ms. Esterly, "Consider this my exit                   2     workplace violence," correct?
 3   interview," correct?                                                    3              A.   Yes.
 4              A.   I believe that's what he said at one                    4              Q.   Is that Leprino Foods' policy with
 5   point.                                                                  5     respect to workplace violence?
 6              Q.   Wouldn't that indicate that Mr. Levar                   6              A.   As I answered earlier, zero tolerance
 7   was quitting?                                                           7     means that if there's an incident that is deemed to
 8              A.   I don't know why he said that.                          8     be workplace violence, we are going to investigate
 9              Q.   I mean, if someone said, "This is my                    9     it, and we're going to take appropriate action up to
10   exit interview," that would seem to indicate that                      10     and including termination based on what's found in
11   they were resigning their position?                                    11     the investigation.
12                   MR. BRITTAN: Objection. Asked and                      12              Q.   Okay. I understand that.
13   answered.                                                              13                   But I want to know, is this accurate --
14              A.   Frank Levar was placed on investigative                14     is this an accurate statement of Leprino policies --
15   suspension on the day of the incident.                                 15     policy for workplace violence?
16              Q.   (BY MS. BURMA) Uh-huh.                                 16              A.   It's your interpretation of the words
17                   But, I mean, he was -- he said, "Please                17     "zero tolerance." We are not going to tolerate it.
18   consider this my exit interview," so was there any                     18     We are going to investigate it.
19   indication that Mr. Levar intended on coming back to                   19              Q.   Okay. Do you agree with that statement?
20   work?                                                                  20                   MR. BRITTAN: What's -- object to --
21              A.   I don't know.                                          21              A.   The ones I just said?
22              Q.   So there's no statement that Mr. Levar                 22                   MR. BRITTAN: Object to form. Vague.
23   made saying that he was going to come back to work,                    23              Q.   (BY MS. BURMA) Is this letter correct?
24   correct?                                                               24              A.   It's correct in the form that we didn't
25              A.   Not that I'm aware of.                                 25     tolerate it, we investigated it, and we took the

                                                       Page 94                                                                        Page 96
 1              Q.   Okay. Is this -- and this termination                   1     appropriate action.
 2   letter for Frank Levar was done on February 11th?                       2              Q.   Is Exhibit 18, the termination letter
 3              A.   Yes, that is the date.                                  3     for Frank Levar, accurate?
 4              Q.   That's two days after the incident,                     4                   MR. BRITTAN: Objection. Asked and
 5   correct?                                                                5     answered. You're badgering the witness now.
 6              A.   Yes.                                                    6                   MS. BURMA: He's not answering my
 7              Q.   Which was the day after the last notes                  7     question.
 8   and statements in the investigation that Leprino                        8              Q.   (BY MS. BURMA) I'm asking whether or
 9   Foods did, correct?                                                     9     not there's anything incorrect in this letter.
10                   MR. BRITTAN: Object to the form.                       10                   MR. BRITTAN: Go ahead and answer it
11              A.   It's dated the 11th.                                   11     again.
12              Q.   (BY MS. BURMA) Yes. Okay.                              12                   Objection.
13                   And that was after Leprino Foods had                   13              A.   So your question, is there anything
14   gathered its statements from employees for the                         14     inaccurate?
15   investigation, correct?                                                15              Q.   (BY MS. BURMA) Yes.
16              A.   For that portion of it, yes.                           16              A.   No.
17              Q.   Okay. And this says: "...you did admit                 17              Q.   Okay. Who was involved with the
18   to us you punched him," correct?                                       18     decision to terminate Mr. Levar?
19              A.   Yes.                                                   19              A.   Same thing, up to me.
20              Q.   It doesn't say "pushed," right?                        20              Q.   Okay. And when did you make that
21                   MR. BRITTAN: Objection.                                21     decision?
22                   Go ahead.                                              22              A.   Probably the day of the incident, based
23              A.   Correct. It says: "...you punched                      23     on his statement where he admitted -- he was very
24   him."                                                                  24     forthcoming, what happened, and admitted all the way
25              Q.   (BY MS. BURMA) And then it says:                       25     up to that he punched Nick.
                                                                 Page 93 to 96 of 152                                                    24 of 50 sheets
                                                                      Schmidt
                                                                     11/08/2019                                    ND Appx., p.10
                                                        Page 97                                                                      Page 99
  1               Q.   Okay. During the police portion of the                1    "This isn't surprising on Nic.
  2   investigation, Leprino Foods sat in on the interviews                  2                   "Did we get the police reports,
  3   that the police officer did with Leprino employees,                    3    detective's statements on his conversations with
  4   correct?                                                               4    Nic...? We need those ASAP if we have not," right?
  5               A.   I'm thinking. I believe they did.                     5            A.     Yes.
  6               Q.   And it's my understanding that at least               6            Q.     So if you go up on the next page, in the
  7   part of the decision to terminate Mr. Donez was based                  7    middle, Kelly Soja sends an email February 22, 2016,
  8   on statements in the police report, correct?                           8    at 4:50 p.m. that says, "We need to press them for
  9               A.   Yes.                                                  9    that info this week. We need it. The longer this
 10               Q.   Was the entire police report reviewed                10    goes, the less likely they will give it to us.
 11   before making the decision to terminate Mr. Donez?                    11                   "If we don't get that detective's
 12               A.   I'm not sure.                                        12    statement on what Nic said to him, we probably can't"
 13               Q.   If Leprino never received the police                 13    terminate him -- or "term him," correct?
 14   report, would it have terminated Mr. Donez?                           14            A.     That's what it says.
 15                    MR. BRITTAN: Objection. Calls for                    15            Q.     So it sounds like at that point, the
 16   speculation. Outside the area of the 30(b)(6).                        16    decision was made to terminate him if you received
 17                    You can go ahead and answer in your                  17    the police statement, correct?
 18   individual capacity.                                                  18            A.     I can't speculate why Kelly wrote that.
 19               A.   It's my understanding that the Fort                  19            Q.     Do you disagree with her statement that
 20   Morgan Police Department, over the telephone or                       20    if we don't get that detective's statement on what
 21   either in person, informed Risa on the --                             21    Nick said to him, we probably can't term him?
 22   February 10th that when they interviewed Nick, that                   22                   MR. BRITTAN: Same objection before.
 23   Nick stated that when Frank pushed him, he pushed                     23    Outside the scope of the 30(b)(6).
 24   Frank back. So we had -- we had that information                      24                   You can answer in your individual
 25   verbally, and the police department -- or the police                  25    capacity.

                                                        Page 98                                                                    Page 100
  1   report confirmed it in written form.                                   1            A.     Did you say do I disagree with it?
  2               Q.   (BY MS. BURMA) I'm going to mark this                 2            Q.     (BY MS. BURMA) Yes.
  3   as Exhibit 27.                                                         3            A.     Can you state it again?
  4               (Exhibit 27 marked for identification.)                    4            Q.     Do you agree with her statement?
  5               Q.   (BY MS. BURMA) And if you flip to the                 5                   MR. BRITTAN: Same objection.
  6   second page.                                                           6                   Same instruction.
  7               A.   I have two them of.                                   7            A.     No, I don't necessarily agree with that.
  8               Q.   Oh. The second email at the top from                  8            Q.     (BY MS. BURMA) Why not?
  9   Julia Lambert on February 22, 2016, at 2:45 p.m., at                   9            A.     You asked me if I did agree, and I said,
 10   the bottom, it says: "FYI - Nick Donez is out                         10    no, I don't.
 11   another week due to being dizzy and headaches,"                       11            Q.     Why not?
 12   correct?                                                              12                   MR. BRITTAN: Same objection.
 13               A.   Where are you, again, on this?                       13                   Same instruction.
 14                    MR. BRITTAN: If I can, I'll point it                 14                   Do you understand the question?
 15   out to him.                                                           15                   THE DEPONENT: Not really.
 16                    Right here, I think.                                 16            Q.     (BY MS. BURMA) Okay. Well, I withdraw
 17                    THE DEPONENT: Oh, yeah. There we go.                 17    my question.
 18               Q.   (BY MS. BURMA) And this is an email                  18                   I'm going to hand you Exhibit 28.
 19   between Kelly Soja and Julia Lambert, correct?                        19             (Exhibit 28 marked for identification.)
 20               A.   Yes, that's what it looks like.                      20            Q.     (BY MS. BURMA) Just one more last
 21               Q.   And so at least as of February 22, 2016,             21    question about Exhibit 27.
 22   Nick was going to need additional time to recover and                 22                   Kelly Soja was involved in the
 23   had not been able to return to work, correct?                         23    investigation for Mr. Donez, right?
 24               A.   Yes.                                                 24            A.     Yes.
 25               Q.   And then Kelly Soja responds at 4:43:                25            Q.     She was involved in a decision to
25 of 50 sheets                                                 Page 97 to 100 of 152                                      Dauster|Murphy 303.522.1604
                                                                     Schmidt
                                                                    11/08/2019                                     ND Appx., p.11
                                                       Page 105                                                                      Page 107
  1   Mr. Donez on February 29, 2016, says the reason he is                1     testified to?
  2   being terminated was that he verbally admitted that                  2             A.      Nothing other than that the Fort Morgan
  3   he pushed his operator?                                              3     police had verbally told Risa what I stated earlier.
  4                    MR. BRITTAN: Object to the form of the              4             Q.      And what was your response to her when
  5   question.                                                            5     you learned about it?
  6                    Can you read it back, please.                       6             A.      I don't recall.
  7               Q.   (BY MS. BURMA) I'll withdraw that                   7             Q.      At that point, had you made a decision
  8   question.                                                            8     as to whether or not to terminate Mr. Donez?
  9                    MR. BRITTAN: Okay.                                  9             A.      No. I believe we were waiting on a
 10               Q.   (BY MS. BURMA) What reason is put --               10     written report from the Fort Morgan Police
 11   did Leprino Foods put in its termination letter for                 11     Department.
 12   the basis of Mr. Donez's termination?                               12             Q.      Okay. Do you know how the written
 13               A.   That he pushed Frank, which is a                   13     report from the Fort Morgan Police Department was
 14   violation of our policy.                                            14     delivered to Leprino?
 15               Q.   Okay. Mr. Donez did request workers'               15             A.      I don't know.
 16   compensation benefits, correct?                                     16             Q.      Do you know if it was emailed or faxed?
 17               A.   Well, yes, he received those.                      17             A.      I don't know.
 18               Q.   And he was terminated I think about                18             Q.      Do you know who would know?
 19   17 days after he requested workers' compensation                    19             A.      I believe it went to Risa Esterly.
 20   benefits?                                                           20             Q.      Okay. So we've been talking a lot about
 21               A.   Yeah. I'm just -- I'm struggling with              21     workplace violence -- violations -- strike that.
 22   your term "request."                                                22                     We've been talking a lot about what
 23               Q.   Well, he signed the form for workers'              23     constitutes a violation of Leprino's workplace
 24   compensation benefits at the hospital, right?                       24     violence policy.
 25               A.   Yes. We took them to him.                          25                     Is it fair to say that this is an

                                                       Page 106                                                                      Page 108
  1               Q.   Okay.                                               1     objective standard?
  2                    MR. BRITTAN: Is this a good time for                2             A.      Can you define "objective standard"?
  3   another break?                                                       3             Q.      Well, I would consider a subjective
  4                    MS. BURMA: Yeah. I --                               4     standard as being -- well, do you believe that
  5                    MR. BRITTAN: We've been going about an              5     there's a difference between objective standards and
  6   hour and a half, I think.                                            6     subjective standards?
  7                    MS. BURMA: And I really don't have that             7             A.      I don't know if I know the difference
  8   much more.                                                           8     between the two.
  9                    MR. BRITTAN: Okay. Great. Let's take                9             Q.      So is there -- there is not a certain
 10   a quick break.                                                      10     action that automatically constitutes workplace
 11                    MS. BURMA: Hopefully. Maybe.                       11     violence, it depends on the investigation?
 12               (Recess taken from 2:02 p.m. to 2:20 p.m.)              12             A.      It depends on the facts gathered in the
 13               Q.   (BY MS. BURMA) When did you learn of               13     investigation.
 14   that conversation that Risa had with the Fort Morgan                14             Q.      Okay. So I guess that's what I mean
 15   police officer about what Nick said in his statement                15     by -- that it's objective, that there's no set,
 16   to them?                                                            16     hardline rule saying, this is for sure 100 percent
 17               A.   I'm not sure of the exact date.                    17     workplace violence?
 18               Q.   Was it within the week following the               18                     MR. BRITTAN: Object to form.
 19   incident?                                                           19                     Go ahead and answer.
 20               A.   Probably within the second week.                   20             A.      Yeah. Well, the policy we looked at
 21               Q.   How did you learn about that                       21     before has examples.
 22   conversation?                                                       22             Q.      (BY MS. BURMA) Would all of those
 23               A.   I believe it was through Kelly Soja.               23     examples constitute violations of the workplace
 24               Q.   Okay. And do you recall anything about             24     violence policy?
 25   what she said to you, other than what you've already                25             A.      To some degree.
27 of 50 sheets                                               Page 105 to 108 of 152                                         Dauster|Murphy 303.522.1604
                                                                         Schmidt
                                                                        11/08/2019                                   ND Appx., p.12
                                                          Page 113                                                                     Page 115
  1                    MR. BRITTAN: Object to the form.                        1               A.   Did --
  2   Outside the scope of the 30(b)(6) notice.                                2                    MR. BRITTAN: I think you said "Levar."
  3                    You can answer in your individual                       3               Q.   (BY MS. BURMA) Oh, sorry. Lara.
  4   capacity.                                                                4               A.   I would have to review the documents,
  5               A.   Should be accurate to what we know at                   5     but I know that there was contact with his head.
  6   that time.                                                               6               Q.   Do you know who else was involved in
  7               Q.   (BY MS. BURMA) Okay. I want to go now                   7     this altercation with Mr. Lara?
  8   to talk about other employees with violations of the                     8               A.   The employee he hit was an employee
  9   workplace violence policy at Leprino. And based on                       9     named Chase Macase.
 10   my understanding, since January 1, 2012, through                        10               Q.   Do you know whether or not Chase Macase
 11   January 1, 2017, employees that were either                             11     was white or Hispanic?
 12   disciplined or terminated for workplace violence were                   12               A.   I don't believe he self-disclosed.
 13   Kyle Lara, Jedidiah Camacho, Frank Levar, Nick Donez,                   13               Q.   The next one listed on here is Jedidiah
 14   and Krystal Campos; is that correct?                                    14     Camacho, correct?
 15               A.   Can you say the date range again,                      15                    MR. BRITTAN: I think you took it back.
 16   please?                                                                 16               Q.   (BY MS. BURMA) Oh, I did.
 17               Q.   And I can give you your supplemental                   17               A.   I was going to say, I don't have it
 18   answers to discovery responses if you want to refresh                   18     anymore.
 19   your memory.                                                            19                    Yes.
 20               A.   Sure.                                                  20               Q.   Do you know if Mr. Camacho is Hispanic?
 21                    So, yes, for this date range.                          21               A.   I believe he was.
 22               Q.   Uh-huh.                                                22               Q.   Do you know why he was terminated?
 23               A.   Kyle Lara, Jedidiah Camacho, Frank                     23               A.   Yes. He was making threatening
 24   Levar, Nick Donez -- yes.                                               24     statements of workplace violence to coworkers.
 25               Q.   Okay.                                                  25               Q.   And Frank Levar, we've discussed him.

                                                          Page 114                                                                     Page 116
  1               A.   And I'm referring to the date range on                  1                    Mr. Levar is Caucasian, correct?
  2   the interrogatory.                                                       2               A.   I believe so.
  3               Q.   Yes.                                                    3               Q.   And are you aware of any previous
  4               A.   Okay.                                                   4     incidents involving Frank Levar in which he pushed
  5               Q.   For those five years and the date range                 5     another employee?
  6   in the interrogatories, those are the employees that                     6               A.   I'm personally not aware of it.
  7   you're aware of that were disciplined or terminated                      7               Q.   Did Mr. Levar or Mr. Camacho's incident
  8   for workplace violence?                                                  8     involve any physical touching?
  9               A.   Yes.                                                    9               A.   I believe you have the investigation
 10               Q.   Okay. Let's start -- can I actually see                10     report and the notes, but upon -- if I can recall
 11   those back?                                                             11     from my review of it, it was -- I believe it was
 12               A.   Uh-huh.                                                12     primarily all making threats of workplace violence to
 13               Q.   Let's start with Kyle Lara.                            13     coworkers.
 14               A.   Uh-huh.                                                14               Q.   All right. I'll hand you Exhibit 30.
 15               Q.   Kyle Lara was Hispanic, correct?                       15               (Exhibit 30 marked for identification.)
 16               A.   I believe so.                                          16               Q.   (BY MS. BURMA) I've just handed you
 17               Q.   Do you recall why Kyle Lara was                        17     Exhibit 30, which is a letter dated September 17,
 18   terminated?                                                             18     2012, to Jedidiah Camacho that is signed Shane Cole.
 19               A.   Yes. He had an altercation with an                     19               A.   Uh-huh.
 20   employee by the name of Chase Macase (phonetic). He                     20               Q.   Is this Mr. Camacho's termination
 21   struck Chase, I believe, two times in the head while                    21     letter?
 22   they were in the redline room.                                          22               A.   Yes, it is.
 23               Q.   The first time, did Mr. Levar strike him               23               Q.   And in the last sentence of the first
 24   in the hat, and then later, did an open-hand slap to                    24     paragraph, it says, "Such behavior is a direct
 25   his face? Does that sound accurate?                                     25     violation of the Company's workplace security policy

29 of 50 sheets                                                   Page 113 to 116 of 152                                        Dauster|Murphy 303.522.1604
                                                                     Schmidt
                                                                    11/08/2019                                  ND Appx., p.13
                                                      Page 117                                                                    Page 119
 1   and will not be tolerated."                                           1                Q.   Okay. Next person on there is Shawn
 2                  What's the distinction between a                       2     Morrison.
 3   workplace security policy and a workplace violence                    3                     Do you recall when Shawn Morrison was
 4   policy?                                                               4     terminated?
 5             A.   So our workplace -- our position on                    5                A.   Shawn Morrison is not on this list.
 6   workplace violence is included in our workplace                       6                Q.   Oh, no, he's not. Oh, Nicolas Donez.
 7   security policy. So the two terms are used                            7     We don't need to talk about Mr. Donez.
 8   interchangeably.                                                      8                     Krystal Campos is the next one; is that
 9             Q.   Okay. So "workplace safety" here also                  9     correct?
10   refers to the workplace violence policy that we                      10                A.   Yes.
11   talked about that's Exhibit 5?                                       11                Q.   And Krystal Campos is Hispanic, correct?
12                  MR. BRITTAN: Can you read the question                12                A.   Yes.
13   back for me, please.                                                 13                Q.   Frank Levar was arrested following the
14             (The last question was read back.)                         14     incident on February 22, 2016?
15                  MR. BRITTAN: Object to the form.                      15                     MR. BRITTAN: February 9th?
16   Misstates prior testimony.                                           16                     MS. BURMA: February 9, 2016.
17                  Go ahead.                                             17                A.   My personal knowledge of that, I don't
18             A.   No.                                                   18     have, but I believe it might be in the police report.
19             Q.   (BY MS. BURMA) Oh. So where's the                     19                Q.   (BY MS. BURMA) Are you aware that
20   workplace safety policy?                                             20     Mr. Levar was found guilty of assault in a criminal
21             A.   Workplace safety or workplace security?               21     trial?
22             Q.   Workplace security. I apologize.                      22                A.   I was aware of it recently, yes.
23             A.   Okay. So the workplace security is                    23                Q.   Some of Leprino's employees were
24   Exhibit -- in your exhibit book. And workplace                       24     subpoenaed and testified in the criminal trial,
25   violence is contained in the workplace security                      25     correct?

                                                      Page 118                                                                    Page 120
 1   policy.                                                               1                A.   Yes.
 2             Q.   Okay. Why does a company draft up                      2                Q.   Krystal Campos. Do you recall why
 3   termination letters?                                                  3     Krystal Campos was terminated?
 4                  MR. BRITTAN: Object to the form.                       4                A.   She kicked another employee in the
 5   Outside the scope of the 30(b)(6) notice.                             5     groin.
 6                  You can answer if you can in your                      6                Q.   And are you certain that she kicked the
 7   individual capacity.                                                  7     employee in the groin?
 8             A.   In the case here? To inform the                        8                A.   That's what was in the investigation.
 9   employee why they were terminated.                                    9                Q.   That's what the investigation concluded?
10             Q.   (BY MS. BURMA) Is it -- is it Leprino's               10                A.   Yes. And that's what the employee
11   policy to provide accurate reasons for the                           11     stated she kicked in the groin.
12   termination in the termination letters?                              12                Q.   Who's Mandy Phillips?
13             A.   No.                                                   13                A.   I know she's an employee of Fort Morgan,
14             Q.   It's not the company's policy to provide              14     but I'm not sure exactly what she did.
15   accurate information in the termination letters?                     15                Q.   I want to go now and talk about a couple
16             A.   No, it's not the company's policy to                  16     of other employees.
17   provide the termination letter. It's the individual                  17                     Shawn Morrison. If you look at
18   plant decision whether they provide a termination                    18     Exhibit 14 -- strike that.
19   letter or not.                                                       19                     Are you aware of any complaints that
20             Q.   If a termination letter -- can we agree               20     Heather Donez made regarding Shawn Morrison in 2016?
21   that if a termination letter is provided, Leprino                    21                A.   Yes.
22   employees are -- it's Leprino's policy for the                       22                Q.   What do you know about that complaint?
23   letters to be accurate based on their investigations?                23                A.   I know that she wrote a letter that I
24             A.   Policy -- if a termination letter is                  24     believe was submitted to the corporate office.
25   done, it should be an accurate reflection.                           25                Q.   Do you know what her complaint
                                                              Page 117 to 120 of 152                                                 30 of 50 sheets
                                                                      Schmidt
                                                                     11/08/2019                                  ND Appx., p.14
                                                       Page 121                                                                 Page 123
  1   specifically was?                                                     1     violations of the workplace violence policy or for a
  2               A.   She had some complaints around Shawn                 2     different policy?
  3   Morrison. I'd need to see the document to be sure.                    3             A.   It's a general warning around
  4               Q.   Can you go to Exhibit 14?                            4     unprofessional behavior in the workplace.
  5               A.   Yeah. I don't have a 14.                             5             Q.   Did his behavior violate the workplace
  6               Q.   Oh.                                                  6     violence policy for Leprino Foods?
  7                    MR. BRITTAN: Here you go.                            7             A.   Based on what I saw of the
  8                    Is that still warm, Steve?                           8     investigation? No.
  9                    THE DEPONENT: No, but that's okay. Not               9             Q.   Okay. And Mr. Morrison admitted to
 10   picky.                                                               10     picking up another employee, correct?
 11                    MR. BRITTAN: Are you good?                          11             A.   I believe so.
 12                    THE DEPONENT: Yeah.                                 12             Q.   Mr. Morrison was eventually terminated
 13                    MR. BRITTAN: That's 14. I think he's                13     from Leprino Foods, correct?
 14   reviewed it.                                                         14             A.   Yes.
 15               Q.   (BY MS. BURMA) Oh, sorry.                           15             Q.   And he was terminated as a result of
 16                    Is this what you recall regarding the               16     threatening to bring in a gun and shoot employees at
 17   complaint that Ms. Donez made in 2016 with respect to                17     the plant?
 18   Shawn Morrison?                                                      18             A.   Mr. Morrison was terminated for threats
 19               A.   Yes, this is the letter she sent.                   19     of workplace violence.
 20               Q.   Was Mr. Morrison disciplined as a result            20             Q.   Did Leprino actually have to take legal
 21   of -- strike that.                                                   21     action against Mr. Morrison?
 22                    Did Leprino conduct an investigation                22                  MR. BRITTAN: Object to the form.
 23   into Ms. Donez's complaints about Mr. Morrison?                      23                  Go ahead.
 24               A.   There already had been an investigation             24             A.   We did take legal action against
 25   into this, I believe. I know there's -- I believe we                 25     Mr. Morrison.

                                                       Page 122                                                                 Page 124
  1   produced some documents regarding an investigation                    1             Q.   (BY MS. BURMA) What did Leprino do?
  2   and a counseling with Mr. Morrison.                                   2             A.   We got a restraining order.
  3               Q.   Mr. Morrison is Caucasian, correct?                  3             Q.   I'm going to hand you what will be
  4               A.   Yes.                                                 4     marked as Exhibit 32.
  5               Q.   I'm going to hand you what we'll mark as             5              (Exhibit 32 marked for identification.)
  6   31.                                                                   6             Q.   (BY MS. BURMA) And can you tell me what
  7               (Exhibit 31 marked for identification.)                   7     Exhibit 32 is.
  8               Q.   (BY MS. BURMA) Is this the written                   8             A.   I'm going to read it first.
  9   warning --                                                            9             Q.   Let me know when you're finished.
 10               A.   Yeah.                                               10             A.   This is a counseling memo to file to --
 11               Q.   -- that Mr. Morrison was given? "Yes"?              11     regarding Chris Dreher. Not sure if that's how you
 12               A.   Uh-huh. Yes.                                        12     pronounce his name.
 13               Q.   And if you look at Exhibit 14, the                  13             Q.   Was this a memo about investigation into
 14   second page, it's dated April 6, 2016?                               14     possible workplace violence and bullying?
 15               A.   Yes.                                                15             A.   That's what it says.
 16               Q.   And this warning is issued April 18,                16             Q.   It's signed by Shane Cole, correct?
 17   2016?                                                                17             A.   Correct.
 18               A.   Yes.                                                18             Q.   Who is Shane Cole?
 19               Q.   And he was disciplined for unacceptable             19             A.   He is the former Fort Morgan human
 20   behavior for "The other day you were seen picking up                 20     resources manager.
 21   another employee around the waist. Engaging in this                  21             Q.   So he previously held Risa Esterly's
 22   type of behavior is not suited for the workplace."                   22     position?
 23   At least that's what the warning says, correct?                      23             A.   Correct.
 24               A.   Yes.                                                24             Q.   And Mr. Dreher is Caucasian, correct?
 25               Q.   Was -- is this warning issued for                   25             A.   I believe so.
31 of 50 sheets                                                Page 121 to 124 of 152                                     Dauster|Murphy 303.522.1604
                                                                  Schmidt
                                                                 11/08/2019                                  ND Appx., p.15
                                                   Page 125                                                                  Page 127
 1           Q.   And he was not terminated as a result of              1             Q.     For lack of a politer term.
 2   the investigations that Leprino conducted, correct?                2                    Okay.
 3           A.   Correct. Based on what was found during               3             A.     And then, in the gestures, he would pull
 4   the investigation.                                                 4     it out and smell it.
 5           Q.   He was issued a warning, correct?                     5             Q.     Okay. Was Mr. Carrillo-Nunez terminated
 6           A.   Yes.                                                  6     as a result of harassment, workplace violence, or
 7           Q.   Was there an issue in 2012 with Leprino               7     both?
 8   consistently applying its policies with respect to                 8             A.     Violation of our harassment prevention
 9   bullying in the Fort Morgan plant?                                 9     policy. Sexual harassment.
10           A.   Not that I'm aware of.                               10             Q.     Are you aware of any other time in which
11           Q.   One more. I'll hand you what's been                  11     the police were called to the Fort Morgan plant to
12   marked as Exhibit 33.                                             12     deal with an assault between two employees within the
13           (Exhibit 33 marked for identification.)                   13     last ten years?
14           Q.   (BY MS. BURMA) Let me know when you're               14                    MR. BRITTAN: Objection to the form.
15   done reviewing it.                                                15                    Go ahead.
16           A.   Okay.                                                16             A.     I'm not aware.
17           Q.   Can you tell me what Exhibit 33 is?                  17             Q.     (BY MS. BURMA) Are you aware of any
18           A.   It's a termination letter for employee               18     other employee who was terminated between January 1,
19   Edgar Carrillo-Nunez.                                             19     2012, and January 1, 2017, at the Fort Morgan plant
20           Q.   Why was Mr. Nunez -- is Mr. Edgar                    20     for workplace violence other than the ones that we
21   Carrillo-Nunez Hispanic?                                          21     have discussed?
22           A.   Yes.                                                 22             A.     I'm not aware of others.
23                MR. BRITTAN: I'm going to object to any              23             Q.     I'm going to hand you what we're going
24   questions on this area in this memo. It's outside                 24     to mark as Exhibit 34.
25   the scope of 30(b)(6).                                            25                (Exhibit 34 marked for identification.)

                                                   Page 126                                                                  Page 128
 1                But you can obviously answer these in                 1             Q.     (BY MS. BURMA) Can you tell me what
 2   your individual capacity.                                          2     Exhibit --
 3           Q.   (BY MS. BURMA) Okay. In the second                    3                    MR. BRITTAN: 34.
 4   paragraph, it says: "On Tuesday, November 20, 2018,                4                    MS. BURMA: 34. Can I?
 5   you had been involved in a conversation with another               5                    MR. BRITTAN: Yeah. There you go.
 6   employee, after the completion of the conversation,                6             Q.     (BY MS. BURMA) Can you tell me what
 7   you took a company tool and inappropriately touched                7     Exhibit 34 is?
 8   the backside of the co-worker," correct?                           8             A.     It's the profit-sharing contribution
 9           A.   That's what it says.                                  9     percent from the years 2013 to 2018.
10           Q.   Is -- was that the basis for                         10             Q.     And are those percentages that the
11   Mr. Carrillo-Nunez's termination?                                 11     employee -- how is the profit sharing calculated for
12           A.   This is a polite way to say where he put             12     Leprino?
13   the wrench on that other employee.                                13             A.     It's based on the profitability of the
14           Q.   Where did he put the wrench?                         14     company.
15           A.   In the employee's rectum. Not in, but                15             Q.     Okay.
16   through his pants.                                                16             A.     And then the money that is deemed to go
17           Q.   Through his --                                       17     into profit sharing is then broken out based on the
18           A.   Well, against his pants.                             18     number of people in the plan. That profit-sharing
19           Q.   Okay. Do you recall who the other                    19     percent is a mix of the company contribution to the
20   employee was?                                                     20     401(k) and then the profit-sharing plan.
21           A.   I don't know for sure.                               21             Q.     Did all the employees at -- do all the
22           Q.   So that's a polite way for saying the                22     employees at the Fort Morgan plant receive profit
23   basis for the termination was that he put a wrench                23     sharing?
24   into the butt crack of another employee?                          24             A.     If they are -- if they are over -- if
25           A.   Yes.                                                 25     they meet the criteria over one year of employment.
                                                           Page 125 to 128 of 152                                                  32 of 50 sheets
                                                     ND Appx., p.16



·1· · · · · · IN THE UNITED STATES DISTRICT COURT

·2· · · · · · · ·FOR THE DISTRICT OF COLORADO

·3·   ·Civil Action No. 19-CV00285-CMA
· ·   ·______________________________________________________
·4
· ·   ·VIDEO DEPOSITION OF:· NICOLAS DONEZ - August 26, 2019
·5·   ·______________________________________________________

·6· ·NICOLAS DONEZ,

·7· ·Plaintiff,

·8· ·v.

·9· ·LEPRINO FOODS, INC.,

10· ·Defendant.

11· ·______________________________________________________

12·   · · · · · · · PURSUANT TO NOTICE, the video deposition
· ·   ·of NICOLAS DONEZ was taken on behalf of the Defendant
13·   ·at 1035 Pearl Street, Suite 325, Boulder, Colorado, on
· ·   ·August 26, 2019, at 9:54 a.m., before Carmen Murphy,
14·   ·Registered Professional Reporter and Notary Public
· ·   ·within Colorado.
15

16

17

18

19

20

21

22

23

24

25
                                                            ND Appx., p.17
                     Nicolas Donez· ·08/26/2019                              ·
                 NICOLAS DONEZ v. LEPRINO FOODS




Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
   Court Reporting, Legal Videography, and Videoconferencing                     YVer1f
                                                                                               ND Appx., p.18
                                            Nicolas Donez· ·08/26/2019                                        Pages 9..12
                                        NICOLAS DONEZ v. LEPRINO FOODS
                                                      Page 9                                                        Page 11
 1       Q. Okay. What is your age, sir?                        1        A. Yes, she is.
 2       A. I am 55 years old.                                  2        Q. Where were you born, sir?
 3       Q. What is your current home address?                  3        A. I was born in Harlingen, Texas.
 4       A. 516 Custer Street, Brush, Colorado                  4        Q. What year?
 5   80723.                                                     5        A. 1964.
 6       Q. Who do you live there with?                         6        Q. And what is your national origin?
 7       A. I live with my wife, Heather Donez, and             7        A. Hispanic.
 8   my son Jeremiah Donez.                                     8        Q. When did you move to the Colorado area?
 9       Q. How long have you and Heather been                  9        A. I believe that was in -- one, two,
10   married?                                                  10   '67 -- '67 or '68.
11        A. We have been married -- 2013. We have             11         Q. How old were you at that time?
12   been married seven years.                                 12         A. 3 years old.
13        Q. Do you have any children from that                13         Q. Okay. I understand why you're not too
14   marriage?                                                 14   sure, but it was within that time frame?
15        A. Jeremiah Donez.                                   15         A. Yes, sir.
16        Q. And how old is Jeremiah?                          16         Q. And have you lived in Colorado since the
17        A. Jeremiah is 17.                                   17   time you moved here when you were approximately 3?
18        Q. How long were you and Heather a couple            18         A. Yes, sir.
19   before your marriage?                                     19         Q. And during that period of time, have you
20        A. Before our marriage, let's see -- ten             20   always lived in the Fort Morgan/Brush area of
21   years.                                                    21   Colorado?
22        Q. Do you have any other children from any           22         A. Yes, sir.
23   other spouse or partner other than Jeremiah?              23         Q. Can you give me an understanding of your
24        A. Yes, sir, I do.                                   24   educational background?
25        Q. And can you tell me the names and ages            25         A. High school graduate.
                                                     Page 10                                                        Page 12
 1   of those children?                                         1        Q. Which high school was that, sir?
 2         A. Anthony Donez; he is 34. Matthew; he is           2        A. Fort Morgan.
 3   33. Judas; I'm not exactly sure how old he is.             3        Q. What did you do after graduation from
 4         Q. Can you give me kind of a range?                  4   Fort Morgan High School?
 5         A. I'd say 25. Then Jessica Donez, and she           5        A. Right into construction, working.
 6   is 22.                                                     6        Q. And what year did you graduate from Fort
 7         Q. Did your wife, Heather, have any other            7   Morgan?
 8   children before you two were married?                      8        A. 1982.
 9         A. Yes. She has a daughter, Hannah, and              9        Q. What was the company that you went to
10    she is 19.                                               10   work for initially out of high school?
11          Q. Anyone else?                                    11         A. Century Housing.
12          A. No, sir.                                        12         Q. What were you doing for them?
13          Q. I'm aware that Judas Donez, your son,           13         A. They were a modular home manufacturer.
14    worked for a period of time at the Leprino Foods plant   14         Q. Specifically can you give me an
15    in Fort Morgan. Did any of your other children --        15   understanding -- strike that.
16    specifically Anthony, Matthew, Jessica, or Jeremiah --   16            Let me ask it this way: How long did
17    work at -- work for Leprino Foods at any time?           17   you work for Century Housing?
18          A. No, sir.                                        18         A. Five years.
19          Q. And Hannah, is she still employed at            19         Q. During that period of time, can you give
20    Leprino Foods?                                           20   me an understanding of maybe what your initial
21          A. Yes, sir, she is.                               21   position was with the company -- maybe like a laborer,
22          Q. At the Fort Morgan plant?                       22   a carpenter -- and then the other positions that you
23          A. Yes.                                            23   had over the course of those five years?
24          Q. And Heather is still employed there as          24         A. I was a laborer. I did framed
25    well?                                                    25   interior/exterior walls, laid carpet. Shingled the

                  Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
                     Court Reporting, Legal Videography, and Videoconferencing                                                YVer1f
                                                                                               ND Appx., p.19
                                           Nicolas Donez· ·08/26/2019                                        Pages 41..44
                                       NICOLAS DONEZ v. LEPRINO FOODS
                                                     Page 41                                                        Page 43
 1   responsibilities as a foreperson in the whey               1   talking about, prior to the date of your incident with
 2   department change if there's no supervisor?                2   Mr. Levar, when did that take place?
 3         A. Yes, sir.                                         3         A. I'm not exactly sure what day or time
 4         Q. So you earlier told me what your                  4   that took place.
 5   responsibilities were as a whey department foreperson,     5         Q. Can you give me a best estimate? I
 6   and one of them was assist the supervisor if needed.       6   mean, are we talking about a week before? A year
 7            If the supervisor isn't present, how do           7   before? Five years before?
 8   your duties and responsibilities change?                   8         A. Five -- about five years before.
 9         A. Then there's paperwork that needs to be           9         Q. Okay. So that would put it -- just to
10    filled out for the supervisors. Any calls that are       10    be fair to you, it would somewhere around the 2011,
11    made for the supervisor, I would have to respond. And    11    2012 time frame?
12    if any work needed to be done maintenance-wise, I        12         A. Yes, sir.
13    would have -- I would -- I was responsible for that      13         Q. Okay. Now going back to what we talked
14    also that day.                                           14    about beginning at the deposition, what you know
15          Q. So it sounds like as a foreperson on            15    versus what you understand.
16    this shift at that time, since Mr. Duggan wasn't         16         A. Uh-huh.
17    there, you had additional responsibilities?              17         Q. Okay. Do you have any personal
18          A. Yes, sir.                                       18    knowledge about what happened in that incident?
19          Q. How long had you known Mr. Levar before         19         A. No, sir.
20    the day of the incident?                                 20         Q. Okay. So what we're talking about is
21          A. The entire time that he worked there in         21    your understanding of what happened in this incident
22    the whey department. So I would have to say -- I'm       22    back in 2011 or 2012 with Frank Levar is something
23    not exactly sure about the time frame, but somewhere     23    you've heard from other people?
24    between eight and ten years.                             24         A. Yes, sir.
25          Q. What was Mr. Lavar like during those            25         Q. First of all, let me ask this question:
                                                     Page 42                                                        Page 44
1    eight to ten years that you were working with him?         1   Where did you get your understanding from? In other
2         A. As far as?                                         2   words, who did you talk to about this prior incident
3         Q. Well, I guess, if I ask you what kind of           3   with Mr. Levar?
4    a guy is Frank Levar, right? Knowing that you had          4         A. Shane Tucker, the foreman that he had
5    worked with him for at least eight to ten years in the     5   the issue with, told me about it. Dave Ocanos at the
6    same department, you know, what could you tell me --       6   time was bagging in the bagging room and visually seen
7    and I guess I'm wanting to know, before the day of the     7   this occur. And Darin Weegan.
8    incident that you had with him on February 9, 2016,        8         Q. Keep going.
9    what would you have said to me about what kind of a        9         A. Darin Weegan was a supervisor at the
10    guy Frank Levar is?                                      10    time, and he was present in the office when it
11         A. He was a good individual. I mean, we             11    occurred.
12    got along. He had the tendency -- he was                 12          Q. And did you talk with both -- strike
13    hot-tempered. He would -- I always thought that he       13    that.
14    would -- phrasing it, make a mountain out of a           14             Did you talk with Mr. Tucker,
15    molehill. He would over- -- he would just blow things    15    Mr. Ocanos, and Mr. Weegan, all three of them, after
16    out of proportion at times.                              16    the incident at some point?
17         Q. Did you ever have any problems with him          17          A. Yes, sir.
18    before the date of your incident?                        18          Q. All right. What did Mr. Tucker tell you
19         A. Not to my recollection.                          19    occurred in this incident involving Frank Levar?
20         Q. You earlier mentioned a situation where          20          A. He told me that Frank had walked into
21    Mr. Levar was involved with a situation I think you      21    the office, said that he was going to go on a break,
22    said with a supervisor or someone of authority. Let's    22    and Shane replied, "Is your relief operator aware of
23    talk about that situation in a little more detail.       23    this? And if not, you need to get with your relief
24    Okay?                                                    24    operator."
25            First of all, this situation you're              25             Frank said that -- or excuse me. Shane

                  Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
                     Court Reporting, Legal Videography, and Videoconferencing                                                YVer1f
                                                                                               ND Appx., p.20
                                           Nicolas Donez· ·08/26/2019                                         Pages 61..64
                                       NICOLAS DONEZ v. LEPRINO FOODS
                                                     Page 61                                                        Page 63
1    he is done answering a question before you respond.        1         Q. What did Mr. Morrill say?
2             THE DEPONENT: Okay.                               2         A. He didn't take it very well and said
3          Q. (BY MR. BRITTAN) That was,                        3   that if we had a problem, then we needed to take it
4    unfortunately, one of the things I forgot to mention,      4   upstairs.
5    is it's much easier for the court reporter to take         5         Q. And it got taken upstairs, didn't it?
6    down one person speaking at the same time -- or one        6         A. Yes, sir.
7    person speaking. So if you can give me the courtesy        7         Q. And that's one of the situations that
8    of finishing my question before you begin your answer,     8   led to the memo which we have marked as Exhibit
9    she'll get a cleaner record.                               9   Number 2, correct?
10          A. I apologize.                                    10          A. That's correct.
11          Q. No problem.                                     11          Q. Did you ever call -- strike that.
12             What was your belief with regards to why        12             So you were upset by the way that
13    Mr. Morrill was -- I think your term was harassing       13    Mr. Morrill was harassing Heather, correct?
14    your wife? Why did you believe Mr. Morrill was           14          A. When it came to personal issues.
15    harassing your wife?                                     15          Q. What --
16          A. We never saw eye to eye. Once I                 16          A. Taking time off. "Why do you need that
17    started -- Heather and him had a good working            17    time off? Can't you figure out something else?
18    relationship. Once I started seeing my wife, then we     18    Can't" -- that, for example. It's absolutely none of
19    both noticed the change in his attitude towards my       19    his business why she needs the time off. His response
20    wife.                                                    20    as a foreperson is to rely that "Yes, you can," "No,
21          Q. So let me see if I understand that.             21    you can't" but -- once he spoke with a supervisor.
22             He had a good working relationship with         22          Q. You began dating Heather, as I
23    your wife, Heather?                                      23    understand it, in approximately 2000?
24          A. Uh-huh.                                         24          A. To the best of my knowledge, yes.
25          Q. And then once you started working at            25          Q. And after that is when you believe
                                                     Page 62                                                        Page 64
1    Leprino Foods --                                          1    Mr. Morrill's relationship -- vis-a-vis Mr. Morrill
2          A. Once I started seeing Heather.                   2    and Heather -- changed, correct?
3          Q. I see. Once you started seeing                   3         A. Yes.
4    Heather -- which was approximately when, sir?             4         Q. Essentially are you saying that you
5          A. 2000- -- let me think. I believe it was          5    believe Mr. Morrill was jealous?
6    2000, in the year 2000.                                   6         A. No. I believe that Mr. Morrill did not
7          Q. So your belief was that once you started         7    like me. So -- and he knew that I was extremely
8    seeing Heather, Mr. Morrill's relationship with           8    protective of my wife. So his way of getting under my
9    Heather changed, and he began to essentially give her     9    skin would be to react in that manner towards my wife.
10    a hard time?                                             10         Q. What is your -- strike that.
11          A. That's -- that's correct.                       11            What is your belief as to why
12          Q. And was Mr. Morrill somehow in a                12    Mr. Morrill did not like you?
13    position at the Fort Morgan plant to give Heather a      13         A. I never gave it any thought. It didn't
14    hard time?                                               14    matter to me.
15          A. Yes. He was, at that time, her                  15         Q. Had you ever worked with Mr. Morrill?
16    foreman -- foreperson.                                   16         A. I have had to -- yes. As forepersons,
17          Q. And so you confronted Mr. Morrill in the        17    we had -- we had to interact.
18    parking lot at the Fort Morgan plant and told him        18         Q. You had to interact how?
19    what, again, sir?                                        19         A. If he ever had any issues, he would get
20          A. I asked him that if it was work-related,        20    ahold of me to correct or assist him with that -- with
21    there is not a thing that I can do about it. But when    21    whatever issue arose.
22    it becomes a personal issue, then it's harassment. So    22         Q. Just so I'm clear, Mr. Morrill was on
23    I asked him to stop.                                     23    the cheese side?
24          Q. Stop what?                                      24         A. That's correct.
25          A. Stop harassing my wife.                         25         Q. You were on the whey side?

                  Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
                     Court Reporting, Legal Videography, and Videoconferencing                                                YVer1f
                                                                                                ND Appx., p.21
                                           Nicolas Donez· ·08/26/2019                                         Pages 81..84
                                       NICOLAS DONEZ v. LEPRINO FOODS
                                                     Page 81                                                        Page 83
1    on that shift before your incident with him?              1          Q. Okay. And then what happened?
2         A. I would say overseeing his equipment.             2          A. Then I got -- I got offended by that
3         Q. Do you remember if he had any issues              3    because of the fact that I was always -- I was always
4    with his equipment?                                       4    the first to help him out. So I don't remember
5         A. Yes, I do.                                        5    exactly what was said after he had responded. But
6         Q. What was -- what were the issues that he          6    then he pushed me, and I went back a foot. And then
7    was having?                                               7    he had made a motion with his hands coming up again --
8         A. He was having issues with the refiners.           8    coming up towards me. And I proceeded to push him --
9         Q. What issues was he having, if you know?           9    push him back to get space between us so that --
10         A. I can't remember.                                10    hoping that he would not proceed with what he did do.
11         Q. Tell me about your -- setting aside for          11          Q. Which was what?
12    the moment the incident that occurred between you and    12          A. That's when he assaulted me.
13    Mr. Levar. Prior to that on that shift, had you had      13          Q. So let me ask you a few questions. I
14    any communications with him?                             14    appreciate the answer of what happened there. But
15         A. No, not to my knowledge.                         15    before I start asking you specific questions, you
16         Q. Tell me what occurred, then, between you         16    remember him pushing you. You remember him making a
17    and Mr. Levar at the time of the incident. And if you    17    motion with his hands, that the hands were coming up.
18    can, tell me also where it occurred at.                  18    Is that correct?
19         A. It occurred in the refiner room near a           19          A. That's correct.
20    control panel.                                           20          Q. And at that point is when you pushed him
21         Q. All right. That's where Mr. Levar was            21    back; is that correct?
22    working that morning -- is that right? -- in the         22          A. That's correct.
23    refiner room?                                            23          Q. Okay. And then do you remember anything
24         A. In the refiner room, yes, sir.                   24    after you pushing him back?
25         Q. You said he was working on the refiner,          25          A. I remember him going back and him
                                                     Page 82                                                        Page 84
 1   so I assume they were in the refiner room.                 1   standing there. We were standing there looking at
 2         A. Yes, sir.                                         2   each other for a few seconds. And that's -- that's
 3         Q. All right. So explain to me what                  3   all I can remember.
 4   happened that led up to the incident between you and       4         Q. You said some words were exchanged
 5   Mr. Levar.                                                 5   between the two of you. You just don't remember what
 6         A. I had to go into the refiner room to              6   they were?
 7   retrieve a tool that I needed to tear down the             7         A. That's correct.
 8   separator. When I walked into that refiner room,           8         Q. Sir, I'm going show you a couple of
 9   Frank had yelled out, "Send Tim into the room."            9   photographs. And I don't know if they reflect where
10              I replied, "What do you need" -- or no.        10    the incident with Mr. Levar occurred, but I understand
11    Excuse me. I replied, "Tim's busy. What do you           11    they're in the refiner room. I'm going to see if
12    need?"                                                   12    maybe you can identify them for me, and they might --
13              And he responded, "Never mind."                13    you might be able to show us where this incident
14              So I left. Went back to tearing down           14    occurred. Doesn't really make a whole lot --
15    the separator. And then a while -- time had passed       15              MR. BRITTAN: Let's make this one with
16    by. I needed a mallet from the toolbox, so I went        16    the yellow hose as 3 and the other one as 4.
17    back into the refiner room, retrieved the mallet from    17              MS. BURMA: Do these have Bates numbers?
18    the toolbox and walked around the control panel. And     18    Have they been produced?
19    Frank was standing at the control panel. And I asked     19              MR. BRITTAN: No. These are part of
20    him how things was going. He proceeded to tell me        20    the -- trying to remember. I don't know if they have
21    that -- that he had taken care of the situation and      21    been produced or not. They are a part of the police
22    then proceeded to tell me that next time I -- "Next      22    records.
23    time I tell you I need help, you need to send me         23              MS. BURMA: Which --
24    help." Any time I have issues back here in the           24              MR. BRITTAN: Yellow hose is 3. The
25    lactose department, nobody's free to help him.           25    other one is 4.

                  Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
                     Court Reporting, Legal Videography, and Videoconferencing                                                YVer1f
                                                                                                ND Appx., p.22
                                            Nicolas Donez· ·08/26/2019                                      Pages 113..116
                                        NICOLAS DONEZ v. LEPRINO FOODS
                                                     Page 113                                                        Page 115
 1   open -- and they were open he thought."                    1    a foreperson/supervisor to understand that you were
 2            Is that what it says?                             2    not to engage him by pushing him back?
 3        A. Yes.                                                3            MS. BURMA: Objection, form.
 4        Q. And is that what you told Detective                 4        A. I didn't engage him to fight or to
 5   Vosburg that day?                                           5   conflict, but simply to defend myself.
 6        A. Yes.                                                6        Q. (BY MR. BRITTAN) What made you believe
 7        Q. Okay. And earlier when we read that --              7   that you could not just walk away?
 8   when you were talking to Detective Vosburg on the day       8         A. The look in his eyes and that motion
 9   of the incident, when he was talking to you in the          9   that he made.
10   hospital, that what you remembered was Frank pushing       10         Q. His hands coming up?
11   you, and you pushed him back. That's what you told         11         A. Yes, sir.
12   Detective Vosburg that day as well, correct?               12         Q. Did you -- strike that.
13         A. I honestly can't remember.                        13             When you came back and made contact with
14         Q. Being the foreperson and the supervisor           14    Mr. Levar, did you hit him with -- strike that.
15   on this shift, you were the person within -- in the        15             When you made contact with Mr. Levar --
16   whey department that had the ultimate responsibility       16    because you said you pushed him back -- describe or
17   for the workers on that shift.                             17    show me, if you will, how you pushed him back.
18             Is that a fair statement?                        18         A. I honestly can't remember whether it was
19         A. That's correct.                                   19    closed first or open hands. I cannot recall.
20         Q. And your duties and responsibility as             20         Q. Do you remember what portion of his body
21   the foreperson/supervisor on the shift meant that you      21    you came into contact with?
22   had responsibilities as to the safety of yourself and      22         A. His chest.
23   the employees?                                             23         Q. You showed me earlier that his hands
24         A. That's correct.                                   24    were up and a little bit out. How were you able to
25         Q. Okay. Did you also have                           25    get access to his chest?
                                                     Page 114                                                        Page 116
 1   responsibilities, as every other worker does, to try       1          A. His hands were not directly in front of
 2   and minimize conflict?                                     2    him. So they were up in this manner. So when I
 3        A. I tried to minimize it to the best of my            3   pushed him, I pushed him directly on his chest.
 4   knowledge, given the fact that I had not been given         4         Q. We've seen two reports, both the
 5   any additional training, being a foreman, slash,            5   statement that you gave to Leprino Foods and the
 6   supervisor.                                                 6   police report that we just looked at -- police reports
 7        Q. Did you believe you needed additional               7   that we just looked at that indicate that Mr. Levar
 8   training that when somebody pushes you, you should          8   pushed you, then you pushed him back, correct?
 9   just walk away?                                             9         A. That's correct.
10            MS. BURMA: Objection, argumentative.              10         Q. Okay. And you'll agree with me that in
11            Go ahead.                                         11    neither the statement that you gave to Leprino Foods
12         A. I believe so, yes.                                12    nor the statements that you gave to the Fort Morgan
13         Q. (BY MR. BRITTAN) Why do you believe               13    Police Department, is there any indication of
14    that you needed additional training in that situation     14    Mr. Levar bringing his fists up and acting further
15    when you were pushed by another employee, that you        15    aggressively after pushing you?
16    were not to retaliate?                                    16         A. That's correct.
17         A. Could you repeat that?                            17         Q. Okay. So let's just talk about the
18         Q. Sure. First of all, you'll agree with             18    statements as they are, the statement that you gave to
19    me, as we've talked about with regards to the             19    Leprino Foods, which is Exhibit 6, and the statements
20    workplace violence policy, that fighting on the job is    20    in the police report, which are part of your
21    something that is not desirable to any employer,          21    questionnaire to the EEOC.
22    including Leprino Foods.                                  22            Those reports indicate that you were
23         A. That's correct.                                   23    pushed, and instead of leaving the situation, you
24         Q. Okay. And so when Mr. Levar pushed you,           24    pushed back, correct?
25    did you believe that you needed additional training as    25            MS. BURMA: Objection -- objection,

                  Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
                     Court Reporting, Legal Videography, and Videoconferencing                                                  YVer1f
                                                                                                ND Appx., p.23
                                           Nicolas Donez· ·08/26/2019                                      Pages 121..124
                                       NICOLAS DONEZ v. LEPRINO FOODS
                                                    Page 121                                                        Page 123
 1   department's -- I was called in by Risa Esterly and        1   twice but Leprino Foods only spoke to me one time that
 2   was notified that day.                                     2   I can clearly remember.
 3        Q. Before you went in to meet with Risa,              3         Q. Well, do you believe these statements --
 4   did you have any understanding of what was going to        4   the ones you provided to the police department and the
 5   happen at that meeting?                                    5   one you provided to Leprino Foods -- do you believe
 6        A. No, I did not.                                     6   they are consistent?
 7        Q. So tell me what happened at the meeting            7         A. About as consistent as they could
 8   between you and Risa Esterly that day.                     8   possibly be, considering the condition that I was in.
 9        A. I remember walking into the -- into her            9         Q. Did you contact Leprino Foods at all
10   office. She had me sit down. And she said that --         10    between the time you were released from the hospital
11   that after the -- with that -- with the -- the results    11    and the time you met with Risa Esterly to talk to them
12   of the investigation, they were going to terminate me     12    about what had occurred?
13   because I had testified that -- or I had said that I      13          A. No, I did not.
14   pushed Frank back. And I cannot remember the exact        14          Q. Why --
15   statement that she made pertaining to the -- to the       15          A. But I didn't think I was under the -- I
16   policy. Something like a no-touch policy.                 16    didn't think it was my responsibility to lead the
17         Q. Okay. What happened after that?                  17    investigation.
18         A. Then she gave me the -- that letter and          18          Q. I'm not talking about leading the
19   my tools. And that's when I -- that's when I had          19    investigation. I'm saying calling Leprino Foods and
20   asked her if -- that I was acting in self-defense.        20    talking to them if you had any question at all about
21   And she proceeded to tell me that it didn't matter;       21    the accuracy of the statement which we have marked as
22   that -- that they have -- I can't remember the exact      22    Exhibit Number 6.
23   words, but a no-touch policy.                             23          A. In the condition that I was in, I was
24         Q. Anything else happen in that meeting?            24    just thinking about my health and getting better so
25         A. That's all I can remember.                       25    that I could get -- hopefully get back to work. So
                                                    Page 122                                                        Page 124
1          Q. The policy that we marked earlier --              1   that I left entirely on Leprino Foods. So they would
2    specifically, if you look at the first page -- it          2   follow through with their policy and their procedures.
3    doesn't indicate that it's a no-touch policy, correct?     3         Q. So you were released from the hospital
4          A. That's correct. But that's what she               4   the day after the incident, correct?
5    specifically told me that day.                             5         A. Uh-huh.
6          Q. Okay. Do you believe it was reasonable            6         Q. Correct? That's a "yes"?
7    for Leprino Foods to rely on the statement that you        7         A. Yes.
8    gave that we marked as Exhibit 6 in terminating your       8         Q. Thank you.
9    employment?                                                9             And you went home after that?
10             MS. BURMA: Objection, speculation.              10          A. Yes, sir.
11          A. Like I stated earlier, I don't believe          11          Q. Okay. And you were on home rest care
12    they did a thorough investigation.                       12    after that, correct?
13          Q. (BY MR. BRITTAN) So --                          13          A. That's correct.
14          A. So if I would have had a second or third        14          Q. And you weren't working between the date
15    discussion with them, I would have told them that;       15    of the incident and the date that you met with Risa
16    that I acted in self-defense.                            16    Esterly, correct?
17          Q. Do you believe it was reasonable for            17          A. That's correct.
18    Leprino Foods to rely on the statements that you         18          Q. Okay. I understand that immediately
19    provided to the Fort Morgan Police Department --         19    after the incident, your voice was kind of raspy.
20             MS. BURMA: Objection, speculation.              20    Might be a little harder to talk; is that right?
21          Q. (BY MR. BRITTAN) -- in deciding to              21          A. That's correct.
22    terminate your employment?                               22          Q. How long did that condition last?
23          A. I believe that it's reasonable that             23          A. I honestly can't -- I honestly can't
24    they -- that they used that statement, but               24    say. I don't remember.
25    unreasonable that the police department spoke to me      25          Q. Was it days or weeks?

                  Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
                     Court Reporting, Legal Videography, and Videoconferencing                                                 YVer1f
                                                                                                 ND Appx., p.24
                                            Nicolas Donez· ·08/26/2019                                      Pages 125..128
                                        NICOLAS DONEZ v. LEPRINO FOODS
                                                     Page 125                                                        Page 127
1          A. I honestly -- I honestly don't remember.          1             MS. BURMA: Objection, relevancy.
2          Q. Was there anything that was preventing            2         A. That's correct.
3    you from contacting Leprino Foods in the weeks after        3        Q. (BY MR. BRITTAN) Okay. We talked about
4    providing the statement, which we marked as Exhibit         4   this briefly earlier, sir, about the basis of your
5    Number 6, to indicate to them that you thought that         5   claim of discrimination that constitutes at least part
6    the statement wasn't completely accurate or didn't          6   of your lawsuit against Leprino Foods in this case.
7    include all the facts that they should consider?            7   And you've made some comments about how essentially
8          A. I can vaguely remember making the                  8   Hispanics are treated differently at the Fort Morgan
9    statement. So how -- I couldn't remember making the         9   plant than white workers, generally speaking. I just
10    statement, so how was I going to correct something        10    want to get you oriented as to where I'm headed next.
11    that I couldn't remember making?                          11            Obviously you were Hispanic at the time
12          Q. Did you -- well, you told me earlier             12    that Leprino Foods hired you, correct?
13    that you were provided with a copy of the statement a     13         A. That's correct.
14    few days after you provided it, by Leprino Foods.         14         Q. You were a Hispanic in 2003 when you
15          A. Hmm. I can't -- I can't remember that.           15    moved up from being a laborer into your next position.
16          Q. Well, did --                                     16    And what was that, sir?
17          A. Whether it was...                                17         A. In 2003, from being a laborer to
18             Yeah, I can't remember whether I had             18    break -- or, excuse me, relief operator.
19    received it or whether that was the 2nd was the day       19         Q. Relief operator.
20    that I made that statement.                               20            And then in 2008, you were promoted
21          Q. The 2nd?                                         21    again to foreperson, correct?
22          A. The -- excuse me. The 10th, the second           22         A. That's correct.
23    day after the incident.                                   23         Q. In the whey department, correct?
24          Q. In any event, we can agree that you did          24         A. That's correct.
25    not attempt to contact Leprino Foods at any point in      25         Q. And that's a position that you held from
                                                     Page 126                                                        Page 128
 1   time after your release from the hospital until you         1   2008 until the time of your employment termination in
 2   met with Risa Esterly, talked to them about what            2   February of 2016, correct?
 3   happened in the refining room -- or refiner room with       3         A. That's correct.
 4   Frank Levar?                                                4         Q. And of course during this 17, 18 years
 5         A. I agree that, yes, and --                          5   or so that you were employed at Leprino Foods, you
 6         Q. That's all. You agree with me that you             6   continued to be a Hispanic, correct?
 7   did not attempt to contact them, correct?                   7         A. That's correct.
 8         A. That's correct.                                    8         Q. And I know you didn't have a good sense
 9         Q. Okay. I am correct also that through               9   of it, but earlier you estimated that maybe 15,
10    your workers' compensation action, Leprino Foods paid     10    20 percent, I think it was, of employees at the Fort
11    for the medical costs associated with your care and       11    Morgan facility are Hispanic, correct?
12    treatment; is that correct?                               12          A. That's correct.
13            MS. BURMA: Objection, relevancy.                  13          Q. So why do you believe that if Leprino
14         A. That's correct.                                   14    Foods at its Fort Morgan plant discriminates against
15         Q. (BY MR. BRITTAN) Okay. And I'll circle            15    Hispanics, it hires them, such as yourself --
16    back to this a little bit later, but you did receive      16          A. Uh-huh.
17    payments through your workers' compensation action for    17          Q. -- and promotes them and gives them
18    the time that you missed on your job?                     18    positions of authority, like foreperson? Is that
19            MS. BURMA: Objection, relevancy.                  19    consistent with your belief that Leprino Foods
20         A. That's correct.                                   20    discriminates against Hispanics?
21         Q. (BY MR. BRITTAN) Okay. And so whatever            21             MS. BURMA: Objection, form.
22    payments you received from Leprino Foods through the      22          A. I believe that Leprino Foods
23    workers' compensation action, you're not asking for       23    discriminates against Hispanics because of incidents
24    lost wages for the payments that you actually -- that     24    that have occurred. A white foreperson smacks a
25    you did receive, correct?                                 25    coworker in the butt, and he is also white, has

                  Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
                     Court Reporting, Legal Videography, and Videoconferencing                                                  YVer1f
                                                                                                 ND Appx., p.25
                                            Nicolas Donez· ·08/26/2019                                      Pages 145..148
                                        NICOLAS DONEZ v. LEPRINO FOODS
                                                     Page 145                                                        Page 147
1          A. I do not remember.                                 1        Q. Stay on that page, sir, which is the
2          Q. Where did it occur?                                2   second page. Go to the second paragraph. No, I'm
3          A. Leprino Foods' lunchroom.                          3   sorry, sir. I think it was the --
4          Q. Did that occur before or after your                4        A. Okay.
 5   termination from Leprino?                                   5        Q. Yeah. Second page of the exhibit.
 6         A. Before.                                           6             The second paragraph, the last sentence
 7         Q. Now we have talked already about the              7    of that paragraph says, "The human resource manager
 8   fact that Mr. Morrison was fired from Leprino in 2018.     8    for the location will investigate complaints and take
 9            Have you talked with Mr. Morrison at              9    action management believes is appropriate when
10    all?                                                      10    employees are found to have engaged in the above
11         A. No.                                               11    conduct."
12         Q. Next one on your list is Marcus Vowell,           12            Do you see that, sir?
13    V-o-w-e-l-l. And it references that he witnessed an       13         A. Yes.
14    event in which Allen Burton, a Caucasian, violated the    14         Q. Okay. That doesn't indicate that in all
15    company's workplace violence policy and was not           15    situations that a termination is required, does it?
16    terminated.                                               16            MS. BURMA: Objection, the document
17            What is your understanding about Marcus           17    speaks for itself.
18    Vowell's knowledge in that regard?                        18         A. I don't know how to answer that.
19         A. Just that he witnessed Allen Burton               19         Q. (BY MR. BRITTAN) Well, let's talk about
20    poking Richard Rodriguez in the chest.                    20    your situation. You had a situation that went before
21         Q. And who -- strike that.                           21    the plant manager and Julia Lambert when you had an
22            How did you come that that information?           22    issue with Howie Morrill, correct?
23         A. My wife.                                          23         A. That's correct.
24         Q. What else did she tell you about that             24         Q. And there's allegations that you
25    situation?                                                25    confronted Mr. Morrill in the parking lot, correct?
                                                     Page 146                                                        Page 148
 1         A. That was all.                                      1         A. That's correct.
 2         Q. When did that occur?                               2         Q. And the workplace violence policy
 3         A. I -- I don't know dates or time.                   3   addresses situations of intimidation, doesn't it?
 4         Q. Do you have any understanding as to what           4         A. I wasn't intimidating him.
 5   happened as a result of that situation you just talked      5         Q. If Mr. Morrill disagrees with that,
 6   about; Mr. Burton supposedly poking Mr. Rodriguez in        6   would you be surprised?
 7   the chest?                                                  7         A. I wouldn't be surprised, no.
 8         A. No, I do not.                                      8         Q. So in that situation, you weren't
 9         Q. Is it your belief that if that was true            9   terminated, were you?
10    that Mr. Burton was to be fired?                          10          A. I wasn't intimidating nor did I threat
11          A. Is it my belief that if it were true?            11    nor did I physically touch him.
12          Q. Yes.                                             12          Q. If, in fact, you crossed over in the
13             MS. BURMA: Objection, speculation.               13    aisleway and put your shoulder into him, that would be
14          Q. (BY MR. BRITTAN) Let me rephrase it.             14    physically touching him in an unwanted manner,
15    I'll withdraw the question.                               15    correct?
16             Is it your understanding of Leprino's            16              MS. BURMA: Objection, speculation and
17    workplace violence policy that if, in fact, Mr. Burton    17    calls -- and misinterprets the testimony.
18    did poke his finger into Mr. Rodriguez's chest that       18          A. That's not what occurred.
19    Mr. Burton was to be fired?                               19          Q. (BY MR. BRITTAN) Well, where do you get
20             MS. BURMA: Again, objection,                     20    your understanding that whenever there is any touching
21    speculation.                                              21    that occurs at Leprino's Fort Morgan plant, that
22          A. According to the policy, yes.                    22    termination is required?
23          Q. (BY MR. BRITTAN) Let's go back and take          23          A. Leprino management.
24    a look at the policy. You have it in front of you         24          Q. Who?
25    there, which is Exhibit 5.                                25          A. Risa Esterly.


                  Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
                     Court Reporting, Legal Videography, and Videoconferencing                                                  YVer1f
                                                                              Lambert
                                                                             11/21/2019                                    ND Appx., p.26
                                                                                                                                                 Page 3
                                                                                     1                             I N D E X

                                                                                     2    EXAMINATION:                              PAGE
                                                                Page 1
          1              IN THE UNITED STATES DISTRICT COURT                         3    By Ms. Burma                                      5, 122
          2                 FOR THE DISTRICT OF COLORADO                             4    By Mr. Brittan                                       120
          3   Civil Action No. 19-CV-00285-CMA
              _____________________________________________________                  5
          4
              NICOLAS DONEZ,                                                         6    EXHIBITS:                                PAGE
          5
              Plaintiff,                                                             7    Exhibit 44       E-mail                               44
          6                                                                                                Subject: Jaynie Tucker
              v.                                                                     8                     Discussion Thurs. Sept 20th
          7
              LEPRINO FOODS COMPANY,                                                                       Dated: October 4, 2012
          8                                                                          9                     CONFIDENTIAL LEP0836 to 0837
              Defendant.
          9   _____________________________________________________                 10    Exhibit 45       Investigation Notes dated            44
                                                                                                           September 20, 2012, to
         10                 DEPOSITION OF JULIA LAMBERT                             11                     September 28, 2012
                                   November 21, 2019                                                       CONFIDENTIAL, miscellaneous
         11   _____________________________________________________                 12                     Bates Numbers
         12             PURSUANT TO NOTICE and the appropriate
              rules of civil procedure, the deposition of JULIA                     13    Exhibit 46       E-mail Subject: Dept                 54
         13   LAMBERT, called for examination by the Plaintiff, was                                        Items Dated: September 18,
              taken on Thursday, November 21, 2019, commencing at                   14                     2012
         14   1:32 p.m. at the Logan County Courthouse, 110 North                                          CONFIDENTIAL LEP0834
              Riverview Road, Sterling, Colorado, before Jennifer                   15
         15   Bajwa Melius, a Registered Professional Reporter and                        Exhibit 47       September 13, 2012, Production       55
              Notary Public in and for the State of Colorado.                       16                     Staff Meeting, Meeting Minutes
         16
                                                                                                           CONFIDENTIAL LEP0832 to 0833
         17                                                                         17
                                                                                          Exhibit 48       Shawn Morrison Investigation         96
         18                         Dauster|Murphy                                  18                     Documents
                                 www.daustermurphy.com                                                     CONFIDENTIAL LEP0375 to 0388
         19                          303.522.1604                                   19
                                                                                          Exhibit 49       Text Message Printout               107
         20
                                                                                    20                     LEP1149 to 1150
         21
                                                                                    21    Exhibit 50       Leprino Foods Company's Remarks111
         22                                                                                                RE: Termination, Kyle Lara,
                                                                                    22
         23                                                                         22                     August 17, 2015
                                                                                                           CONFIDENTIAL LEP0372
         24                                                                         23
         25                                                                         23

                                                                                    24
                                                                                    24

                                                                                    25
                                                                                    25


                                                               Page 2                                                                           Page 4
   1   APPEARANCES:                                                                  1    Exhibit 51       E-mail                              112
                                                                                                           Subject: Statement of Kyle
                                                                                     2                     Lara Incident
   2   ON BEHALF OF THE PLAINTIFF:
                                                                                                           Date: August 27, 2015
                                                                                     3                     LEP1142 to 1143
   3               AMY BURMA, ESQ.
                   Burma Law Offices, LLC                                            4    Exhibit 52       Leprino Foods Company's Remarks 113
   4               1035 Pearl Street                                                                       RE: Termination, Crystal
                   Suite 325                                                         5                     Campos, June 16, 2017
   5               Boulder, Colorado 80302                                                                 CONFIDENTIAL LEP0371
                   720-464-5655                                                      6
   6               amy@burmalawoffices.com
                                                                                     7

   7   ON BEHALF OF THE DEFENDANT:
                                                                                     8    PREVIOUSLY MARKED EXHIBITS:                         PAGE

   8               WILLIAM C. BRITTAN, ESQ.                                          9    Exhibit 5                                              27
                   Campbell Killin Brittan & Ray, LLC
   9               270 St. Paul Street                                              10    Exhibit 14                                            101
                   Suite 300
  10               Denver, Colorado 80206                                           11    Exhibit 16                                             29
                   303-322-3400
                                                                                    12    Exhibit 18                                             85
  11               bbrittan@ckbrlaw.com

                                                                                    13    Exhibit 22                                             22
  12
  13                                                                                14    Exhibit 25                                             78
  14
  15                                                                                15    Exhibit 27                                             88
  16
  17                                                                                16
  18                                                                                17
  19                                                                                18
                                                                                    19
  20
                                                                                    20
  21
                                                                                    21
  22
                                                                                    22
  23                                                                                23
  24                                                                                24
  25                                                                                25

1 of 44 sheets                                                           Page 1 to 4 of 139                                             Dauster|Murphy 303.522.1604
                                                                   Lambert
                                                                  11/21/2019                                  ND Appx., p.27
                                                   Page 5                                                                      Page 7
 1                   PROCEEDINGS                                         1     just talk about 2016 through the time of your
 2                        JULIA LAMBERT,                                 2     termination -- did you have the authority to hire or
 3   having been first duly sworn/affirmed, was examined                 3     fire employees?
 4   and testified as follows:                                           4              A.    I did.
 5                           EXAMINATION                                 5              Q.    Okay. Did you generally have
 6   BY MS. BURMA:                                                       6     communications with legal counsel, general counsel
 7            Q.   Can you please state and spell your name              7     for Leprino, or outside counsel?
 8   for the record.                                                     8              A.    Yes.
 9            A.   Julia Lambert, J-u-l-i-a L-a-m-b-e-r-t.               9              Q.    Okay. What did you do to prepare for
10            Q.   And we just met. My name is Amy Burma.               10     today?
11   I'm the attorney for Nick Donez in this case. Thank                11              A.    Nothing.
12   you for agreeing to come and have your deposition                  12              Q.    Did you talk to anyone, either
13   taken today. We are here today because I was                       13     counsel -- and I don't want to know what you said,
14   instructed by opposing counsel that I couldn't just                14     just if you talked to him.
15   call you without him present, so that's why we're                  15              A.    Yes, I did talk to Bill.
16   taking the deposition.                                             16              Q.    Oh, and -- and Bill Brittan?
17                 I'm going to go over a couple of ground              17              A.    Bill Brittan, yeah.
18   rules, and I'm sure Mr. Brittan went over these with               18              Q.    And how long did you speak with
19   you. As you see, we have a court reporter, so we                   19     Mr. Brittan?
20   have to make sure to give verbal answers, yeses and                20              A.    Probably around an hour.
21   nos, not head nods or mm-hmms. If I correct you, I'm               21              Q.    And when was that?
22   not trying to be rude. I'm just trying to make sure                22              A.    Last night.
23   there's a clear record.                                            23              Q.    Okay. Have you spoken with him --
24                 I will ask that you let me finish asking             24              A.    Or Tuesday night. What night was it?
25   my question before you answer, and I will do the same              25     Today is Thursday, so it would have been Tuesday

                                                   Page 6                                                                      Page 8
 1   for you with respect to your answer, again,                         1     night.
 2   because -- so that we can have a clear record.                      2              Q.    Have you spoken with him before?
 3                 And if you don't understand one of my                 3              A.    Yes.
 4   questions, please let me know. If you answer my                     4              Q.    How long ago?
 5   question, I am going to assume that you understood                  5              A.    I can't recall.
 6   it; is that fair?                                                   6              Q.    And I'm -- have you spoken with him
 7            A.   Yes.                                                  7     before in reference to this case?
 8                 MS. BURMA: Are you looking for lights,                8              A.    Yes.
 9   Bill?                                                               9              Q.    Okay. Was it in the past month?
10                 MR. BRITTAN: No. I'm just kind of                    10              A.    Yes.
11   looking around to see what lights there were. It's a               11              Q.    Do you recall how long that conversation
12   little dark, but. . .                                              12     was?
13                 MS. BURMA: We can go off the record for              13              A.    No.
14   a second to see if we can turn on some overheads.                  14              Q.    And did you speak with anyone else at
15                 (Recess from 1:33 p.m. to 1:34 p.m.)                 15     Leprino in the past year regarding this case?
16                 MS. BURMA: We're back on.                            16              A.    Yes.
17            Q.   (BY MS. BURMA) If you need a break,                  17              Q.    Who did you speak with?
18   just let me know. And I think I said if you don't                  18              A.    Steve Schmidt.
19   understand a question, let me know. If you answer my               19              Q.    Okay. Do you recall when you spoke with
20   question, I'm going to assume you understood it; is                20     Mr. Schmidt?
21   that fair?                                                         21              A.    No.
22            A.   Yes.                                                 22              Q.    Do you recall how long you spoke with
23            Q.   You no longer work at Leprino, correct?              23     Mr. Schmidt?
24            A.   Correct.                                             24              A.    An hour. No, not even an hour.
25            Q.   When you were at Leprino -- and let's                25     30 minutes.
                                                              Page 5 to 8 of 139                                                 2 of 44 sheets
                                                                     Lambert
                                                                    11/21/2019                                   ND Appx., p.28
                                                      Page 25                                                                    Page 27
  1                   MR. BRITTAN: Okay.                                   1             A.    Yes.
  2              A.   So I'm sorry. Ask the question again.                2             Q.    What was Leprino's policy on workplace
  3   Give you an example?                                                 3     violence?
  4              Q.   (BY MS. BURMA) So you said -- I asked                4             A.    I couldn't tell you it verbatim. It's
  5   you if there's a difference between progressive and                  5     been a long time since I looked at their policies.
  6   zero tolerance policies. You said yes. I asked you                   6             Q.    Okay. And I have -- there's some
  7   what. You said "depend on the situation." I guess I                  7     documents in here that may refresh your memory. If
  8   don't understand what you mean by "depend on the                     8     you look at -- I think it's Exhibit 5.
  9   situation."                                                          9                   And before we get here, the handbook
 10                   From -- I mean, for me I hear zero                  10     that we were just looking at, was that -- did that
 11   tolerance and I think, if you violate this policy,                  11     change during your time at Leprino?
 12   you're fired, where I hear progressive discipline and               12             A.    Yes.
 13   I hear this takes warnings and steps.                               13             Q.    Were there any significant changes made
 14                   MR. BRITTAN: Object to the form, if                 14     with respect to the discipline policy during your
 15   that is a question.                                                 15     time at Leprino?
 16              A.   From my background, I would say if -- so            16             A.    Not that I recall.
 17   you said give you an example of what that was. So if                17             Q.    Okay. Now you can go to Exhibit 5. Is
 18   it was a violation of -- I can't think off the top of               18     that what you are thinking of when -- as regards to
 19   my head here.                                                       19     Leprino's workplace violence policy?
 20              Q.   (BY MS. BURMA) I mean, I have two                   20             A.    Yes.
 21   examples and you can tell me if I'm wrong.                          21             Q.    Okay. And is workplace security -- is
 22              A.   Okay.                                               22     there a difference between workplace security and
 23              Q.   One I'm thinking of is attendance. You              23     workplace violence?
 24   know, you violate the attendance policy, you know, X                24             A.    From what I recall, I would say yes.
 25   times, you get a warning, you know, and then after                  25             Q.    Did you ever receive any training on the

                                                      Page 26                                                                    Page 28
  1   two more times, you know, whatever, it progresses,                   1     workplace security policy that's been marked as
  2   the disciplinary policy.                                             2     Exhibit 5 during your time at Leprino?
  3              A.   Correct.                                             3             A.    Formalized training?
  4              Q.   Whereas for a zero tolerance, as I                   4             Q.    Yes.
  5   said -- I used the example of drugs before. Someone                  5             A.    No.
  6   shows up with drugs at work, that -- they don't get                  6             Q.    What about informal training?
  7   warnings, they just get fired.                                       7             A.    Yes.
  8              A.   For showing up with drugs at work?                   8             Q.    What did your informal training consist
  9              Q.   Illegal drugs.                                       9     of?
 10              A.   Correct.                                            10             A.    Review of the policy.
 11              Q.   Or a gun or something, you know --                  11             Q.    Anything else?
 12              A.   Correct.                                            12             A.    Not that I remember.
 13              Q.   -- like that. So is that your                       13             Q.    All right. And did that happen yearly
 14   understanding in general as to the difference between               14     or just when you were hired or. . .
 15   progressive disciplinary policies that have kind of                 15             A.    I don't recall.
 16   steps that lead to termination versus zero tolerance                16             Q.    Do you know if it was more than ten
 17   that doesn't have those steps?                                      17     times that you reviewed it?
 18              A.   Correct.                                            18             A.    I don't recall.
 19              Q.   Okay. Did Leprino have a progressive or             19             Q.    Was it more than once?
 20   zero tolerance or both disciplinary policies?                       20             A.    Yes.
 21                   MR. BRITTAN: Object to the form.                    21             Q.    More than five times?
 22              A.   Both.                                               22             A.    No.
 23              Q.   (BY MS. BURMA) Let's go and talk about              23             Q.    Okay. Was this policy provided to all
 24   workplace violence. Did Leprino have a policy                       24     employees at Leprino's, Exhibit 5? And you can take
 25   regarding workplace violence?                                       25     a second to review it and just let me know when
7 of 44 sheets                                                 Page 25 to 28 of 139                                       Dauster|Murphy 303.522.1604
                                                                    Lambert
                                                                   11/21/2019                                   ND Appx., p.29
                                                      Page 29                                                                   Page 31
 1   you're finished.                                                     1     and signed off stating they understood it.
 2            A.   Yes.                                                   2               Q.   Okay. So if we go back to Exhibit 5 --
 3            Q.   And was it something that was provided                 3     and you've had some time to look through it. Can you
 4   each year to Leprino employees or just when they were                4     show me in here where the workplace violence policy
 5   hired?                                                               5     is for Leprino?
 6                 MR. BRITTAN: Object to the form.                       6               A.   Can I show you where the workplace
 7            A.   I don't recall.                                        7     violence policy is?
 8            Q.   (BY MS. BURMA) Sorry. We're going to                   8               Q.   Yeah. Is it just in this first
 9   be flipping a little bit.                                            9     paragraph?
10                 If you can go to Exhibit 16. Do you                   10               A.   It would be the entire policy.
11   recognize this document?                                            11               Q.   What is your understanding as to what
12            A.   Yes.                                                  12     Leprino's policy was with respect to workplace
13            Q.   And what is it?                                       13     violence or workplace security?
14            A.   Reaffirmation that's done annually.                   14               A.   My understanding was if there was any
15            Q.   What's a reaffirmation?                               15     violence, acts of violence, they would be
16            A.   That it's given to the employees to                   16     investigated and appropriate action would be taken.
17   review and to sign off on an annual basis.                          17               Q.   Is workplace violence defined as what
18            Q.   So -- and it's saying that they have --               18     conduct constitutes workplace violence?
19   "All the policies are available on LeprinoNet or from               19               A.   Are you asking me my opinion or in the
20   my local human resources manager," and acknowledging                20     policy?
21   those above policies.                                               21               Q.   Let's start within the policy.
22                 If you flip back to Exhibit 5 but keep a              22               A.   In the policy, yes.
23   finger in Exhibit 16, at the bottom there's a little                23               Q.   Where?
24   table, and one of the things says "Policy Number" and               24               A.   That first section.
25   has "HUM4950." If you flip back to Exhibit 16, I                    25               Q.   Okay. So it's that "Leprino Foods

                                                      Page 30                                                                   Page 32
 1   don't see that here. If it was provided, would it                    1     believes employees should" be -- "should work in an
 2   have been included in the reaffirmation?                             2     environment without intimidation, threats, or
 3            A.   Not all policies were reaffirmed every                 3     violence," and then it goes on.
 4   year.                                                                4                    Does it -- does workplace violence have
 5            Q.   Okay. If it was reaffirmed that year,                  5     to include physical touching?
 6   it would have been referenced in the reaffirmation?                  6               A.   Does workplace violence have to include
 7            A.   Not necessarily.                                       7     physical --
 8            Q.   Why not?                                               8               Q.   Let me strike that.
 9            A.   There could have been other training                   9                    What is your opinion as to what
10   done --                                                             10     Leprino's workplace violence policy was?
11            Q.   Okay.                                                 11                    MR. BRITTAN: Objection. Asked and
12            A.   -- outside of it.                                     12     answered.
13            Q.   So if -- it would have been mentioned in              13               A.   What is my opinion --
14   an affirmation when the employee received either the                14               Q.   (BY MS. BURMA) Yes.
15   training or the material; is that fair to say?                      15               A.   -- of what their policy -- the workplace
16            A.   Say that again.                                       16     policy was? My opinion would be any acts of
17            Q.   It's my -- there are other affirmations,              17     violence, physical or verbal.
18   some that happen annually and some that were --                     18               Q.   Okay. So physical or verbal acts of
19   happened once. If an employee received the material,                19     violence. Would that include horseplay?
20   it would be referenced in an affirmation statement;                 20               A.   No.
21   is that fair to say?                                                21               Q.   Would that include hitting someone's
22                 MR. BRITTAN: Object to the form.                      22     hat?
23            A.   Correct.                                              23               A.   No.
24            Q.   (BY MS. BURMA) Okay. And why is that?                 24               Q.   Would it include acting in self-defense?
25            A.   To ensure the employee read the policy                25               A.   Say that again.
                                                              Page 29 to 32 of 139                                                 8 of 44 sheets
                                                                       Lambert
                                                                      11/21/2019                               ND Appx., p.30
                                                      Page 33                                                                     Page 35
  1              Q.   Would it include acting in self-defense?               1             Q.   So why do companies have policies for
  2              A.   The workplace police -- the workplace                  2     employees, in your opinion?
  3   violence policy?                                                       3             A.   To protect their employees.
  4              Q.   Yes.                                                   4             Q.   Is it also so that employees know what
  5              A.   Yes.                                                   5     conduct and behaviors are appropriate and
  6              Q.   So if an employee was assaulted and                    6     inappropriate?
  7   tried to defend themselves, that would be a violation                  7             A.   Correct.
  8   of Leprino's workplace violence policy?                                8             Q.   Is it important for these policies to be
  9              A.   Yes.                                                   9     clear so employees can understand it and understand
 10              Q.   Is that stated anywhere in here?                      10     what policy -- what behavior is appropriate and
 11              A.   "Threatening or violent conduct."                     11     inappropriate?
 12              Q.   Well, if they're acting in self-defense,              12                  MR. BRITTAN: Object to the form.
 13   they're not the one threatening or being violent.                     13             A.   Correct.
 14   They're just trying to protect themselves.                            14             Q.   (BY MS. BURMA) I'm struggling to
 15                   MR. BRITTAN: Object to the form, if                   15     understand how -- can you define for me, as we sit
 16   that's a question.                                                    16     here today, what action constitutes workplace
 17              Q.   (BY MS. BURMA) Okay. Hypothetically,                  17     violence under the Leprino Foods policy that's in
 18   in your opinion, if an employee was trying to protect                 18     Exhibit 5?
 19   themselves from an assault, would that be a violation                 19             A.   Physical or verbal intimidation.
 20   of workplace violence policy for Leprino Foods?                       20             Q.   Okay. So if an employee puts another
 21              A.   Yes.                                                  21     employee in a chokehold, would that constitute a
 22                   MR. BRITTAN: Object to the form.                      22     violation of this policy?
 23              Q.   (BY MS. BURMA) And why is that?                       23                  MR. BRITTAN: Object --
 24              A.   That they were acting in a violent,                   24             A.   No.
 25   threatening manner.                                                   25             Q.   (BY MS. BURMA) Why not?

                                                      Page 34                                                                     Page 36
  1              Q.   If they're acting in self-defense, how                 1             A.   It depends on what the situation -- it
  2   are they acting violent?                                               2     would have been -- it could have been horseplay.
  3              A.   So what is your question?                              3             Q.   Okay. How are employees supposed to
  4              Q.   I'm saying if an employee is acting in                 4     know what conduct violates the policy if the -- if
  5   self-defense, they're not the aggressor. They are                      5     you can't determine if there's a violation until
  6   just trying to protect themselves. How is that                         6     after you do an investigation? I guess -- you see
  7   acting violent or threatening?                                         7     what I'm getting at?
  8                   MR. BRITTAN: Object to the form.                       8                  MR. BRITTAN: Object to the form.
  9              A.   Because they're acting in physical or                  9             Q.   (BY MS. BURMA) How is an employee
 10   verbal intimidation.                                                  10     supposed to know what conduct violates this policy if
 11              Q.   (BY MS. BURMA) So would an employee                   11     it's not defined?
 12   pushing another employee constitute a violation of                    12                  MR. BRITTAN: Object to the form.
 13   the workplace violence policy for Leprino Foods?                      13             A.   By reading the policies.
 14                   MR. BRITTAN: Object to the form.                      14             Q.   (BY MS. BURMA) Okay. So under this
 15              A.   It depends on the situation.                          15     policy, putting someone in a chokehold can constitute
 16              Q.   (BY MS. BURMA) When would an employee                 16     a violation of the policy and can also not constitute
 17   pushing another employee not constitute a violation                   17     a violation of the policy; is that accurate?
 18   of Leprino's workplace violence policy in your                        18             A.   Correct.
 19   opinion?                                                              19             Q.   Okay. So where in here does it say when
 20              A.   Say that again.                                       20     that is a violation of the policy and when it's not a
 21              Q.   When would an employee pushing another                21     violation of the policy?
 22   employee not constitute a violation of Leprino's                      22             A.   I didn't read the whole policy, but I
 23   workplace violence policy, in your opinion?                           23     don't know where that would be.
 24              A.   If it was maybe in the hallway and they               24             Q.   And if you want to look through it, you
 25   pushed them or tripped.                                               25     can.
9 of 44 sheets                                                   Page 33 to 36 of 139                                    Dauster|Murphy 303.522.1604
                                                                      Lambert
                                                                     11/21/2019                                   ND Appx., p.31
                                                      Page 37                                                                       Page 39
 1            A.   The first section defines what the                       1     does not have the right to take any action to defend
 2   policy is and what they -- "threats or violence." So                   2     themselves against an unprovoked attack?
 3   what is your question again?                                           3               A.   Correct.
 4            Q.   Well, how is -- I will come back to                      4               Q.   And that -- is that Leprino's policy
 5   that.                                                                  5     with regards to self-defense, to your knowledge?
 6            Are you aware of any other policy that                        6               A.   Sorry. Can you ask me that again?
 7   Leprino had dealing with workplace violence in 2016?                   7               Q.   To your knowledge, was it Leprino's
 8            A.   Not that I remember.                                     8     policy that employees did not have a right to
 9            Q.   And aside from being provided with a                     9     self-defense?
10   copy of the policy, were employees provided with                      10               A.   Was it stated in the policy?
11   training on this policy?                                              11               Q.   Did Leprino have any policy, written or
12            A.   Yes.                                                    12     unwritten, that employees did not have a right to
13            Q.   And what did that training consist of?                  13     self-defense while they were at work?
14            A.   With the workplace policy, I believe it                 14               A.   Not that I recall.
15   was a -- either reading of the policy or                              15               Q.   Was it Leprino's policy that employees
16   presentation. I don't remember 100 percent what that                  16     did not have a right to self-defense?
17   was.                                                                  17                    MR. BRITTAN: Objection. Asked and
18            Q.   And I'm only referring to this policy in                18     answered.
19   Exhibit 5. You don't recall if it was just reading                    19               A.   Not that I recall in the policy.
20   the policy or if it was a presentation?                               20               Q.   (BY MS. BURMA) Okay. I'm getting --
21            A.   I don't recall.                                         21     because I thought you said it was Leprino's policy
22            Q.   Do you recall if it happened annually or                22     that employees -- was it your opinion that employees
23   when the employee was hired?                                          23     did not have a right to self-defense?
24                 MR. BRITTAN: Object to the form.                        24               A.   Correct.
25            A.   Definitely annually -- or definitely                    25               Q.   And that's different from Leprino's

                                                      Page 38                                                                       Page 40
 1   when someone was hired.                                                1     policy?
 2            Q.   (BY MS. BURMA) They would at least get                   2                    MR. BRITTAN: Object to the form.
 3   a copy of the policy, minimum?                                         3               A.   Does the policy state that? Is that
 4            A.   Minimum, yes.                                            4     what you're asking me?
 5            Q.   Okay. Unaware of any additional                          5               Q.   (BY MS. BURMA) I'm just asking,
 6   training with respect to the workplace violence                        6     Leprino's in general when you were there, did it at
 7   policy in Exhibit 5; is that fair?                                     7     any point have any policy, written or unwritten, as
 8            A.   I don't remember.                                        8     to whether or not an employee can act in self-defense
 9            Q.   Okay. Do you personally think                            9     at the workplace?
10   individuals have a right to self-defense?                             10               A.   If the employee acted in self-defense,
11            A.   Not at the workplace.                                   11     it would be violating the workplace violence.
12            Q.   So if you're assaulted at the workplace,                12               Q.   And that was Leprino's policy?
13   you don't have a right to defend yourself?                            13               A.   Correct.
14            A.   No.                                                     14               Q.   Who told -- or where did you get that
15            Q.   Do you think that creates a safe working                15     information from?
16   environment?                                                          16               A.   Not that I -- I can't tell you who told
17            A.   Do I think that creates a safe working                  17     me that.
18   environment?                                                          18               Q.   I mean, we can agree it's not in
19            Q.   Yes.                                                    19     Exhibit 5; is that fair?
20            A.   I would say yes.                                        20               A.   Correct.
21            Q.   How so?                                                 21               Q.   Did someone at Leprino tell you that
22            A.   What are you asking me?                                 22     employees don't have a right to self-defense?
23            Q.   I mean, so if an employee is walking                    23               A.   Not that I remember.
24   down the hallway and another employee comes up to                     24               Q.   Okay. Do you believe you have a right
25   them and starts assaulting them, the victim employee                  25     to self-defense in your house?
                                                                Page 37 to 40 of 139                                                    10 of 44 sheets
                                                                           Lambert
                                                                          11/21/2019                                   ND Appx., p.32
                                                           Page 61                                                                      Page 63
 1              A.   It was -- they were having a discussion.                    1              Q.    (BY MS. BURMA) Do you recall who had
 2              Q.   Anything else that you personally                           2     this position before Mr. Donez?
 3   observed Mr. Donez do that was threatening or                               3              A.    No.
 4   intimidating?                                                               4              Q.    Okay. When did you first learn about
 5              A.   To me personally?                                           5     the incident -- or are you aware of an incident that
 6              Q.   Yes.                                                        6     occurred on February 9, 2016, involving Nicolas Donez
 7              A.   No.                                                         7     and Frank Levar?
 8              Q.   Anything else that you observed                             8              A.    Yes.
 9   Mr. Donez do that was threatening or intimidating to                        9              Q.    Tell me about the incident.
10   anyone else that you personally observed?                                  10              A.    Tell you about the incident from what I
11              A.   No.                                                        11     know?
12              Q.   Where does your opinion of him being                       12              Q.    Yes.
13   threatening and intimidating come from aside from                          13              A.    Frank Levar came up to Risa's office.
14   this incident with Heather Donez?                                          14     He told us that he had knocked out his foreperson.
15              A.   My own personal feelings towards him.                      15     At the time, I was in Risa's office. And he said
16              Q.   Nothing that he said or did? It was                        16     that, and I did not know he meant he was knocked out.
17   just your personal opinion?                                                17     So then he proceeded to say he knocked him out. Risa
18              A.   Correct.                                                   18     asked him, "What do you mean?" He said, "I knocked
19              Q.   Did you think Mr. Donez was -- performed                   19     out my foreperson." And I asked, "You mean he's on
20   his job adequately?                                                        20     the floor?" And he said, "Yes."
21              A.   Yes.                                                       21                    So then I left the room to go find out
22              Q.   Did Mr. Donez receive a promotion during                   22     if Nick was okay. So I made a call to the whey
23   his employment at Leprino?                                                 23     department office, but at that time others were
24              A.   Yes.                                                       24     already involved and an ambulance had been called.
25              Q.   Did you agree with the decision to                         25              Q.    Okay. Do you recall approximately what

                                                           Page 62                                                                      Page 64
 1   promote Mr. Donez?                                                          1     time Mr. Levar came into the office?
 2              A.   I don't remember being a part of that                       2              A.    I do not.
 3   decision.                                                                   3              Q.    Do you recall what you were doing in
 4              Q.   Who would have been a part of it?                           4     Ms. Esterly's office at that time?
 5              A.   HR manager -- actually, the department                      5              A.    No.
 6   manager.                                                                    6              Q.    So Mr. Levar came in. Do you recall if
 7              Q.   So -- and was that standard for all                         7     he had anything in his hands?
 8   promotions at Leprino, the HR manager was involved                          8              A.    He did not.
 9   with that?                                                                  9              Q.    And Mr. Levar said, "I knocked out my
10              A.   Yes.                                                       10     supervisor"?
11              Q.   Were you involved in any promotions at                     11              A.    My foreperson, correct.
12   Leprino?                                                                   12              Q.    My foreperson. Do you recall anything
13              A.   Yes, I believe.                                            13     else that Mr. Levar said at that time?
14              Q.   Which ones?                                                14              A.    Yes.
15              A.   I don't remember.                                          15              Q.    What else?
16              Q.   Was the majority of promotions handled                     16              A.    He said that -- he was visibly shaken.
17   by the HR manager?                                                         17     He was upset. And he said, "Look, my glasses are
18              A.   Yes.                                                       18     messed up." And we asked him to tell us what had
19              Q.   Do you recall Mr. Donez's position at                      19     happened.
20   the time of his termination?                                               20              Q.    And what did Mr. Levar say?
21              A.   Whey department.                                           21              A.    Mr. Levar said he was in the whey
22                   THE REPORTER: Whey?                                        22     department and he was needing some help, and he asked
23                   THE DEPONENT: Whey --                                      23     Mr. Donez for some help. And they began to yell at
24                   MR. BRITTAN: W-h-e-y.                                      24     each other, and Mr. Donez got close to him. And
25                   THE DEPONENT: -- department foreperson.                    25     Frank said he put up his hands because he was getting

                                                                     Page 61 to 64 of 139                                                     16 of 44 sheets
                                                                        Esterly-Wessbecker
                                                                            11/06/2019                                   ND Appx., p.33
                                                                                                                                              Page 3
                                                                                    1                            I N D E X
                                                                                    2   EXAMINATION:                                  PAGE
                                                               Page 1
                                                                                    3   By Ms. Burma                                            4
          1             IN THE UNITED STATES DISTRICT COURT
                                                                                    4   By Mr. Brittan                                         90
          2                FOR THE DISTRICT OF COLORADO                             5
          3   Civil Action No. 19-CV-00285-CMA                                      6
          4
              _____________________________________________________                     EXHIBITS:                                   PAGE
              NICOLAS DONEZ,                                                        7
          5
              Plaintiff,
                                                                                         Exhibit 16        Annual Re-affirmations 2015,         28
          6                                                                         8                      CONFIDENTIAL LEP0159
              v.
          7
              LEPRINO FOODS COMPANY,                                                9    Exhibit 17        Fort Morgan Altercation              57
          8
              Defendant.
                                                                                                           Document, CONFIDENTIAL
          9   _____________________________________________________                10                      LEP0804 - 809
         10           DEPOSITION OF RISA ESTERLY-WESSBECKER
                                  November 6, 2019                                 11    Exhibit 18        Letter to Mr. Levar from Ms.         64
         11   _____________________________________________________                                        Lambert, 2/11/2016, LEP0100
         12             PURSUANT TO NOTICE and the appropriate                     12
              rules of civil procedure, the deposition of RISA                           Exhibit 19        Letter to Mr. Donez from Ms.         66
         13   ESTERLY-WESSBECKER, called for examination by the
              Plaintiff, was taken on Wednesday, November 6, 2019,                 13                      Esterly, 2/29/2016, LEP0131
         14   commencing at 1:00 p.m. at the Burma Law Offices,
              1035 Pearl Street, Suite 325, Boulder, Colorado,
         15   before Carmen Murphy, a Registered Professional                      14
              Reporter and Notary Public in and for the State of
         16   Colorado.
                                                                                   15   PREVIOUSLY MARKED EXHIBITS:                          PAGE
         17

         18                                                                        16
                                   Dauster|Murphy
         19                     www.daustermurphy.com                                    Exhibit 5                                              81
                                    303.522.1604                                   17
         20
                                                                                         Exhibit 6                                              61
         21                                                                        18
         22                                                                              Exhibit 14                                             76
                                                                                   19
         23

         24                                                                        20
         25
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                              Page 2                                                                          Page 4
  1   APPEARANCES:
                                                                                    1                       P R O C E E D I N G S
  2   ON BEHALF OF THE PLAINTIFF:                                                   2                   RISA ESTERLY-WESSBECKER,
  3                AMY BURMA, ESQ.                                                  3   having been first duly sworn/affirmed, was examined
                   Burma Law Offices, LLC                                           4   and testified as follows:
  4                1035 Pearl Street
                   Suite 325                                                        5                            EXAMINATION
  5                Boulder, Colorado 80302                                          6   BY MS. BURMA:
                   720-464-5655
  6                amy@burmalawoffices.com                                          7            Q.    Can you please state and spell your name
                                                                                    8    for the record.
  7   ON BEHALF OF THE DEFENDANT:
                                                                                    9            A.    Legal name?
  8                WILLIAM C. BRITTAN, ESQ.                                        10            Q.    Yes.
                   Campbell Killin Brittan & Ray, LLC
  9                270 St. Paul Street                                             11            A.    Risa Esterly-Wessbecker. R-i-s-a,
                   Suite 300                                                       12    E-s-t-e-r-l-y, hyphen, W-e-s-s-b-e-c-k-e-r.
 10                Denver, Colorado 80206
                   303-322-3400                                                    13            Q.    Do you prefer "Ms. Esterly"?
 11                bbrittan@ckbrlaw.com                                            14            A.    Please.
 12   Also Present:                                                                15            Q.    Okay. I'm sure you have heard kind of
                                                                                   16    the ground rules with talking to counsel before, but
 13                Susanne E. Jennings, Esq., Leprino Foods
                                                                                   17    I'm going to go over them now.
 14                                                                                18                  We have to make sure to give verbal
 15
 16                                                                                19    answers, yeses and noes, so that the court reporter
 17                                                                                20    can have a clear record. If I correct you, I'm not
 18
 19                                                                                21    trying to be rude. I'm just trying to make sure that
 20                                                                                22    the record's clear.
 21
 22                                                                                23                  Please wait until I'm finished asking my
 23                                                                                24    question before you answer. I will give you the same
 24
 25                                                                                25    courtesy, hopefully, when you respond. Again, just

1 of 35 sheets                                                          Page 1 to 4 of 107                                           Dauster|Murphy 303.522.1604
                                                                  Esterly-Wessbecker
                                                                      11/06/2019                                 ND Appx., p.34
                                                       Page 29                                                                      Page 31
 1             Q.   So what did the standards of ethical                     1            Q.   Do you recall where?
 2   business conduct policy include?                                        2            A.   I don't recall if it's called "the hub,"
 3             A.   I wouldn't be able to recite it                          3    where their intranet is, but all policies and
 4   specifically. Sorry.                                                    4    procedures are in that intranet -- intranet -- not
 5             Q.   Okay. Do you recall what Leprino's                       5    inter-, but intranet.
 6   policy was for workplace violence during the time                       6            Q.   Is that the LeprinoNet that is referred
 7   that you were employed there?                                           7    to at the bottom of Exhibit 16?
 8             A.   That it was workplace -- workplace                       8            A.   Yes. Thank you.
 9   free -- I'm sorry. Give me a second here. I'm                           9            Q.   Okay.
10   saying this completely wrong. That there was not                       10            A.   Sorry. Policies and procedures were
11   supposed to be any type of workplace violence within                   11    located there, and then we would always have them up
12   Leprino Foods.                                                         12    in the human resource area.
13             Q.   Is that a zero tolerance policy or...                   13            Q.   From what you recall, was the workplace
14             A.   I don't believe it said "zero                           14    violence included in a separate section, or did it
15   tolerance."                                                            15    have its own kind of brochure or section, portion?
16             Q.   Okay. What is the distinction, then,                    16            A.   I believe it had its own section under
17   there's not supposed to be any workplace violence                      17    the handbook of Leprino Foods in general.
18   versus a zero tolerance policy?                                        18            Q.   Okay. And is that, like, the employee
19             A.   Can you clarify?                                        19    handbook or a different handbook?
20             Q.   Well, okay. So you said your                            20            A.   It would have been the corporate
21   understanding of Leprino's policy was there wasn't                     21    handbook.
22   supposed to be any workplace violence at Leprino.                      22            Q.   Okay.
23                  Let's start with, how do you define                     23            A.   And -- yeah.
24   workplace violence, you personally?                                    24            Q.   What is the corporate handbook?
25             A.   Me personally?                                          25            A.   Meaning it comes from headquarters, but

                                                       Page 30                                                                      Page 32
 1             Q.   Uh-huh.                                                  1    it is overlying to all policies and procedures within
 2             A.   An act of aggression to physically harm                  2    every single plant operation.
 3   another individual.                                                     3            Q.   Okay. How is the -- did, for example,
 4             Q.   Can you give me some examples?                           4    the corporate handbook have a different harassment
 5             A.   Personal examples? I don't have --                       5    policy than what is listed on Exhibit 16?
 6             Q.   How about, would an assault include                      6            A.   No. It would be the same policy.
 7   work --                                                                 7            Q.   Okay. Did you ever receive any training
 8             A.   Yes.                                                     8    as to how to conduct workplace violence
 9             Q.   What about horsing around?                               9    investigations at Leprino?
10             A.   It would depend upon the situation. If                  10            A.   Specific, no.
11   someone was injured...                                                 11            Q.   How did you go about conducting
12             Q.   What if someone is not injured but feels                12    workplace violence investigations at Leprino?
13   uncomfortable with horsing around?                                     13            A.   Based upon previous experience, sit down
14             A.   An investigation would have to be done.                 14    with the individuals, take their statements, conduct
15             Q.   When you did training regarding                         15    additional interviewing if needed, take pictures.
16   workplace violence, did you tell employees what the                    16    Again, depending upon the situation, block off areas.
17   policy was?                                                            17    It really kind of depends.
18             A.   Did I read the policy?                                  18            Q.   Did your investigations for workplace
19             Q.   Or just say, Leprino Foods' policy with                 19    violence differ from your investigations for
20   workplace violence is X, or something similar to                       20    discrimination or harassment?
21   that.                                                                  21            A.   No.
22             A.   I don't recall specifically what I said.                22            Q.   In terms of the -- I'm saying like
23             Q.   Was Leprino's workplace violence policy                 23    interviewing witnesses and the steps that you would
24   written down?                                                          24    take, they were consistent?
25             A.   Yes.                                                    25            A.   Correct.

                                                                 Page 29 to 32 of 107                                                  8 of 35 sheets
                                                                     Esterly-Wessbecker
                                                                         11/06/2019                                  ND Appx., p.35
                                                          Page 33                                                                       Page 35
  1              Q.   Is there anyone else besides yourself                     1    Nicolas Donez?
  2   and Julia Lambert that were responsible for                               2            A.     Yes.
  3   conducting workplace violence investigations at the                       3            Q.     Was he an employee when you were at
  4   Fort Morgan plant?                                                        4    Leprino?
  5              A.   If needed, we would ask a manager to                      5            A.     Yes, he was.
  6   help with collecting statements or anything like                          6            Q.     Before the incident involving his
  7   that.                                                                     7    termination, did you have any interaction with
  8              Q.   Anyone else in the HR department? How                     8    Mr. Donez?
  9   about that.                                                               9            A.     Limited.
 10              A.   Oh, no, sorry.                                           10            Q.     Can you recall any specifics?
 11              Q.   Okay. And was there anyone else in the                   11            A.     Yes. During the reaffirmation, I
 12   HR department involved with harassment and                               12    actually took a picture of him and his wife, just
 13   discrimination investigations aside from yourself or                     13    showing that -- how many people we had at a specific
 14   Julia Lambert?                                                           14    training.
 15              A.   No.                                                      15            Q.     I'm assuming you're not friends and
 16              Q.   When you -- did you take witness                         16    don't socialize with Mr. Donez?
 17   statements, or did you conduct interviews?                               17            A.     No, I don't.
 18              A.   Both.                                                    18            Q.     Since the end of your employment, have
 19              Q.   How did you decide which to do?                          19    you seen or talked to him at all?
 20              A.   Based upon the scenario that was                         20            A.     No, I have not.
 21   presented to me. Typically have a conversation with                      21            Q.     To your knowledge, was Mr. Donez ever
 22   the individual, and then they would give me a                            22    disciplined while you were working at Leprino?
 23   statement afterwards.                                                    23            A.     Can I clarify?
 24              Q.   Did Leprino have any kind of corporate                   24            Q.     Uh-huh.
 25   policy for its HR professionals to use with respect                      25            A.     Before the termination?

                                                          Page 34                                                                       Page 36
  1   to investigations?                                                        1            Q.     Before the termination.
  2              A.   Can you clarify?                                          2            A.     I do not recall.
  3              Q.   Like did you have kind of a separate                      3            Q.     What was your impression of Mr. Donez as
  4   handbook or documents that said these are the steps                       4    an employee?
  5   that you should use when conducting investigations?                       5            A.     He seemed like a good employee.
  6              A.   No.                                                       6            Q.     Any complaints or issues that stand out
  7              Q.   Is there a difference between -- during                   7    to you as we sit here today?
  8   the time that you were at Leprino, was there a                            8            A.     Not that I can recall.
  9   difference between formal complaints and informal                         9            Q.     I'm going to go to the incident that
 10   complaints?                                                              10    happened on February 9, 2016. Do you recall that?
 11              A.   Not that I can recall.                                   11    Do you recall an incident on February 9, 2016?
 12              Q.   How would an employee make a complaint                   12            A.     Yes, yes, yes.
 13   about -- I'll just stick with workplace violence.                        13            Q.     When did you first learn that something
 14              A.   Okay. They could either speak to a                       14    had happened?
 15   supervisor, a manager, or come up to the HR                              15            A.     An employee, Frank, came up to my office
 16   department and speak to either myself or Julia about                     16    and told me that he had just knocked Nick out.
 17   a concern that they might have on workplace violence.                    17            Q.     What did you think when he said that?
 18              Q.   And were all complaints investigated?                    18            A.     Shock.
 19              A.   Yes.                                                     19            Q.     After he said that, what happened?
 20              Q.   Could they do this verbally, or did it                   20            A.     I asked him to come into my office to
 21   have to be in writing?                                                   21    sit down, take a few breaths, and tell me what was
 22              A.   Either/or.                                               22    going on.
 23              Q.   I'm going to switch gears here.                          23            Q.     Was there anyone else around when --
 24              A.   Okay.                                                    24    when you say "Frank," are we talking about
 25              Q.   And do you recall an employee named                      25    Frank Levar?
9 of 35 sheets                                                      Page 33 to 36 of 107                                       Dauster|Murphy 303.522.1604
                                                               Esterly-Wessbecker
                                                                   11/06/2019                                ND Appx., p.36
                                                    Page 37                                                                   Page 39
 1           A.   Correct.                                                1            A.   Occasionally.
 2           Q.   Was there anyone else around when                       2            Q.   Did that create issues with the
 3   Frank Levar came up and said, "I just knocked Nick                   3    employees?
 4   out"?                                                                4            A.   Not typically.
 5           A.   Yes. Julia Lambert was.                                 5            Q.   Is there any incident that you can
 6           Q.   Anyone else?                                            6    remember when it did create an incident with
 7           A.   I believe Sheryl Groves is the                          7    employees when they were short-staffed?
 8   individual who brought Frank to my office.                           8            A.   Not off the top of my head, no.
 9           Q.   Okay. So after you say, "Come in and                    9            Q.   How much interaction did you have on a
10   sit down," what happened next?                                      10    daily basis with the hourly employees?
11           A.   I asked Frank if he was okay, what had                 11            A.   It varied.
12   happened. He said that he was calling for help in                   12            Q.   What would be like the maximum amount of
13   the lactose room. Nick came to the room, got in his                 13    time that you would spend with hourly employees on a
14   face, and Frank pushed him back. And then Nick                      14    daily basis? And I'll strike that. Let me ask you a
15   double fisted Frank. And during that time, his                      15    better question.
16   glasses came flying off, and that he then knocked                   16            A.   Okay. Because I'm like, oh...
17   Nick out and he was on the floor. And he came up to                 17            Q.   What percent of your time was spent
18   my office.                                                          18    dealing with benefits versus what percent of your
19           Q.   Did he have -- did Mr. Levar have                      19    time was dealing with investigations? How about
20   anything with him when he came up to your office?                   20    that.
21           A.   His glasses.                                           21            A.   I did more with investigations than I
22           Q.   Okay.                                                  22    did with benefits.
23           A.   I remember his glasses.                                23            Q.   Okay. Aside from investigation and
24           Q.   Anything else?                                         24    benefits, was there another area that you spent
25           A.   Not that I can recall.                                 25    significant time on during your time at Leprino?

                                                    Page 38                                                                   Page 40
 1           Q.   So he said that he was calling for help                 1            A.   More of a strategic piece from the HR.
 2   in the lactose room. Nick came in and got in his                     2    Whether the plant was being either restructured, how
 3   face. Mr. Levar pushed him back. Nick double fisted                  3    it would affect -- we have cheese and then we have
 4   him, knocked off his glasses, and Frank punched him?                 4    lactose. Or we did -- or how do I say that? Leprino
 5           A.   Correct.                                                5    has cheese and lactose. So the restructuring of it,
 6           Q.   Do you recall him saying anything else?                 6    more of a strategic high level, that is where I spent
 7           A.   That he was sick and tired of people not                7    the majority of my time for Leprino.
 8   coming and helping him in the lactose room.                          8            Q.   Would that be like 50 percent of the
 9           Q.   Was that an issue?                                      9    time or 70 percent?
10           A.   I don't know. He made it seem like it                  10            A.   Again, every day was different.
11   was.                                                                11            Q.   Okay.
12           Q.   Do you know who either Mr. Levar or                    12            A.   Every day was -- sometimes it was
13   Mr. Donez's supervisor was that day?                                13    100 percent; other times it was 10 percent.
14           A.   I don't. I don't know who was working                  14            Q.   Okay.
15   that day.                                                           15            A.   It's hard to gauge that.
16           Q.   Do you recall if -- do you recall what                 16            Q.   Okay. Let's go back to the day of the
17   Mr. Donez's position was at that time?                              17    incident. So Frank is in your office and he says
18           A.   Mr. Donez?                                             18    this to you. What happens after that?
19           Q.   Uh-huh.                                                19            A.   After Frank and I had our conversation,
20           A.   I believe he was a foreman.                            20    I told him that I would need to do an investigation,
21           Q.   Do you know if the supervisor was there                21    and he was suspended pending investigation. Julia
22   that day, the day of the incident?                                  22    then took Frank and got his statement.
23           A.   I don't recall.                                        23                 I, at that time, was -- I don't know if
24           Q.   Did Leprino have issues with being                     24    it was the radio or a text, but I got ahold of the
25   short-staffed at times?                                             25    manager to make sure that Nick was okay down on the

                                                              Page 37 to 40 of 107                                                10 of 35 sheets
                                                                   Esterly-Wessbecker
                                                                       11/06/2019                                ND Appx., p.37
                                                        Page 41                                                                    Page 43
  1   floor. I was told at that time then the ambulance                       1    Mr. Levar out?
  2   was coming.                                                             2            A.   To get his statement and then to walk
  3                    And it was just a little -- it was chaos               3    him out, correct.
  4   at that time because we needed to make sure that Nick                   4            Q.   Any other interaction you had with
  5   was okay, the ambulance was coming. And then Frank                      5    Frank Levar that day?
  6   exited the building. I believe Julia walked him out.                    6            A.   No.
  7                    And then I believe I met with Ron and                  7            Q.   Any other interaction you had with
  8   Julia at that time.                                                     8    Frank Levar after that day?
  9               Q.   Okay. We'll get to that.                               9            A.   Yes.
 10               A.   Okay.                                                 10            Q.   When was that?
 11               Q.   When Frank was in your office and he was              11            A.   During the -- I think you called it
 12   sitting down and telling you about this, do you                        12    criminal trial?
 13   remember how long, approximately, that conversation                    13            Q.   Uh-huh.
 14   took place?                                                            14            A.   During the criminal trial, I was asked
 15               A.   Maybe 20 minutes.                                     15    questions, and Frank was present.
 16               Q.   Did you ask Frank to make a statement at              16            Q.   Okay. That was just -- was that in a
 17   that time?                                                             17    courtroom?
 18               A.   I did.                                                18            A.   Yes.
 19               Q.   And did you have him write it out?                    19            Q.   Any other time that you have seen or
 20               A.   Yes, I did. Well, to clarify, Julia                   20    talked to Frank Levar since that meeting?
 21   actually made -- had him write the statement. I                        21            A.   Not to my knowledge.
 22   requested it.                                                          22            Q.   So after that, you said you -- either
 23               Q.   Do you recall asking him any other                    23    through a text or some -- some method, you got ahold
 24   questions during that meeting?                                         24    of -- who was it?
 25               A.   What happened, what's going on, and                   25            A.   The manager. So it would have been

                                                        Page 42                                                                    Page 44
  1   that's when he told me the situation that happened                      1    either Mike Buckhout or Ron Cantwell.
  2   with Frank.                                                             2            Q.   Do you recall what was said when you got
  3               Q.   What was Frank's demeanor during that                  3    ahold of the manager?
  4   meeting?                                                                4            A.   I believe I was just asking someone to
  5               A.   He was visibly shakened. He was                        5    please check on Nick, that he was in the lactose
  6   fidgeting with his hands. He was trying to fix his                      6    area. And at that time they told me that the
  7   glasses. Because he told me -- obviously when Nick                      7    ambulance had been called.
  8   double fisted him, it must have came up and got in                      8            Q.   Did the manager convey Nick's condition
  9   his glasses.                                                            9    to you at that time?
 10               Q.   I mean, you were not present during the               10            A.   No.
 11   assault, correct?                                                      11            Q.   Did you go down to the lactose room and
 12               A.   No, I was not.                                        12    ever see Nick there?
 13               Q.   To your knowledge, do you know if there               13            A.   I went down to the lactose room, but
 14   were any witnesses?                                                    14    Nick had already been moved at that point.
 15               A.   Not that I'm aware of.                                15            Q.   Okay. So after you -- when you talked
 16               Q.   During your time at Leprino, have you                 16    to the manager, was that on the phone or in person or
 17   ever had a similar incident, meaning an assault that                   17    on radio?
 18   you had to deal with?                                                  18            A.   Yeah. It wasn't in person.
 19               A.   No.                                                   19            Q.   Okay. After you talked to the manager,
 20               Q.   Okay. So at the end of the meeting, you               20    what happened after that?
 21   told Mr. Levar that he was going to be suspended                       21            A.   At that point, then, Julia and I decided
 22   without pay?                                                           22    we were going to the hospital to check on Nick. So
 23               A.   Pending investigation.                                23    we grabbed our workers' comp paperwork and -- I can't
 24               Q.   Pending investigation.                                24    remember the name, the FMLA -- NUMA (phonetic).
 25                    And then did you ask Ms. Lambert to walk              25            Q.   So --

11 of 35 sheets                                                   Page 41 to 44 of 107                                      Dauster|Murphy 303.522.1604
                                                                 Esterly-Wessbecker
                                                                     11/06/2019                                   ND Appx., p.38
                                                       Page 53                                                                    Page 55
 1           Q.   Do you recall in general what you                         1             A.    Can you clarify?
 2   discussed with Ms. Soja?                                               2             Q.    Meaning, was -- did anyone tell you, "We
 3           A.   Told her basically what Frank had told                    3    have to have this investigation completed in like two
 4   me; that Nick Donez was in the hospital, gave her the                  4    weeks," or anything like that?
 5   information that he gave me. And then I believe at                     5             A.    No. No.
 6   that point, too, the Fort Morgan Police were asking                    6             Q.    Were you in charge of the investigation
 7   for additional information, so I needed to get                         7    for Leprino Foods involving this incident?
 8   clarification on what kind of information that I                       8             A.    Yes.
 9   could release or turn over to them.                                    9             Q.    I'm sure Julia Lambert was also
10           Q.   Did you believe Frank, his statement as                  10    involved.
11   to what happened?                                                     11             A.    Correct.
12           A.   I did.                                                   12             Q.    Was there anyone else from human
13           Q.   Did you have any previous incidents                      13    resources that was involved in the investigation of
14   during your employment at Leprino involving                           14    the incident between Mr. Donez and Mr. Levar?
15   Frank Levar?                                                          15             A.    Anyone else in human resources?
16           A.   Not that I can recall.                                   16             Q.    Correct.
17           Q.   Do you recall any employees making                       17             A.    No.
18   complaints about Frank Levar at any time during your                  18             Q.    Did you view Mr. Donez's personnel file
19   employment?                                                           19    as part of your investigation?
20           A.   Not that I can recall.                                   20             A.    I don't recall.
21           Q.   Why did you believe Frank?                               21             Q.    Did you review Mr. Levar's personnel
22                MR. BRITTAN: Can I get a time frame?                     22    file as part of your investigation?
23                MS. BURMA: During the conversation --                    23             A.    I don't recall.
24           Q.   (BY MS. BURMA) I think we have kind of                   24             Q.    When you spoke with witnesses, did you
25   gone over that was the only time you spoke with him.                  25    take statements, or did you conduct interviews?

                                                       Page 54                                                                    Page 56
 1                So that day when you were speaking with                   1             A.    Both.
 2   him, why did you believe him, Mr. Levar?                               2             Q.    And when you conducted interviews, did
 3           A.   Because he came up and he originally                      3    you keep notes?
 4   wanted to -- he said it was going to be an exit                        4             A.    Yes.
 5   interview because he just knocked Nick out. At that                    5             Q.    How about this: Tell me what you can
 6   point he didn't have any reason to lie, and he was                     6    recall from the process of the investigation for this
 7   very forthcoming when I asked the questions.                           7    incident.
 8           Q.   So Mr. Levar said this is his exit                        8             A.    The process of the investigation of
 9   interview?                                                             9    this. Would -- in general?
10           A.   When he initially came into the office,                  10             Q.    Let's start in general. Then we'll go
11   yes.                                                                  11    to specific.
12           Q.   Okay. When you were talking with                         12             A.    Okay. Ask the individual to come in.
13   Mr. Levar, did you take notes?                                        13    Ask them a series of questions based upon the
14           A.   I did.                                                   14    circumstances. And when they were -- my questions
15           Q.   What happened to those notes?                            15    would be done, then I would ask them to write their
16           A.   Typically -- I shouldn't say                             16    statement.
17   "typically." But if I write it, then I will type it                   17             Q.    Do you recall approximately how many
18   up. So they would have been in my recap.                              18    employees you interviewed?
19           Q.   And then what would happen to the                        19             A.    Not off the top of my head.
20   handwritten notes?                                                    20             Q.    Were these interviews done separate from
21           A.   Typically I would throw them away.                       21    the police interviews?
22           Q.   Okay.                                                    22             A.    Some were; some weren't.
23           A.   Yeah.                                                    23             Q.    Were you involved in any of the police
24           Q.   Was there any time limits put on how                     24    interviews?
25   long the investigation for Leprino would take?                        25             A.    Yes.
                                                             Page 53 to 56 of 107                                                   14 of 35 sheets
                                                                       Esterly-Wessbecker
                                                                           11/06/2019                                  ND Appx., p.39
                                                            Page 57                                                                       Page 59
  1               Q.   Why?                                                       1             A.   Yes.
  2               A.   I was requested from legal, Leprino, to                    2             Q.   In those incidents, did you include the
  3   sit in on all of the investigations.                                        3    police investigative report as part of the incident
  4               Q.   Did you sit in on all the police                           4    file?
  5   interviews?                                                                 5             A.   Not for one.
  6               A.   I believe so, yes.                                         6             Q.   What was -- the one that you're thinking
  7               Q.   Did you sit in on any of the interviews                    7    of right now, what was that incident?
  8   between the police and Mr. Donez?                                           8             A.   Drugs were found on the plant floor.
  9               A.   No, I did not.                                             9    Police were called. Their dogs came into the plant,
 10                    MS. BURMA: We have been going for about                   10    swept it, could not find any additional drugs in the
 11   an hour and 15 minutes. Can we take a brief break?                         11    plant.
 12                    MR. BRITTAN: That's fine.                                 12             Q.   Okay. And any other incidents that you
 13               (Recess taken from 2:14 p.m. to 2:26 p.m.)                     13    recall during your time at Leprino besides that one
 14               Q.   (BY MS. BURMA) I am going to hand you                     14    and the one at issue in this case?
 15   what we are going to mark as Exhibit 17. Let me hand                       15             A.   No.
 16   it to her first.                                                           16             Q.   Was it your decision to include the
 17               (Exhibit 17 marked for identification.)                        17    police report as part of the investigative file, or
 18               Q.   (BY MS. BURMA) And I'll give you a                        18    were you asked to do that?
 19   second to review it. Just let me know when you're                          19             A.   It was my decision, based upon a comment
 20   done.                                                                      20    that one of the police officers had made to me that
 21                    Let me first ask you, do you recognize                    21    Nick told him that he had punched Frank.
 22   this document?                                                             22             Q.   Do you recall when this conversation
 23               A.   Some of them, yes.                                        23    with the police officer occurred?
 24               Q.   Do you know who prepared it? Kelly --                     24             A.   It was after the incident, but I don't
 25               A.   By Kelly Soja's name on the top, this is                  25    have a specific date.

                                                            Page 58                                                                       Page 60
  1   her notes.                                                                  1             Q.   Was it in person, or was it over the
  2               Q.   So this was not something that you                         2    phone?
  3   typed?                                                                      3             A.   It was in person.
  4               A.   Correct.                                                   4             Q.   And did the conversation happen at
  5                    MR. BRITTAN: Just for clarification --                     5    Leprino, at the Fort Morgan plant?
  6   go ahead and clarify.                                                       6             A.   Correct.
  7               A.   Well, the first part is not something                      7             Q.   Do you recall who the officer was?
  8   that I typed. My piece is on -- starting on                                 8             A.   Not off the top of my head, no.
  9   number 3, page number 3.                                                    9             Q.   Do you recall if it was a man or a
 10               Q.   (BY MS. BURMA) Uh-huh.                                    10    woman?
 11               A.   This is something that I typed, through                   11             A.   It was a man.
 12   page 6.                                                                    12             Q.   Does Vosburg ring any -- refresh your
 13               Q.   Okay. If you look -- can you look at                      13    memory at all?
 14   the bottom of page 3.                                                      14             A.   There were three of them. I apologize,
 15               A.   Bottom of page 3, yes.                                    15    no, I don't recall which one.
 16               Q.   So you typed everything from 3 to 6?                      16             Q.   Do you recall specifically what the
 17               A.   Correct.                                                  17    officer said to you about what Nick told him?
 18               Q.   Okay. Aside from this document and the                    18             A.   That Nick had stated that he
 19   handwritten statements, is there anything else that                        19    pushed/punched Frank, which accelerated the -- sorry,
 20   you're aware of that was included in Leprino's                             20    conversation -- or excuse me, the incident.
 21   investigative file regarding this incident?                                21             Q.   So the police officer said that Nick had
 22               A.   The police report.                                        22    told him that he either pushed or punched Frank,
 23               Q.   Okay. During your time at Leprino, were                   23    which accelerated the incident; is that correct?
 24   you involved in any other incidents that involved the                      24             A.   Correct.
 25   police in any way, shape, or form?                                         25             Q.   Did you review the police report?

15 of 35 sheets                                                       Page 57 to 60 of 107                                        Dauster|Murphy 303.522.1604
                                                               Esterly-Wessbecker
                                                                   11/06/2019                                 ND Appx., p.40
                                                     Page 69                                                                   Page 71
 1             A.   That we were all in consensus that due                1            Q.   So what did you say during that phone
 2   to the fact that he admitted that he, you know, was                  2    call with Mr. Donez?
 3   part of the incident with Frank Donez --                             3            A.   That I received the police report, and
 4                  MR. BRITTAN: Frank Levar.                             4    that based upon his statement he provided to me and
 5                  THE DEPONENT: Oh, did I say the                       5    what the police report was stating, that it is
 6   wrong --                                                             6    different, and whether or not his statement in the
 7                  MR. BRITTAN: You said Frank Donez.                    7    police report was accurate or not.
 8                  THE DEPONENT: I'm sorry. I apologize.                 8            Q.   And did you -- I mean, did you have the
 9             A.   Okay. Can you repeat the question?                    9    police report in front of you, if you recall?
10             Q.   (BY MS. BURMA) Okay. Let's back up and               10            A.   I did.
11   try to go in order.                                                 11            Q.   Did you quote from the police report?
12             A.   Okay.                                                12            A.   I did.
13             Q.   So we have the incident that happened,               13            Q.   Do you know if Mr. Donez had the police
14   and you have conducted an investigation and you've                  14    report in front of him?
15   interviewed witnesses.                                              15            A.   I don't.
16             A.   Correct.                                             16            Q.   What did Mr. Donez say in response?
17             Q.   How long did it take you to interview                17            A.   I don't know his exact words, but that,
18   witnesses?                                                          18    yes, he remembered when he spoke to the police
19             A.   I would say probably within that                     19    officer that he did state that he had shoved Frank as
20   following week.                                                     20    well.
21             Q.   Okay. Now, after you have interviewed                21            Q.   Okay. And why was Nick shoving
22   witnesses, what happened after that?                                22    Mr. Levar a violation of the workplace violence
23             A.   After we interviewed all the witnesses,              23    policy for Leprino?
24   gathered all of our information, we were waiting on                 24            A.   It physically hurt, and/or in a
25   the police report in order for it to confirm what                   25    threatening manner, the well-being of an employee.

                                                     Page 70                                                                   Page 72
 1   Frank had said or what Nick had said. And at that                    1            Q.   Did Mr. Donez say that he either pushed
 2   point, it basically -- it lined up with what Frank                   2    or punched Mr. Levar in a threatening manner?
 3   had stated initially.                                                3            A.   State that again.
 4                  And then that's when I placed a phone                 4            Q.   Did Mr. Donez make any statements as to
 5   call to Nick and asked him about it, and that's when                 5    what his intent was when he pushed Mr. Levar?
 6   he admitted that, yes, he made that statement to the                 6            A.   Not to me, no.
 7   police.                                                              7            Q.   Did Mr. Donez convey to you that he was
 8             Q.   Okay. And before we get to your phone                 8    fearful at that time, which is why he pushed
 9   call with Nick, did you have conversations with                      9    Mr. Levar?
10   corporate -- after the interviews and before the                    10            A.   No, he did not.
11   phone call with Nick -- regarding Mr. Donez's                       11            Q.   Did you ask Mr. Donez that?
12   termination?                                                        12            A.   I did not.
13             A.   Yes, yes.                                            13            Q.   How long did your phone call with
14             Q.   And those were those conversations we                14    Mr. Donez last?
15   just talked about, about you were on the same page                  15            A.   Maybe ten minutes.
16   because of what the detective had told you?                         16            Q.   Do you recall anything else that you
17             A.   Correct.                                             17    discussed during that phone call?
18             Q.   Now, when you spoke with Nick, had                   18            A.   That I would be back in touch with him.
19   you -- had the decision already been made to                        19            Q.   That was it?
20   terminate Nick at that time --                                      20            A.   Yeah, that I would be back in touch with
21             A.   No.                                                  21    him.
22             Q.   -- when you made that phone call?                    22            Q.   Do you recall if during that phone call
23                  Had you received the police report at                23    you scheduled a meeting with Mr. Donez?
24   the time that you called Mr. Donez?                                 24            A.   I do not.
25             A.   Yes.                                                 25            Q.   Did you ever speak with Mr. Donez again?
                                                            Page 69 to 72 of 107                                                 18 of 35 sheets
                                                          ND Appx., p.41




                              DONEZ

                                  VS.

              LEPRINO FOODS COMPANY
                               Deposition


                      HEATHER L. DONEZ

                               10/28/2019



_______________________________________________________________________




                AB Court Reporting & Video
                       216 16th Street, Suite 600
                       Denver Colorado, 80202
                            303-296-0017
                                                        AB Court Reporting & Video
                                                                     Page 1                                     ND Appx., p.42
                                                                                                                             Page 3
     IN THE UNITED STATES DISTRICT COURT                                       1            PROCEEDINGS
     FOR THE DISTRICT OF COLORADO
                                                                               2               HEATHER L. DONEZ,
     Civil Action No. 19-CV-00285-CMA
     __________________________________________________                        3 being first duly sworn in the above cause, was
     DEPOSITION OF HEATHER L. DONEZ October 28, 2019                           4 examined and testified as follows:
     __________________________________________________
                                                                               5                 EXAMINATION
     NICOLAS DONEZ,
                                                                               6 BY MR. BRITTAN:
     Plaintiff,
                                                                               7    Q    Can you state your full name for the
     vs.
                                                                               8 record, please.
     LEPRINO FOODS COMPANY,
                                                                               9    A    Heather Lynn Donez.
     Defendant.
     __________________________________________________                       10    Q    Ms. Donez, have you ever given a
                                                                              11 deposition before?
     APPEARANCES:                                                             12    A    No.
           BURMA LAW OFFICES, LLC                                             13    Q    I know you've testified under oath at
              By Amy K. Burma, Esq.
                1035 Pearl Street, Suite 325                                  14 least one time --
                Boulder, Colorado 80302
                 Appearing on behalf of Plaintiff                             15    A    Yes.
           CAMPBELL KILLIN BRITTAN & RAY, LLC                                 16    Q    -- maybe twice, so this is -- is a
              By William C. Brittan, Esq.
                270 St. Paul Street, Suite 300                                17 similar process. Before we get going, though, I
                Denver, Colorado 80206
                 Appearing on behalf of Defendant                             18 want to make sure you understand kind of the
     Also Present: Nicolas Donez                                              19 ground rules for the deposition this afternoon.
                                                                              20         First of all, Tracy's our court
                                                                              21 reporter, and she's going to be taking down
                                                                              22 everything that's said. You and I are sitting
                                                                              23 across the table from one another and we're going
                                                                              24 to have kind of a conversation, a one-way
                                                                              25 conversation primarily. I'll ask you questions

                                                                     Page 2                                                       Page 4
 1                Pursuant to Notice and the Federal                           1 and you'll answer them, but it's very common in
 2 Rules of Civil Procedure, the deposition of                                 2 this setting for people to answer with uh-huh or
 3 HEATHER L. DONEZ, called by Defendant, was taken                            3 huh-uh or with a nod or a shrug when a question is
 4 on Monday, October 28, 2019, commencing at 1:14                             4 asked. I'll understand what you mean, but we need
 5 p.m., at 1035 Pearl Street, Suite 325, Boulder,                             5 to have a verbal response for Tracy to get it down
 6 Colorado, before Tracy L. Harris, Certified                                 6 so that we have a proper transcript, okay?
 7 Realtime Reporter, Registered Merit Reporter, and                           7    A    Okay.
 8 Notary Public within and for the State of                                   8    Q    All right. If I get an uh-huh or
 9 Colorado.                                                                   9 huh-uh or a shrug or a nod -- and it's very common
10                                                                            10 to do that -- I'm going to ask for a verbal
11                                                                            11 response. And I mean no disrespect. I just want
12                       INDEX                                                12 to make sure we have a clean transcript, okay?
13 DEPOSITION OF HEATHER L. DONEZ                                             13    A    Okay.
14 EXAMINATION BY:                                       PAGE                 14    Q    Again, in normal conversation, it's --
15         Ms. Burma                                --                        15 it's not uncommon for you to jump in and maybe
16         Mr. Brittan                              3                         16 begin your answer before I begin -- or before I
17                                                                            17 complete my question, but it makes it difficult
     EXHIBITS                          INITIAL REFERENCE
18                                                                            18 for Tracy to take down two people talking at the
     Exhibit 10 Photograph                               30
19                                                                            19 same time. So if you give me the courtesy of
     Exhibit 11 Photograph                               32
20                                                                            20 waiting until I finish my question before you
     Exhibit 12 Equal Employment Opportunity                    42
21           Commission Intake Questionnaire                                  21 begin your answer, I'm sure Tracy would appreciate
22 Exhibit 13 Typewritten statement of Nicolas                  59            22 that.
           Donez dated 2-10-2016
23                                                                            23    A    Okay.
   Exhibit 14 Letter dated 4/6/2016 to Whom It                   93
24         May Concern                                                        24    Q    All right. I want to make sure that
25                                                                            25 you understand the question before you answer it.

                                                          HEATHER L. DONEZ 10/28/2019                                             1 (1 - 4)
                                         AB Court Reporting & Video
                                                     Page 37                                       ND Appx., p.43
                                                                                                              Page 39
 1     Q    Is your dad local? Does he live local?              1     Q    So you're -- You had indicated that at
 2     A    In Brush.                                           2 the time you got there, he already had a room.
 3     Q    Brush?                                              3 Was that a room in the emergency room?
 4     A    (Deponent nodded head.)                             4     A    It was in the emergency room.
 5     Q    Did -- Did anyone from Leprino Foods                5     Q    Okay. So that's not -- Because your
 6 come to the hospital?                                        6 husband ended up staying overnight, correct?
 7     A    Julia Lambert and Risa.                             7     A    Right.
 8     Q    Why did they come to the hospital, to               8     Q    Okay. He was put in a room outside of
 9 your understanding?                                          9 the emergency room, correct?
10     A    The first thing they did was have him              10     A    Correct.
11 fill out workers' compensation paperwork.                   11     Q    Okay. So for some period of time, he
12     Q    And did they -- So did that get filled             12 was in the emergency room, and then for some
13 out while you were still at the hospital?                   13 period of time after that he was in his actual
14     A    Yeah. Nick signed it. He was groggy,               14 overnight room?
15 but he signed it.                                           15     A    Yes.
16     Q    Okay. Was there something to fill out              16     Q    Okay. When Ms. Esterly and Ms. Lambert
17 other than just him signing it?                             17 came, was that while your husband was in the
18     A    Just his signature.                                18 emergency room?
19     Q    Okay. So you're saying that for the                19     A    Yes.
20 workers' comp paperwork, the only thing Nick had 20                Q    Okay. Did they ever talk to him while
21 to do was sign the paperwork?                               21 he was in his overnight room?
22     A    Yes.                                               22     A    No.
23     Q    And that's it. I mean, there was                   23     Q    Did the police officer or officers talk
24 nothing else to fill out?                                   24 to your husband when he was in the emergency room,
25     A    Right.                                             25 in his room or both?

                                                     Page 38                                                          Page 40
 1     Q    Did you review it before he signed it?              1     A    In the emergency room.
 2     A    No.                                                 2     Q    Okay. Only in the emergency room?
 3     Q    Okay. Did they -- Did they bring                    3     A    At the hospital?
 4 anything else with them, any other paperwork or              4     Q    Yes.
 5 information?                                                 5     A    Yes, only in the emergency room.
 6     A    Not that I know of.                                 6     Q    Okay. At what point in time did you
 7     Q    Was there a period of time when                     7 come to understand what happened between your
 8 Ms. Esterly and Ms. Lambert had to wait outside of           8 husband and Mr. Levar?
 9 the room?                                                    9     A    When I got to the hospital, I believe,
10     A    I don't know.                                      10 I -- Well, it was after I got to the hospital.
11     Q    Do you remember that?                              11 The police came, and before I even got a chance to
12     A    I was in the room with him, so I don't             12 speak to Nick -- I mean, the doctors were with
13 know.                                                       13 him and then the police were with him, so I was
14     Q    I'm sorry. You were or were not?                   14 kind of learning it all while he was having --
15     A    I was in the room with Nick, so I don't            15 while the conversations were being had.
16 know where they were.                                       16         He was starting to remember, so -- But
17     Q    So -- Okay. So you don't remember                  17 I didn't hear the whole police interview, you
18 them having to leave and wait for a period of time 18 know, because I was trying to get ahold of my
19 out in the general waiting area?                            19 family. But after the police left, Nick -- Nick
20     A    I don't remember that.                             20 told me what he -- what he remembered at that
21     Q    Okay. Other than the police officer or             21 time.
22 officers, Ms. Esterly and Ms. Lambert, did anybody 22              Q    So you did not hear from Nick what had
23 else come to the hospital that day while you were           23 happened between him and Mr. Levar until after he
24 there?                                                      24 had spoken to the police officers?
25     A    In the emergency room?                             25     A    Correct.

                                            HEATHER L. DONEZ 10/28/2019                                              10 (37 - 40)
                                            AB Court Reporting & Video
                                                       Page 49                                        ND Appx., p.44
                                                                                                                 Page 51
 1     A    Yes, Exhibit 12. Whenever this took                   1 for the criminal trial. And you've already
 2 place, about 35 minutes from the incident                      2 indicated to me as to what Nick said at that time,
 3 happening, things were still pretty foggy. And                 3 correct?
 4 then just that one other time. And I think that                4     A     I believe that the police officer may
 5 was at our house.                                              5 have came to our house and re-interviewed Nick,
 6     Q    Okay. So let me repeat my question.                   6 but I don't remember exactly.
 7 You've already told me that the conversations                  7     Q     So is this a different time than what
 8 that are recorded here in Report No. 2 from the                8 you just mentioned with the district attorney
 9 Fort Morgan Police Department reflected in                     9 there, or is it the same time?
10 Exhibit 12, where it indicates that Frank pushed              10     A     I believe it was a different time.
11 Nick and Nick pushed Frank, that you were not                 11     Q     And were you present for that interview
12 present at the emergency room when those                      12 or conversation?
13 conversations were had, correct?                              13     A     I believe so. I'm trying to remember.
14     A    Correct.                                             14 It was a long time ago.
15     Q    Okay. So the only time that you would                15     Q     And what was said at that time by your
16 have had a conversation involving your husband and 16 husband --
17 the Fort Morgan Police Department as to what                  17     A     The same thing.
18 happened between himself and Frank Levar that                 18     Q     Hold on. Let me finish my question.
19 morning was the one time at your house in                     19          What was said at that time by your
20 preparation for the criminal trial, correct?                  20 husband as to what happened in the refiner room
21     A    I spoke to the police detective a                    21 that morning between he and Frank Levar?
22 little bit after -- or when he was getting                    22     A     The same thing.
23 ready -- whenever he was getting ready to leave               23     Q     "The same thing," meaning what?
24 the emergency room also, but that was -- I don't              24     A     The same thing as I -- as with the
25 think that was anything of substance.                         25 district attorney and the police detective.

                                                       Page 50                                                         Page 52
 1         We spoke about -- You know, he asked                   1     Q    That Frank shoved Nick and that Frank
 2 me about the hammer, because there was a hammer                2 was -- was proceeding forward, so Nick shoved him
 3 present in the room. But as far as me being                    3 back at that time, correct?
 4 present for this statement, I was not present for              4     A    To stop the imminent attack, yes.
 5 this statement.                                                5     Q    Okay. Were you involved at all in the
 6     Q    Okay.                                                 6 investigation by Leprino Foods into the incident?
 7     A    But I did speak to the police officer                 7     A    So if anybody was involved, it was me.
 8 that day, and he did take my statement as far as               8 They really didn't talk to Nick. So, yeah.
 9 the hammer goes and as far as Frank and -- and                 9     Q    When you say they did not talk to Nick,
10 stuff like that. I did speak to him in the                    10 what do you mean?
11 emergency room, but as far as me listening to all             11     A    They went to the hospital, Risa and
12 of Nick's statements, I was not -- yeah, I was not            12 Julia, and they asked him a few questions. Things
13 in the emergency room -- or I was not in the room             13 were still really foggy for him at that time. I
14 the whole time.                                               14 don't remember what they asked him exactly, but I
15     Q    Then let me make sure the record is                  15 know he was having a hard time remembering things
16 clear. You did not overhear the conversation                  16 clearly. And then it wasn't until February 29th
17 between your husband and the officer or officers              17 that Risa Esterly called him and told him -- or
18 with the Fort Morgan Police Department the morning 18 set up a meeting for that afternoon and terminated
19 of the incident as to Nick pushing Frank and Frank            19 him.
20 pushing Nick, correct?                                        20         So those were the only two times they
21     A    Correct.                                             21 spoke to Nick. Otherwise, any conversations that
22     Q    Okay. And so the only time that you                  22 were had about Nick's -- about how he was doing
23 had a conversation about exactly what happened                23 went through me.
24 between Nick and Frank that morning, including the            24     Q    And what conversations did you have
25 police officers, was at your home in preparation              25 with representatives of Leprino Foods as to how he

                                                HEATHER L. DONEZ 10/28/2019                                           13 (49 - 52)
                                               AB Court Reporting & Video
                                                       Page 53                                          ND Appx., p.45
                                                                                                                   Page 55
 1 was doing?                                                     1 concussion.
 2     A      Oh, I sent text messages back and forth             2     Q     Was he ever diagnosed with a
 3 the Julia Lambert letting them know -- letting                 3 concussion?
 4 them know that he was in ICU; letting them know                4     A     Yes.
 5 that I wouldn't be back to work that next day, I               5     Q     And who diagnosed him with a
 6 believe. And I don't know if I worked the next                 6 concussion?
 7 day, but -- I mean, I went in the very next                    7     A     The doctors.
 8 day -- he was still in the hospital -- to Leprino              8     Q     What doctor?
 9 Foods, because he needed his keys and wallet and               9     A     I don't know. The doctor. He was
10 stuff out of his locker. I also went up and spoke             10 knocked unconscious. That's a concussion.
11 to Mike Buchout and told him that I needed a few              11     Q     What examples can you give me, if any,
12 days off.                                                     12 as to what he was remembering and what he was not
13          They wanted his stuff, his bump cap and              13 remembering clearly as he was in the hospital room
14 his stuff that was on the floor, because -- So in             14 and at the ER at the hospital?
15 the refiner room, Coral Mendez and -- They -- I               15          MS. BURMA: I'm going to object to any
16 mean, they had picked everything up and they gave             16 communications that are protected by spousal
17 it all to me. It was a bump cap, a hair net, a                17 privilege unless there was a third party present.
18 pen, keys and an apron, I believe. They put it                18          MR. BRITTAN: If that's the case, then
19 all in -- His bump cap, they gave it to me, so I              19 I'll object to any such testimony at the time of
20 put it in his locker -- in my locker before I                 20 trial, because you won't be able to waive the
21 left. They wanted that.                                       21 privilege and disadvantage the defendant.
22     Q      "They" being who?                                  22          So if you want to stand on the
23     A      HR, Risa.                                          23 privilege, then that's fine, but it won't be able
24     Q      Do you have any understanding as to why            24 to be testified to at the time of trial.
25 they wanted that?                                             25          MS. BURMA: Give me a couple minutes to

                                                       Page 54                                                           Page 56
 1     A    The police wanted it, I believe.                      1 speak with my clients.
 2     Q    Okay. So they were -- were requesting                 2           MR. BRITTAN: Absolutely. This is a
 3 for you to give it to the police?                              3 good time to take a break.
 4     A    Yeah, I think so.                                     4           (Recess from 2:25 p.m. to 2:30 p.m.)
 5     Q    Okay.                                                 5           MS. BURMA: I will withdraw my
 6     A    And then, also, they had -- That day,                 6 objection.
 7 I was told that they needed a statement from Nick.             7           MR. BRITTAN: Tracy, will you read back
 8 I explained to them that he wasn't really in a --              8 the last question, please.
 9 in a good place to write a statement, so I was                 9           (Last question read.)
10 told to write it for him, to have him dictate it.             10           THE DEPONENT: Can I answer it?
11 And so that's how that statement was written. I               11           MS. BURMA: Yeah, I'm withdrawing my
12 wrote it, but he dictated it to the best of his               12 objection.
13 ability at that time. Everything was still pretty             13      Q     (By Mr. Brittan) Yes, you can.
14 foggy.                                                        14      A     Okay. I mean, the incident -- He
15     Q    You said that at the hospital when                   15 was -- He was trying really hard to remember
16 Julia and -- Julia Lambert and Risa Esterly were              16 clearly the incident. He was trying to remember
17 there, you said Nick was not remembering things               17 what led up to it and then especially during the
18 clearly?                                                      18 incident. He wanted to remember that, but he
19     A    Yeah.                                                19 couldn't. And so -- Yeah, just what led up to it
20     Q    How do you know that?                                20 and the incident.
21     A    I'm married to him. He was not                       21      Q     Okay. So in terms of what he wasn't
22 himself. He was remembering -- His memory was                 22 remembering clearly in the -- or I should say at
23 coming back extremely slowly. He was remembering              23 the hospital, that's the example you can give me
24 things, but he just wasn't -- wasn't remembering              24 to indicate that you believe he had a concussion?
25 everything that -- He -- He just had a major                  25      A     I know he had a head injury.
                                                 HEATHER L. DONEZ 10/28/2019                                            14 (53 - 56)
                                            AB Court Reporting & Video
                                                       Page 57                                      ND Appx., p.46
                                                                                                               Page 59
 1       Q   Okay. But you had said he wasn't                     1 up to the point of Frank shoving him and then
 2 remembering things clearly, and that's the example             2 Frank proceeding forward, him shoving him back to
 3 you can give me right now, is that he was trying               3 prevent the attack. And then that's it. Yeah,
 4 really hard to remember what happened between                  4 that's all he remembers.
 5 himself and Mr. Levar, but he couldn't remember it             5    Q    You indicated before we just took the
 6 clearly?                                                       6 break that you assisted your husband Nick in
 7       A   He still has no memory of the actual                 7 preparing his statement for Leprino Foods,
 8 incident -- of the actual altercation.                         8 correct?
 9       Q   Just answer my question. At the                      9    A    Yes.
10 hospital, I asked you for examples -- if you had              10         MR. BRITTAN: What are we on, Trace?
11 any examples of what he wasn't remembering clearly            11         THE REPORTER: 13.
12 at the hospital. The example that you gave me was             12         MR. BRITTAN: Let's mark this as No.
13 that he was he was trying to remember, but he was             13         13.
14 having difficulty remembering what happened                   14         (Exhibit 13 marked.)
15 between himself and Mr. Levar --                              15    Q    (By Mr. Brittan) Let me show you what
16       A   Yes.                                                16 we have marked as Exhibit 13. Please take a
17       Q   -- correct?                                         17 moment to look at that.
18           Okay. Did he know who you were?                     18    A    Okay.
19       A   Yes.                                                19    Q    Did you review this in preparation for
20       Q   Did he know who Ms. Lambert was?                    20 your deposition?
21       A   Yes.                                                21    A    After I wrote it, no.
22       Q   Did he know who Ms. Esterly was?                    22    Q    After -- When was the last time that
23       A   I think so.                                         23 you actually saw this statement?
24       Q   Okay. When the police officer came in,              24    A    When I wrote it.
25 did he recognize that individual as a police                  25    Q    Okay. So -- And that would have been,
                                                       Page 58                                                      Page 60
 1 officer?                                                       1 according to right up here in the right corner,
 2       A    You would have to ask him, but I think              2 February 10, 2016?
 3 so.                                                            3     A    Yes.
 4       Q    Did you have -- Did you -- Strike                   4     Q    And so that would be the day after this
 5 that.                                                          5 incident?
 6           Did you notice anything about your                   6     A    Yes.
 7 husband's questioning or attitude towards the                  7     Q    Okay. At that -- Strike that.
 8 police officer about wondering why he was there in             8         You talked to your husband, and he --
 9 a hospital room?                                               9 I think you said before that he dictated and you
10       A    No.                                                10 basically typed this out, right?
11       Q    Okay. Or in the emergency room?                    11     A    Yes.
12       A    No.                                                12     Q    Was this done at the hospital or
13       Q    Okay. He was aware that the police had             13 somewhere else?
14 been called because of the incident with                      14     A    It was at our house the night after
15 Mr. Levar, correct?                                           15 he -- So he was released at about 2:00 p.m.
16       A    Yes. He knew something had happened                16     Q    Okay. And is that your husband's
17 with Mr. Levar, and he was remembering bits and               17 signature there in the lower right-hand --
18 pieces.                                                       18     A    Yes.
19       Q    And you say he still cannot remember               19     Q    And you'll agree with me that this
20 what happened -- or to this day he still cannot               20 statement does not include anything about your
21 remember what happened?                                       21 husband pushing Frank back, correct?
22       A    As far as the altercation goes -- As               22     A    Correct.
23 far as the physical altercation goes, that's                  23     Q    Okay. And you'll agree with me that
24 right. Yeah, as far as what happened once he                  24 there's nothing in this statement that indicates
25 was -- once he was attacked. At -- He remembers               25 that Frank was advancing on your husband?

                                               HEATHER L. DONEZ 10/28/2019                                        15 (57 - 60)
                                            AB Court Reporting & Video
                                                        Page 61                                       ND Appx., p.47
                                                                                                                 Page 63
 1     A    Correct.                                               1     A    I told her that -- Well, I don't
 2     Q    And you'll agree with me that there's                  2 remember exactly what I -- what I said. What I
 3 nothing in this statement that indicates that                   3 told her is what I told her. She told me that she
 4 Frank had raised his fists up after he pushed your              4 didn't think he was lying and she understood that
 5 husband, correct?                                               5 he had a traumatic head injury. She -- But she
 6     A    Correct.                                               6 said the policy is the policy, basically. And
 7     Q    And you provided this statement to                     7 that's not word-for-word. It was a long time ago,
 8 Leprino Foods, correct?                                         8 but that is basically what was said.
 9     A    I did.                                                 9     Q    The policy is the policy. What do you
10     Q    And who -- who did you provide it to at               10 mean by that -- Or what did you understand she
11 Leprino Foods?                                                 11 meant by that?
12     A    Risa Esterly.                                         12     A    What she wrote in his termination
13     Q    Did you e-mail it to her or hand it to                13 letter was zero tolerance for workplace violence.
14 her? Do you --                                                 14 And because he admitted to pushing Frank back,
15     A    I believe -- I don't know, honestly.                  15 that's why he was terminated.
16     Q    Did you have any conversation with                    16     Q    Now, you indicated that it was
17 Ms. Esterly when you provided her with this                    17 represented in this conversation that you had with
18 statement?                                                     18 Ms. Esterly when you went in to talk to her after
19     A    I don't remember.                                     19 your husband's termination that the statement was
20     Q    Did you ever have any conversation with               20 different. Different than what?
21 anyone at Leprino Foods following your husband's               21     A    The police statement says that he
22 incident with Mr. Levar indicating that you                    22 pushed him back, but this one does not.
23 believed he was concussed and was not remembering              23     Q    And who brought that up?
24 things accurately?                                             24     A    Well, she did during their termination
25     A    Yes, I did. I told them that -- They                  25 or -- Wait. No. She did during the phone call,

                                                        Page 62                                                        Page 64
 1 wanted his statement, and I said that he was in no              1 because she asked him -- This is what -- This is
 2 position to be writing this statement for them at               2 what she said: She asked him -- And she was on
 3 that time, because he was having a hard time                    3 speakerphone, so I heard it.
 4 remembering; that he was groggy and foggy. So                   4         She said, "The police report does not
 5 they told me to write -- Risa Esterly told me to                5 match your report" -- or "your statement you gave
 6 write this statement out and have him tell me what              6 us. The police report says you pushed him back.
 7 happened.                                                       7 So they're different. Why are they different?"
 8     Q    Okay. After you provided the                           8     Q    And when was this conversation?
 9 statement, did you have any further communication               9     A    When did she have that conversation
10 was Leprino Foods about the statement?                         10 with my husband? It was the day she called him in
11     A    About the statement? After they fired                 11 for a termination -- or she called him on the
12 Nick, I talked to Risa and told her that -- that I             12 phone and asked him that. Then she said she
13 didn't think it should be held against him that                13 needed to have a meeting with him.
14 the statement was different just because of how he             14         So I don't know the exact -- I don't
15 -- he was -- because he just had had a traumatic               15 know if it was the day of or the day before he was
16 head injury and was groggy and not remembering                 16 terminated, but it was before he was terminated.
17 well.                                                          17     Q    And during this conversation that she
18     Q    And where -- where did you have this                  18 had with your husband when she was calling him in
19 conversation with Ms. Esterly?                                 19 for a meeting --
20     A    In her office.                                        20     A    That was it, yeah.
21     Q    You went to see her?                                  21     Q    -- either the day before or the day
22     A    Yes.                                                  22 of --
23     Q    And what did she say to you and what                  23     A    Somewhere.
24 did you say to her, other than what you have                   24     Q    -- the termination, was your husband at
25 already told me, in this conversation?                         25 home at that time?

                                               HEATHER L. DONEZ 10/28/2019                                           16 (61 - 64)
                                           AB Court Reporting & Video
                                                    Page 65                                        ND Appx., p.48
                                                                                                              Page 67
 1     A     Yes.                                              1     Q    When did he tell you that he remembered
 2     Q     Okay. And where were you?                         2 Frank advancing on him?
 3     A     At home.                                          3     A    It was after -- He was -- He was
 4     Q     How much time from work did you take              4 pretty quiet, so it was a few days after.
 5 off to care for your husband after this incident?           5     Q    More or less than a week after the
 6     A     Three days.                                       6 incident?
 7     Q     So this phone call with Ms. Esterly               7     A    Less.
 8 would have been either presumably the -- We can             8     Q    And was this while you were still off
 9 agree that your husband was terminated on the               9 work post-incident?
10 29th?                                                      10     A    I don't remember.
11     A     Yes. It was within a week of that.               11     Q    But it sounds like it was -- what? --
12 I'm not sure exactly what day she called him,              12 within three or four days or so after the
13 whether it was -- She called him to set up a               13 accident?
14 meeting for his termination, basically --                  14     A    It was within a week, yeah.
15     Q     Okay.                                            15     Q    Okay. So when your husband tells you a
16     A     -- and that's when this conversation             16 few days after the incident that he now remembers
17 took place.                                                17 that Frank was advancing on him after Frank pushed
18     Q     Okay. So she was just calling to set             18 him, did you take another statement from him?
19 up the meeting, correct?                                   19     A    No.
20     A     To ask him about why the statements              20     Q    Did you go to anyone at Leprino and
21 were -- or why in the police report he had said            21 advise them of that?
22 that he had pushed him back, but he didn't in this         22     A    No, because I figured that Leprino
23 statement (indicating).                                    23 Foods would do their due diligence and investigate
24     Q     And what was his explanation?                    24 the way that they're supposed to, as well as have
25     A     He said that he was -- he had a                  25 conversations with my husband. And they did not.

                                                    Page 66                                                          Page 68
 1 traumatic head injury and was not fully                     1     Q    So you didn't think that you should
 2 remembering everything the way that it was                  2 advise them that he now remembered that Frank was
 3 supposed to be remembered -- or the way that it             3 advancing on him after Frank pushed him?
 4 went -- the way that it actually happened.                  4     A    I don't think I should do their job for
 5     Q     So he remembered at the emergency room            5 them, no. I don't think I should be the
 6 after the incident, but he did not remember the             6 investigator.
 7 next day that he had pushed Frank Levar?                    7     Q    But you did take his statement for
 8     A     His memory was foggy and in and out,              8 them, correct?
 9 yes.                                                        9     A    I wrote this statement for Nick. They
10     Q     Okay. What did you say during that               10 wanted it the day after, and this is what I gave
11 conversation?                                              11 them.
12     A     I did not say anything during that               12     Q    You weren't present at the meeting
13 conversation. It wasn't a conversation that I was          13 between your husband and Ms. Esterly on the --
14 having.                                                    14     A    No.
15     Q     What was Ms. Esterly's response to               15     Q    -- 29th?
16 that?                                                      16         How did you find out that your husband
17     A     To what he said? To what Nick said?              17 had -- husband's employment had been terminated
18     Q     Yes.                                             18     A    Because I gave him a ride to
19     A     That they needed to have a meeting at            19 Leprino Foods that day. He walked out with his
20 4:00 p.m. on the 29th.                                     20 tool bag and told me -- toolbox and told me "I've
21     Q     Okay. Did she say anything regarding             21 been fired."
22 Nick's representation that he didn't remember, the         22     Q    And what did you do at that time?
23 day after the incident, anything about pushing             23     A    I drove him home.
24 Frank?                                                     24     Q    Were you not working that day?
25     A     No.                                              25     A    No.

                                               HEATHER L. DONEZ 10/28/2019                                          17 (65 - 68)
                                           AB Court Reporting & Video
                                                     Page 69                                         ND Appx., p.49
                                                                                                                Page 71
 1     Q    Okay. When was this conversation,                   1 Leprino Foods post-termination other than
 2 then, in relation to that day, that you had with             2 Ms. Esterly on these two occasions concerning your
 3 Ms. Esterly?                                                 3 husband's termination?
 4     A    I believe it was the day after. I                   4     A    I don't -- I don't know. I don't
 5 believe so.                                                  5 think so.
 6     Q    Do you have any understanding as to                 6     Q    Are you familiar with the Leprino Foods
 7 whether anybody else was in the meeting between              7 workplace violence policy?
 8 Ms. Esterly and your husband where he was                    8     A    I -- It's -- It's -- I don't know
 9 terminated, other than the two of them?                      9 if -- I am familiar with what Risa put as to zero
10     A    Jim Wilkins.                                       10 tolerance for workplace violence in Nick's
11     Q    What did your husband tell you that                11 termination letter. I don't know what their
12 Mr. Wilkins said, if anything, at that meeting?             12 actual policy is, I guess, because some people get
13     A    I don't remember. I don't remember. I              13 away with it and some people don't.
14 don't think he said anything. I don't know.                 14     Q    Well, is there a written policy that
15     Q    So you've told me about -- Strike                  15 you're aware of?
16 that.                                                       16     A    I don't know. I believe that it's a --
17         After providing the statement that your             17 If I remember correctly, and I have read it.
18 husband dictated to you on the 10th, and then               18 There is a written policy, but -- Here, let me
19 after providing that statement to Leprino Foods,            19 just think this through.
20 until the 29th, which was the date of the                   20         I believe that it is -- that they will
21 termination, did you have a conversation with               21 conduct an investigation and, I guess, depending
22 anybody at Leprino Foods concerning this incident? 22 on the severity of it, that's what will be the
23     A    I don't believe so. I believe that --              23 discipline. I don't know what the exact written
24 I thought it was under investigation and -- I               24 policy is.
25 don't believe so.                                           25     Q    Do you think that it is a good idea for
                                                     Page 70                                                          Page 72
 1     Q    Okay.                                               1 an employer to have a policy that precludes
 2     A    I was just trying to not insert myself              2 physical altercations on a workplace site?
 3 into their investigation.                                    3          MS. BURMA: Objection, speculation.
 4     Q    After the 29th -- February 29th, you've             4          THE DEPONENT: Do I answer?
 5 told us about one conversation that you had with             5          MS. BURMA: You can answer.
 6 Risa Esterly. Is there anything else about that              6          THE DEPONENT: Okay.
 7 conversation other than what we've already                   7     A        I believe that it is a basic human
 8 discussed?                                                   8 right to defend yourself.
 9     A    No. I did talk to her -- I did call                 9     Q        (By Mr. Brittan) That's not my
10 her on the phone and ask her, you know, if he               10 question, ma'am.
11 filed for unemployment, would -- would they fight           11     A        Do I believe -- I believe it depends
12 that? And she said yes. I believe that is it.               12 on the circumstances.
13     Q    Okay. And so did you have -- Strike                13     Q        Do you think it's a good idea for an
14 that.                                                       14 employer to have a policy to preclude workplace
15         So you had a phone conversation with                15 altercations, physical altercations in the
16 Ms. Esterly, and you've now told me everything              16 workplace?
17 that you remember about that phone conversation 17                      MS. BURMA: Objection, speculation.
18 post-termination, correct?                                  18          You can answer.
19     A    Uh-huh. Yes.                                       19     A        I believe that it is a good idea.
20     Q    And then you had a meeting with her,               20 However, if one is defending themselves, they
21 and you've told me everything about -- that you             21 should have that right.
22 remember about that meeting with Ms. Esterly?               22          MR. BRITTAN: Move to strike everything
23     A    Everything I remember, yes.                        23 after the initial phrase.
24     Q    Okay. And did you have conversations               24     Q        (By Mr. Brittan) You, yourself, have
25 or communications of any type with anyone at                25 taken advantage of the Leprino Foods workplace

                                                HEATHER L. DONEZ 10/28/2019                                         18 (69 - 72)
                                            AB Court Reporting & Video
                                                     Page 73                                       ND Appx., p.50
                                                                                                              Page 75
 1 violence policy with regards to Mr. Morrison,                1 Marshall Did you ever talk to Mr. Marshall about
 2 correct?                                                     2 what complaints he made about Mr. Morrison?
 3     A     He threatened to shoot the place up.               3     A      Yes.
 4     Q     Including yourself?                                4     Q      What did Mr. Marshall tell you?
 5     A     Including myself, yes.                             5     A      What did Mr. Morrison tell me.
 6     Q     Right.                                             6     Q      No. What did Mr. Marshall tell you?
 7     A     Uh-huh.                                            7     A      Mr. Marshall -- Oh, that he was sick
 8     Q     And you ultimately reported that,                  8 and tired of Mr. Morrison putting him in choke
 9 didn't you?                                                  9 holds and hitting him, so he complained.
10     A     Yes, I did.                                       10     Q      Have you ever seen the complaint
11     Q     What action was taken?                            11 Mr. Marshall made to HR?
12     A     He was terminated and charges were                12     A      I don't think so.
13 filed.                                                      13     Q      Do you have any understanding about
14     Q     And, ultimately, Leprino Foods went in            14 what HR at the Fort Morgan plant did regarding
15 for a restraining order to prevent Mr. Morrison             15 Mr. Marshal's complaint?
16 from coming within a certain distance of the                16     A      They sat Shawn Morrison down and spoke
17 plant, as well as you, correct?                             17 to him. And -- And then Shawn Morrison cornered
18     A     Yes.                                              18 Jay in the hallway and told him that -- and
19     Q     Okay. And then, ultimately, there was             19 basically said, "Yeah, I know you're the one who
20 a hearing to make that restraining order                    20 told on me. They told me that you told on me,"
21 permanent, correct?                                         21 so . . .
22     A     Yes.                                              22     Q      Okay. How do you know that?
23     Q     And you testified at that hearing,                23     A      Because Shawn Morrison told me.
24 correct?                                                    24     Q      Okay. So Mr. Marshall made a
25     A     I did.                                            25 complaint, correct?

                                                     Page 74                                                         Page 76
 1     Q    Do you think it was a good idea for                 1     A      Yes.
 2 Leprino Foods to have a policy to prevent someone            2     Q      And human resources talked to him,
 3 from threatening to shoot the place up, including            3 correct?
 4 its employees?                                               4     A      To Shawn Morrison, yes.
 5     A    I do think that is a great policy. I                5     Q      Correct. That's right?
 6 think that if they were following their workplace            6     A      Uh-huh. Yes.
 7 violence with Shawn Morrison years before, he                7     Q      Is it your understanding that any
 8 would have been terminated and never allowed to              8 time a complaint is filed under any policy at
 9 threaten to shoot the place up.                              9 Leprino Foods, that the person is to be
10     Q    Who -- Strike that.                                10 terminated?
11          With regards to Mr. Morrison, who                  11     A      No.
12 complained about Mr. Morrison's antics before you? 12              Q      Okay. Is it your understanding that
13     A    Jay Marshall did. There was a physical             13 under the workplace violence policy or workplace
14 altercation between Shawn Morrison and another              14 security policy, whatever you want to call it,
15 employee where they were throwing each other                15 that any time a complaint is made, the person is
16 around in processing. There was a restraining               16 to be terminated?
17 order filed against -- Shawn Morrison filed a               17     A      No.
18 restraining order against the other employee. The           18     Q      Okay. So Mr. -- Did you -- Is it
19 supervisors saw it, so they knew it was happening.          19 your understanding that Mr. Marshall wanted
20          People complained to the supervisors,              20 Mr. Morrison terminated?
21 but nothing was done. He was hitting people with            21     A      No.
22 crescent wrenches, putting people in choke holds,           22     Q      So you criticize Leprino because,
23 throwing people over his shoulder. And there were           23 ultimately, you understand Mr. Morrison was told
24 so many witnesses to it.                                    24 that it was Mr. Marshall that complained about
25     Q    Okay. So let's go through these. Jay               25 him, correct?

                                               HEATHER L. DONEZ 10/28/2019                                          19 (73 - 76)
                                           AB Court Reporting & Video
                                                     Page 77                                       ND Appx., p.51
                                                                                                              Page 79
 1         MS. BURMA: Objection, mischaracterizes               1 have touched you, correct?
 2 testimony.                                                   2     A    Yeah.
 3         Go ahead and answer.                                 3     Q    And you haven't reported them for
 4     Q    (By Mr. Brittan) Is that correct?                   4 touching you, have you?
 5     A    I criticize Leprino because Shawn                   5     A    No.
 6 Morrison's behavior was obnoxious and violent and            6     Q    Okay. So getting back to Mr. Morrison,
 7 they did not do anything about it.                           7 you talked about Mr. Marshal's complaint, and then
 8     Q    Okay.                                               8 you indicated that there was a restraining order
 9     A    They spoke to him. They gave him                    9 issued between Mr. Morrison and another employee?
10 probation.                                                  10     A    Yes.
11     Q    Okay. So with regards to Mr. Marshall,             11     Q    Who was the other employee?
12 one of the criticisms you have is that Leprino --           12     A    Alan Krob.
13 somebody at Leprino told Mr. Morrison that it was           13     Q    And what do you understand occurred
14 Mr. Marshall that complained about him, correct?            14 between Mr. Morrison and Mr. Krob?
15     A    Yes.                                               15     A    They were pushing each other around and
16     Q    Okay.                                              16 throwing each other around in the processing
17     A    Well, I mean -- Yes.                               17 department.
18     Q    Okay. Now, is there a difference in                18     Q    Now, what information -- Strike that.
19 your mind between workplace violence and horsing 19                    Did you see that occur?
20 around?                                                     20     A    No.
21     A    Yes.                                               21     Q    So this is a situation where you don't
22     Q    Okay. Is Leprino's workplace violence              22 have personal knowledge, but you have an
23 policy, as you understand it, a no-touch policy,            23 understanding --
24 such that if you touch another employee for any             24     A    Right.
25 reason, you will be terminated?                             25     Q    -- correct?
                                                     Page 78                                                      Page 80
 1     A    No.                                                 1     A    Yes.
 2     Q    Okay. And you've never had that                     2     Q    Okay. When did this occur -- this
 3 understanding of that policy?                                3 situation occur between Mr. Morrison and Mr. Krob?
 4     A    No.                                                 4     A    Several years ago.
 5     Q    I'm correct, right?                                 5     Q    Can you be any more specific than that?
 6     A    Correct.                                            6     A    I don't know. Several years ago.
 7     Q    Okay. So have you ever heard that,                  7     Q    And what is "several years"? Are we
 8 that at Leprino Foods' Fort Morgan plant, if you             8 talking two or seven? What --
 9 touch another employee for any reason, you can and           9     A    It was pre- -- pre- -- pre-Nick's
10 should be terminated?                                       10 termination.
11     A    I've heard it.                                     11     Q    Okay. So that would be pre-2016?
12     Q    Okay. Who's told you that?                         12     A    Yep.
13     A    I know Nick understood it that way, I              13     Q    Okay. Can you be any more specific
14 think -- I believe. I -- I don't know. It's                 14 than that?
15 just other employees, I guess.                              15     A    I would say probably -- I can't be
16     Q    Is there anybody you can identify as               16 specific, but approximately five to 10 years
17 you sit here right now, other than your husband?            17 before that.
18     A    No. I don't know.                                  18     Q    Okay. So this is going back to maybe
19     Q    In fact, because of the noise level at             19 2011, maybe even going back to 2006?
20 the plant, sometimes you have to touch an employee 20              A    Yeah.
21 to get their attention, correct?                            21     Q    Okay. Is Mr. Krob still employed at
22     A    Correct.                                           22 Leprino Foods?
23     Q    And you've done that, correct?                     23     A    No. He quit.
24     A    Yeah.                                              24     Q    When did he quit? Do you know?
25     Q    Okay. And some -- And other employees              25     A    I don't know.

                                                 HEATHER L. DONEZ 10/28/2019                                     20 (77 - 80)
                                         AB Court Reporting & Video
                                                   Page 81                                    ND Appx., p.52
                                                                                                         Page 83
 1     Q    Now, you say that they were pushing               1    A    Jay Marshall, I believe, told me.
 2 each other around. Do you have any more                    2    Q    Do you have any understanding of
 3 information other than that?                               3 whether Mr. Kelly ever complained to his
 4     A    There was a physical altercation, and             4 supervisor or to HR about that situation?
 5 Shawn Morrison called the cops.                            5    A    I do not know.
 6     Q    And this, of course, was at the plant?            6    Q    Okay. Do you know anything more about
 7     A    Yes.                                              7 that situation other than what you've just
 8     Q    Is it your understanding that the                 8 indicated?
 9 police came to the plant?                                  9    A    No.
10     A    I do not know.                                   10    Q    Okay. Are there any other situations
11     Q    What action was taken -- Strike that.            11 involving Mr. Morrison that we haven't talked
12         You mentioned something about a                   12 about yet?
13 restraining order? Who got a restraining order            13    A    He picked a female up over his
14 against who?                                              14 shoulder.
15     A    Shawn Morrison against Alan Krob.                15    Q    Who was the female?
16     Q    Do you have an understanding of what --          16    A    Angela Sears.
17 what Leprino Foods did about that situation?              17    Q    And did you witness this?
18     A    I do not know. They both continued to            18    A    Yes.
19 work there.                                               19    Q    And where did this occur?
20     Q    Did you ever specifically inquire to             20    A    In the vat room.
21 find out more information, particularly in light          21    Q    When did this occur?
22 of what happened with your husband, about this            22    A    It was after Nick's termination, maybe
23 Krob-Morrison situation?                                  23 six months after, maybe even a year after Nick's
24     A    No.                                              24 termination.
25     Q    Now, you indicated that there was a              25    Q    What was Ms. Sears' reaction to being
                                                   Page 82                                                   Page 84
 1 situation where Mr. Morrison was choking someone           1 picked up?
 2 else. Is that the same situation with Mr. Krob or          2    A    She just squealed.
 3 a different one?                                           3    Q    Did she seem upset?
 4    A    Different.                                         4    A    No.
 5    Q    Before I leave the Krob situation, do              5    Q    Were Mr. Morrison and Ms. Sears
 6 you know anything more about that other than what          6 involved at that time?
 7 you've told me, which is essentially that they had         7    A    Not that I know of.
 8 a -- were pushing each other around, a physical            8    Q    Do you know if Ms. Sears complained or
 9 altercation, and that Mr. Morrison called the              9 reported that incident to anyone?
10 cops, obtained a restraining order against                10    A    I reported it.
11 Mr. Krob and that they both continued to work             11    Q    Who did you report it to?
12 there for some period of time after that?                 12    A    To corporate.
13    A    Correct.                                          13    Q    Who specifically?
14    Q    That's what you know?                             14    A    To whoever -- I mean, to whom it may
15    A    That's what I know.                               15 concern (indicating).
16    Q    Okay. The choking situation involving             16    Q    In your letter?
17 Mr. Morrison, what was that about?                        17    A    Yes.
18    A    A guy was eating a pizza in the break             18    Q    Okay. Other than in your letter, had
19 room, and he choked him while he had food in his          19 you reported it?
20 mouth. He put him in a choke hold.                        20    A    Jim Volk, the maintenance manager --
21    Q    Who?                                              21    Q    I'm asking you --
22    A    Shawn Morrison choked Sean Kelly.                 22    A    -- witnessed it.
23    Q    And did you see this occur?                       23    Q    Did you report it to anybody other than
24    A    No.                                               24 in your letter?
25    Q    How did you hear about it?                        25    A    No. That was me reporting it.
                                            HEATHER L. DONEZ 10/28/2019                                     21 (81 - 84)
                                              AB Court Reporting & Video
                                                       Page 85                                         ND Appx., p.53
                                                                                                                  Page 87
 1     Q      Okay. So one of the purposes of your                1     Q    So you do criticize Leprino for not
 2 letter, which we'll mark here in a second, was to              2 firing Mr. Morrison?
 3 report this incident between Mr. Morrison and                  3     A    For picking somebody up and cupping
 4 Ms. Sears, correct?                                            4 their rear end, for throwing them over their
 5     A      Yes.                                                5 shoulder, for hitting people, for choking people,
 6     Q      Okay. And you say Jim Volk saw it as                6 yes. I mean, I do criticize Leprino Foods for not
 7 well, right?                                                   7 firing Shawn Morrison before he threatened to
 8     A      Yes. He's a maintenance manager.                    8 shoot me.
 9     Q      Okay. Now, we talked earlier about                  9     Q    Do you have any criticisms of Leprino
10 there being a distinction between horseplay and               10 Foods' actions in regards to Mr. Morrison's threat
11 workplace violence. Do you believe that it was                11 against you?
12 workplace violence when Mr. Morrison picked up                12     A    I think that if they acted
13 Ms. Sears?                                                    13 appropriately to begin with, I would never have
14     A      I believe it was horseplay plus sexual             14 been threatened in the first place.
15 harassment. He cupped her rear end with his hand,             15     Q    Do you believe that the threat to shoot
16 so . . .                                                      16 up the plant, including you, is on a completely
17     Q      So did you report it as workplace                  17 different order than picking someone up and
18 violence or as sexual harassment?                             18 horseplaying around in the workplace?
19     A      I reported it, and then I figured they             19     A    I believe that he portrayed
20 could go ahead and they could make that                       20 inappropriate and violent behavior in the past,
21 determination based upon their investigation.                 21 and that if they would have acted appropriately in
22     Q      Do you have any understanding of what              22 the past, he wouldn't have had the opportunity to
23 investigation, if any, was done regarding your                23 threaten to shoot me and management.
24 report?                                                       24     Q    Do you have any criticisms of the
25     A      The one thing I do know is that Kelly              25 actions that Leprino Foods did take once he

                                                       Page 86                                                        Page 88
 1 Soja came to the plant after they received my                  1 threatened to shoot you and, I believe, eight
 2 corporate letter to talk to me about it.                       2 other people --
 3     Q      About "it"?                                         3     A    Right.
 4     A      Shawn Morrison.                                     4     Q    -- right?
 5     Q      Okay.                                               5     A    Right.
 6     A      About everything that was in my                     6     Q    Do you have any criticisms of Leprino
 7 corporate letter. Most of it was about Shawn                   7 Foods and the actions that Leprino Foods took in
 8 Morrison.                                                      8 that regard?
 9     Q      Okay. With regards to the situation                 9     A    So I think Leprino Foods handled that
10 involving Mr. Morrison and Ms. Sears when he                  10 fairly well. However, I will say again that if
11 picked her up, did Ms. Soja talk to you about                 11 they would have taken the appropriate actions with
12 that?                                                         12 this guy in the first place, he wouldn't have had
13     A      She talked to me about Shawn Morrison              13 the opportunity and we wouldn't have been going
14 in general and about him -- about his behavior;               14 through that in the first place.
15 that they were investigating it. And she said                 15         MR. BRITTAN: Move to strike everything
16 they decided that they were going to put him on a             16 after "well" as non-responsive.
17 year's probation -- a year -- where he couldn't               17     Q    (By Mr. Brittan) Has your husband Nick
18 have -- get into any sort of trouble -- any                   18 ever been counseled at Leprino Foods' Fort Morgan
19 trouble for a year or he would be terminated.                 19 plant for any workplace violence issues prior to
20     Q      And did that occur?                                20 his termination?
21     A      Yes.                                               21     A    No. Not for workplace violence, no.
22     Q      And do you criticize Leprino for taking            22     Q    Okay. Did your husband Nick have
23 that step?                                                    23 issues when he confronted your supervisor?
24     A      I think that he -- that if he was                  24     A    My supervisor? My -- My foreperson,
25 Hispanic, he would have been fired.                           25 yes.

                                                  HEATHER L. DONEZ 10/28/2019                                        22 (85 - 88)
                                            AB Court Reporting & Video
                                                      Page 89                                      ND Appx., p.54
                                                                                                              Page 91
 1     Q    Your foreperson, Howie Morrill?                      1 I mean, Howie was always picking on me, and Nick
 2     A    Yes, sir.                                            2 didn't like it very much. But I don't think there
 3     Q    Okay. Tell me about that.                            3 was any sort of confrontations.
 4     A    Okay. So Howie Morrill did not like                  4     Q    The issue that you just mentioned about
 5 Nick, and he also did not like me being with Nick,            5 having to leave at noon and Mr. Morrill not,
 6 so he would harass me. He would nitpick my work.              6 obviously, liking that, isn't that a work-related
 7 He would -- There was -- The day that he                      7 issue?
 8 actually -- that Nick confronted him, it was                  8     A    My daycare situation is a personal
 9 because I -- So I knew that I didn't have a                   9 issue.
10 babysitter in the afternoon. At 5:00 a.m., I                 10     Q    And so is that your understanding of
11 called in and said -- My shift, at that time,                11 how your husband was interpreting that situation,
12 started from 7:00 a.m.                                       12 as a non work-related issue?
13          At 5:00 a.m., I call and said, "I'm                 13     A    Yes. I was leaving work. I --
14 going to be able to come in from 7:00 a.m. to                14 Because I didn't -- It was for my lack of
15 noon, but after that, I do not have a babysitter.            15 daycare, yes.
16 My kids are young, so I have to" -- "so I'm going            16     Q    What is it that leads you to believe
17 to have to leave at noon," trying to give them a             17 that Mr. Morrill did not like you being with Nick?
18 heads-up, trying to allow them to find coverage.             18     A    Because he -- I mean, we were friends.
19 I was actually doing what I was supposed to do,              19 Then right as soon as I -- me and Nick got
20 because I could have just left at noon.                      20 together, he was horrible towards me. He was
21          It was probably 11:55 whenever Howie                21 constantly on my case, constantly nitpicking me.
22 came in angry and aggressive. He told me, "We                22     Q    Did you ever talk to him about that?
23 don't have coverage for you, so if you leave, you            23     A    Well, I reported that incident to my
24 will be fired for job abandonment." I asked him,             24 manager.
25 "How is this job abandonment? I am" -- "I gave               25     Q    I'm sorry. "That incident" being . . .
                                                      Page 90                                                       Page 92
 1 you plenty of notice. This is not job                         1     A    That -- Him threatening to take my job
 2 abandonment. If I'm following Leprino Foods'                  2 away from me, basically, because I didn't have a
 3 policy, then this is not job abandonment."                    3 babysitter. And he didn't -- I don't think I
 4          But he did stuff like that to me a lot,              4 ever spoke to Howie personally about it, no.
 5 all the time, like harassing me and, like, just               5     Q    Okay. But your opinion is that
 6 yelling at me and -- So I talked to Nick, and                 6 because -- Strike that.
 7 Nick just went and confronted him --                          7          Your opinion is that Mr. Morrill didn't
 8     Q     How did he confront him?                            8 like you being with Nick and, therefore, his
 9     A    He told him to -- I wasn't there, but                9 treatment of you changed?
10 this is what Nick told me. He told me -- Or he               10     A    Yes. And then right as soon as he got
11 told him, "Work-related stuff is fine; you can               11 with his current wife, he started being nice to me
12 talk to her about that. You can" -- "You can go              12 again.
13 ahead and have those conversations, but anything             13     Q    So when was that?
14 personal, you need to stay out of it. You need to            14     A    I don't know when they got together,
15 leave her alone whenever it comes to personal                15 honestly.
16 business."                                                   16     Q    Was it -- Give me an approximation, if
17          And then -- then I think that was                   17 you can.
18 basically it.                                                18     A    Approximately five to 10 years ago --
19     Q     Where did that confrontation take                  19 Or 10 years ago, probably.
20 place?                                                       20     Q    Did you ever hear any situation --
21     A    I believe in the parking lot.                       21 Strike that.
22     Q     Were there any other confrontations                22          Did you ever hear of a situation where
23 between your husband and Mr. Morrill other than              23 your husband crossed the hallway to put
24 the one in the parking lot?                                  24 Mr. Morrill up against the wall?
25     A    Not that I know -- Not that I know of.              25     A    No.
                                              HEATHER L. DONEZ 10/28/2019                                          23 (89 - 92)
                                            AB Court Reporting & Video
                                                      Page 105                                       ND Appx., p.55
                                                                                                               Page 107
 1 2016?                                                          1     A    Uh-huh.
 2     A     Yes.                                                 2     Q    -- right? -- Leprino Foods still paid
 3     Q     When was the second one?                             3 the workers' compensation, correct?
 4     A     I think it was -- It wasn't very far                 4     A    Yes.
 5 after that. It might have been six months after,               5     Q    Okay. So they were -- And they still
 6 maybe a year after.                                            6 paid for all the medicals associated with your
 7     Q     Let's just say 2017. Does that sound                 7 husband?
 8 right?                                                         8     A    Yes.
 9     A     Yes.                                                 9     Q    So from that standpoint, if you're
10     Q     Were you out of work for the injuries               10 assuming they're going to discriminate against
11 that you had in 2016?                                         11 someone because of workers' compensation, doesn't
12     A     I was in the hospital for six days, and             12 it make more sense for them to fight the workers'
13 then I was out of work, I believe, for one or two             13 compensation as opposed to paying it?
14 weeks after that. Then I was on light duty for a              14     A    I --
15 long time.                                                    15          MS. BURMA: Objection, calls for
16     Q     And then what about in 2017?                        16 speculation.
17     A     In 2017, I was out of work for -- well,             17     A    -- don't know.
18 I believe it might have been two weeks to a month.            18     Q    (By Mr. Brittan) Okay. Now, you've
19 I'm sorry. I was not out of work. It was light                19 indicated a couple of times here -- and,
20 duty.                                                         20 obviously, I think that's why we're here -- that
21     Q     Light duty?                                         21 you believe Leprino Foods terminated your
22     A     Light duty, yes.                                    22 husband's employment because he's Hispanic.
23     Q     Okay. Now, in your way of thinking,                 23     A    Yes.
24 did Leprino Foods take any action against you to              24     Q    What -- Can you -- Strike that.
25 your detriment as a result of either of these                 25         Can you tell me the reasons why you
                                                      Page 106                                                        Page 108
 1 claims?                                                        1 believe his -- his employment was terminated
 2     A    No.                                                   2 because he's Hispanic?
 3     Q     Do you know of anyone else who you                   3     A    Because of past experience. Because
 4 believes -- Strike that.                                       4 whenever a white person does -- If a white person
 5          Do you know of anyone else who has                    5 would have defended themselves, they would still
 6 filed a workers' compensation claim and you                    6 be working there.
 7 understand or believe that Leprino took some                   7     Q    Okay. Now, you'll agree with me that
 8 detrimental action against them because of it?                 8 your answer assumes that the person is defending
 9     A    No. I mean, not as far as workers'                    9 themselves, correct?
10 comp goes, no. Nick's injury was extensive. He                10     A    Well, if it was the same scenario as
11 was going to be out for a really long period of               11 Nick's, they would still be working there. I
12 time, way longer than I was, so . . .                         12 mean, I can go to Cory Gettman grabbing Leonard
13     Q     Well, I --                                          13 Woodson's rear end or smacking him on the rear
14     A    And I'm not saying -- I don't -- I                   14 end, and then years later, Edgar Carrillo touching
15 don't know about that. I'm just saying that the               15 Leonard's rear end with a crescent wrench. Well,
16 time -- that because he filed workers' comp and               16 Cory Gettman worked there for years and years and
17 then he was terminated -- I believe, actually, he             17 years after that, but Leonard Woodson -- but Edgar
18 was terminated because he was Hispanic; that's                18 Carrillo was fired.
19 what I believe.                                               19     Q    So let me back up. Let's assume for
20          But just the timing is suspect, and the              20 the moment that this was a situation where Frank
21 fact that his injury was way worse than my injury,            21 Levar pushed your husband and your husband pushed
22 and it was going to cost the company way more than            22 him back.
23 mine was going to, and so -- I don't know.                    23     A    Okay.
24     Q     But from that standpoint, if his injury             24     Q    Okay. Do you believe that in that
25 was more extensive than yours --                              25 situation, even if both people involved were

                                               HEATHER L. DONEZ 10/28/2019                                          27 (105 - 108)
                                         AB Court Reporting & Video
                                                  Page 113                                       ND Appx., p.56
                                                                                                           Page 115
 1     A   Yeah.                                              1 wrench?
 2    Q    What's the relationship between Cory               2     A     Edgar Carrillo hit him with a crescent
 3 Gettman and -- Who was the Gettman that came to            3 wrench -- or touched him with a crescent wrench, I
 4 the refiner room?                                          4 guess.
 5     A   They're brothers.                                  5     Q     He brought the crescent wrench up
 6    Q    Okay. What is your -- Strike that.                 6 between his legs into his private parts, correct?
 7         How do you know about the situation                7     A     Yes. Just like Shawn Morrison brought
 8 between Leonard Woodson and Cory Gettman?                  8 his fingers up in between Angela Sears' rear end.
 9     A   Nick told me.                                      9     Q     Can I -- Will you just answer my
10    Q    Okay. Have you ever talked to Leonard             10 question, please.
11 Woodson about that situation?                             11           MS. BURMA: Can we take a break. We've
12     A   Not Leonard Woodson, no.                          12 been going for a while now.
13    Q    Have you talked to Cory Gettman about             13           MR. BRITTAN: Let me just finish this
14 that situation?                                           14 question, and then we'll go on a break.
15     A   No.                                               15     Q     (By Mr. Brittan) So you understand
16    Q    Other than your husband, who have you             16 that Cory Gettman slapped Leonard Woodson on his
17 talked to about that situation?                           17 butt --
18     A   Leonard Woodson's son.                            18     A     Yep.
19    Q    Okay. What's his name? He just got                19     Q     -- with his hand?
20 hurt, right?                                              20     A     Yes.
21     A   Yeah. I've forgotten his name, though.            21     Q     And that Edgar Carrillo took a crescent
22    Q    Okay. I think I know who it is.                   22 wrench and brought it up between his legs into his
23     A   Yeah.                                             23 private parts, correct?
24    Q    So the son -- What did the son tell               24     A     I knew he brought a crescent wrench
25 you?                                                      25 between his butt cheeks. Yes, I did know that.

                                                  Page 114                                                         Page 116
 1     A   Well, he spoke to me about it after --             1     Q     And that's what Leonard Woodson told
 2 after Edgar was actually fired for it. You know,           2 you?
 3 actually, I have spoke to Leonard about that               3     A     No. Leonard Woodson did not tell me
 4 incident --                                                4 that. I heard that.
 5     Q    Okay.                                             5     Q     From who?
 6     A   -- in the grocery store. I don't know              6     A     I don't remember. It -- I don't
 7 why, but Leonard -- Leonard talked -- Leonard did          7 honestly remember. Somebody at the plant.
 8 speak to me about that grocery store -- or about           8     Q     Okay. Once again, you don't know that.
 9 that in the grocery store.                                 9 You just understand that?
10     Q    So what did Leonard tell you about that          10     A     That's what I was told, yes.
11 incident?                                                 11           MS. BURMA: We're going to take a break
12     A   He told me that -- So his words were              12 now.
13 that he doesn't know, "but a white person hits me         13           MR. BRITTAN: Okay.
14 in the rear end and gets away with it, but a              14           (Recess from 3:44 p.m. to 3:54 p.m.,
15 Hispanic gets fired right away."                          15           after which Mr. Donez was not
16     Q    What did -- Strike that.                         16           present.)
17         Did he give you any facts, other than             17           MR. BRITTAN: Back on the record.
18 being hit in the rear end, other than --                  18     Q     (By Mr. Brittan) Ms. Donez, did you
19     A   Just the fact that he was hit in the              19 talk to Edgar Carrillo at all about the incident
20 rear end by both individuals.                             20 with Leonard Woodson?
21     Q    What did Cory Gettman hit him with?              21     A     No.
22     A   His hand.                                         22     Q     Did Mr. Woodson tell you anything more
23     Q    What did --                                      23 about what occurred between he and Mr. Gettman or
24     A   A crescent wrench.                                24 he and Mr. Carrillo other than what you have
25     Q    Okay. So who hit him with a crescent             25 already told me?

                                            HEATHER L. DONEZ 10/28/2019                                       29 (113 - 116)
                                                   ND Appx., p.57



DISTRICT COURT, MORGAN COUNTY, COLORADO |
400 Warner Street                        |
Fort Morgan, CO 80701                    |
(970)542-3435                            |
________________________________________ |
                                         |
PEOPLE OF THE STATE OF COLORADO          |
v.                                       |
FRANK DONALD LEVAR, Defendant.           | *COURT USE ONLY*
________________________________________ | __________________
                                         |
For the People:                          | Case No. 16CR36
Rebecca R. Wiard, Esq.                   |
Deputy District Attorney                 |
400 Warner Street                        |
Fort Morgan, CO 80701                    |
(970)542-3420                            |
                                         |
For the Defendant:                       |
Paul Wiese, Esq.                         |
The Law Firm of Paul Wiese, L.L.C.       |
109 East Railroad Avenue                 |
Fort Morgan, CO 80701                    |
(970)370-2292                            |
________________________________________ | __________________
                   Reporter's Transcript
                         Jury Trial
                      October 4, 2016
___________________________________________________________

          THIS MATTER comes on for Jury Trial on October 4,
2016, at 8:39 a.m., before HONORABLE MICHAEL K. SINGER,
District Court Judge.




                    Ashton N. Goethe, RPR
                                                      ND Appx., p.58   2




 1                              INDEX
 2                                                           Page
     Opening Statements By Ms. Wiard......................... 3
 3   Opening Statements By Mr. Wiese......................... 13
 4   WITNESS NAME
 5        Nicolas Donez, Jr.
               Direct Examination by Ms. Wiard...............   18
 6             Cross-Examination by Mr. Wiese................   52
               Redirect Examination by Ms. Wiard.............   63
 7             Recross-Examination by Mr. Wiese..............   66
          Robert Davidson
 8             Direct Examinatino by Ms. Wiard...............   69
               Cross-Examination by Mr. Wiese................   88
 9             Redirect Examination by Ms. Wiard.............   90
          Charles Fisher
10             Direct Examination by Ms. Wiard...............   91
          Timothy Martin
11             Direct Examination by Ms. Wiard...............   107
               Cross-Examination by Mr. Wiese................   119
12        James Wilkins
               Direct Examination by Ms. Wiard...............   120
13             Cross-Examination by Mr. Wiese................   129
          Jonathan Prell
14             Direct Examination by Ms. Wiard...............   131
               Cross-Examination by Mr. Wiese................   145
15        Heather Donez
               Direct Examination by Ms. Wiard...............   148
16             Cross-Examinatino by Mr. Wiese................   162
               Redirect Examination by Ms. Wiard.............   164
17        Sheryl Groves
               Direct Examination by Ms. Wiard...............   167
18        Risa Esterly
               Direct Examination by Ms. Wiard...............   174
19             Cross-Examination by Mr. Wiese................   184
               Redirect Examination by Ms. Wiard.............   192
20        Robert Davidson
               Direct Examination by Ms. Wiard...............   197
21             Cross-Examination by Mr. Wiese................   200
               Redirect Examination by Ms. Wiard.............   201
22        Cindy Brackett
               Direct Examination by Ms. Wiard...............   202
23   EXHIBITS
24   People's Exhibit No. 1 Entered into Evidence............ 29
     People's Exhibits No. 2, 3, 4, 5, 6, 7, and 8 Entered
25   into Evidence........................................... 38
     People's Exhibit No. 18 Entered into Evidence........... 184
                                                           ND Appx., p.59   3




 1                         P R O C E E D I N G S
 2   (The following is a partial transcript.       All other
 3   proceedings were reported, but are not part of this
 4   transcript pursuant to instruction of the ordering party.)
 5                                 *******
 6                THE COURT:   At this time we will commence opening
 7   statements, and we'll turn the floor over to Ms. Wiard.
 8                MS. WIARD:   Your Honor, may I work in the well?
 9                THE COURT:   Yes, you may.
10                MS. WIARD:   Thank you, Judge.
11                Good morning.
12                February 9, 2016, here in Fort Morgan at Leprino
13   Foods.     It started out pretty much like every other day at
14   Leprino.     It's a really high stress place to work, Leprino
15   is.   Employees, supervisors, foremen all working in a
16   tremendous amount of stress and tension primarily because
17   they have product that they have to get out.       Every day
18   they're under deadlines.
19                And also because lots of the equipment at Leprino
20   is not brand new and it is constantly breaking down and it
21   needs repair.     It needs maintenance.   And that puts a lot of
22   stress on everybody there.
23                So that morning things were running about normal
24   at Leprino except for what happens sometime between 9:00.
25   At about 10:00 the defendant, Frank Levar, came running out
                                                             ND Appx., p.60   4




 1   of the refinery room.     And as he ran out he ran past a bunch
 2   of guys standing at the control room, and he talked to
 3   Charles Fisher and he said I just knocked Nick's ass out.
 4   He's unconscious in the refinery room.         I'm going home.
 5               Well, all the guys stood there and didn't believe
 6   what they just heard.     But he kept running.      And he was very
 7   agitated.     He had his toolbox under his arm.
 8               He continued running and ran down the hall and saw
 9   Bob Davidson.     And he said hey, I just knocked your
10   supervisor's ass out.     He's knocked out.     I'm going home.
11   And he kept going.     Bob turned around and ran right into the
12   refinery room.
13               Defendant keeps going, runs upstairs.       And on his
14   way upstairs he sees Sheryl Groves, who is HR.         And he tells
15   her you might as well consider this my exit interview.            I
16   knocked Nick's ass out.      I'm going home.
17               What happened?   Well, we have to go back in time.
18   That morning Nick Donez was working as supervisor.         Now,
19   Nick had been at Leprino for a little over ten years.            His
20   role was foreman.     But that morning the supervisor in his
21   department was out, and when that happens at Leprino foremen
22   take over supervisory roles.      So Nick was acting as
23   supervisor.
24               What that means is what I was saying before, he's
25   got to run around and make sure everything is operating
                                                           ND Appx., p.61   5




 1   according to plan.     Which means if a machine breaks down, if
 2   there's issues with equipment, he's got to be there to help.
 3   And he's got a radio on and he's listening to people calling
 4   him for help.
 5              That morning sometime around 9:00 he was needing
 6   to work on the clarifier.     He was going to help a couple of
 7   guys who were brand new, didn't really know what they were
 8   doing.   They were in the process of working with them, but
 9   he needed a tool.     So he was on his way to get the tool when
10   he got a call over his radio.     And it was from the defendant
11   who was working in the lactose refinery room.
12              And so he ran in to get his tool, and while he was
13   in there he saw the defendant.     And the defendant was very
14   upset, was clearly agitated.     Something was going on with
15   him.
16              And he said hey.    The defendant told Nick I need
17   Jim Wilkins to get in here and help me.     And Nick said Tim's
18   busy, he can't come help you.     What do you need?   I'm here.
19   What do you need?
20              And the defendant said forget about it, I'm fine.
21   Never mind.     Nick said all right.
22              And then defendant said you know, I don't really
23   appreciate it.     When I call over the radio for help in
24   lactose nobody ever seems to want to help me, but when
25   somebody in another department calls everybody seems to go
                                                           ND Appx., p.62   6




 1   rushing over there to help.     He was very upset.
 2              And Nick said calm down.     You know, Frank, it's
 3   not that big of a deal.     You need to just calm down, take a
 4   breath, we can figure this out.     But complaining about it
 5   and getting upset about it isn't going to fix anything.
 6              The defendant was very mad and he's yelling.       And
 7   Nick is yelling back.     But there's a reason for the yelling
 8   aside from the defendant being angry, and that is it's super
 9   loud at Leprino.     There's machinery running in that facility
10   all day long, and in specific in the refinery room that
11   machine is really loud.
12              In fact, it's so loud at Leprino that all
13   employees are required to wear ear protection.       They wear a
14   bump cap, which is kind of a hard hat.      And inside that cap
15   they also have to wear hairnets because, you know, they deal
16   with food products.     So they've got the bump cap, earplugs,
17   hairnet.   And on top of the earplugs, now they're standing
18   in a room right next to a very loud machine.      So it's not
19   uncommon that when there are conversations going on in any
20   of those rooms employees are yelling.      They have to.   They
21   have to be heard.
22              Not only that, they're about this close to each
23   other (indicated).     A couple feet.   Because they can't hear.
24   So it's not unusual to see two people talking like that
25   right up in each other's faces or mouth-to-ear.       That's the
                                                             ND Appx., p.63   7




 1   way they can be heard.      So in addition to the defendant
 2   being angry and yelling, they're yelling because they need
 3   to be yelling to be heard.
 4              So Nick tells the defendant it's not going to do
 5   you any good to complain, you need to calm down.        And the
 6   defendant says you need to get out of my face.      And then he
 7   takes his hand, puts them on Nick's chest and shoves him,
 8   and Nick takes a step back.
 9              Well, Nick looks at Frank, takes his fist, puts
10   them in his chest, and pushes him back so that he can get
11   some space in between them to defend himself.      So now
12   they're about three to five feet apart, and they're standing
13   just staring at each other.      And that's all Nick remembers.
14   Because the next thing he knows he's on the refinery room
15   floor.   He was knocked out.    He doesn't remember anything
16   other than the initial confrontation and the pushing.
17              What's interesting, though, is that his head is
18   now near the lactose refiner and his feet are facing out the
19   front door in a complete opposite direction from where he
20   was originally standing.     Not only that, he's a couple of
21   feet, at least, away from where they were talking.         He
22   doesn't know how he got there.      His throat hurts.    His neck
23   hurts.   He's got a huge bump on the back of his head, and he
24   can't talk.   He's horse.
25              Well, Bob Davidson by now has run in and he sees
                                                              ND Appx., p.64   8




 1   Nick laying there passed out and he's got EMT background so
 2   he knows he's been unconscious.       He can tell by the look in
 3   his eyes.     And he's worried because Nick is laying right
 4   next to that refiner and it's starting to do a cleaning
 5   cycle so water is spewing and chemicals are spewing out onto
 6   the floor.     So he pulls him away from that a little bit.         At
 7   the same time Heather Donez, who is Nick's wife who works at
 8   Leprino, has heard about this and she's now in there.
 9                Well, Nick starts to come to, and because of his
10   head injury he's agitated and they're worried he's going to
11   hurt himself so they're trying to be really careful with
12   him.    And while they're sitting there Heather and Bob notice
13   that Nick's bump cap is not on his head anymore and the
14   hairnet's not on his head anymore, and there's a rubber
15   mallet lying next to him.       And things that were in his
16   pockets were now on the floor.
17                Well, all the other employees who had heard the
18   defendant say he knocked Nick out had now come in at one
19   stage or another and had seen Nick laying there unconscious
20   or coming to, various stages.       And so it's crazy.
21                They call 9-1-1.   The ambulance comes.     Fort
22   Morgan Police dispatched Officer Brackett.       She comes to
23   Leprino, but by the time she gets there there's no Frank
24   Levar and Nick is being placed on the ambulance and taken
25   away.   So she heads off to Colorado Plains Medical Center
                                                         ND Appx., p.65   9




 1   where Nick is taken.     And she's met there by Detective
 2   Vosburg and Sergeant Sharp of the Fort Morgan Police
 3   Department as well.
 4                Detective Sharp -- or Detective Vosburg talks to
 5   both the E.R. doctor, Dr. Elias Hernandez, and Nick.        And
 6   when he talks to Nick, Nick's voice is really horse and he
 7   can barely talk.     And he tells Detective Vosburg that he
 8   doesn't know what happened.     Detective Vosburg notices that
 9   the front of Nick's mouth is swollen and blue, and the
10   entire left side of his face is blue and very swollen.        He's
11   got a neck brace so you can't tell what's going on with his
12   nick.     And there's something on the back of his head right
13   here (indicated).
14                Dr. Hernandez talks to Detective Vosburg and
15   Dr. Hernandez explains that when he saw Nick and realized
16   that Nick couldn't talk and said that his throat hurt and
17   his neck hurt he was concerned so he immediately ordered a
18   CT scan.     And that CT scan showed that the larynx was
19   broken.     There was a fracture in the larynx.
20                And as a result of that break, the larynx itself,
21   the airway had a hematoma bleeding and it was filling up
22   with blood and the airway was filling up.     And he was
23   losing, he was not able to breathe.     He was breathing, but
24   his airway was compromised.     That's very serious, obviously.
25   They had to immediately figure out what are they going to do
                                                             ND Appx., p.66 10



 1   to make sure Nick can breathe.
 2              Well, Dr. Hernandez talked to Dr. Manchester, who
 3   is the surgeon on call that morning, and they decide they
 4   probably better intubate because they needed to get an
 5   airway right away.     But they didn't want to operate.      That's
 6   pretty dangerous when you're talking about larynx and the
 7   blood in the larynx.
 8              So they talked to Dr. Brad Runyan who was also
 9   working that morning.      He's an ear, nose, and throat
10   specialist.    Well, Dr. Runyan knew what to do.    Dr.
11   Manchester and Dr. Hernandez had never seen -- in all of
12   their years in ER work had never seen a fracture of the
13   larynx.    Very unusual.    Dr. Runyan, however, had.
14              All three doctors said that it takes excessive
15   force and high velocity to break the larynx, usually seen in
16   motor vehicle accidents.      That's about it.
17              Dr. Runyan said we don't want to operate unless we
18   absolutely have to, but what we want to do is get the
19   swelling down so that the airway can open up and he can
20   breathe.    So they put him on steroids and watched and make
21   sure that the swelling would go down and his airway wouldn't
22   be compromised any longer, and the steroids worked.
23   Emergency was averted, Nick began to breathe normally again,
24   and he was okay.     They never had to do any surgery.
25              Dr. Hernandez told Steve Vosburg that this was
                                                           ND Appx., p.67 11



 1   serious bodily injury because there was a substantial risk
 2   of death due to the fact that his airway could have swollen.
 3   And Dr. Hernandez said he could have died.
 4               So Detective Vosburg then after talking to the
 5   doctor, talking to Nick, also talked to Mrs. Donez, Heather
 6   Donez.   And then in the next couple of days talked to all
 7   the other people who were involved.
 8               He also talked to the defendant.     And in the
 9   defendant's interview he admitted that he hit Nick.       He said
10   that he worked in lactose that morning, he couldn't get it
11   working, he was upset.     He was calling over the radio and
12   nobody would come and help him.     And finally Nick showed up,
13   but Nick wasn't much help.
14               And he said Nick was yelling at him and Nick told
15   him to stop complaining, and he said I said get out of my
16   face.    And he said and then I pushed him.     And then he said
17   and then Nick took his fist and pushed me back.       He said
18   pushed him in the chest, pushed him back.       And he said then
19   I was ready for a fight.     And he said so I popped him in the
20   face and I gave him a right hook to the left side of his
21   face and then he stiffened up, crumpled, and fell over.         And
22   the defendant said I bent over him to make sure he was still
23   breathing and then I got out of there.
24               And the defendant told Detective Vosburg look, I
25   know I was in the wrong.     I started it.    He said, I was
                                                          ND Appx., p.68 12



 1   ready for a fight, and I hit him.
 2              The defendant was angry.    He was so angry because
 3   things weren't going the way he wanted them to go that
 4   morning.   He wasn't getting the help that he wanted that
 5   morning.   And when Nick Donez came in to help him, well,
 6   that wasn't the kind of help he wanted.     He didn't want to
 7   be told to calm down.    He didn't want to be told just take a
 8   breath, doesn't do any good to complain, we'll work this
 9   out.   That's not what he wanted to hear.
10              And so not only is he angry that things aren't
11   working out, he's angry because Mr. Donez doesn't give him
12   the response he wants.    And so he pushes him.   And when Nick
13   pushed him back out of self-defense and to get some space so
14   that they could breathe, he didn't like that.     He got even
15   more angry.   And so he punched him.    He punched him at least
16   twice that we know of.    And he punched him so hard with such
17   excessive force that he broke his larynx and placed him in a
18   substantial risk of death.
19              No matter how the defendant tries to spin this or
20   tires to justify what happened that morning, the facts speak
21   for themselves.   The defendant took the first step.     He
22   pushed Nick Donez.   He was the initial aggressor.     And when
23   Nick responded in self-defense, the defendant didn't like
24   that and so he punched him.    He used excessive force and he
25   punched him and he broke his larynx.     And that break caused
                                                             ND Appx., p.69 13



 1   that hematoma and caused the swelling in the larynx to the
 2   degree that he almost lost his life, and would have had it
 3   not been for EMT and the quick work of the doctors and the
 4   steroids.
 5               Ladies and gentlemen, after you've heard all the
 6   evidence in this case and seen the evidence I'm going to ask
 7   that you find the defendant guilty of second degree assault,
 8   serious bodily injury, because you will know beyond a
 9   reasonable doubt that he is guilty.        Thank you.
10               THE COURT:   Thank you.
11               Mr. Wiese, do you wish to have an opening
12   statement addressed to the jury at this time?
13               MR. WIESE:   Now, on February 9 Frank Levar was
14   working in the refinery of the weigh section of Leprino.
15   Frank had worked there for approximately 16 years and he was
16   very passionate about his job.        He liked things to go right
17   and would -- could get upset if they didn't go right.         And
18   that day things were not going right.
19               Things were not good with the lactose machine.
20   Frank didn't feel he was getting the support he needed, and
21   his foreman, Nick Donez, had been in a few minutes to check
22   on what was happening and Frank had asked for a specific
23   employee to come help him out.        Nick told Frank that that
24   employee was not available and he left.
25               A few minutes later Nick Donez came back in to
                                                        ND Appx., p.70 14



 1   help out Frank, and at that point Frank being Frank started
 2   to complain that he wasn't getting the help he needed.
 3   Frank was saying that he never gets the help he needs and
 4   that everybody else was off helping with another machine,
 5   and he wasn't happy.
 6               Now, when Nick Donez heard this Nick got angry.
 7   And he got up in Frank's face, inches from his face.     Not a
 8   foot, but inches from his face.    Nick was yelling.   But he
 9   wasn't just yelling, he was being aggressive.    And this
10   wasn't yelling needed to be heard over the machinery, this
11   was angry, aggressive yelling.    And he told Frank well, it
12   ain't going to do no good to sit around and cry and whine
13   about it.
14               At that point Frank told Nick you better get out
15   of my face.    But he said that because he felt intimidated by
16   Nick Donez.    He believed that Nick was about to assault him
17   based on the yelling and the aggressive nature of Nick at
18   that point.    Frank then said I know it ain't going to do no
19   good to whine and cry, and again told him you better get out
20   of my face.
21               Now, because Nick -- or because Frank believed he
22   was about to be assaulted, he reached up, he placed his hand
23   on Nick's chest, and he pushed him away.    And when he pushed
24   him away he stepped back to put more distance between them.
25               At that point, Nick's response was to take his
                                                         ND Appx., p.71 15



 1   fists and to come forward and to slam them into Frank's
 2   chest and hit him with both of his hands in the chest.        And
 3   when he did that at some point when his hands were either
 4   going in or going out he knocked Frank's glasses off of his
 5   face.
 6               Now, in response to the escalation in violence by
 7   Nick Donez, at that point Frank felt he had no choice but to
 8   respond accordingly, and he did.     He punched Nick twice.     He
 9   punched him in the mouth and he gave him a right hook that
10   landed on the left side of Nick's face.
11               Now, as soon as that happened Nick went down to
12   the ground, he landed on his back.     Frank didn't want to
13   wake him up because he thought well, Nick might come up
14   swinging.    So he checked on Nick to make sure he was still
15   breathing and it looked like he was.
16               Now, at that point Frank knew he was in trouble
17   for violating company policy because there is supposed to be
18   a strict no-fighting policy at Leprino, and he figured he
19   might as well leave because he figured that both him and
20   Nick were going be fired anyhow.     So he picked up his
21   glasses that were bent and he got on the radio and he
22   hollered for Jim Wilkins, who is a senior supervisor, to
23   come and check on Nick.
24               Frank went down to the control room and he saw a
25   friend of his named Charles Fisher.     He told Charles to get
                                                           ND Appx., p.72 16



 1   on the radio and get somebody to the refinery room because
 2   he just knocked out Nick.    Then Frank went and got his tools
 3   and he headed to clean out his locker.    On the way to
 4   cleaning out his locker he saw Robert Davidson, who is the
 5   sanitation supervisor, and he told Robert to get somebody
 6   down to the refinery room because he just knocked out Nick.
 7   At that point Robert Davidson noticed Frank didn't have his
 8   glasses on because he always wears his glasses and they
 9   weren't on at that point, and that stood out to Robert
10   Davidson.
11               Then Frank cleaned out his locker and he headed up
12   to the human resources department to tell them why he was
13   leaving.    Because again, he figured that he might as well
14   let them know and he figured that he was going to be fired
15   because both him and Nick had violated the no fighting
16   policy.
17               This is a case of self-defense.   Frank does not
18   deny that he punched Nick Donez.    But he only did so when he
19   tried a lesser degree of force by pushing him away and that
20   didn't work.    Frank did not find out until he was
21   interviewed later by Detective Vosburg that Nick's throat
22   had been crushed or that he had any other injuries like the
23   lump on the back of his head and that he ended in the ER as
24   a result.    When Detective Vosburg told Frank Levar that Nick
25   Donez's throat had been crushed, Frank reacted with shock.
                                                            ND Appx., p.73 17



 1   Absolute shock that this had happened.
 2             Frank does not know how the injuries occurred.              He
 3   did not intend to cause the injuries to Nick's throat or the
 4   back of his head, and he only intended to defend himself
 5   from Nick Donez and did not intend to seriously harm him.
 6   Despite the serious nature of the injuries that Nick Donez
 7   received, the bottom line is that the evidence in this case
 8   will show that Frank Levar acted in a lawful, valid manner.
 9   He acted in self-defense, and as a result of that he is not
10   guilty of second degree assault.
11             THE COURT:     All right.     Thank you.
12             The People may call their first witness.
13             MS. WIARD:     Judge, it's going to take me a minute
14   to get set up.   If I could just have a moment, Judge.          I'm
15   going to step out.
16             THE COURT:     Sure.    Understood.
17             If the jury would like to stand up and move around
18   and sit back down you're welcome to do that since we have a
19   short break for a moment.        Can't leave the room, but at
20   least you can stretch.
21             MS. WIARD:     Thanks, Judge.     The people call Nick
22   Donez to the stand.
23                          NICOLAS DONEZ, JR.
24   was called as a witness and, having been sworn, was examined
25   and testified as follows:
                                                              ND Appx., p.74 18



 1                              DIRECT EXAMINATION
 2   BY MS. WIARD:
 3                Q     Good morning.
 4                A     Good morning.
 5                Q     Why don't you pull that mic a little closer
 6   or you can sit a little closer so I can hear you.           Thank
 7   you.
 8                Could you please state your name and spell your
 9   last name.
10                A     Nicolas Donez, Jr.     It's D-o-n-e-z.
11                Q     What's your occupation?
12                A     At the present time I'm unemployed.
13                Q     Okay.     What was your occupation?
14                A     I was a foreman at Leprino Foods.
15                Q     For how long?
16                A     I'd say about 13 years.
17                Q     When did you start do you think?
18                A     When did I start?
19                Q     At Leprino.
20                A     At Leprino.     November 3, 1998.
21                Q     Okay.     When you started what was your
22   responsibilities or what was your role?
23                A     When I first started I was a bagger.
24                Q     I'm sorry?
25                A     A bagger.
                                                         ND Appx., p.75 19



 1              Q    How long were you a bagger?
 2              A    I would say about five years.
 3              Q    And then you went from that to being a
 4   foreman?
 5              A    Yes.
 6              Q    Where were you a foreman?     What department?
 7              A    In the weigh department.
 8              Q    Were you always working in the weigh
 9   department?
10              A    I worked a short brief time in processing.
11              Q    So were you still employed at Leprino as a
12   foreman in February of 2016?
13              A    Yes, I was.
14              Q    Where is Leprino located?
15              A    Here in Fort Morgan on Bijou, I believe.
16   Beaver.
17              Q    Here in Fort Morgan?
18              A    Here in Fort Morgan.
19              Q    Is that Morgan County?
20              A    Yes.
21              Q    Did you know Frank Levar?
22              A    Yes.    He was a co-worker.
23              Q    Okay.   How long have you known Frank?
24              A    You know, I'm not absolutely sure.     It's --
25   the whole time that I've been working there at Leprino.      I
                                                          ND Appx., p.76 20



 1   would say about 13, 14 years.
 2               Q    Did you work with him that entire time?
 3               A    He worked -- he first worked in processing.
 4   I didn't know him then.     But once he transferred over to the
 5   weigh department, yeah, I got to know him.
 6               Q    So ten years maybe?
 7               A    Yeah.
 8               Q    How closely would you say that you worked
 9   with the defendant?
10               A    We were close.    We worked close every day.
11               Q    Did you get along with him?
12               A    Yes.    I always thought we were good friends.
13               Q    Okay.    What was his title or
14   responsibilities?
15               A    He was a lactose operator.
16               Q    So were you over him?    Were you his
17   superior?
18               A    Yes.
19               Q    Do you remember if something happened
20   between you and the defendant on February 9 of 2016?
21               A    Yeah.    We were -- we were short-handed that
22   day.   A supervisor called in.    And it was a pretty hectic
23   day.   He was having issues with his equipment, and he had
24   asked if I could get him some help.      Send Tim over.   And I
25   had told him that Tim was busy.
                                                          ND Appx., p.77 21



 1              Q     I'm sorry, I don't want to interrupt.      I
 2   just want to back up a little bit.
 3              So because a supervisor was out what does that
 4   mean for you?
 5              A     It means that I had more responsibilities
 6   for that day.
 7              Q     Why is that?    Why did you have to have more
 8   responsibilities?
 9              A     Because of the supervisor not being there
10   that meant that I was in charge of that department as a
11   supervisor and as a foreman.
12              Q     Okay.    So you had double roles that morning.
13              A     Yes.
14              Q     So what does that mean if you have to become
15   supervisor and foreman?     What changes?   What did you have to
16   do?
17              A     I'm responsible for everything that's going
18   on in that department that day.     Usually it's both the
19   supervisor and the foreman's responsibility to make sure
20   that everything's taken care of and everything, you know,
21   works smoothly through the day.     But we were short-handed
22   that supervisor that day.
23              Q     Okay.    Now, as a result of you being
24   short-handed where were you working at that point in the
25   morning?
                                                         ND Appx., p.78 22



 1             A     I was everywhere.     We were having issues in
 2   the bagging room.    I was maintenance.   I was trying to get
 3   maintenance to fix the problems we were having in the
 4   bagging room.
 5             And then we were having issues with a clarifier
 6   that we needed to tear down because it was -- I'm not
 7   exact -- I can't remember exactly what was wrong with it.
 8   But I was having to oversee two individuals who had
 9   absolutely no experience tearing down a clarifier.       So they
10   were assisting me while I was trying take care of
11   everything.
12             Q     Now, did you need any specific tools to work
13   on that clarifier?
14             A     There's -- yes.     We have a toolbox,
15   toolboxes, that we keep in the refiner room.     And instead of
16   pulling that toolbox over to the actual piece of equipment
17   that I was tearing down I was having to go back and forth
18   from the piece of equipment to the toolboxes that are in the
19   refiner room to get the tools that I needed.
20             Q     So while you're going back and forth at some
21   point did you get a radio call or a request from the
22   defendant to help him?
23             A     I didn't hear anything.
24             Q     Okay.    Did you get a request from the
25   defendant in person, then, to help him?
                                                         ND Appx., p.79 23



 1             A     Yes, I did.
 2             Q     And where did that happen?
 3             A     That happened in the refiner room.
 4             Q     Is that when you had gone in to get one of
 5   your tools?
 6             A     Yes.
 7             Q     So tell me when you went into the refiner
 8   room what did the defendant say to you?
 9             A     He told me that -- he asked me to send Tim
10   to the refiner room.
11             Q     Okay.   What was his demeanor at that time?
12   How was he acting?
13             A     Stressed.     Because of the equipment.
14             Q     Okay.   So when he asked for you to send Tim
15   in what was your response?
16             A     I told him that Tim was busy, what do you
17   need?
18             Q     Did he tell you what he needed?
19             A     And he responded never mind.     So then I went
20   ahead and I went back to tearing down the clarifier.      Or
21   helping them tear down the clarifier.
22             Q     Did you have another conversation with the
23   defendant after that?
24             A     I needed another -- I needed a mallet, so I
25   went into the refiner room a second time to retrieve that
                                                           ND Appx., p.80 24



 1   mallet from the toolbox.      And once I retrieved that mallet I
 2   went around a control panel and he was standing near a
 3   control panel and I asked him how things were going.
 4              Q       Okay.   And what did he say?
 5              A       He said that he had gotten things under
 6   control.   And then he proceeded to tell me that next time I
 7   need -- next time I tell you I need help you need to send me
 8   help.
 9              Q       Okay.   Was he angry at that point?
10              A       He was upset.
11              Q       And how did you respond to that?
12              A       I can't remember my exact words.      But we
13   were all under stress.
14              Q       Okay.
15              A       So I simply responded that, you know, there
16   was -- you know, I'm honestly -- I honestly can't remember
17   how I responded.
18              Q       In a normal situation -- you have been a
19   foreman for ten years.      When somebody responds to you and
20   says that they need help and then they're angry with you,
21   how did you respond in those situations?
22              A       I tried to help before it got to that point.
23   Or if it was at that point I would help them out as much as
24   I could.
25              Q       Okay.   So when the defendant told you that
                                                           ND Appx., p.81 25



 1   he was upset that things weren't going the way that he
 2   wanted, that he wasn't getting the help that he needed, did
 3   you continue to have a discussion with him about that?
 4              A     Because of the -- yeah.     We were discussing
 5   back and forth the fact that, you know, I'm always the first
 6   one to help.   I always helped him out.     And a lot of the
 7   times I was the one who would only help him.      Through CIPs
 8   or whatever the problems were.
 9              Q     So you're standing now in the refinery room
10   having this discussion.      Is he yelling or are you yelling?
11   What are your voices like at this point?
12              A     Well, you have to yell.     And we're both
13   upset.   But you have to yell in that.     And throughout 90
14   percent of Leprino Foods is loud.      And especially our
15   department because of the evaporator.      That is extremely
16   loud, so it adds to the other equipment that's around.         So
17   it's hard to hear.      It's hard to hear in there.   And we're
18   always standing close to one another because of the fact
19   that it's so loud.
20              Q     Okay.     Do you wear ear protection?
21              A     Yes.
22              Q     Is that required?
23              A     It's required, yes.
24              Q     Does that ear protection muffle sounds?
25   Does it make it harder for you to hear?
                                                         ND Appx., p.82 26



 1              A    It makes it even harder to hear.     Yes, it
 2   does.
 3              Q    So when you and the defendant were having
 4   this discussion and you said you were both upset, were your
 5   voices raised then?
 6              A    Yes, they were.
 7              Q    And how far apart would you say you were
 8   from the defendant when you were having this discussion?
 9              A    We were standing face-to-face with one
10   another.
11              Q    Feet?   Two feet?    One foot?
12              A    I would have to say a foot apart.
13              Q    Okay.   And is the defendant more upset than
14   you or are you equally upset?     How would you measure that?
15              A    I believe we were both equally upset.
16              Q    Okay.   And at some point does the defendant
17   say anything to you about how upset he is?
18              A    We just -- we argued.     But as far as him
19   expressing his level of anger, it was pretty obvious.
20              Q    Mr. Donez, are you having difficulty
21   remembering what happened?
22              A    I have a lot of problems remembering.
23              Q    And so let me just take you back.     From --
24   can you tell me when your memory is clear and when you have
25   no recollection of anything?    What point in time did that
                                                         ND Appx., p.83 27



 1   begin?
 2             A     I have -- from the point of when I pushed
 3   him away from me, from that point on I don't remember
 4   anything after that.
 5             Q     Okay.     But in terms of the discussion prior
 6   to the pushing, do you remember that discussion that you
 7   were having?
 8             A     I vaguely remember.
 9             Q     Do you remember him saying anything about
10   you need to get out of my face?     Do you remember that?
11             A     No.
12             Q     Do you remember your response at all to any
13   of the things that he was saying?
14             A     No.
15             Q     Do you remember ever telling him to stop
16   complaining or calm down or anything like that?
17             A     No.
18             Q     Would that normally be how you would respond
19   to somebody who was complaining and upset?
20             A     To tell them to calm down?
21             Q     Uh-huh.
22             A     To tell them to calm down.     And you know
23   what, not to make a big deal out of it because it doesn't
24   help matters.
25             Q     Okay.     So if that was a situation with
                                                           ND Appx., p.84 28



 1   another employee or another situation that might have been
 2   how you would have handled it?
 3             A     Yeah.
 4             Q     Okay.    Now, you said you were up against a
 5   control panel; is that right?
 6             A     We were standing there at a control panel.
 7             MS. WIARD:    If I could approach, Judge?
 8             THE COURT:    Yes, you may.
 9             MS. WIARD:    Judge, I need to bring in an easel if
10   that's okay?
11             THE COURT:    Sure.
12             MS. WIARD:    Judge, I'm going to just push this
13   over here if that's all right with you.
14             THE COURT:    Sure.
15             Q     (By Ms. Wiard) I'm handing you what's been
16   marked as People's Exhibit 1.    Do you recognize that?
17             A     That's the refinery room.
18             Q     Is that a blueprint of the refinery room?
19             A     Yes, it is.
20             Q     Is that a fair and accurate representation
21   of the blueprint of the lactose refinery room that you were
22   in that day?
23             A     This is bigger than what it actually is in
24   the refinery room.
25             Q     You mean -- by scale when there is 12 feet
                                                             ND Appx., p.85 29



 1   by 5 feet, does that scale look appropriate?
 2                A     Yes.
 3                Q     And on this blueprint are there pieces of
 4   equipment in there that -- or items, I guess I should say,
 5   on there that fairly and accurately represent maybe where
 6   you were standing or things you were sitting next to?
 7                A     Yes.
 8                MS. WIARD:   Your Honor, People ask to admit
 9   People's 1.
10                THE COURT:   Any objection or voir dire?
11                MR. WIESE:   We have no objection, Judge.
12                THE COURT:   Exhibit 1 will be admitted.
13                (People's Exhibit No. 1 was received into
14   evidence.)
15                MS. WIARD:   And may I publish it, Judge?
16                THE COURT:   Yes, you may.
17                (People's Exhibit No. 1 was published to the
18   jury.)
19                Q     (By Ms. Wiard) So Mr. Donez, I'm going to
20   hand you some pens -- and I realize you have to bend over.
21                THE COURT:   He can step out of the box, too, as
22   long as he can be heard.      I don't have a problem with him
23   doing that.
24                Q     (By Ms. Wiard) And I'm just going to ask you
25   if you could maybe -- if you want to stand to the side there
                                                         ND Appx., p.86 30



 1   so the jury can see what you're doing.     Can you use a pen
 2   and show with a pretty good size mark where you and the
 3   defendant were initially standing when you were talking
 4   about his needing help?
 5             A     We were standing -- I was standing closest
 6   to the control panel.     And then he was standing there
 7   (indicated).
 8             Q     Okay.     Why don't you put your initial and
 9   his initial so we know who you're talking about.
10             A     (Indicated).
11             Q     Okay.     And that's the control panel.    That
12   WP-11, is that the control panel?     Or where it says refiner,
13   is that the control panel?
14             A     This is the control panel (indicated).
15             Q     Which one?
16             A     WP-11.
17             Q     And you were standing having a discussion
18   right there?
19             A     Yes.
20             Q     That's when the defendant told he you he was
21   upset that nobody was helping him?
22             A     Yes.
23             Q     And again, you don't recall how you exactly
24   responded at that point?
25             A     No, I don't.
                                                           ND Appx., p.87 31



 1              Q      Now, you can go ahead and sit down again.
 2   We'll go back to that in a minute.
 3              So after the defendant told you that he was upset
 4   what did he do?
 5              A      He had pushed me.
 6              Q      Okay.     How did he push you?
 7              A      He pushed me with open hands.
 8              Q      Where did he place his hands?
 9              A      He placed his hands on my chest and pushed
10   me back.
11              Q      Okay.     About how far back would you say he
12   pushed you from himself?
13              A      I probably took a step back, so probably
14   about a foot.
15              Q      Okay.     So now about how many feet are
16   between the two of you?
17              A      So there's probably about two feet between
18   us.
19              Q      Now, did that happen in front of the refiner
20   or had you moved from that position when this occurred?
21              A      That --
22              Q      And you can get up again if you need to.
23              A      That actually occurred -- we were standing
24   closer to the refiner.       So that actually occurred -- we were
25   standing closer to the refiner, so that actually occurred
                                                           ND Appx., p.88 32



 1   right here (indicated).
 2             Q     Okay.     And who is who?
 3             A     This is -- and that was Frank (indicated).
 4             Q     So the first X closest -- where's the
 5   doorway to get into the refinery room?
 6             A     That doorway is over here (indicated).
 7             Q     So you're standing closest to the doorway.
 8             A     Yeah.     That doorway is over here
 9   (indicated).
10             Q     You're standing closest to the doorway?
11             A     Yes.
12             Q     And he's standing next to the refiner?
13             A     Yes.
14             Q     Is that correct?
15             A     That's correct.
16             Q     Okay.     Now, why did you move to where you
17   were, to those two positions?     Do remember that?
18             A     I'm not absolutely sure how we wound up over
19   there.
20             Q     Okay.     Do you have any tools in your hand at
21   that point?
22             A     I had gone in to grab a mallet, but I
23   honestly can't remember whether I actually had that in my
24   hand at that time.
25             Q     And what kind of mallet was it?
                                                          ND Appx., p.89 33



 1             A        It was an orange rubber mallet.
 2             Q        And you don't remember if you had it with
 3   you when you were standing there talking to him at that
 4   point?
 5             A        I can't honestly recall.
 6             Q        Okay.   Now, you guys had moved over to that
 7   position, and you said he pushed you.
 8             A        That's correct.
 9             Q        So when he pushed you did he push you toward
10   the doorway then?
11             A        When he pushed me, yes, he did.   He pushed
12   me back towards the doorway.
13             Q        How many feet were you -- were there between
14   the two of you at this point?
15             A        I'd say there was probably two feet between
16   us.
17             Q        Okay.   And what did you do in response?
18             A        After that happened then he motioned with
19   his hands up and took a step forward, so I was under the
20   assumption that he was going to attack me.      So that's when I
21   pushed him back.
22             Q        Where did you push him?
23             A        I pushed him in the same manner that he did
24   me, but harder.
25             Q        And were your fists -- were your palms open
                                                           ND Appx., p.90 34



 1   or closed?
 2                A   I believe my palms -- I believe my hand were
 3   closed.
 4                Q   And where did you place them?
 5                A   On his chest.
 6                Q   And you pushed him harder?
 7                A   Yes.    To create that distance.
 8                Q   How much distance do you think you created?
 9                A   I would say there was probably three or
10   four feet.
11                Q   Okay.   What happened after that?
12                A   We stood there and we looked at each other
13   for probably about three or four or five seconds.
14                Q   Okay.
15                A   And I don't recall after that.      I remember
16   waking up on the ground.
17                Q   Okay.   And when you woke up on the ground
18   where did you wake up?
19                A   I was laying in this direction (indicated)
20   with my head facing the refiners and my -- when I initially
21   came through I was actually in a seated position right here
22   (indicated) with my wife behind me.
23                Q   Okay.   So when you came to you had --
24   somebody had already set you up?
25                A   Yes.
                                                            ND Appx., p.91 35



 1               Q     But your head was toward the refiner?
 2               A     Yes.
 3               Q     Okay.     Thank you.
 4               Why did you push the defendant?
 5               A     I felt he was going to attack me.
 6               Q     Okay.
 7               A     So in defense I went ahead and had pushed
 8   him back.
 9               Q     Was there any other reason to push him away
10   from you?
11               A     That was my sole reason was just to create
12   that space between us.
13               Q     Okay.     And you did create some space?
14               A     I created that space and had made the
15   conscious decision that I wasn't going to fight that day.
16               Q     And when you pushed him back then you stood
17   and stared at one another.
18               A     That's correct.
19               Q     So you had obviously some time to both of
20   you get your wits about you.
21               A     That's correct.
22               Q     Was anybody else in the refinery room with
23   you?
24               A     No.     It was just the two of us.
25               Q     At any point when you guys were having your
                                                         ND Appx., p.92 36



 1   discussion did anybody come in?
 2             A     Not that I can recall.
 3             Q     Okay.    Now, you said that your head was near
 4   the refiner and your feet were facing the room; correct?
 5             A     The door, yes.
 6             Q     When you pushed the defendant, how far would
 7   you say you pushed him from where that X is now?
 8             A     I'd say he wound up about right there
 9   (indicated).
10             Q     And you said there was now about how many
11   feet between the two of you?
12             A     I'd say about three to four feet.
13             Q     Between you and he at that point?
14             A     Between Frank and I, yes.
15             THE COURT:     Just for the record, the witness was
16   indicating with another X to the right of the diagram with
17   an initial where the defendant ended up after he was pushed.
18   And also there's a line with a little circle on it, and that
19   was indicated by the witness in terms of where he was
20   resting when he woke up.
21             Is that correct?
22             THE WITNESS:     That's correct.   Yes.
23             Q     (By Ms. Wiard) And maybe next to the X where
24   you said Mr. Levar ended up after you pushed him the second
25   time, maybe you could put a two next to that so we know
                                                             ND Appx., p.93 37



 1   that's the second position.
 2             A       (Witness complied.)
 3             MS. WIARD:      If I could approach, Judge?
 4             THE COURT:      Yes.
 5             Q       (By Ms. Wiard) I'm handing you what's been
 6   previously marked as People's Exhibits 2 through 8.         Would
 7   you just real quickly look through those and tell me if you
 8   recognize them?
 9             A       Yes.    They're all pictures of the refiner
10   room.
11             Q       Okay.    And various places in the refinery
12   room?
13             A       Yes.
14             Q       Are those fair and accurate photocopies --
15   or I'm sorry, fair and accurate photos of the refinery room
16   back from when you worked there in February 2016?
17             A       Yes.
18             Q       And do they fairly and accurately depict
19   parts of the refinery room?
20             A       Yes, they do.
21             Q       What's Exhibit No. 8 in specific?
22             A       That a photo of my toolbox.
23             Q       Is that a fair and accurate photograph of
24   your toolbox?
25             A       Yes, it is.
                                                           ND Appx., p.94 38



 1              Q     I'd move to admit People's 2 through 8.
 2              THE COURT:    Any objection?
 3              MR. WIESE:    No objection.
 4              THE COURT:    Exhibits 2 through 8 are admitted.
 5              (People's Exhibits No. 2, 3, 4, 5, 6, 7, and 8
 6   were received into evidence.)
 7              MS. WIARD:    I'd move to publish.
 8              THE COURT:    You may.
 9              MS. WIARD:    Thank you, Judge.
10              (People's Exhibits No. 2, 3, 4, 5, 6, 7, and 8
11   were published to the jury.)
12              Q     (By Ms. Wiard) So this is People's Exhibit
13   2.   What are we looking at?
14              A     That's the refiner.      In the refiner room.
15              Q     Okay.    That is the refiner.    So if you could
16   look over your shoulder to the blueprint, can you point to
17   what we are looking at here with the yellow hose on it?
18              A     That's this corner of the refiner
19   (indicated).
20              Q     So this is that corner there (indicated)?
21              A     Is this corner there (indicated).
22              Q     And this piece of that, anyway, is that
23   entire -- that's the refiner itself but we're just seeing a
24   piece of it here; is that correct?
25              A     That's correct.    You're looking at from this
                                                           ND Appx., p.95 39



 1   section (indicated) to this end here (indicated) depicts
 2   that here.
 3                THE COURT:    He's pointing to the upper right side
 4   of the diagram of Exhibit 1.
 5                MS. WIARD:    Thank you, Judge.
 6                Q     (By Ms. Wiard) And then in Exhibit 2 under
 7   this exit sign, is that the entrance to the room?
 8                A     Yes, it is.
 9                Q     And is that the same as over here on the
10   left-hand side of Exhibit 1?       Is that the same entrance
11   there?
12                A     Yes, it is.
13                Q     Okay.   Thank you.
14                People's Exhibit 3.    What are we looking at in
15   this angle?
16                A     That the same -- that's the same -- the
17   refiner.
18                Q     Okay.   What is this kind of stairway looking
19   thing?     What is that?
20                A     That's a -- it's a staircase that we use to
21   access elbows and connections that are higher.
22                Q     Now, on People's Exhibit 1 you drew a circle
23   with a line to indicate where you -- roughly where you were
24   sitting up when you came to.
25                A     Yes.
                                                          ND Appx., p.96 40



 1             Q        On People's Exhibit 3, is that right about
 2   where I have my red dot here (indicated)?
 3             A        Yes.
 4             Q        And it's sort of an angle; is that correct?
 5             A        That's correct.
 6             Q        Now, does this photograph in Exhibit 3 show
 7   the part of the room where you and the defendant were
 8   standing when you pushed him -- he pushed you and you pushed
 9   him?
10             A        Yes.
11             Q        Where about on here were you?
12             A        This (indicated).
13             Q        That X there on People's Exhibit 1, where
14   would that be in this photograph?
15             A        It was just to the right of that staircase
16   about -- I'd have to say about two feet from that staircase.
17             Q        So more this way (indicated) or more this
18   way (indicated)?
19             A        Right here (indicated).
20             Q        That's about where you were standing?
21             A        Yes.
22             MS. WIARD:      If the record could reflect that the
23   witness has identified roughly the center of Exhibit 3 as
24   where he was standing.
25             THE COURT:      It will so reflect.
                                                          ND Appx., p.97 41



 1             Q       (By Ms. Wiard) And then could you see on
 2   this photograph roughly where the defendant was standing, or
 3   would he be out of the photograph here?
 4             A       No, he would still be in that photograph but
 5   directly in front of me.
 6             Q       So if you're standing about the center of
 7   the room in Exhibit 3 he would be roughly at about the
 8   beginning of the refiner?
 9             A       About, yes.
10             Q       Also in the center of the room, though?
11             A       Yes.
12             MS. WIARD:     If the record could reflect the
13   witness has identified about even with Exhibit 3, this piece
14   of apparatus, the edge of this silver, I guess, elbow shaped
15   item.
16             THE COURT:     Toward the right of the diagram?
17             MS. WIARD:     Yes.
18             THE COURT:     And the record will so reflect.
19             MS. WIARD:     Thank you.
20             Q       (By Ms. Wiard) Exhibit 4.   What are we
21   looking at now?
22             A       That's the front of the refiner.
23             Q       So if I can go back to 3, is that right here
24   (indicated)?
25             A       Yes.
                                                           ND Appx., p.98 42



 1                Q     Okay.
 2                MS. WIARD:    So the witness is identifying that's
 3   the front of the refiner in Exhibit 4.
 4                Q     (By Ms. Wiard) And that has some sort of,
 5   like, milk-looking thing, milk container on it.
 6                A     Yes.
 7                Q     And then I'm not sure what this is.    And
 8   there's that yellow hose that we saw in this first -- in
 9   People's 2; correct?
10                A     That's correct.
11                Q     So now we've just got the front angle here;
12   is that right?
13                A     That's correct.
14                Q     Now, Mr. Donez, looking at the front angle
15   was your head in this area that I'm pointing to when you
16   came to (indicated)?
17                A     Yes.
18                Q     Were you further or closer to that piece of
19   equipment?
20                A     I would have to be about two feet from that.
21                Q     Toward me?
22                A     Yes.
23                Q     Toward my direction.    So further down in
24   this area here (indicated)?
25                A     Yes.
                                                             ND Appx., p.99 43



 1                Q     Okay.   People's Exhibit 5 --
 2                THE COURT:    So bottom center of Exhibit 4?
 3                MS. WIARD:    Bottom center of Exhibit 4, yes,
 4   Judge, is where the witness has identified where he
 5   remembers sitting.
 6                Q     (By Ms. Wiard) Is that correct?
 7                A     That's correct.
 8                Q     Exhibit 5.    What are we looking at in
 9   Exhibit 5?
10                A     That's the control panel.
11                Q     Okay.   I'm sorry.     Because there's three
12   things here, which of these three items is the control
13   panel?
14                A     The chrome object that the individual is
15   standing directly in front of is the control panel.          That
16   right there (indicated).
17                Q     This right here (indicated)?
18                A     Yes.
19                Q     And in People's Exhibit 1 that is WP-11?
20                A     Yes.
21                MS. WIARD:    So witness has identified this taller
22   piece of chrome equipment as being the control panel.
23                Q     (By Ms. Wiard) And this is where you say you
24   and Mr. Levar were standing and having your discussion?
25                A     That's correct.      That's where it started.
                                                        ND Appx., p.100 44



 1             Q     What is this headgear that we're looking at
 2   on the individual in People's 5?
 3             A     That's a required hard hat.
 4             Q     And is that hairnet also required?
 5             A     Yes, it is.
 6             Q     And we can't see there's earplugs, but are
 7   there earplugs there inside the helmet?     Is that how it
 8   works?
 9             A     They're attached to the helmet.
10             Q     Now, behind this taller piece of equipment
11   in 5 there are two shorter pieces of equipment.     What are
12   they?
13             A     Those gray boxes are the toolboxes that
14   house the tools for the separators and the clarifiers.
15             Q     And is that where you went to get your
16   tools?
17             A     Yes.
18             Q     Okay.    So was your toolbox actually inside
19   one of these?
20             A     Yes.
21             Q     I see.     Okay.
22             MS. WIARD:     And the witness is identifying that
23   those shorter pieces of equipment in People's Exhibit 5 are
24   where he initially had gone in --
25             Q     (By Ms. Wiard) Am I right?     Went into the
                                                            ND Appx., p.101 45



 1   refinery room?
 2              A      That's correct.
 3              Q      All right.     People's Exhibit 6.   Is this
 4   just a different angle of how you get into the refinery
 5   room?
 6              A      Yes.
 7              Q      Outside of the refinery room what do we
 8   first run into?    When we walk out of that what do you first
 9   go into?
10              A      A tank farm.
11              Q      And where's the control room in relation to
12   walking through this exit?
13              A      You would take -- you would step out of that
14   walkway and turn to your right.       And it is probably about
15   20 -- 20 feet to your right from there.
16              Q      Okay.   And then coming in underneath the
17   exit sign and back toward this stairway that you mentioned
18   earlier on, is this again kind of just a piece of that
19   control panel?
20              A      Yes, it is.
21              MS. WIARD:     So witness has identified that this
22   piece that's showing, this taller I guess chrome piece
23   that's showing in the left-hand side of the photograph, is
24   the control panel.
25              Q      (By Ms. Wiard) Okay.     This is People's
                                                              ND Appx., p.102 46



 1   Exhibit 6.       What is this?
 2                A       That is the floor in the refiner room.
 3                Q       Okay.    And do you -- why are we looking at
 4   those two legs?       What are those legs part of?
 5                A       Those are the two legs that house -- that
 6   white container that holds the defoamer, those are the two
 7   legs that support that.          That are directly in front of the
 8   refiner.
 9                Q       Okay.    I'm going to go back to People's I
10   think that's 4.       And that's what you're referring to that
11   these legs here are what we were looking at in People's 7, I
12   believe?     Is that right?
13                A       Right.
14                Q       And is that People's 7 that you're looking
15   at right here with the legs on it?
16                A       Yes, it's 7.
17                Q       Okay.    Now, when you came to and were
18   sitting up, how far would you say you were from these two
19   legs here?
20                A       I was to the left of those about a foot --
21   now, I'd have to say about two feet from there.
22                Q       So you were about over in here (indicating)?
23                A       More to the left of it.
24                Q       Am I going the wrong way?
25                A       Excuse me.     I'm sorry.   More to the right of
                                                        ND Appx., p.103 47



 1   it.
 2             Q     So you were closer to the legs or further
 3   away?
 4             A     Further away from the -- further away.
 5             Q     Okay.     And were you up in this area
 6   (indicated)?
 7             A     No, in the opposite direction.     In that
 8   area.
 9             Q     So again, about -- and I believe this is,
10   again, about the center of the area of the room, anyway.
11             A     That's correct.
12             Q     Is that correct?
13             And then People's Exhibit 8.     What is this?
14             A     That's my toolbox.
15             Q     Now, before you had said that in People's 5,
16   I believe, that your toolbox was in these.     So did you take
17   your toolbox out of these containers?
18             A     No.     That room that my toolbox is in is the
19   lab where they do testing for like sediment.     It's a room
20   that the lactose operator uses to do all of his testing for
21   the lactose.   And that's where both myself, other foremen,
22   and Frank store our toolboxes.     Personal toolboxes.
23             Q     I see.     So this is your personal toolbox
24   that you keep separate from the refinery room?
25             A     That's correct.
                                                        ND Appx., p.104 48



 1             Q     And these boxes in People's 5, I believe,
 2   that houses tools but not your personal toolbox?
 3             A     That's correct.
 4             Q     So when you went into the refinery room to
 5   get your tools where did you go?
 6             A     When I went into the refiner room I went to
 7   those gray toolboxes behind the control panel to retrieve
 8   the tools that I needed for the teardown of the clarifier.
 9             Q     And that's where you got the mallet.
10             A     Correct.
11             Q     So the mallet was not in People's 8?
12             A     No.
13             Q     Okay.   Thank you.
14             So Mr. Donez, when you came to you said you were
15   sitting up; is that correct?
16             A     That's correct.
17             Q     And who was in the room with you when you
18   came to, do you remember?
19             A     I only remember my wife.     And I don't
20   remember who else was there.
21             Q     Okay.   How were you feeling when you came
22   to?
23             A     Out of it.     I wasn't sure what happened
24   or -- and just unclear of what had happened.
25             Q     Okay.   Was your bump cap still on your head?
                                                          ND Appx., p.105 49



 1               A   No.
 2               Q   Was your hairnet still on your head?
 3               A   No.
 4               Q   Did you see anything near you when you came
 5   to?
 6               A   I don't recall anything.
 7               Q   Okay.   Do you feel any pain?      Did you have
 8   any injuries that you were aware of when you first came to?
 9               A   My head.     My head hurt a lot.    And I was
10   having troubles breathing.
11               Q   And were you able to speak?
12               A   Yeah.
13               Q   Okay.   Did you have a normal voice, do you
14   remember?
15               A   No, it wasn't normal.
16               Q   What was it like?
17               A   Sounded like it would if I had been choked.
18               Q   Okay.   That was back in February.
19               A   That's correct.
20               Q   Did you see physicians after that?
21               A   Yes.
22               Q   After you were released from the emergency
23   room?
24               A   I'm still seeing physicians.
25               Q   Okay.   What kind of physicians did you see?
                                                          ND Appx., p.106 50



 1   Or have you seen?
 2               A     Neurology.     My workman's comp doctor.   Nose,
 3   ears, and throat doctor.
 4               Q     Okay.     And why have you been seeing a
 5   neurologist?    Or why did you see a neurologist, I should
 6   say?
 7               A     I'm still seeing the neurologist because I
 8   still have dizziness, lightheadedness, and I pass out.
 9               Q     Okay.     Now, what about your neck and throat?
10               A     My neck and throat, how was it presently?
11               Q     Yes.    How is it presently?
12               A     I've recovered from the injury.
13               Q     How long did that take?
14               A     That took -- I think that took about three
15   months.
16               Q     Okay.     But today that's fine?
17               A     Yes.
18               Q     No issues with swallowing or breathing or
19   anything?
20               A     I haven't had any issues.
21               Q     Okay.     Great.
22               Now, previous to this, Mr. Donez, did you have any
23   other medical conditions?
24               A     Previous to this?
25               Q     Uh-huh.
                                                      ND Appx., p.107 51



 1             A     I had -- in the past I had epilepsy, but it
 2   had been -- since this incident it had been 15 years since I
 3   had had an epileptic seizure.
 4             Q     And today you haven't had any issues with
 5   any more seizures?
 6             A     No.
 7             Q     And when you were admitted to the ER they
 8   did not determine you had a seizure?
 9             A     No.
10             Q     Do you see the defendant in court today?
11             A     Yes, I do.
12             Q     Can you please point him out for the jury.
13             A     The gentleman sitting in between -- in the
14   white shirt.
15             Q     The white shirt sitting in between where?
16   Could you identify clothing, please.
17             A     Between the gentleman in the suit.   The two
18   suits.
19             MS. WIARD:   If the record could reflect the
20   witness has identified the defendant subject to cross.
21             THE COURT:   It will so reflect.
22             MS. WIARD:   If I could have a moment, Judge?
23             THE COURT:   Certainly.
24             MS. WIARD:   I don't have anything further at this
25   time, Judge.
                                                           ND Appx., p.108 52



 1              THE COURT:    All right.     Cross-examination?
 2                            CROSS-EXAMINATION
 3   BY MR. WIESE:
 4              Q     Mr. Donez, on the morning of February 9 you
 5   were stressed because you were fulfilling dual roles that
 6   morning; correct?
 7              A     That's correct.
 8              Q     And you had actually previously had
 9   arguments like this with Frank Levar; correct?
10              A     Had previous arguments?       That day or
11   previous to that?
12              Q     Not that day.       Just previous to February 9
13   you had had arguments of this type with Frank Levar;
14   correct?
15              A     We had one disagreement.
16              Q     One disagreement?
17              A     Yes.
18              Q     Okay.    And as a matter of fact, you don't
19   remember anything after you -- let me reword that.
20              On that day, February 9, do you recall talking to
21   Detective Vosburg at the emergency room here in Fort Morgan?
22              A     Vaguely.
23              Q     Vaguely.    Okay.     And during that interview
24   do you recall telling him that you don't remember anything
25   after you pushed Frank back?
                                                      ND Appx., p.109 53



 1              A    That's correct.
 2              Q    Okay.   And you at least didn't remember
 3   anything after you pushed Frank back until you woke up later
 4   on; correct?   Between the time you were pushed and the time
 5   that you woke up when Robert Davidson was there you don't
 6   remember anything; correct?
 7              A    That's correct.
 8              Q    And you don't remember on February 9 when
 9   you -- exactly when you lost consciousness; correct?
10              A    After the push we stood and we looked at
11   each other for, like I said, three or four or five seconds.
12   And I don't remember anything after that.
13              Q    Okay.   And as a matter of fact, you don't
14   remember if Frank struck you in addition to pushing you;
15   correct?
16              A    I don't recall.
17              Q    Okay.   And you also told Detective Vosburg
18   that you were not sure where Frank hit you; correct?
19              A    Yes, that's correct.
20              Q    Okay.   And you're in fact -- but then you
21   also told Detective Vosburg that you assumed he had hit you
22   on the left cheek in your mouth because your left cheek and
23   your lips were swollen; correct?
24              A    That's correct.
25              Q    But you really are just assuming Frank hit
                                                           ND Appx., p.110 54



 1   you on the cheek and in the lips because you don't remember
 2   what happened after he pushed you; correct?
 3              A     That's correct.
 4              Q     And in that same interview -- and this is
 5   going back to when you were in the emergency room on
 6   February 9 -- you told Detective Vosburg that you pushed
 7   Frank back and that that was all you could remember;
 8   correct?   After you pushed him back.
 9              A     That's correct.
10              Q     Okay.     You also told Detective Vosburg that
11   you couldn't recall if any threats were made to you in the
12   refinery room by Frank Levar.      Isn't that true?
13              A     That's correct.
14              Q     So you don't recall telling Frank Levar
15   to -- you don't recall responding to Frank Levar by saying,
16   Frank, why don't you make me get out of your face?
17              A     No.     I don't recall that.
18              Q     And when you were interviewed by Detective
19   Vosburg at the emergency room on February 9, in that
20   interview you did not tell him that you felt that Frank
21   Levar was about to assault you; correct?
22              A     I did not tell him that, no.
23              Q     Okay.     Now, referring to People's Exhibit 1.
24   And this is in the upper right-hand corner.
25              MR. WIESE:     Judge, if I could approach?
                                                         ND Appx., p.111 55



 1              THE COURT:     Yes, you may.
 2              You were talking about the diagram?
 3              MR. WIESE:     Yeah.
 4              Q     (By Mr. Wiese) So you had testified earlier
 5   that after the push you were by the lactose refiner;
 6   correct?
 7              A     After the push?
 8              Q     Yes, after the push.     These two Xes here
 9   further up on the right indicate where you and Frank Levar
10   were after the push?
11              A     That's correct.     I was standing there
12   (indicated) and when I had pushed Frank I had pushed him to
13   that point there (indicated).
14              Q     Right.     Before the push happened, Frank
15   Levar was closer to the lactose refiner and you were further
16   away from the lactose refiner; correct?
17              A     That's correct.
18              Q     Right.     And you were in between Frank and
19   the door out of the room; correct?
20              A     That's correct.
21              Q     Now, do you recall doing an interview by
22   phone with Detective Vosburg on February 26 of this year?       A
23   follow-up interview?
24              A     Yes.
25              Q     Okay.     And in that interview on February 26,
                                                          ND Appx., p.112 56



 1   that was done over the phone; correct?
 2                A      That's correct.
 3                Q      And in that interview, early on one of the
 4   first statements you made to Detective Vosburg was I don't
 5   remember any of this, I only remember what I was told;
 6   correct?
 7                A      I can't remember whether I made that
 8   statement or not.
 9                Q      So you don't know if you made that statement
10   or not.     Okay.
11                And after that in that same interview you told
12   Detective Vosburg in response to another question, I can't
13   for the life of me remember what happened after the initial
14   push; correct?
15                A      That's correct.
16                Q      Now, you had testified that in the refinery
17   room and in much of the plant people have to be close to
18   each other to be heard because of all the equipment.
19                A      That's correct.   Because of the noise.
20                Q      And because they're also wearing hearing
21   protection.
22                A      That's correct.
23                Q      So you had indicated earlier that people
24   generally had to be approximately a foot from each other to
25   be heard?
                                                       ND Appx., p.113 57



 1             A     Depends.    Because there are times when we're
 2   actually mouth-to-ear because of the noise level or because
 3   of our own hearing, whether we have bad hearing or not.
 4   Because I know at times I would practically be in the
 5   individual's ear just so that they could hear what I was
 6   saying or vice versa.
 7             Q     Okay.    But most of the time, though, you can
 8   be within about a foot of somebody to be heard; correct?
 9             A     Depending on the piece of equipment that
10   you're working around.
11             Q     Do you also recall during this February 26
12   telephone interview telling Detective Vosburg that you don't
13   recall what you said to Frank right before he pushed you?
14             A     That's correct.
15             Q     Okay.    So you would have no idea if you, in
16   fact, told him, Frank, why don't you make me move away?
17             A     I don't recall any of that.    I can't say.
18             Q     And you don't recall what, if anything,
19   Frank told you right before he pushed you; correct?
20             A     That's correct.
21             Q     Okay.    In that same interview, the
22   February 26 interview, you told Detective Vosburg that when
23   Frank came at you you were not absolutely sure if you pushed
24   Frank away with your hands or with your fists; correct?
25             A     That's correct.
                                                            ND Appx., p.114 58



 1               Q       Okay.     So you could have pushed him away
 2   with your fists?
 3               A       No.     I clearly said earlier when I was asked
 4   whether I had pushed him away with my fists that I did push
 5   him with closed fists.
 6               Q       And that's despite the fact that during the
 7   February 26 telephone interview you told Detective Vosburg
 8   that you were not absolutely sure if you pushed Frank back
 9   with your hands or your fists.
10               A       This occurs with everyday things.     I have
11   troubles remembering from one day to the next what I said.
12   And it's not due to because I'm lying, it's due to the fact
13   that since this injury my memory has gotten worse.         There
14   are days that I have good days.         There are days that I have
15   bad days.       When I get nervous it's not because I'm lying,
16   it's because I'm having troubles remembering.
17               Q       Exactly.
18               And in that same interview on February 26 you told
19   Detective Vosburg that you had been trying and trying to
20   remember what happened but you just couldn't do it; correct?
21               A       That's correct.
22               Q       And you actually told him that twice in that
23   same interview, once at the beginning and once at the end;
24   correct?
25               A       That's correct.
                                                          ND Appx., p.115 59



 1               Q   And as a matter of fact, during this
 2   February 26 interview that we're talking about you told
 3   Detective Vosburg at least half a dozen times that you
 4   didn't remember what happened after the push; correct?
 5               A   That's correct.
 6               Q   Now, you and Frank had been pretty friendly
 7   for the most part before this incident; correct?
 8               A   That's correct.
 9               Q   And there had never been any violence
10   against you by Frank before this incident?
11               A   Disagreements.
12               Q   Disagreements.     Right.   But never anything
13   physical.
14               A   No violence.     Nothing physical.
15               Q   And before this February 9 incident you were
16   in pretty good shape; correct?
17               A   That's correct.
18               Q   And you had, in fact, at one point ridden
19   your bike from Brush to the Leprino plant on many occasions;
20   correct?
21               A   That's correct.
22               Q   And you had previously run in marathons?
23               A   No marathons, but races.
24               Q   Was the Boulder Boulder one of them?
25               A   Yes, sir.
                                                         ND Appx., p.116 60



 1              Q     And you had also been into some mixed
 2   martial arts?
 3              A     Not mixed martial arts, but like -- I would
 4   attend kung fu classes with my brother.
 5              Q     So you had had some training in actual
 6   martial arts.
 7              A     Not training.     I went there just for the --
 8   just to work out.   I didn't get -- I didn't get -- it was
 9   short stints.   It wasn't actually training in the art.       It
10   would -- I just went there to work out.
11              Q     Okay.    But when you worked out you were
12   practicing this kung fu with your brother; correct?
13              A     It was mostly exercising and stretching.
14              Q     Okay.    Now, since this incident you have
15   slowly worked back to where you're doing some running;
16   correct?
17              A     That's correct.
18              MR. WIESE:    And Judge, if we can approach for a
19   second?
20              THE COURT:    Sure.
21              (The following proceedings were conducted at the
22   bench out of the hearing of the jury:)
23              MR. WIESE:    Judge, at this point I want to ask
24   Mr. Donez about the incident that my witness witnessed in
25   person between Mr. Donez and Charles Fisher in which in my
                                                           ND Appx., p.117 61



 1   offer of proof is that my client witnessed Mr. Donez really
 2   berating Charles Fisher.        And this is in approximately 2014.
 3   And my client was present in person for this to witness
 4   this.
 5             THE COURT:     Is there argument?
 6             MR. WIESE:     Yes.
 7             THE COURT:     Why is that relevant?
 8             MR. WIESE:     Judge, it goes to my client's state of
 9   mind on February 9 in regards to his determination that he
10   was about to get assaulted.        It's relevant to the
11   self-defense instruction if that is, in fact, granted.
12             THE COURT:     But did Mr. Donez do something to
13   Mr. Fisher, like push him or something?
14             MR. WIESE:     He did not, but it was an angry
15   argument that was similar to what has been described.
16             THE COURT:     It's irrelevant.     If there's no shove
17   it's irrelevant.     Overruled.
18             (The following proceedings were conducted in the
19   presence and hearing of the jury:)
20             Q        (By Mr. Wiese) Now, Mr. Donez, you are, in
21   fact, no longer employed at Leprino; correct?
22             A        That's correct.
23             Q        And you're no longer employed there because
24   after some recovery time you were, in fact, fired by Leprino
25   for violating their policy of not fighting with other
                                                         ND Appx., p.118 62



 1   employees; correct?
 2             A        Could you repeat that?
 3             Q        I said the reason you no longer work at
 4   Leprino is that you were fired for violating Leprino's
 5   policy of not fighting with other employees; correct?
 6             A        I was released -- yes, sir.   I was fired
 7   because of their no touch policy, and because I pushed Frank
 8   back in defense.     I touched Frank so I violated their
 9   policy.
10             MR. WIESE:     If I can have just a second, Judge?
11             THE COURT:     Certainly.
12             Q        (By Mr. Wiese) Now, as a matter of fact, in
13   May of this year, 2016, you remember being asked by
14   Detective Vosburg why you'd been terminated and your
15   response to him was because they told you, Leprino, that you
16   had went hands-on and that was the reason that you had been
17   terminated; correct?
18             A        That I had said that we had --
19             Q        Gone hands-on and that was the reason you
20   were terminated.
21             A        I don't remember making that comment.
22             Q        But if that is what's written in Detective
23   Vosburg's report would that have been accurate to what you
24   had told him?
25             A        That I had been released because --
                                                           ND Appx., p.119 63



 1             Q     You had gone hands-on was the term you used.
 2             A     I don't recall making that comment.
 3             MR. WIESE:     If I could have one more minute,
 4   Judge?
 5             THE COURT:     Sure.
 6             MR. WIESE:     Judge, I have nothing further at this
 7   time.
 8             THE COURT:     All right.    Redirect?
 9             MS. WIARD:     Thank you, Judge.
10                          REDIRECT EXAMINATION
11   BY MS. WIARD:
12             Q     Mr. Donez, you said that previously you had
13   had a disagreement with the defendant; is that correct?
14             A     That's correct.
15             Q     Were you able to work that out?
16             A     Yes, we did.       We discussed it.
17             Q     Okay.     In fact, after that disagreement and
18   prior to this disagreement you guys had -- he's even been
19   over to your house; is that correct?
20             A     I had never been to his house?
21             Q     I'm sorry.       You went to his house.
22             A     Yes.
23             Q     And that's before this incident?
24             A     Yes.
25             Q     I just want to just be clear because defense
                                                        ND Appx., p.120 64



 1   counsel continues to talk about the initial push.      So do you
 2   recall -- and I'm sorry to make you repeat this.      The
 3   initial push means that the defendant pushed you and you
 4   pushed back; is that right?
 5             A     That's correct.
 6             Q     So you do recall pushing him?
 7             A     Yes, ma'am.
 8             Q     And the use of the fists, when Detective
 9   Vosburg talked to you about using your fists and you said
10   apparently on the 26 interview you didn't know if you used
11   your hands or your fists, but you didn't deny pushing the
12   defendant; is that correct?
13             A     That's correct.
14             Q     In your visits with the doctor, did you --
15   do you recall if at any time during -- in the past few
16   months your doctors have talked to you about sometimes
17   pieces of your memory can return, some won't return at all.
18             A     That's correct.
19             MR. WIESE:   Judge, I would object to this question
20   because it's essentially stating what the doctor told him.
21   So it's a form of hearsay, and I would object on that basis.
22   And also on the basis of not being -- of confrontation.
23   He's repeating what the doctor told him.
24             THE COURT:   I would agree as to hearsay.     Which
25   relates to confrontation, but not always.   So I'll sustain.
                                                        ND Appx., p.121 65



 1             MS. WIARD:     Thanks, Judge.
 2             Q     (By Ms. Wiard) So Mr. Donez, in the past few
 3   months have you noticed yourself if you are able to
 4   recollect some things, regardless of whether it had to do
 5   with this incident or not?     But are you able to remember
 6   some things better?     Do you recognize your memory coming and
 7   going?
 8             A     It comes and goes depending on if I'm
 9   stressed it's worse.     It gets worse.
10             Q     Okay.     And that is in relation to anything?
11             A     To anything.
12             Q     Now, in terms of what happened between now
13   and the defendant that day, has your memory increased so
14   that you remember more today than you remembered back on
15   February 9?
16             A     No, it hasn't changed at all.
17             Q     Okay.     Thank you.
18             Now, this whole hands-on policy at Leprino, can
19   you explain that?
20             A     It's a no-touch policy.     So you can't place
21   your hands on anybody.     You're not supposed to place your
22   hands on anybody for anything, for that matter.
23             Q     Okay.     So no-touch, hands-on means the same
24   thing to you?
25             A     That's correct.
                                                        ND Appx., p.122 66



 1              Q     Okay.    Thank you.
 2              MS. WIARD:    Nothing further.
 3              THE COURT:    Mr. Wiese?
 4                           RECROSS-EXAMINATION
 5   BY MR. WIESE:
 6              Q     Now, Mr. Donez, to clarify here in regards
 7   to these questions about your memory, on February 9 in the
 8   emergency room you had told Detective Vosburg that you
 9   didn't remember anything after you pushed Frank back;
10   correct?
11              A     That's correct.
12              Q     But in the February 26 interview you told
13   him that you did not remember anything after the initial
14   push; correct?
15              A     That's correct.
16              Q     And of course in that same interview you had
17   told Detective Vosburg that you only remember what you were
18   told; correct?
19              A     I only remember what I was told according to
20   my own -- who was in the room taking care of me at the time.
21   But not related to what actually occurred with Frank and I.
22              Q     Okay.
23              MR. WIESE:    If I can have one more second, Judge?
24              THE COURT:    Certainly.
25              Q     (By Mr. Wiese) Now, this hands-on policy
                                                          ND Appx., p.123 67



 1   says that if you touch anybody that you will be terminated;
 2   correct?
 3               A     That's correct.
 4               Q     But you weren't -- you had not been
 5   terminated for anything that happened before the February 9
 6   incident?
 7               A     Neither one of us were.
 8               Q     Okay.
 9               MR. WIESE:     Judge, can we approach again?
10               (The following proceedings were conducted at the
11   bench out of the hearing of the jury:)
12               MR. WIESE:     So Judge, I'm of the position because
13   there was testimony between myself and Ms. Wiard here that
14   if he touched anybody you would be fired.       Another incident
15   that we're aware of is this incident we talked about before
16   jury selection of Mr. Donez slamming an employee, Kory
17   Kaper, against a locker.       He was not fired for that
18   incident, so I believe that is not relevant
19   cross-examination.       Certainly in terms of attacking his
20   credibility for it.
21               But I also just for the fact that he's saying he'd
22   be fired for this but he wasn't.       So I think at a very
23   minimum it goes to his credibility.       I believe that's now --
24               MS. WIARD:     Well, first of all, as I stated
25   yesterday, the defendant does not.       If the Court wants to
                                                          ND Appx., p.124 68



 1   listen to the entire interview that is not redacted, never
 2   does he mention that he knows anything about this incident.
 3   So in order for this specific to have -- there's no evidence
 4   during any of the interview that he knew.       He very clearly
 5   tells Detective Vosburg what he did, but he never mentioned
 6   that.
 7             But in addition, the fact that the defendant and
 8   the victim just said that that's policy and he's never been
 9   fired I don't believe opened the door to anything.
10             MR. WIESE:    And Judge, I'm not actually asking to
11   go into this incident in terms of the -- my client had
12   direct knowledge of it.     I'm asking to go into it at this
13   point in terms impeachment.
14             MS. WIARD:    You can't impeach --
15             THE COURT:    How does that impeach Leprino?
16   Leprino fired before.     So what?   What do we care?
17             I'm denying the request.
18             (The following proceedings were conducted in the
19   presence and hearing of the jury:)
20             MR. WIESE:    Judge, we have nothing further at this
21   point.
22             THE COURT:    Any jury questions?     Apparently not.
23             All right.    May this witness be excused?
24             MS. WIARD:    He may, Judge.
25             THE COURT:    Is he under subpoena?
                                                              ND Appx., p.125 69



 1                MR. WIESE:     He's not under a defense subpoena.
 2                THE COURT:     You're free to step down and free to
 3   go about your business.
 4                THE WITNESS:     Thank you.
 5                THE COURT:     This is time for morning recess.        Do
 6   not discuss the case.        Do not form or express an opinion
 7   about it.        And we'll see you back in the courtroom in about
 8   15 minutes or so.
 9                (A recess was taken from 10:36 a.m. to 10:58 a.m.)
10                THE COURT:     We are back on the record with counsel
11   present, defendant present, and the jury is in the
12   courtroom.
13                And People may call their next witness.
14                MS. WIARD:     Thank you.     The People call Robert
15   Davidson.
16                               ROBERT DAVIDSON
17   was called as a witness and, having been sworn, was examined
18   and testified as follows:
19                              DIRECT EXAMINATION
20   BY MS. WIARD:
21                Q       Good morning.
22                A       Good morning.
23                Q       Can you sate your name and spell it for the
24   record.
25                A       Robert Davidson, D-a-v-i-d-s-o-n.
                                                             ND Appx., p.126 70



 1                Q        Do you mind coming a little closer to that
 2   mic?     Thank you.
 3                Mr. Davidson, what is your occupation?
 4                A        I'm the sanitation supervisor at Leprino
 5   Foods.
 6                Q        How long have you been with Leprino?
 7                A        Not quite six and a half years.
 8                Q        What does a sanitation supervisor do?
 9                A        I oversee the cleaning of the equipment,
10   manufacturing of the product, and several other facets.
11   Training and so on.
12                Q        Okay.   Is sanitation a concern or important
13   at Leprino?
14                A        Absolutely.
15                Q        Why is that?
16                A        Because without it there are bacteria or
17   pathogens that can make you sick or kill you.
18                Q        Is that because of the type of product you
19   deal with?
20                A        Yes.
21                Q        When you say sanitation what exactly does
22   that mean?       How are things cleaned?
23                A        A lot of our equipment is cleaned
24   mechanically, what we call CIP, cleans in place.          They are
25   manufactured with a spray system that's built in so that we
                                                         ND Appx., p.127 71



 1   can apply cleaning solutions internally.      Then there's
 2   manual cleaning that has to happen on different conveyors
 3   and things of that nature.
 4                Q   Is that a daily thing, hourly?     How does
 5   that work?
 6                A   Every day.     We clean the entire plant top to
 7   bottom every day.
 8                Q   Does it happen more than once a day?
 9                A   Not usually.     If we have to stop production
10   for a problem we usually don't start back up until the next
11   day.
12                Q   Okay.   So if something happened that the
13   place needed to be completely cleaned you wouldn't clean and
14   go back to work, you would just shut things down and get
15   everything situated?
16                A   It would depend on the time of day.     We call
17   it a clean break.   If we found a problem let's say 10:00 at
18   night, we're ready to shut down at 2:00 or 3:00 in the
19   morning, we're not going to restart.      We'll just shut down.
20                Q   So you said you have been there about six
21   and a half years?
22                A   Yes.
23                Q   And as sanitation supervisor who do you
24   supervise?
25                A   I oversee everything.     I have no direct
                                                         ND Appx., p.128 72



 1   reports.   So if I were to go into a department and have to
 2   address issues therein I would work with the operator and
 3   supervisors and foremen to help resolve the issues.
 4              Q     So no one directly reports to you?
 5              A     No.
 6              Q     Yet you have supervisory capacity over
 7   basically everyone?
 8              A     In sanitation.     During station, yes.
 9              Q     Do you know Frank Levar?
10              A     Yes, I do.
11              Q     How long have you known him?
12              A     I probably met him shortly after I started
13   working at Leprino.
14              Q     So about six years?
15              A     Uh-huh.
16              Q     And do you work directly with Mr. Levar?
17              A     I have on occasion because I cover the whole
18   plant and no one department.      There's been things that have
19   been brought to my attention by Frank that I need to
20   address.
21              Q     Okay.     And do you know Nick Donez?
22              A     Yes, I do.
23              Q     And how long have you known Nick?
24              A     About the same length of time.
25              Q     And have you worked with Mr. Donez?
                                                          ND Appx., p.129 73



 1             A       Yes.   Same capacity.
 2             Q       Same capacity.    Okay.   So would you say that
 3   you have worked the same amount of -- the same amount with
 4   both the defendant and Mr. Donez?
 5             A       I would have to say yeah.     I mean, I
 6   couldn't break it down, so I'd have to say yes.
 7             Q       Were you working on February 9 of this year?
 8             A       I would have to say yes.     I assume that's
 9   why we're here.
10             Q       Yes.   And do you recall what happened or do
11   you recall an incident that occurred in the refinery room on
12   February 9?
13             A       Yes.
14             Q       Do you remember what time of day?
15             A       Fairly early.    I want to say it was 7:00 or
16   6:00 a.m., but fairly early in the day.       I don't really
17   recollect the exact time.
18             Q       Before noon?
19             A       Yes, I believe so.
20             Q       Now, that morning had you seen the
21   defendant, Frank Levar, prior to what happened in the
22   refinery room?
23             A       I don't recollect.
24             Q       Do you recall telling Detective Vosburg that
25   you remember seeing him?
                                                              ND Appx., p.130 74



 1                A      When I went into the department for that
 2   time that was the first time I'd seen Frank that day.
 3                Q      Okay.   And when -- where were you working
 4   that morning around 10:00?
 5                A      I was coming into the weigh department where
 6   both people work.
 7                Q      Okay.
 8                A      Probably to do something or discuss an issue
 9   of concern.      I also review all the microbiology hits as we
10   call them and the numbers for microbial issues, and we will
11   address them with the department so we can look at that
12   piece of equipment possibly a little closer to clean it a
13   little bit or whatever the case may be.           So I was coming
14   into the department to probably do that.
15                Q      Okay.   I'm sorry to ask you, could you move
16   just a little closer to the microphone?           You have such a
17   soft voice.
18                Do you have a tickle?
19                A      No, I lose my voice.
20                Q      We have some water behind you if you need
21   it.
22                A      No, I'm fine.    Thank you.
23                Q      Okay.   That morning did you see the
24   defendant?
25                A      Yes, I did.
                                                           ND Appx., p.131 75



 1                Q      And where were you about when you saw him?
 2                A      I was -- I came into the department and
 3   there's a hallway that cuts across east to -- north to
 4   south, excuse me, in front of the control room.        And as I
 5   entered that what I would call a walkway is when I first
 6   made contact with Frank.
 7                Q      Was he walking?    What direction was he
 8   headed?
 9                A      Out.   He was leaving the room.
10                Q      Out of the refinery room?
11                A      We were not in the refinery room at that
12   time.     It's a fair distance from there, actually.
13                Q      And he was walking past you then I take it?
14                A      He was coming out at this intersection.
15   There's also a main walkway.       I believe it's the east or
16   west.     I get turned around, excuse me.     And I came in that
17   way.    And as I turned that's when I came and met Frank.
18                Q      And as you met with him did he say anything
19   to you?
20                A      He said to me, he said I just knocked out
21   your supervisor.      He's on the floor in the refinery.
22                Q      Is that exactly what he said?
23                A      It's in my statement the exact words.      I
24   don't know.      He used the F word.   I just knocked your effing
25   supervisor out.      He's on the floor in the refinery.
                                                            ND Appx., p.132 76



 1   Something.       I can't say that's an exact quote, but yes.
 2                Q       Okay.    Roughly.
 3                And what did you do after you heard that?
 4                A       He left and I went across that walkway and I
 5   came across Charles, Tim, and John, and I said what
 6   happened?        And they're looking at each other kind of
 7   stunned, we didn't really know what to understand.           And
 8   someone said something, I don't remember what it was, and I
 9   took off to the refinery room.
10                Q       So you actually went in the refinery room?
11                A       Yes, I did.
12                Q       And when you went in what did you see?
13                A       Just as I turned the corner Nick was on the
14   floor obviously unconscious and at that very moment he
15   simultaneously was starting to come around.
16                Q       Okay.    I'm going to direct your attention to
17   People's Exhibit 1, which is right behind you.         And do you
18   recognize that, Mr. Davidson?
19                A       Yes.    Okay.   Uh-huh.
20                Q       Does that look like a blueprint of the
21   refinery room?
22                A       Yes.    I would be somewhere in here
23   (indicated).
24                Q       I'm sorry, say that again.
25                A       I would have come in this door here
                                                        ND Appx., p.133 77



 1   (indicated).
 2               Q   Okay.     So when you came in that door where
 3   did you find Mr. Donez?
 4               A   Roughly laying on the floor in this area
 5   here (indicated).
 6               Q   Okay.     And you're pointing toward the -- I
 7   don't know what direction that end of the refiner is facing
 8   because I don't know what --
 9               A   This end is -- this should be north and
10   south.
11               Q   Okay.     So he was on the north end?
12               A   He was on the north end with his legs coming
13   this way (indicated).
14               Q   So where that circle and that line is, is
15   that roughly where his head was?
16               A   No, he was -- yes.     Where the circle is, not
17   the line.
18               Q   Okay.     Where were his legs?
19               A   His body was coming this way (indicated).
20               Q   At a diagonal?
21               A   Uh-huh.
22               Q   If you could look at People's Exhibit -- in
23   front of you you have got a whole bunch of exhibits there.
24   Look for People's Exhibit 2, if you would.
25               A   Yes.
                                                         ND Appx., p.134 78



 1             Q     Okay.     And it's also up here on the screen.
 2             So as you're looking at that photograph, People's
 3   Exhibit 2 and on the screen, can you show -- and I don't --
 4             MS. WIARD:    If I may approach, Judge?
 5             THE COURT:    Yes.
 6             Q     (By Ms. Wiard) If you want to use this, the
 7   yellow center is a red dot.     It should work from here.    If
 8   you could go use the red dot and show where you saw
 9   Mr. Donez laying.
10             A     His head was down here (indicated).      There's
11   a basket on here, and his feet then stretched out to
12   approximately there (indicated).
13             Q     Toward that stairway?
14             A     Yes.    More toward that little tank.    It was
15   at an angle.
16             Q     Okay.     Thank you.
17             So again, his head was roughly right about there
18   (indicated), and then his feet were toward the tank in
19   People's Exhibit 2; correct?
20             A     Correct.
21             Q     And you mentioned a basket.
22             A     That --
23             Q     Is that the basket you're referencing?
24             A     Where that device is sitting, yes.      Kind of
25   right below that.
                                                            ND Appx., p.135 79



 1               Q       So his head was right in here (indicated)?
 2               A       Yes.
 3               THE COURT:      That's Exhibit 4; right?
 4               MS. WIARD:      The witness is referencing the floor
 5   directly beneath the basket in People's Exhibit 4.
 6               THE COURT:      Thank you.
 7               Q       (By Ms. Wiard) So now we're just in a
 8   close-up.       And again, this is People's Exhibit I believe 3.
 9   In People's Exhibit 3 his head would have been right
10   approximately between those two legs there (indicated); is
11   that correct?
12               A       Roughly speaking, yes.
13               Q       And then again legs stretched out at a
14   diagonal.
15               A       Yes.
16               Q       Now, Mr. Davidson, when you saw Mr. Donez
17   laying there what did you do?
18               A       I went up to him and I was afraid he may
19   have hit his head because of where he was at and I was
20   concerned of a neck injury so I tried to keep him still.
21               Q       Okay.    And did his body get moved at all?
22               A       I had to move his body.    That system was in
23   CIP as we call it, cleaning.        So all of the chemicals were
24   coming out, which could have been caustic or acid solutions,
25   so I don't want him to get that sort of an injury as well.
                                                              ND Appx., p.136 80



 1   So I moved him out of the way.
 2               Q      Okay.     When you moved him did you just keep
 3   him lying flat and kind of pull him?
 4               A      Tried to.     He was agitated and normal head
 5   injuries responses.        Not cooperative.
 6               Q      And how do you know that's a normal head
 7   injury response?
 8               A      I'm 15 years in EMT.
 9               MR. WIESE:      Judge, I'm going to object at this
10   point.   I think we're getting into expert testimony and this
11   witness has not been endorsed as an expert.           So I'm
12   objecting to any testimony that would be expert witness
13   testimony at this point.
14               THE COURT:      I'll sustain at this time.
15               MS. WIARD:      Thank you, Judge.
16               Q      (By Ms. Wiard) So Mr. Davidson, based on
17   just your observations you were concerned that he might be
18   agitated?
19               A      No, he was agitated.
20               Q      And how was he acting?
21               A      Just -- I don't know how to explain it.         He
22   wanted to get up, he wanted to do, but I knew under the
23   circumstances that he needed to be still.           As I said,
24   concerned with a possible neck injury, if he had hit his
25   head.    I didn't know what happened.         And that's how you're
                                                              ND Appx., p.137 81



 1   trained, you assume the worst case scenario.
 2               MR. WIESE:     And Judge, I think this is getting
 3   into expert testimony.
 4               THE COURT:     I overrule on that.    He's just talking
 5   about his own experience.       He said he was 15 years EMT.
 6   He's talking about why he was responding the way he was.
 7   He's not talking about observations of this particular
 8   defendant, he's talking about general comments in terms of
 9   why he was acting the way he did to calm the alleged victim
10   down.
11               So I'm overruling.     I don't think it's expert
12   testimony as such.       I understand there's a limit there, but
13   so far it hasn't been crossed.
14               MR. WIESE:     I understand.    Thank you.
15               Q        (By Ms. Wiard) Now, after you moved him did
16   anybody -- was anybody else in the room at that time other
17   than you and Mr. Donez?
18               A        I think by this time Heather Donez arrived.
19   I explained to her my concerns, to try to keep him calmed
20   down and still.
21               Q        Did you notice anything?    Did you look at
22   his face?       Did you see any injuries?
23               A        I think possibly about this time when
24   Heather showed up when we moved him she noticed some blood
25   and she also noticed on the left side of his face.
                                                         ND Appx., p.138 82



 1              Q     And what did you notice about his eyes?
 2              A     His eyes were fully dilated.   Pupils were
 3   fully dilated.
 4              Q     Did he recognize you?
 5              A     He didn't seem to acknowledge where he was.
 6   I asked him directly Nick, what happened, and he didn't
 7   know.   And I don't believe he knew me nor his wife at first.
 8   I don't know if later he did, but at that point in time he
 9   didn't seem to acknowledge knowing us.    Not in my opinion.
10              Q     When you came into the room and saw
11   Mr. Donez, did you happen to notice if he had his bump cap
12   on?
13              A     No.
14              Q     You didn't notice or he did not?
15              A     I'm sorry.   He did not have it on.
16              Q     Did he have his hairnet on?
17              A     I don't know.
18              Q     Okay.   When Mrs. Donez was holding his head,
19   did you notice at that time if he had his hairnet on?
20              A     No, he did not.
21              Q     Did you notice anything laying next to him
22   or around him?
23              A     I recollect seeing a white rubber mallet.
24   It was not next to him, but it was some feet away.      And I
25   acknowledged it only because I'd never seen it before.
                                                        ND Appx., p.139 83



 1              Q      Okay.   Anything else on the floor that you
 2   noticed?
 3              A      I don't recollect.
 4              Q      Do you recall where you saw that rubber
 5   mallet?
 6              A      I was on his right.   It was over there
 7   (indicated) probably 5 feet.
 8              Q      So using the Exhibit 1, where about on
 9   that -- and if you could take the red pen there, and on that
10   exhibit if you could draw the position of Mr. Donez.
11              A      After I moved him?
12              Q      No, when you first saw him.
13              A      (Witness complied.)
14              Q      So head in the same direction, feet in the
15   opposite direction; is that correct?
16              A      Correct.
17              Q      And could you indicate that at the end of
18   that line that's his feet?
19              A      (Witness complied.)
20              Q      And now on that same picture or exhibit,
21   Exhibit 1 that you have just drawn a line more to the
22   diagonal to that blueprint, where did you see the mallet?
23              A      I want to say somewhere over -- when we
24   moved him roughly here (indicated), and it was across the
25   room somewhere.
                                                            ND Appx., p.140 84



 1                Q     The mallet was maybe over there (indicated)?
 2                A     Still further away.
 3                Q     Okay.    Now, that looks like a huge amount of
 4   expanse on that blueprint.        In fact, how many feet would you
 5   say that mallet was from where Mr. Donez's body was?
 6                A     Maybe another four or five feet.
 7                THE COURT:     So the mallet was marked with a red
 8   mark.   I can't see if that's an X or what.
 9                Mr. Davidson, is that an X that you marked where
10   the mallet was?
11                THE WITNESS:     I'm sorry?
12                THE COURT:     Is that an X where you marked where
13   the mallet was?
14                THE WITNESS:     Well, yes, sort of.   It's kind of a
15   slopy X, yes.
16                THE COURT:     Where the better X is in red is where
17   the mallet was found on Exhibit 1.
18                Q     (By Ms. Wiard) Now, I want to take your --
19   just go back in time a minute.        When you saw the defendant,
20   Frank Levar, coming by you and telling you that he just
21   knocked the effing supervisor out, what was his demeanor at
22   that time?
23                A     He had no glasses and he was agitated.
24                Q     Did you notice if he had his toolbox with
25   him?
                                                           ND Appx., p.141 85



 1               A     I did not.
 2               Q     Now, if you could look at the photographs
 3   that are laying in front of you, People's 2 through 8, and
 4   specifically I think People's I want to say 4, it's the one
 5   with the -- it might be 5.      It's the one with the floor.
 6   Just a photograph of just the floor and some feet.
 7               That's the one, yes.    What number is that?
 8               A     Seven.
 9               Q     Oh, 7.    I was way off.   Sorry.
10               Do you recognize those legs?     Not those legs
11   (indicated), these legs (indicated).
12               A     From what I can tell in the picture the
13   individual standing in front of that tank and these are the
14   legs to the bracings of the equipment at the end of the
15   refiner tanks.
16               Q     And is that where the basket is then?
17               A     I believe it is, yes.
18               Q     Okay.    And this that's on the floor, what is
19   this?    That liquid looking stuff.
20               A     By now I don't know what was there.
21   Everything's been moved, so they could have rinsed it down.
22   It could have also been caustic solution or acid solution or
23   water.
24               Q     Okay.    So that could be what you were moving
25   Mr. Donez out of.
                                                               ND Appx., p.142 86



 1               A       Caustic or acid, yes.      Because we were
 2   getting splashed by the tank and I just wanted him out of
 3   that.
 4               Q       Okay.     Thank you.
 5               So when you were attending to Mr. Donez did you
 6   yourself observe anything other than a blue or I guess
 7   swollen -- is that what you said -- on his face?
 8               A       I don't recollect it being swollen yet.
 9   There was a brazen look to it, rough look like something
10   happened.       I couldn't tell what it was.
11               Q       Did you notice any other injuries on his
12   face, neck, head?
13               A       No.     At the time Heather -- when we went to
14   move him he had a little bit of blood that was on her shirt
15   or on her hand.
16               Q       How long did you stay with Mr. Donez?
17               A       All told it happened very quickly, maybe 10
18   or 15 minutes, because we called for help.            I called -- John
19   came into the room and I said get this person and this
20   person right away.        No questions, just tell them to get here
21   now.
22               Q       Okay.     And so that happened.     Did you stay
23   until the EMTs arrived?
24               A       No.     My manager showed up, the production
25   manager, Troy Gettman, who is an EMT and our safety person.
                                                           ND Appx., p.143 87



 1   And at that point they took over and my manager said go to
 2   your office and write a statement, and so I did.
 3                Q     And did you write a statement?
 4                A     I did.
 5                Q     And in that statement did you say roughly
 6   exactly what you're telling the Court today or was your
 7   statement at all different, do you recall?
 8                A     I believe it should be close to it.
 9                MS. WIARD:     If I could approach, Judge?
10                THE COURT:     Yes.
11                THE WITNESS:     It's been a while.
12                Q     (By Ms. Wiard) Do you want to just look that
13   over and refresh your recollection, see if there's anything
14   different about your statement than what you've told the
15   Court today.
16                A     Just the fact that I apparently used his
17   radio to call the first person.        I don't remember that, but
18   that's in there so apparently it happened.
19                Q     So other than using someone else's radio or
20   Mr. Donez's radio what you just told the Court today is
21   essentially what you recollect and what you wrote in your
22   statement?
23                A     I believe so, yes.
24                Q     And do you see the defendant in court today?
25                A     Yes.
                                                       ND Appx., p.144 88



 1             Q      Could you please point him out and identify
 2   an article of clothing he's wearing?
 3             A      Frank in the shirt.   The striped shirt.
 4             Q      If you could describe it.
 5             A      Striped shirt.   I can't quite make out the
 6   colors.   It's gray or dark tones.
 7             Q      And where is he sitting?
 8             A      He is sitting next to I assume his attorney,
 9   to your left.
10             MS. WIARD:    If the record could reflect that the
11   witness identified the defendant.
12             THE COURT:    Subject to cross-examination it will
13   so reflect.
14             MS. WIARD:    Thank you, Judge.
15             THE COURT:    Cross-examination?
16                           CROSS-EXAMINATION
17   BY MR. WIESE:
18             Q      Good morning, Mr. Davidson.
19             A      Good morning.
20             Q      Now, you had testified earlier that you knew
21   Frank on February 9, 2016.
22             A      Yes.
23             Q      And you would see him almost daily?
24             A      When I worked they were shifts, so yes.
25             Q      So you're aware that he wears glasses on a
                                                       ND Appx., p.145 89



 1   regular basis?
 2             A      Yes.
 3             Q      And as you had just testified, when you saw
 4   him on February 9 he was not wearing his glasses?
 5             A      Correct.
 6             Q      Okay.   And that stuck out enough to you that
 7   you put that in the written statement that you made later
 8   that morning.
 9             A      (Non-verbal response.)
10             Q      Now, in the time that you've known Frank you
11   know that he's very passionate about his work; correct?
12             A      Yes.
13             Q      And that he wants immediate resolution to
14   problems that come up when he's working on anything?
15             A      Yes.
16             Q      And you're not aware of any previous
17   problems between Frank and Nick Donez, are you?
18             A      No, none at all.
19             Q      And you were shown this written statement
20   that you had made by Ms. Wiard just a minute ago; correct?
21             A      Correct.
22             Q      Now, in your testimony when Ms. Wiard was up
23   here you had testified to the effect that when you saw Frank
24   he's -- let me reword that.
25             When you testified earlier while being questioned
                                                            ND Appx., p.146 90



 1   by Ms. Wiard, you testified that Frank said to the effect
 2   something about his effing supervisor or something like
 3   that.   Do you recall that?
 4              A      Yes.
 5              Q      Do you still have your written statement up
 6   there with you?
 7              A      I don't have it here.       But yes, I did not
 8   use that phrase in it if that's what you're asking.
 9              Q      That's what I'm asking.       You did not use
10   that phrase in your written statement.
11              A      No.
12              MR. WIESE:      And Judge, I have nothing further for
13   this witness.
14              THE COURT:      All right.    Redirect?
15              MS. WIARD:      Briefly.
16                            REDIRECT EXAMINATION
17   BY MS. WIARD:
18              Q      Is there any particular reason why you would
19   keep the effing word out of your statement?
20              A      I just didn't think it would be appropriate
21   to put it in.
22              Q      Okay.     Thank you.
23              MS. WIARD:      Nothing further.
24              THE COURT:      Jury questions?    All right.   I'm
25   seeing none.
                                                            ND Appx., p.147 91



 1             May this witness be excused, also?
 2             MS. WIARD:    He may, Judge.
 3             THE COURT:    All right.    You're free to go about
 4   your business.
 5             And the People may call their next witness.
 6             MS. WIARD:    Thank you, Judge.
 7             MR. WIESE:    And Judge, just to clarify,
 8   Mr. Davidson is under a defense subpoena, also.
 9             THE COURT:    Okay.    So you may be called.
10             MR. WIESE:    As long as he's on call, Judge, that's
11   fine.
12             THE COURT:    All right.    You know how to reach each
13   other apparently.   That's fine then.     Thank you.
14             And that's why I asked if there was any objection.
15   So you didn't state it right away before they leave the
16   room.
17             MR. WIESE:    Yes.
18             MS. WIARD:    Thank you, Judge.    People call Charles
19   Fisher.
20                            CHARLES FISHER
21   was called as a witness and, having been sworn, was examined
22   and testified as follows:
23                          DIRECT EXAMINATION
24   BY MS. WIARD:
25             Q      Good morning.
                                                       ND Appx., p.148 92



 1             A     Good morning.
 2             Q     Can you state your name and spell your last
 3   name, please.
 4             A     Charles Fisher, F-i-s-h-e-r.
 5             Q     Mr. Fisher, what do you do for a living?
 6             A     I work at Leprino Foods.
 7             Q     What's your role?
 8             A     I'm a separator UF operator.
 9             Q     A UF operator?
10             A     Yes.
11             Q     What's that stand for?
12             A     Ultra filtration.
13             Q     How long have you worked at Leprino?
14             A     Over 21 years.
15             Q     Have you -- what department are you in?
16             A     Weigh department.
17             Q     Have you always been in the weigh
18   department?
19             A     No.    I was a year and a half in cheese
20   department when I first started.
21             Q     And then from there weigh?
22             A     Yes.
23             Q     Has your role always been separator?
24             A     No.    I was a lactose operator in the
25   beginning for five years.
                                                           ND Appx., p.149 93



 1             Q        Now, do you know Mr. Levar, Frank Levar?
 2             A        Yes.
 3             Q        How do you know him?
 4             A        We worked together.
 5             Q        Do you work in the same department?
 6             A        Yes.
 7             Q        Now, Mr. Levar is a lactose operator; is
 8   that correct?
 9             A        Yes.
10             Q        So do you -- in that lactose operation, does
11   that occur in the refinery room?
12             A        It's a part of the process.
13             Q        So it happens in multiple rooms?
14             A        Yes.
15             Q        So where does the lactose operator -- what
16   rooms does the lactose operator have to be in?
17             A        Could be throughout the whole department.
18   It's spread out.
19             Q        Okay.   Primarily is the there one area of
20   the weigh department where the lactose operator should focus
21   his or her attention?
22             A        It's in the back of the department, yes.
23             Q        And where is that?     Is that the refinery?
24             A        That's part of it, yeah.     That's one room.
25             Q        Now, when you were working as separator and
                                                            ND Appx., p.150 94



 1   Mr. Levar was working as lactose operator how often did your
 2   paths cross?     Did you work closely together?
 3                A     No.     Some of my area is close to his.   The
 4   control room is used by everybody.
 5                Q     Oh, I see.     And how close is the control
 6   room to the refinery room?
 7                A     Over 50 feet away I'd say.
 8                Q     And how big is the control room?
 9                A     About as long as that wall over there
10   (indicated).
11                Q     Okay.     So you're pointing to the back of the
12   courtroom?
13                A     Yes.     And the back sitting, behind that wall
14   there.     Somewhere in there.
15                Q     And I'm really bad at dimensions,
16   Mr. Fisher.
17                A     Me too.
18                THE COURT:     Maybe about 26-foot across it looks
19   like.     Does that sound right?
20                THE WITNESS:     Yeah.   Like I say, without a tape
21   measure I ain't going to know.         Just by looking that's about
22   as long as it is.
23                Q     (By Ms. Wiard) So I guess where the gallery
24   is.     Where the people sit in the courtroom is roughly the
25   size of the control room?
                                                          ND Appx., p.151 95



 1               A       Yeah.
 2               Q       So multiple individuals can be in this
 3   control room.      Is that what you're telling me?
 4               A       Oh, yeah.
 5               Q       Who uses the control room and what is its
 6   purpose?
 7               A       It controls the equipment that everybody
 8   uses.
 9               Q       Okay.   So is there a control panel?
10               A       Yeah, there's a big control panel right in
11   the middle, right in the center of that room, almost the
12   full length of it.
13               Q       So somebody from the weigh department might
14   need to go in there and work on some controls.
15               A       Me and another person's in there almost all
16   day long.       Ours and that other person's controls are right
17   in that room.
18               Q       Okay.   So you work in there a lot.
19               A       Yeah.
20               Q       Now, how well would you say that you know
21   the defendant, Mr. Levar?
22               A       Pretty good.
23               Q       Are you friends?
24               A       Yes, we're friends.
25               Q       Do you socialize?
                                                          ND Appx., p.152 96



 1                A   Yes.
 2                Q   Does your wife and Mr. Levar's wife
 3   socialize?
 4                A   Yes.
 5                Q   So you're more than just work friends, you
 6   are outside of work friends?
 7                A   Yeah.
 8                Q   And what about Mr. Donez, do you know him?
 9                A   Yes.
10                Q   And how long have you known Mr. Donez?
11                A   Ever since he started working for the
12   department, I guess.     I don't --
13                Q   So maybe ten years?      Does that sound about
14   right?
15                A   Maybe more than that.
16                Q   And I'm sorry, I didn't ask you how long you
17   have known Mr. Levar.
18                A   Less than I knew Nick.
19                Q   Okay.    So maybe ten?
20                A   Yeah.
21                Q   And do you work with Mr. Donez?
22                A   Yes, I did.
23                Q   How closely did you work with Mr. Donez?
24                A   He was our foreman.
25                Q   Your foreman?
                                                        ND Appx., p.153 97



 1               A   Yes.
 2               Q   And what about Mr. Donez, are you friends
 3   with him?
 4               A   Not like I am with Frank, no.
 5               Q   So you don't socialize with Mr. Donez?
 6               A   No.
 7               Q   And your wives don't socialize?
 8               A   No.
 9               Q   Now, on February 9 of this year, which was a
10   Tuesday, were you working?
11               A   Yes.
12               Q   And do you remember an incident that took
13   place sometime between the hours of 9:00 and 10:00 in the
14   morning?
15               A   Are you referring to that situation?
16               Q   Yeah.
17               A   Yeah.
18               Q   Did you actually witness anything that
19   occurred that morning?
20               A   No.
21               Q   Where was the defendant that morning, do you
22   know?
23               A   He was back in the refiner room.
24               Q   Okay.    And at some point did he come out of
25   the refinery room?
                                                         ND Appx., p.154 98



 1               A   Only when he left that I know of.
 2               Q   And did he come past the control room?
 3               A   Yeah.     He stopped and talked to me.
 4               Q   He did.     Okay.   And when he stopped and
 5   talked to you what did he say to you?
 6               A   He told me he had knocked Nick out and he's
 7   laying on the refinery room floor.      Tell Jim Wilkins.
 8               Q   Did he have anything in his hands that you
 9   noticed?
10               A   He had his toolbox.
11               Q   How did he appear to you?      What was his
12   demeanor?
13               A   I don't know how you'd describe it.         I'm
14   having a hard time putting a name to it.
15               Q   Okay.     Well, was he -- did he seem upset?
16               A   Yeah, he was upset.      He was upset.
17   Distraught maybe would be the right word.
18               Q   Did he saying anything other than that to
19   you?
20               A   That was it.
21               Q   And then where did he go from there?
22               A   He left.
23               Q   What did you do?
24               A   I went to the refiner room to see what he
25   was talking about, and then I went and got Jim Wilkins.
                                                          ND Appx., p.155 99



 1               Q     When you went into the refinery room did you
 2   see anything?
 3               A     I didn't actually go in, I was at the huge
 4   doorway.    I seen Nick laying on the floor.
 5               Q     So I'm going to ask you to turn around and
 6   look at that exhibit.     It's Exhibit 1.    Do you recognize
 7   that?   What is that a blueprint of?
 8               A     It's a refinery room.
 9               Q     If you're looking at that refinery room in
10   that blueprint, how far did you get into the room?
11               A     I was right here (indicated).     Right at the
12   entrance.
13               Q     Are you pointing to the doorway there?
14               A     Yes, the double doors.
15               Q     And Mr. Fisher, if you want to look at the
16   photographs that are in front of you.       I think it's People's
17   Exhibit 3, possibly 4.      If you want to look at that.
18               Actually, let's start with 2.     People's Exhibit 2.
19   Do you see that one?      You have that in your hand?
20               A     Yeah.
21               Q     Okay.   And that's up here on the screen.
22               If you could go show -- explain where you were
23   when you came into the room.
24               A     Right there at the door there at the back of
25   the picture.
                                                              ND Appx., p.156 100



 1             Q       So right in here (indicated)?
 2             A       Yeah.    I stopped right there.
 3             Q       Okay.    And where did you see Mr. Donez when
 4   you walked in?
 5             A       His head was near this catwalk that's in the
 6   front and his feet was near that ladder.
 7             MS. WIARD:      If I may approach, Judge?
 8             THE COURT:      Yes.
 9             Q       (By Ms. Wiard) I'm going to bring the
10   pointer to you.    If you want to use the yellow button and so
11   just show with the pointer where.
12             A       His head was in there (indicated) and his
13   feet was there (indicated).
14             Q       And show again where you were standing?
15             A       Right there (indicated).
16             Q       Okay.    Thank you.
17             Now, also, if you wouldn't mind looking at I think
18   it's People's Exhibit 5, maybe.         Is that right?   Is that
19   People's Exhibit 5?
20             A       No, it's six.
21             Q       Okay.    I'm sorry.     Does that give you a
22   better angle in terms of where you came into the room?
23             A       That's the door I walked in at.
24             Q       And how far would you say you stepped in,
25   Mr. Fisher?
                                                              ND Appx., p.157 101



 1                A     Right there (indicated).        I stood right
 2   there.   When I seen him laying on the floor I left.
 3                Q     Okay.     And again, you said his feet were in
 4   this direction (indicated) pointing in this direction
 5   (indicated)?
 6                A     Yeah.
 7                Q     And his head was in here somewhere
 8   (indicated)?
 9                A     Yes.
10                Q     Thank you.
11                MS. WIARD:     And Your Honor, the record should
12   reflect that the witness has said that the victim's head was
13   near the post, I guess, or one of the feet in People's
14   Exhibit --
15                What number is that?        I believe that's 3.
16                THE WITNESS:     That's 3 that you're looking at now.
17                MS. WIARD:     And that the victim's feet were in the
18   direction of what looks to be a ladder in People's Exhibit
19   3.
20                THE COURT:     The record will so reflect.
21                MS. WIARD:     Thank you.
22                Q     (By Ms. Wiard) Was he face up or face down?
23                A     Face up.
24                Q     And could you see anything other than how he
25   appeared on the floor?        In other words, did you get up close
                                                          ND Appx., p.158 102



 1   to him?
 2             A       No.
 3             Q       Did you see anything on his face?
 4             A       I don't remember.     I know in the -- I told
 5   the detective I seen a blue mark, but I don't remember.
 6             Q       Okay.     But if you told the detective that
 7   you saw a blue mark then that would be true?
 8             A       Yes.
 9             Q       All right.     Now, did you notice anything
10   laying near Mr. Donez?
11             A       There was a tool laying on the floor there.
12             Q       Okay.     Do you remember what kind of tool?
13             A       To me -- I only spent maybe five seconds
14   standing there.    Maybe a mallet.
15             Q       Okay.     Now, did you happen to notice if he
16   had his bump cap or his hairnet on?
17             A       Not really.
18             Q       Okay.     Don't remember?
19             A       No.     I just thought the situation was very
20   serious and I went and got --
21             Q       You got help?
22             A       Yeah.
23             Q       Tell me about being in the refinery room.
24   Do you work in the refinery room ever?
25             A       I used to.     You can walk through there, but
                                                           ND Appx., p.159 103



 1   I don't anymore.
 2             Q        What's the level of noise in there?
 3             A        It's loud.
 4             Q        How loud?
 5             A        You can't have a normal conversation.
 6             Q        What do you mean by that?
 7             A        Well, without microphones it would be hard
 8   to hear across the room.
 9             Q        So when you're having a conversation in
10   there what level of voice to you need?
11             A        Usually you scream in the other person's
12   ear.
13             Q        And are you wearing ear protection?
14             A        You have to wear ear protection.
15             Q        So does that make it even harder to hear?
16             A        Yeah.
17             Q        Do you wear ear protection all day long?
18             A        If you're in a department, yes.
19             Q        Okay.   So you can pull it out when you're
20   not --
21             A        If you are on break, restroom, you can pull
22   them out, yeah.
23             Q        But if not you're required to keep that ear
24   protection?
25             A        Yeah.
                                                           ND Appx., p.160 104



 1             Q        So it's not unusual to be in the refinery
 2   room and having a very loud conversation with somebody?
 3             A        Yes.
 4             Q        That is not unusual?
 5             A        Yes.     Correct.
 6             Q        Thank you.
 7             Now, before all of this happened do you recall
 8   hearing the defendant on the radio?
 9             A        Yes.
10             Q        And do you recall what he was requesting?
11             A        Jim Wilkins.
12             Q        Did he say why he was requesting?
13             A        No.
14             Q        And did you notice if Mr. Donez went into
15   the refinery room to assist Mr. Levar?
16             A        No.     You can't see the refinery room from
17   the control room.
18             Q        Okay.     So were you anywhere near if you knew
19   that Mr. Donez was on his way to help out the defendant in
20   the refinery room?
21             A        Nick was working just outside my window in
22   the control room.
23             Q        Okay.     So did you -- were you aware that he
24   went in to help?
25             A        No.
                                                          ND Appx., p.161 105



 1             Q       But he was near you so he could hear -- or I
 2   don't know.
 3             A       It's over the radio.     I wear an earbud so I
 4   can hear everything real easy.
 5             Q       Oh, I see.     So you might not necessarily
 6   hear it if you didn't have an earbud on?
 7             A       Right.     Because most of them just wear the
 8   mics here and if -- with all the other noise you might not
 9   hear.
10             Q       Okay.    So prior to this whole incident where
11   Mr. Levar comes out and tells you that he knocked Nick out,
12   did you see Nick ever go into the refinery room?
13             A       No.
14             Q       And do you see the defendant, Frank Levar,
15   in court today?
16             A       Yes.
17             Q       And could you point him out for the Court,
18   please.
19             A       He's sitting right there (indicated).
20             Q       And could you point out a piece of clothing
21   he's wearing?
22             A       Striped shirt.
23             MS. WIARD:       If the record could reflect the
24   witness has identified the defendant.
25             THE COURT:       Subject to cross it will so reflect.
                                                            ND Appx., p.162 106



 1             Q       (By Ms. Wiard) And Mr. Fisher, did you write
 2   a statement about this, about what happened?         Do you recall?
 3             A       I think I had to.
 4             MS. WIARD:       If I could approach, Judge?
 5             THE COURT:       Yes.
 6             A       They gave me a piece of paper and I just had
 7   to write stuff down, yeah.
 8             Q       (By Ms. Wiard) Do you recognize that?
 9             A       Yep.
10             Q       Is that your statement?
11             A       Yep.
12             Q       And is there anything in that statement that
13   you did not tell us today?
14             A       No.     That's it.
15             Q       Okay.     Thank you.
16             MS. WIARD:       Nothing further, Judge.
17             THE COURT:       Cross-examination?
18             MR. WIESE:       May I have just a second, Judge?
19             Judge, we have no questions for Mr. Fisher.
20             THE COURT:       Any jury questions?   All right.
21   Apparently not.
22             And is he under subpoena to remain for any reason?
23             MR. WIESE:       Mr. Fisher is not under our subpoena,
24   Judge.
25             THE COURT:       Then you're free to go about your
                                                           ND Appx., p.163 107



 1   business then.   Thank you.
 2             People may call their next witness.
 3             MS. WIARD:     Thank you, Judge.     The people call Tim
 4   Martin to the stand.
 5                             TIMOTHY MARTIN
 6   was called as a witness and, having been sworn, was examined
 7   a testified as follows:
 8                           DIRECT EXAMINATION
 9   BY MS. WIARD:
10             Q      Hi.    Could you please state your name and
11   spell your last name.
12             A      Timothy Edward Martin, M-a-r-t-i-n.
13             Q      Mr. Martin, what do you do for a living?
14             A      I work for Leprino.       I am a relief operator.
15   A vacation relief operator.
16             Q      So you get to fill in when everybody is
17   gone.
18             A      Yep.    If somebody calls in sick or takes a
19   vacation day I run the equipment.
20             Q      Are you full time then?
21             A      Yes, ma'am.
22             Q      So somebody's gone every day?
23             A      Not every day.    I mean, if nobody calls in
24   I'm extra and I just do extra cleaning.
25             Q      So you're actually at work every day?
                                                        ND Appx., p.164 108



 1             A      Pretty much.
 2             Q      How long have you been with Leprino?
 3             A      Since February of 2014.
 4             Q      So Mr. Martin, does that mean you work in
 5   every department?
 6             A      No, ma'am, just the weigh department.
 7             Q      Just the weigh?
 8             A      Yep.
 9             Q      Okay.   Now, were you working at Leprino on
10   February 9, 2016?
11             A      Yes, I was.
12             Q      And what was your capacity that morning?
13             A      I was extra that day, and I was just moving
14   around helping other people clean up, get ready for the next
15   day of production.
16             Q      Okay.   And when you say working around,
17   where exactly?   You do you recall?
18             A      I was foaming I think the evaporator at
19   first, and then I was helping give breaks.    Then I think we
20   started having problems with clarifier number one.
21             Q      Who was helping you?
22             A      Jonathan Prell and Nick Donez.
23             Q      Okay.   And what was the issue?   What were
24   you trying to fix?
25             A      I'm not sure what the problem was.     I never
                                                           ND Appx., p.165 109



 1   tore one down.    I was just doing it to help take it down.
 2   It was more than likely cheese was stuck inside of it.
 3              Q      But that was a new experience for you?
 4              A      It was, yes.
 5              Q      And now you said that you were working with
 6   Nick.   Is that Nick Donez?
 7              A      Yes, ma'am.
 8              Q      How long had you worked with Mr. Donez prior
 9   to February 9?
10              A      Probably most of the time in the weigh
11   department.    I did nights in the bagging room and then I
12   moved to the day shift.
13              Q      So maybe two years?
14              A      About that.
15              Q      And was he your foreman?
16              A      On one rotation he was, yes.      Because you
17   have two rotations.       When they're off then we have another
18   foreman.
19              Q      How well did you know Mr. Donez?
20              A      Just on a professional level.      I'd never
21   seen him outside of work.
22              Q      Okay.     How about Mr. Levar?   Did you ever
23   work with Frank Levar?
24              A      Yes.     He trained me half of the time on the
25   lactose job and the other rotation was Greg Majors.
                                                          ND Appx., p.166 110



 1                Q      Okay.   And how long would you say that you
 2   worked with Mr. Levar?
 3                A      I worked directly with him probably a month
 4   and a half I think while he was training me, and then just
 5   off and on.      Again, if I'd help him clean something if he
 6   was having problems or tear down the machines for CIPs,
 7   clean it up, get it ready for the next production day.
 8                Q      What is your working relationship or what
 9   was your working relationship with the defendant, Mr. Lever?
10                A      Just co-worker.
11                Q      And what about your relationship with
12   Mr. Donez?
13                A      He was my foreman, so he'd give me a task to
14   do and I'd have to go do it.
15                Q      Did you get along with him?
16                A      Yes.
17                Q      And did you get along with Mr. Levar?
18                A      Yes.
19                Q      Do you recall what happened, or if something
20   happened, on February 9 of 2016?
21                A      I recall probably something happened.    I
22   didn't witness it, though.
23                Q      Okay.   Did you hear or -- let me back up.
24                Where were you at about -- between 9:00 and 10:00
25   in the morning?      Were you working on the clarifier at that
                                                        ND Appx., p.167 111



 1   point?
 2             A     Yeah.    The three of us, Nick Donez, Jonathan
 3   Prell, and myself.   We were tearing it down.
 4             Q     Where is that clarifier in relationship to
 5   the refinery room?
 6             A     It's quite a ways away.     The clarifiers are
 7   right outside of our control room.     I don't know if you have
 8   pictures of those.
 9             Q     Not of the control room.     But if you look
10   behind you on item 1 there, on that blueprint, if you see
11   where the doorway is to the left on the image, on that
12   blueprint, and you walked out the door --
13             A     On the left.
14             Q     Right.    So where would you have been in
15   relationship to that doorway?
16             A     Oh, gosh.     Probably way up here or so
17   (indicated).
18             Q     Okay.    So if I could show you.   If you look
19   through those photographs, I think there's a photograph of
20   the entrance, or a pretty good shot of the entrance.
21             A     This one's the entrance to the refinery
22   room.
23             Q     Right there?
24             A     Yes, ma'am.
25             Q     So Mr. Martin, in that you said if you came
                                                        ND Appx., p.168 112



 1   out this doorway -- and there's some big vat or something
 2   there, I guess -- you would go all the way this way
 3   (indicated).
 4             A     Yep.
 5             Q     To the right of that photograph.
 6             A     Yes.
 7             Q     And somewhere in there on the other side of
 8   that wall is where you were that morning?
 9             A     Quite a ways away.   The room right nextdoor
10   to that room is a CIP room, then a lactose lab, supervisor's
11   office, and then the control room.   So it's a good probably
12   30 or 40 feet or further.
13             Q     When somebody leaves that department, this
14   department, and it says the exit arrow is going that way
15   (indicated), is that correct?
16             A     That's for like a fire exit kind of thing.
17   That's emergency exit.
18             Q     So if normal people -- not normal.     But if
19   people are leaving under normal circumstances how would they
20   exit?
21             A     They'd go to the right.
22             Q     Do you need to walk by the control room on
23   your way out?
24             A     Mostly, yeah.   I mean, there's a different
25   path you could take, but it's right there.
                                                         ND Appx., p.169 113



 1             Q      So mostly yes?
 2             A      Yes.
 3             Q      Okay.    Thank you.
 4             While you were working did you ever hear the
 5   defendant make any sort of call for help over the radio?
 6             A      Yes, I did.
 7             Q      What did you hear?
 8             A      I heard Frank call for Nick.   He said he was
 9   having problems with the Tema (phonetic), a piece of
10   machinery on the lactose dryer.
11             Q      So you heard that.
12             A      Yep.
13             Q      And was Nick with you when you heard that?
14             A      Yes, he was.
15             Q      And did he leave and go to help?
16             A      He did after a couple of minutes.     We were
17   still working on the clarifier, trying to tear it down.       He
18   wanted to make some progress and then he took off.
19             Q      And you don't know where he went, though?
20             A      No.
21             Q      After a few minutes did you happen to see
22   the defendant?
23             A      I did.
24             Q      And where did you see him?
25             A      He was walking towards the control room.        He
                                                         ND Appx., p.170 114



 1   then went inside the control room, he said something to
 2   Charles Fisher, and then he proceeded to leave the control
 3   room.
 4              Q     Did you hear what he said to Charles?
 5              A     No.     There's no way I could have.   The
 6   control room's sealed with plexiglass windows.
 7              Q     So you just saw him say something but you
 8   don't have any idea.
 9              A     Yes.
10              Q     What did you do after that?
11              A     Charles came out and he told Johnathan Prell
12   something, and I'm not sure what he said exactly.       It was
13   loud.   It's a noisy factory.     And I think he said something
14   like he hit Nick or knocked Nick down or something.       He so
15   then Johnathan and I both went back to the refinery room and
16   we saw Nick laying down on the ground.
17              Q     Okay.     So when you say that you went back to
18   the refinery room, did you go all the way into the refinery
19   room?
20              A     I think we just took a couple of steps in
21   and then we went back out right away because we knew we had
22   to get ahold of somebody.      We didn't know what happened.      We
23   thought maybe he could have fallen.
24              Q     Where on that blueprint there -- about how
25   far into the room did you get?
                                                           ND Appx., p.171 115



 1              A      Probably just about here (indicated).         This
 2   is our COP tank, I think.
 3              Q      If you want to look at one of those
 4   photographs.   Maybe back to the one we were just looking at.
 5   Does that show about how far you got in?       That's People's
 6   Exhibit 5, I believe.
 7              A      That first one, I believe.
 8              Q      Is that No. 5?
 9              A      It's 6.
10              Q      Sorry.     So at the bottom of No. 6 -- I mean
11   not the bottom.    In that photograph, you got in to about
12   where this -- what is this called again?
13              A      That's like a mini UF, I think.      It's a
14   filtration system.
15              Q      Is that the same thing you were referencing
16   on the blueprint here?
17              A      No.     On the right-hand side.   Right there.
18   That's our COP tank.       And that was probably right about
19   there where your laser pointer is.       Just a few steps, a few
20   feet in.
21              Q      Did you stop?
22              A      Yeah.
23              Q      And what did you see?
24              A      I saw Nick just laying on the floor.
25              Q      When you saw Nick laying on the floor where
                                                        ND Appx., p.172 116



 1   about was he laying?
 2                A   It'd be a little bit behind this a ladder,
 3   probably by this tank.
 4                Q   So if you were looking at -- that's People's
 5   Exhibit 3?
 6                A   Yep.    He was probably a little bit behind
 7   the ladder.
 8                Q   When you say behind, what do you mean?
 9                A   Well, the rolling ladder there.
10                Q   I'm going to bring you the pointer.
11                A   Okay.
12                Q   If you could show where his head was and
13   where his feet were.
14                A   Just the yellow button?
15                Q   Uh-huh.
16                A   His head was probably right around there
17   (indicated), and his feet were about here (indicated).      So
18   he was pretty much right by the rolling ladder.
19                Q   And was he on his -- face up or face down?
20                A   Face up.   He was on his back.
21                Q   Could you see anything else?
22                A   No.
23                Q   Do you recall if there was anything on the
24   floor near Nick's body?
25                A   There was like an orangish hammer that we
                                                         ND Appx., p.173 117



 1   use to help tear down the equipment.
 2             Q     And could you see -- did he have his bump
 3   cap on did you notice?
 4             A     I think it was on.     It was like off a little
 5   bit because it sits behind our head and if he's laying on
 6   the floor it'll move it a little.
 7             Q     Do you remember for sure if it was on or
 8   off?
 9             A     I don't know for sure.
10             Q     Did you see the hairnet?
11             A     I think so.    I'm sorry.
12             Q     That's okay.
13             Do you remember where the hairnet was?
14             A     I thought it was like halfway on his head
15   and maybe stuck to his bump cap a little bit.
16             Q     Okay.    But you don't know?
17             A     I don't.    I'm not sure exactly.
18             Q     Okay.    Did you see anything else near his
19   body at all?
20             A     No.
21             Q     No?
22             A     No.
23             Q     Okay.    Now, when you saw the defendant and
24   he was walking by the control room and you saw him talking
25   to Charles fisher, did he have any sort of angry, upset look
                                                           ND Appx., p.174 118



 1   about his face?     Was he --
 2                A     He looked upset.     He was carrying his
 3   personal toolbox.
 4                Q     Okay.   And Mr. Martin, I have to ask you
 5   this.     Are you -- do you have a prior felony conviction?
 6                A     Yes, I do.
 7                Q     Okay.   And is that from 1996?
 8                A     I believe that's probably the right year.
 9                Q     Okay.   And was that in Weld County?
10                A     Yes, ma'am.
11                Q     And was that for second degree burglary?
12                A     Yes, it was.
13                Q     Thank you.
14                And do you see Mr. Levar, the defendant, in court
15   today?
16                A     Yes, I do.     He's sitting there (indicated).
17                Q     And could you point out a piece of clothing,
18   please.
19                A     He's wearing a white and blue striped shirt.
20                Q     Thank you.
21                MS. WIARD:    If the record could reflect the
22   witness has identified the defendant subject to
23   cross-examination.
24                THE COURT:    It will so reflect.
25                MS. WIARD:    Thank you, Judge.
                                                              ND Appx., p.175 119



 1                THE COURT:     Cross-examination?
 2                             CROSS-EXAMINATION
 3   BY MR. WIESE:
 4                Q     Mr. Martin, in the time you have worked at
 5   Leprino you are not aware of Frank having any argument or
 6   disagreements with anyone around the plant; correct?
 7                A     No.
 8                MR. WIESE:     And Judge, I have no further
 9   questions.
10                THE COURT:     Redirect?
11                MS. WIARD:     No, Judge.
12                THE COURT:     Any jury questions?     Does not appear
13   we have any.
14                And may this witness be excused?
15                MS. WIARD:     Yes, Judge.
16                THE COURT:     All right.     Thank you, sir.   You're
17   free to go about your business.
18                THE WITNESS:     Thank you.
19                THE COURT:     And we have time for another witness
20   of like length if you have somebody like that.
21                MS. WIARD:     I think I could probably get
22   Mr. Wilkins in, Judge.
23                THE COURT:     All right.     Jim Wilkins, I believe.
24                MS. WIARD:     Yes.   Jim Wilkins.
25
                                                          ND Appx., p.176 120



 1
 2                               JAMES WILKINS
 3   was called as a witness and, having been sworn, was examined
 4   and testified as follows:
 5                             DIRECT EXAMINATION
 6   BY MS. WIARD:
 7             Q       Good morning.
 8             A       Good morning.
 9             Q       Could you please state your name and spell
10   your last name.
11             A       James Wilkins, W-i-l-k-i-n-s.
12             Q       What's your occupation?
13             A       A senior supervisor, Leprino Foods.
14             Q       What does that mean, senior supervisor?
15             A       Means I'm in charge of the other
16   supervisors.
17             Q       Okay.     Is there any particular department
18   that you are senior supervisor of or is it all of Leprino?
19             A       It's mainly weigh now.
20             Q       Okay.     How long have you been a senior
21   supervisor?
22             A       Since October.
23             Q       Of this year?
24             A       Yes.
25             Q       Prior to that what was your role?
                                                                ND Appx., p.177 121



 1               A     A cheese supervisor.
 2               THE COURT:     So wait a minute.     Just to clarify.
 3   So since October 2016.
 4               MS. WIARD:     '16.
 5               THE COURT:     So he just started a couple days ago.
 6               THE WITNESS:     No.     October 2015.
 7               MS. WIARD:     Oh, I'm sorry.     Thank you.
 8               Thanks, Judge.
 9               Q     (By Ms. Wiard) And before that you were a
10   cheese supervisor?
11               A     Yes.
12               Q     And what department is that?
13               A     The cheese department.
14               Q     Okay.     Sorry.
15               On -- back on February 9, 2016, were you the
16   supervisor for Nick Donez?          Were you his supervisor?
17               A     Yeah.     I still hadn't fully assumed my
18   position in the weigh department.          That day I was still
19   completing duties in the cheese department.
20               Q     So sort of a supervisor at that point?
21               A     Yeah.
22               Q     And were you Frank Levar's supervisor on
23   that day?
24               A     Yeah.     Same.
25               Q     Same?
                                                        ND Appx., p.178 122



 1             A     As Nick, yeah.
 2             Q     How long have you known Nick Donez?
 3             A     I would say over ten years, easy.
 4             Q     How closely have you worked with Mr. Donez
 5   over those ten years?
 6             A     I've worked with him as he's been a bagger
 7   and an operator and a foreman.
 8             Q     And did you work closely with him in all of
 9   those capacities?
10             A     Same as any of the other operators.
11             Q     And what does that mean?
12             A     Daily interaction with him.     Observations of
13   their work and stuff.
14             Q     Okay.   Did you get along with Mr. Donez?
15             A     Yeah.
16             Q     And what about Mr. Levar?     Did you work
17   closely with him?
18             A     Yeah.   Same.    I've known Frank for probably
19   over ten years also.
20             Q     And did you work with him in the same
21   capacity that you worked with Mr. Donez?
22             A     Yes.
23             Q     And did you get along with Mr. Levar?
24             A     Yes.
25             Q     So on February 9, 2016, at around somewhere
                                                         ND Appx., p.179 123



 1   between 9:00 and 11:00 in the morning were you working?
 2             A      Yes.
 3             Q      Where were you working?
 4             A      I was actually in the cheese department that
 5   day.
 6             Q      How far is the cheese department from the
 7   refinery room?
 8             A      Maybe 100 yards.
 9             Q      Okay.   So if you look at that blueprint
10   behind you and the entrance is to the left on that blueprint
11   to the refinery room, which direction would the cheese
12   department be?
13             A      It would be up here (indicated).
14             Q      Okay.   And you said you were about 100 yards
15   away then at that point?
16             A      Yeah.
17             Q      Were you working with anybody else at that
18   point?
19             A      I'm not even sure who was in the cheese
20   office with me that morning.    But yeah, there was other
21   people in the cheese department I was working with.
22             Q      How far is the cheese office or department
23   from the control room?
24             A      About 75 yards.
25             Q      Does the control room come before the cheese
                                                            ND Appx., p.180 124



 1   department or vice versa?
 2               A     If you're going from the refiner room the
 3   control room would be first and then the cheese department
 4   would be after that.
 5               THE COURT:     He's pointing to the upper end of the
 6   diagram.    I guess if you'd like to look at things as far as
 7   south, as the diagram the top end being north, he's pointing
 8   to the north when he's addressing Exhibit 1.
 9               MS. WIARD:     Thank you, Judge.
10               Q     (By Ms. Wiard) North on that document?
11               A     Yes.
12               Q     Sometime around between 9:00 and 11:00 did
13   you see the defendant walking out of the refinery room?
14               A     No.     I seen (sic) them both that morning,
15   but I don't recall either one of them.         They were both
16   performing their jobs and stuff like that.
17               Q     So you don't recall ever seeing the
18   defendant coming out of the refinery room and headed toward
19   the control room?
20               A     No.     I mean, I'm not -- no, I can't
21   remember.
22               Q     Are you -- do you recall something happening
23   that morning, February 9 of 2016?
24               A     Yeah.     I was over in the cheese office when
25   I heard there was an issue in the refiner room.
                                                       ND Appx., p.181 125



 1             Q     Okay.   And do you recall going into the
 2   refinery room that morning then?
 3             A     Yes, I do.
 4             Q     About what -- when you went into the
 5   refinery room did you see anything?
 6             A     Yes.    I seen (sic) Nick laying down and Bob
 7   holding his head.
 8             Q     So you did not see the defendant prior to
 9   going into the refinery room?
10             A     No.
11             Q     And do you recall talking to Detective
12   Vosburg about that?
13             A     Yes.
14             Q     Do you recall telling Detective Vosburg that
15   you saw the defendant that morning before you saw Mr. Donez
16   in the refinery room?
17             A     Yes.    I seen (sic) them both that morning.
18             Q     Okay.   And do you remember telling Detective
19   Vosburg that you'd seen Mr. Levar with his toolbox?
20             A     No.
21             Q     You don't recall saying that?
22             A     No.
23             Q     Okay.   If Detective Vosburg had written that
24   in his report after he'd interviewed you is that just
25   something maybe you forgot that you'd said?
                                                          ND Appx., p.182 126



 1             A       Maybe.     As far as I know Frank's toolbox
 2   would have been in the lab.       But I honestly don't recall him
 3   having it that morning now.
 4             Q       Okay.     Did you hear any news or did you hear
 5   the defendant say anything prior to you going into the
 6   refinery room?
 7             A       I know running back and forth between the
 8   weigh department that Nick was taking apart a piece of
 9   equipment called a clarifier.       Frank was running the lactose
10   drier and he was having some problems with the lactose drier
11   operations.
12             Q       Did you hear that over the radio or did that
13   just get reported to you?
14             A       That was reported.
15             Q       And were you going to go into the refinery
16   room to assist or him or were you aware if Mr. Donez was
17   going to do that?
18             A       No.     I was taking care of duties over on the
19   cheese side.     I was comfortable with Nick taking care of the
20   clarifier and Frank taking care of the lactose issues.
21             Q       So you were not going to get involved in
22   that?
23             A       No.
24             Q       Now, you said you went into the refinery
25   room.
                                                          ND Appx., p.183 127



 1               A     Yes.
 2               Q     Why did you go into the refinery room?
 3               A     I was in the cheese office and somebody came
 4   in there and said that Nick was unconscious in the refinery
 5   room.    I can't remember who came in and told me that.
 6               Q     Okay.   Could it have been the defendant?
 7               A     No, it was not him.
 8               Q     Okay.   When you went into the refinery room
 9   what did you see?
10               A     I seen (sic) Nick laying on his back with
11   Bob kneeling behind him holding his head.
12               Q     Okay.   And where if you look at that
13   blueprint again that's behind you that's Exhibit No. 1, if
14   you could show with your finger, I guess, or point out where
15   you saw Nick lying.
16               A     Right there where the circle is.
17               Q     Okay.   And you're referencing the circle
18   that is next to the image called lactose refiner?
19               A     Yes.    Right by there.
20               Q     And you said he was sitting up at that
21   point?
22               A     No, he was laying down.    Bob was kneeling
23   behind him holding Nick's head.
24               Q     Behind him.    How close would you say that
25   Nick's head was to the actual refiner itself?
                                                           ND Appx., p.184 128



 1               A        I would say with Bob between them within a
 2   couple feet.
 3               Q        Where were Mr. Donez's legs?
 4               A        They were pointing toward the opening, the
 5   entrance to the room.
 6               Q        Okay.   If you see that red line there and
 7   then you see another line, would either of those lines
 8   depict where his legs were facing?
 9               A        I would say they were facing more toward the
10   red line.       That direction.
11               Q        So the red line on Exhibit 1 is about where
12   you remember seeing Nick's legs?
13               A        Yes.
14               Q        Was anybody else in the room when you went
15   in?
16               A        No, just Bob and Nick.
17               Q        Did you notice anything laying on the floor?
18               A        No, I didn't.   I was more concerned with the
19   issue that was -- I had an operator that was damaged, hurt.
20               Q        And what did you do at that point?
21               A        I went over and I asked what was going on.
22   Bob said that we needed an ambulance so I proceeded from the
23   refiner room into the control room.        I called the guard
24   shack and told them to get an ambulance here as soon as
25   possible.
                                                       ND Appx., p.185 129



 1             Q     Did you have any other contact with the
 2   defendant or Nick that morning?
 3             A     No.
 4             Q     And didn't have any conversations with them?
 5             A     Not that I recall.
 6             Q     Earlier in the morning before any of this
 7   happened did you have conversations with Mr. Levar at all?
 8             A     Probably.    Because my duties first thing in
 9   the morning, I come into my office and check my emails and
10   stuff and we probably talked.
11             Q     But it was not any conversation that
12   significantly sticks out with you?
13             A     No.
14             Q     And what about Mr. Donez?    Did you have
15   conversations with him that morning?
16             A     No, I don't believe so at all.
17             Q     Thank you.
18             MS. WIARD:   Nothing further.
19             THE COURT:   Cross-examination?
20                          CROSS-EXAMINATION
21   BY MR. WIESE:
22             Q     I guess at this point it's good afternoon,
23   Mr. Wilkins.
24             A     Good afternoon.
25             Q     So in your time as a supervisor at Leprino
                                                            ND Appx., p.186 130



 1   is it, in fact, true that -- let me reword that.
 2               Is it in fact true that you had been asked as part
 3   of this investigation if Frank had a reputation as being a
 4   hothead or if he would fly off the handle relatively easy
 5   and your response to that was no more so than everybody
 6   else?
 7               A     Yeah.
 8               Q     And are you aware of any circumstances of --
 9               Let me ask you this then.      If an employee is
10   involved in a physical altercation with another employee,
11   that's required be reported to HR; correct?
12               A     Correct.
13               Q     So HR would have a record of that if that
14   happened?
15               A     Yes.
16               MR. WIESE:    I have no further questions, Judge.
17               THE COURT:    Redirect?
18               MS. WIARD:    No, Judge.
19               THE COURT:    Any jury questions?    All right.
20   Apparently there are none.
21               May this witness be excused?
22               MS. WIARD:    Yes, Judge.
23               THE COURT:    All right.    Thank you.   You're free to
24   go about your business.      Thanks.
25                                 *******
                                                          ND Appx., p.187 131



 1             MS. WIARD:     Thank you.   People call Jonathan
 2   Prell.
 3             THE COURT:     Thank you.
 4                             JONATHAN PRELL
 5   was called as a witness and, having been sworn, was examined
 6   and testified as follows:
 7                           DIRECT EXAMINATION
 8   BY MS. WIARD:
 9             Q     Good afternoon.       Please state your name and
10   spell your last name.
11             A     My name is Jonathan David Prell.       Last name
12   is P-r-e-l-l.
13             Q     What's your occupation?
14             A     I'm a relief operator at Leprino Foods.
15             Q     How long have you been at Leprino?
16             A     Sixteen years.
17             Q     What does a relief operator do?
18             A     My specific job is I give people breaks.         I
19   run their equipment while they're at break because the line
20   always runs, it doesn't stop.
21             Q     Is that on any piece of equipment?
22             A     In the weigh department.
23             Q     How many pieces of equipment are there?
24             A     There's like five different jobs.
25             Q     Okay.     So for each job there's some sort of
                                                         ND Appx., p.188 132



 1   piece of machinery or equipment that needs to be running at
 2   all times?
 3                A   Yes.
 4                Q   And you're trained to operate all of those?
 5                A   Yes.
 6                Q   Do you work full time, then, as a relief
 7   operator?
 8                A   Yes.
 9                Q   And in the weigh department, that is not
10   just the refinery room; is that correct?      That's all around?
11                A   Yeah, it's all around.     It's not just the
12   refinery room.
13                Q   Is the refinery room part of the weigh
14   department though?
15                A   Yes.
16                Q   Were you working at Leprino February 9,
17   2016?
18                A   Yes.
19                Q   And were you there sometime between 9:00 and
20   11:00 in the morning?
21                A   Yes, I was.
22                Q   Now, you said you worked there 16 years.       Do
23   you know Nicolas Donez?
24                A   Yes, I do.
25                Q   And how do you know him?
                                                         ND Appx., p.189 133



 1             A      I've worked with him for Leprino probably
 2   for that long.
 3             Q      In the same department with him?
 4             A      Yeah, actually.     Not on the same shift the
 5   whole time, but in the same department.
 6             Q      And what was his role as related to your
 7   role?
 8             A      At the time he was my foreman.
 9             Q      And you're speaking of in February?
10             A      Yeah.
11             Q      So was he your foreman the entire time
12   you've been there or just part of the time?
13             A      Just part of the time.
14             Q      And prior to that did you have another
15   foreman or were you in a different department?
16             A      I had a different foreman before that.
17             Q      And do you know Frank Levar?
18             A      Yes, I do.
19             Q      And how do you know him?
20             A      Same, work with him at Leprino Foods.
21             Q      Same department?
22             A      Same department.
23             Q      And for how long?
24             A      Maybe ten years.    I'm not really sure.
25             Q      Okay.   Now, when you say you work with the
                                                        ND Appx., p.190 134



 1   defendant, did you work side by side or just in the same
 2   department?
 3               A     Just in the same department.
 4               Q     So did you see him on a daily basis?
 5               A     Yes.
 6               Q     And how about Mr. Donez, did you see him on
 7   daily basis?
 8               A     Yes.
 9               Q     Did you interact with both of them on a
10   daily basis?
11               A     Yes.
12               Q     And were you friends or are you friends with
13   either of them?
14               A     Co-worker friends.   I don't see them out of
15   work, no.
16               Q     Let's go back and talk about February 9.     Do
17   you recall an incident that occurred in the refinery room?
18               A     I wasn't actually in the refiner room.     But
19   yeah, I remember the incident.
20               Q     Where were you about the time that occurred,
21   do you know?
22               A     I was by our control room.
23               Q     Okay.   What were you doing?
24               A     We were working on a piece of machinery that
25   we were taking apart.
                                                      ND Appx., p.191 135



 1             Q     And who is we?
 2             A     At the time it was me and Tim Martin.     Nick
 3   was with us right before that.
 4             Q     So you and Tim Martin were working on a
 5   piece of equipment?
 6             A     Yeah.
 7             Q     What was the equipment?
 8             A     It was a clarifier.
 9             Q     How far were you from the control room?
10             A     Just right outside the control room wall.
11             Q     So right nextdoor?
12             A     Yeah.
13             Q     Did you happen to see the defendant at all
14   while you were working on this clarifier or near the control
15   room?
16             A     No.
17             Q     Did you see Nick?
18             A     Yeah.   Nick was with me.
19             Q     At some point did Nick leave then?
20             A     Yeah.
21             Q     Do you recall when that happened?
22             A     Exact time no.   But Frank had called him on
23   the radio that he was having problems with the equipment he
24   was running.
25             Q     And after that radio call do you know how
                                                         ND Appx., p.192 136



 1   soon after that Nick left?
 2              A     I think Frank called about twice.
 3              Q     Okay.   And then sometime after that second
 4   time?
 5              A     Yeah.
 6              Q     So you said you didn't see anything; is that
 7   right?
 8              A     Yeah.
 9              Q     Did you end up going into the refinery room?
10              A     Yes.
11              Q     What did you see when you went in the
12   refinery room?
13              A     When I went in there Nick was on the floor,
14   appeared to be unconscious or --
15              Q     How far into the refinery room did you go?
16              A     I was up to where Nick was.
17              Q     Okay.   When you went into the refinery room
18   was Nick unconscious?
19              A     He was laying on the floor.     I don't know if
20   he was actually unconscious unconscious, but he was pretty
21   dazed.
22              Q     Okay.   So if you could refer to that
23   blueprint that's right behind you.      That's People's Exhibit
24   1.   Do you recognize that blueprint?
25              A     Yeah.
                                                        ND Appx., p.193 137



 1             Q      What is that?
 2             A      That is our refiner room.
 3             Q      Does that look about right to you in terms
 4   of blueprint?
 5             A      Yeah.
 6             Q      Can you see all those Xes and lines and
 7   things?
 8             A      Yeah.
 9             Q      So when you walked into the refinery room --
10   and you said you walked all the way up to where Nick was; is
11   that right?
12             A      Yeah.
13             Q      Can you show just by pointing where Nick
14   was?
15             A      Approximately right in between this refiner
16   and this tank.   This area right in here (indicated).
17             MS. WIARD:     And the witness is pointing to the
18   blueprint, and he was pointing between the -- what is
19   labeled the lactose refiner and the circle that is in the
20   north -- mid-north section of that blueprint.
21             Q      (By Ms. Wiard) So Mr. Prell, where was
22   Mr. Donez's head?
23             A      He was laying with feet towards this
24   (indicated) and his head towards the refiner.
25             Q      So that little circle there that you see and
                                                          ND Appx., p.194 138



 1   that red line there, does that look about right in terms of
 2   placement for where you saw Mr. Donez?
 3               A    Yeah, that's pretty close.      Right in that
 4   general.
 5               Q    Okay.   And you said he was -- I don't know
 6   if you said.    Was he on his back?
 7               A    Yes, he was on his back.
 8               Q    Was there anybody with him when you went in?
 9               A    Yeah.   Bob was right in front of me.      And I
10   think Jim Wilkins might have been with him, but I can't
11   remember who the other person was at that time.
12               Q    How close did you get to Nick?
13               A    Probably within a few feet.      Yeah.   I mean,
14   it was --
15               Q    Were you able to see if he was injured?
16               A    I couldn't really tell.      I mean, except for
17   the fact he was laying down.
18               Q    Did you see any swelling?
19               A    Not really.      Not at the time, no.
20               Q    Okay.   Do you recall telling Detective
21   Vosburg that there was some swelling on his head?
22               A    I'm trying to remember if there was at that
23   time.   I was looking for his glasses.
24               Q    Okay.   But --
25               A    It looked maybe more like his face except
                                                          ND Appx., p.195 139



 1   maybe his head.     His face, the one side.    I think it would
 2   have been the left side.
 3             Q       And that looked how to you?
 4             A       Just kind of puffy.
 5             Q       And did you see any blood?
 6             A       No.     Not that I noticed anywhere massively,
 7   no.
 8             Q       Okay.     And you said that his head, that
 9   little circle on that blueprint, is that a pretty close
10   replica of where his head was?
11             A       Oh, the blue circle?
12             Q       Uh-huh.
13             A       Yeah, that's pretty close.
14             Q       Okay.     So how many feet or how many inches,
15   if that's the case, would you say he was from the refiner
16   when you saw him?
17             A       Maybe a foot.     Maybe a foot and a half.
18             Q       Okay.     Now, you said earlier you were
19   working with Nick.
20             A       Uh-huh.
21             Q       And you were working on the clarifier; is
22   that right?
23             A       On the clarifier, yeah.
24             Q       Were you using any tools on that clarifier?
25             A       We had wrenches, screwdriver, a hammer, a
                                                          ND Appx., p.196 140



 1   pipe.    There's all kind of different tools that are used to
 2   disassemble one of these.
 3               Q     What about Mr. Donez?     Did he have any
 4   tools?
 5               A     When he walked away he had -- I can't
 6   remember if it was the hammer or the pipe.       Because you put
 7   a round wrench on and one person holds the bowl and another
 8   person swings and hits the wrench to knock the pieces loose.
 9               Q     Okay.     And when you say hammer is it a
10   regular nail and hammer?
11               A     No, like a dead-blow hammer.     It's more like
12   a mallet.
13               Q     What's it made out of?
14               A     It's plastic.
15               Q     And is it heavy, light?
16               A     It's not really heavy.     Maybe more 12
17   ounces, 16 ounces.      I don't know how heavy they are.
18               Q     And that's what you use to knock things into
19   place you said?
20               A     That's one of the tools we can use, yeah.
21               Q     And you believe that Mr. Donez had those two
22   items in his hands?
23               A     No.     He had the hammer in his hand because
24   he hadn't picked up the pipe yet.       It kind of depends on how
25   tight a piece is what you hit it with, I guess.
                                                         ND Appx., p.197 141



 1              Q     So when you -- that was when you were
 2   working on the clarifier; right?
 3              A     Yeah.
 4              Q     And when you went into the refinery room and
 5   saw Mr. Donez on the floor did you see the tool that you'd
 6   seen him with earlier?      Did you see that somewhere near him?
 7              A     It wasn't near him, no.
 8              Q     Okay.     Where was it?
 9              A     Like I said, I was watching him.     I think it
10   was laying on the floor -- I kind of noticed it but I was
11   more paying attention to what was going on with Nick.         I
12   didn't even -- I really didn't have time or knew what
13   actually had happened.
14              Q     Okay.     But you remember seeing it, you just
15   don't remember exactly where it was?
16              A     Yeah.     I know he did not have it in his
17   possession.
18              Q     Now, you said you were right up next to
19   Nick.   Was he talking to you?
20              A     No, he didn't talk to me.
21              Q     Was he talking?
22              A     No.     I actually don't think he started
23   talking until Heather came in.
24              Q     So you were there when Heather came in?
25              A     Yeah.     Because she was, like, right behind
                                                        ND Appx., p.198 142



 1   me.
 2               Q   And Heather is?
 3               A   His wife and another employee.
 4               Q   Did you hear him talking to Heather?
 5               A   No.     He was saying something but I didn't
 6   really -- at that time I kind of backed up because the
 7   people with more of the medical training, so to speak, were
 8   trying to get him up.
 9               Q   Do you recall telling Detective Vosburg that
10   you heard him talk but his voice was horse?
11               A   Yeah.     I can't remember if that was before
12   or after.
13               Q   Before or after?
14               A   When Heather was in there.     I honestly can't
15   remember.
16               Q   But you do recall he was speaking?
17               A   Yeah.     Because at that time when I heard his
18   voice they had to stand him up at that time.
19               Q   And you heard his voice at that time?
20               A   Yeah.
21               Q   Did it sound like his normal voice?
22               A   No.
23               Q   Now, earlier in the day did you have any
24   contact with the defendant at all?
25               A   Not anything that I recall that wasn't
                                                        ND Appx., p.199 143



 1   normal work-related.
 2             Q      Okay.   Do you remember hearing him talk
 3   about work that day or his job that day?
 4             A      He might have been.    But like I said, it was
 5   just normal work conversation.     Nothing really standing out.
 6             Q      Okay.   Do you remember telling Detective
 7   Vosburg that Frank was complaining and agitated that day?
 8             A      Probably, because I know it was a pretty
 9   stressful day.
10             Q      Okay.   Why it was stressful?
11             A      Just because the equipment that Frank was
12   running -- I mean, I wasn't actually back there with him --
13   but had been not operating properly.
14             Q      And do you remember Frank saying that this
15   place is really pissing him off?
16             A      Yeah.
17             Q      And that was obviously before this happened
18   in the refinery room?
19             A      Yeah.
20             Q      What alerted you or caused you to go into
21   the refinery room?
22             A      Charles Fisher had come out of the control
23   room and told me that Frank had walked through and said that
24   Nick was knocked out in the refinery room.
25             Q      So you went in there because of that?
                                                           ND Appx., p.200 144



 1             A        Yeah.
 2             Q        How long did you stay in the refinery room?
 3             A        I don't know, maybe 5, 10 minutes by the
 4   time everybody got in there at most.
 5             Q        Did you have anything to do with what was
 6   going on in terms of helping or anything like that?
 7             A        No.
 8             Q        Now, you said you noticed that the mallet or
 9   the hammer or whatever you call it was somewhere in the
10   refinery room and you don't recall where.
11             A        Yeah.   I remember I saw it, but I honestly
12   cannot remember.
13             Q        Do you remember seeing anything else laying
14   on the floor?
15             A        Besides Nick's glasses, no.
16             Q        Do you recall if Nick had his bump cap off
17   or on?
18             A        I think it was off.
19             Q        Okay.   What about his hairnet?
20             A        I honestly don't remember about the hairnet.
21             Q        But the bump cap was off?
22             A        Yeah.   I'm pretty sure the bump cap was off.
23             Q        Now, I want to back up again.     When you
24   first walked into the refinery room was Nick sitting up,
25   laying down?
                                                          ND Appx., p.201 145



 1             A        Nick was laying down.
 2             Q        So at that point he still -- was Bob
 3   assisting him at that point?
 4             A        Yeah.    Bob had got in there before I did.
 5             Q        And when you saw him laying down did you
 6   notice at that point if he had his bump cap off or on?
 7             A        Pretty sure he was laying down it was off.
 8             Q        And you don't recall the hairnet, though?
 9             A        I honestly don't recall the hairnet.
10             Q        Thank you.
11             MS. WIARD:       I don't have anything further.
12             THE COURT:       Cross-examination?
13                              CROSS-EXAMINATION
14   BY MR. WIESE:
15             Q        Mr. Prell, do you recall being interviewed
16   by a detective later on that same day?
17             A        Yes.
18             Q        And you were asked some questions by him
19   about what had occurred and what knowledge you had; correct?
20             A        Yes.
21             Q        And at one point you had been asked if he,
22   referring to Nick, could have hit his head on something.         Do
23   you recall that?
24             A        Kind of, yeah.
25             Q        And your response to that was that he could
                                                        ND Appx., p.202 146



 1   have, but it looked to you more like he may have fallen
 2   directly to the floor; correct?
 3             A     Yeah.
 4             Q     And at the time you were in there did you
 5   see any bent or broken machinery?
 6             A     No.
 7             Q     And earlier when you were working on the
 8   clarifier with Nick you heard Frank call and ask and speak
 9   to Nick; is that correct?
10             A     Yeah.
11             Q     But you told the detective you couldn't
12   remember specifically what it is was that Frank said to
13   Nick.
14             A     Yeah.   Because it's pretty noisy and you
15   really can't -- you know, unless you're the one right by the
16   radio I really couldn't understand what was said.
17             Q     But you also told the detective that when he
18   called to talk to Nick that Frank did not sound -- let me
19   reword that.
20             You told the detective quote, Frank did not sound
21   mad when he called Nick over the radio; correct?
22             A     Yeah.   From what I could hear it didn't
23   sound like there was yelling or anything.
24             Q     And you have -- how long have you known
25   Frank Levar specifically?
                                                            ND Appx., p.203 147



 1                A     I'm honestly trying to remember when he
 2   started working in the department and I can't.         Several
 3   years.
 4                Q     So you have worked with him a lot during
 5   that time?
 6                A     Yeah.
 7                Q     And you have never seen Frank violent during
 8   that time; correct?
 9                A     I've seen him agitated and mad.
10                Q     But never physically violent with anybody?
11                A     No.
12                Q     Okay.
13                MR. WIESE:    Judge, I have nothing further for this
14   witness.
15                THE COURT:    All right.    Thank you.
16                Redirect?
17                MS. WIARD:    No, Judge.
18                THE COURT:    Jury questions?    All right.   I'm not
19   seeing any.
20                So thank you, Mr. Prell.      You may step down.
21                May this witness be excused?
22                MS. WIARD:    Yes, Judge.
23                MR. WIESE:    Yes, Judge.
24                THE COURT:    You're free to go about your business.
25                People may call their next witness.
                                                            ND Appx., p.204 148



 1              MS. WIARD:     People call Heather Donez.
 2                              HEATHER DONEZ
 3   was called as a witness and, having been sworn, was examined
 4   and testified as follows:
 5                            DIRECT EXAMINATION
 6   BY MS. WIARD:
 7              Q     Good afternoon.
 8              A     Hi.
 9              Q     Can you state your name and spell your last
10   name.
11              A     Heather Donez, D-o-n-e-z.
12              Q     What is your occupation?
13              A     I'm a cheese foreman at Leprino Foods.
14              Q     How long have you been with Leprino?
15              A     Nineteen years.
16              Q     And how long have you been a cheese foreman?
17              A     Three years.
18              Q     What department -- I'm sorry.     I should know
19   that.   You're in the cheese department then.
20              A     I'm in the cheese department, yes.
21              Q     Have you always been in the cheese
22   department?
23              A     I've bounced around, but I've spent probably
24   18 of the 19 years in the cheese department.
25              Q     Okay.     How close in proximity to the weigh
                                                            ND Appx., p.205 149



 1   department is the cheese department?
 2               A      It's just through a double door.     So
 3   probably from the refiner room to the cheese department is
 4   probably -- I don't know.      I don't know how far.    It's
 5   probably a football field away probably.
 6               Q      Okay.   Do you know Nick Donez?
 7               A      I do.
 8               Q      And how do you know him?
 9               A      He's my husband.
10               Q      How long have you been married to Mr. Donez?
11               A      We've been married 11 years, together 15.
12               Q      Did you meet at Leprino?
13               A      Yes.
14               Q      When you first met Mr. Donez were you in the
15   same department?
16               A      I was just leaving the weigh department.        I
17   was only in the weigh department for four months.
18               Q      And is that where Mr. Donez was as well?
19               A      Yes.
20               Q      And do you know Frank Levar?
21               A      Yes.
22               Q      How do you know Frank?
23               A      He works in the weigh department.      I know
24   him mostly from my husband.      We didn't work directly
25   together.
                                                        ND Appx., p.206 150



 1                Q   Were you working at Leprino on February 9,
 2   2016?
 3                A   Yes.
 4                Q   And where were you working that day?
 5                A   I was in the vat room in the cheese
 6   department.
 7                Q   The vat room?
 8                A   Yeah.
 9                Q   Okay.   And is that again a football field
10   away from the weigh department?
11                A   Yes.
12                Q   What time of day were you at work?     Or do
13   you work the same shift as your husband?
14                A   Yeah.   6:00 to 6:00 at that time.
15                Q   6:00 a.m. to --
16                A   6:00 a.m. to 6:00 p.m.    Same time.
17                Q   And that's the shift you were working at
18   that time?
19                A   Yes.
20                Q   Did you and your husband go to work together
21   that day?
22                A   Yes.
23                Q   Do you recall something happening sometime
24   between 9:00 and 11:00 that morning?
25                A   Yes.
                                                          ND Appx., p.207 151



 1              Q     And how did you find out about that?
 2              A     Charles Fisher came and got me in the vat
 3   room and told me that Nick was on the floor.
 4              Q     And so what happened when you got that news?
 5              A     I took off.
 6              Q     Okay.
 7              A     And I went to him.
 8              Q     Okay.   When you got -- did you go into the
 9   refinery room then?
10              A     Yes.
11              Q     And what happened when you got in there?
12              A     I replaced Bob.   Bob was sitting behind him.
13              Q     Okay.   And do you need a second?    There's
14   some Kleenex behind you if you need that.
15              So when you got in and you saw -- you took over
16   where Bob was?
17              A     Yeah.   Behind him.
18              Q     Okay.   And what did you do?
19              A     I just talked to him, tried to wake him up.
20   He wasn't responding.
21              Q     Okay.   You sure -- we've got some Kleenex
22   for you.
23              A     Thank you.
24              Q     So if you could turn around and look at that
25   blueprint right there.    Does that look familiar to you?
                                                           ND Appx., p.208 152



 1                A    Yes.
 2                Q    And since you have been in the weigh
 3   department, is that a pretty accurate blueprint of where you
 4   used to work?     Or at least part of where you used to work?
 5                A    It's accurate.   The size is off.    It looks a
 6   lot bigger in the picture.     But it's accurate as far as the
 7   placement of the equipment.
 8                Q    Okay.   And when you say it looks a lot
 9   bigger, the room itself is not as big as it appears on that
10   piece of paper?
11                A    No.
12                Q    Okay.   Now, when you when into the refinery
13   room where was your husband?
14                A    He was right here (indicated).
15                Q    Okay.   So you're pointing to -- there's a
16   circle there.     It looks like it might be blue.
17                A    Yeah.   His head was right there where the
18   circle is.
19                Q    So his head was what you're pointing to
20   close to the actual lactose refiner?
21                A    Yes.
22                Q    How close would you say his head was to the
23   machine?
24                A    Bob had him kind of propped up, but if he
25   had him laying down it probably would have been about this
                                                              ND Appx., p.209 153



 1   far from the machine (indicated).
 2               Q     So Bob had him propped up at that point?
 3               A     Uh-huh.
 4               THE COURT:     She was indicating about a foot?
 5               THE WITNESS:     Yeah.   Sorry.
 6               Q     (By Ms. Wiard) And what direction were his
 7   legs pointing at that point?
 8               A     Down.     Toward this direction (indicated).
 9               Q     Okay.     And where was Bob in relationship to
10   your husband?
11               A     Bob was behind him.         He actually was
12   kneeling behind him and had him propped up.
13               Q     Now, when you went in did you notice if his
14   bump cap -- his being your husband's -- was his bump cap on
15   his head?
16               A     No, it was off.
17               Q     What about his hairnet?
18               A     His hairnet was off as well.
19               Q     And did you remove that?
20               A     No.
21               Q     And did Bob remove that?
22               A     I'm not sure.
23               Q     Now, did you notice anything else around
24   near your husband?
25               A     There was his pen from his front pocket, his
                                                        ND Appx., p.210 154



 1   keys from his front pocket, his glasses.    There was a
 2   hammer, a rubber mallet.    There was an apron.   And the room
 3   was just littered with weird items, like the stuff out of
 4   his front pocket was -- the room was littered.
 5                Q   Now, when you say the stuff from his front
 6   pocket, where in are relationship to where you had just
 7   shown on the drawing where his body was, where were those
 8   items?
 9                A   I would say like right all around here
10   (indicated) and right around here (indicated).
11                Q   Okay.   So you're pointing now to -- there's
12   two blue Xes down there and you're pointing in that
13   direction?
14                A   Yes.
15                Q   Okay.   So I'm going to show you -- and
16   actually, in front of you there's some photographs.       So
17   let's go to this People's Exhibit 2.
18                A   Okay.
19                Q   Okay.   And so in People's Exhibit 2 -- and
20   if you compare that to the blueprint, so where on this
21   photograph did you see -- or where were you holding your
22   husband's head up in that photograph?
23                A   I was sitting right here (indicated).
24                Q   So would that be right there (indicated)?
25                A   Yes.
                                                         ND Appx., p.211 155



 1               Q   Right at the edge?
 2               A   Yeah.
 3               Q   Was your back more toward this -- whatever
 4   this white container is?
 5               A   Yes.
 6               Q   So if you look at People's Exhibit 5.
 7               A   Okay.
 8               Q   And that's a close-up, obviously.      Where
 9   were you in relationship to that photograph?
10               A   I would be right in front of that white jug.
11               Q   Right here (indicated)?
12               A   Yeah.
13               Q   And were you sitting, standing, kneeling?
14               A   Kneeling behind him.
15               Q   Was your back right up against that?
16               A   No.     I was probably a foot away from that.
17               Q   All right.     And if we go back to then No. 3,
18   where on this photograph did you see Nick's bump cap, if you
19   remember?
20               A   It was off to the side of him, just off --
21   just thrown off on the side.
22               Q   Somewhere right there (indicated)?
23               A   Yep.
24               Q   And where was his hairnet?
25               A   Scattered.     It was behind him.
                                                        ND Appx., p.212 156



 1             Q     Behind him?
 2             A     Yeah.     So the bump cap was off to the side
 3   and the hairnet was behind him.
 4             Q     So bump cap here (indicated) and hairnet
 5   maybe right there (indicated)?
 6             A     Yep.
 7             MS. WIARD:    So the witness has indicated that on
 8   People's Exhibit 3 the bump cap was about perpendicular to
 9   the end of the refiner, and the hairnet was just about maybe
10   a third of the way to the right of that.
11             Q     (By Ms. Wiard) Would that be right?
12             A     Uh-huh.
13             Q     And then what about -- you said there was
14   keys and what else?
15             A     His pen and just an apron that was not used,
16   which was strange.
17             Q     Where was the apron?
18             A     It was in the middle of the floor.      I'm
19   wondering if Bob brought it in, but I don't know.
20             Q     What about the pen and the keys?
21             A     They were more towards the ladder, which
22   is --
23             Q     More toward the ladder?
24             A     Yep.    Which is up here (indicated).    So they
25   were more toward where his feet were.
                                                            ND Appx., p.213 157



 1               Q     Right in there.       Now, where were those
 2   items?    Were those items from -- you know your husband.
 3   Were those items he kept in his front pocket or his back
 4   pocket?
 5               A     Front pocket.       Everything that was in his
 6   back pocket was in tact in his back pocket.         I pulled it out
 7   and put it in his bump cap.         And then I gathered up his bump
 8   cap and took it to my locker.
 9               Q     So the items in his back pockets were still
10   there?
11               A     Yes.
12               Q     The items in his front pocket were removed?
13               A     Yes.
14               Q     Are you aware of who may have removed them?
15               A     No.     But I thought it was weird because I
16   thought that if there was a scuffle of any sort that the big
17   items in the back pocket would have fallen out, not the
18   stuff in the front pocket.
19               Q     Okay.     So thank you.
20               THE COURT:     By front pocket are you talking about
21   on a shirt or pants?
22               THE WITNESS:     Yes.    Pants.
23               THE COURT:     Thank you.
24               Q     (By Ms. Wiard) What type of pants was he
25   wearing that day?
                                                          ND Appx., p.214 158



 1              A       They're just blue khakis.    They're the
 2   Leprino uniform.
 3              Q       So you all have to wear the same pants?
 4              A       Yes.
 5              MS. WIARD:      So before you do that, Judge, I think
 6   we might have -- sorry.
 7              THE COURT:      Okay.
 8              Q       (By Ms. Wiard) You can't really see right
 9   there (indicated).
10              A       That's actually an overcoat.    So like
11   visitors wear those.       We just wear a button-up shirt with
12   blue pants, khakis.
13              Q       So like those pants in that photograph there
14   maybe?
15              A       Yeah.
16              Q       And are those booties?
17              A       Those are another thing that visitors bring
18   in so that way -- we wear steel toe boots.
19              Q       Thank you.
20              Was your -- did you notice any injuries on your
21   husband?
22              A       Yeah.    He had a big -- the first one I
23   noticed was a big knot on his head.       I believe it was the
24   right side of his head.       And then he had what looked like
25   started to be swelling and bruising whenever I initially got
                                                            ND Appx., p.215 159



 1   there around his cheek and a little bit on his lip.         And
 2   that was all I noticed initially.
 3             Q       Where's the bruising, on the left side or
 4   the right side?
 5             A       I don't exactly remember.
 6             Q       Okay.
 7             A       I'm not sure.    I don't remember.
 8             Q       Was there any bleeding?
 9             A       On the lump on his head was bleeding.        I had
10   it all over my shirt, my unform shirt.
11             Q       How big of a lump on the back of his head
12   would you say there was?
13             A       It probably stood out this far (indicated),
14   two inches probably.      It was a big bump.
15             Q       Okay.   Was he able to talk to you?
16             A       His voice was really raspy.     And whenever I
17   initially got there he was unresponsive.       I talked to him
18   and I talked to him.      And then whenever he did become
19   responsive he turned to me and he said what happened, and I
20   said I don't know.     And then he just kept asking me what
21   happened, what happened.
22             Q       Did you eventually tell me him how he was
23   found and what Bob did and what you did?
24             A       Yeah.   I figured out 'cause John Prell and
25   Tim Martin actually came in and told me that they thought
                                                               ND Appx., p.216 160



 1   Frank was involved.         And so I told him I think it has
 2   something to do with Frank, do you know anything?            And he
 3   said no, what happened.
 4               MR. WIESE:       Judge, I'm going to object to this
 5   response as -- at least the first half of it as hearsay.
 6               THE COURT:       It was.
 7               MR. WIESE:       And then I think what she gave to
 8   Mr. Donez was her basically repeating hearsay.            So I would
 9   object to both of those.
10               THE COURT:       What we'll allow is the fact that she
11   was told those things and then related something to her
12   husband, but beyond that the rest of it is stricken.
13               Q       (By Ms. Wiard) So let me just rephrase the
14   question.       Did you end up relating to your husband the
15   things that were told to you in terms of how he was found,
16   where he was found, that kind of thing?
17               A       Yeah.
18               Q       And who else might have been involved?
19               A       Right.
20               Q       Those were not things that he volunteered to
21   you.
22               A       No.     He did not have any idea.
23               And then he turned to me again even after I told
24   him --
25               THE COURT:       Hang on just a second.     That kind of
                                                       ND Appx., p.217 161



 1   goes beyond the question, and we don't want you volunteering
 2   at this point, so if you could just wait.
 3             Q     (By Ms. Wiard) So he had no knowledge of
 4   anything as far as you knew?
 5             A     No.
 6             Q     Okay.   In terms of the items that were
 7   removed from his head and around on the floor, et cetera,
 8   did everybody ever give you any explanation as to how those
 9   things appeared where they did on the floor?
10             A     No.
11             Q     Now, you said he appeared to be dazed.
12             A     He was out of it.
13             Q     And voice was raspy?
14             A     Yes.
15             Q     Did you notice if he was having difficulty
16   breathing or wheezing or anything like that?
17             A     Yes.    He was having difficulty, yes.
18             Q     Now, you said that your husband and
19   Mr. Levar worked together previously?
20             A     Yes.
21             Q     And were you aware if they were friends?
22             A     I think they were, yeah.    You know, me and
23   Nick would be talking in the hallway and Frank would come by
24   and joke around with him.
25             Q     So as far as you knew they were on a
                                                          ND Appx., p.218 162



 1   friendly basis?
 2              A      Yes, they were.
 3              Q      Thank you.
 4              MS. WIARD:      I don't have anything further.
 5              THE COURT:      Cross-examination?
 6              MR. WIESE:      Thank you.
 7                            CROSS-EXAMINATION
 8   BY MR. WIESE:
 9              Q      Ms. Donez, these items that you were asked
10   about, the hammer, cap, and the other items, you collected
11   those on that day; correct?
12              A      I collected everything but the hammer, yeah.
13              Q      You collected everything but you said?
14              A      But the rubber mallet.
15              Q      Right.     And you collected those and then you
16   eventually gave those items to somebody in HR; correct?
17              A      Yes.     Yes, I did.
18              Okay so we -- I think we're --
19              Q      Hold on.     So you gave the items to somebody
20   in HR.   And was that -- I believe it was Risa Esterly in HR?
21              A      Yes.     Risa Esterly.
22              Q      And you gave the items to her on that day?
23              A      No.    I took the items to my personal locker,
24   got dressed out of my uniform, jumped in my truck, and
25   followed the ambulance to the hospital.
                                                          ND Appx., p.219 163



 1              Q     And it was several weeks later that you gave
 2   those items to HR?
 3              A     Well, the very following day I had Kevin
 4   George, who is a senior supervisor, take all the items.        And
 5   I gave him Nick's locker combination and I had him put them
 6   in Nick's locker.    His personal locker.     And then Risa
 7   collected them once the police officer asked for them.
 8              Q     And who collected the hammer?
 9              A     I have no idea.
10              Q     Okay.    But you were not the person who
11   collected the hammer?
12              A     I was not the person who collected the
13   hammer.
14              Q     Okay.    And do you know how long the items
15   were in Nick's locker before they were collected by Risa
16   Esterly?
17              A     No, I do not.     Risa called me up to her
18   office asking me for the items.       I told her where they were
19   and she collected them.     I do not know.
20              MR. WIESE:    If I can have just a second, Judge?
21              THE COURT:    Certainly.
22              Q     (By Mr. Wiese) So essentially when you got
23   there this incident was over because when you got there your
24   husband was on the floor; correct?
25              A     Yeah.
                                                              ND Appx., p.220 164



 1              Q       So you don't know where these items you said
 2   had been in his front pocket, you don't know where those
 3   were before -- I mean, you don't know where they were before
 4   Nick had gone into that room?
 5              A       I know for the last 15 years that I've been
 6   with him he's carried those items in his front pocket.
 7              Q       Right.     But you don't know specifically on
 8   that day where they were?
 9              A       (Non-verbal response.)
10              Q       Thank you.
11              MR. WIESE:       I have nothing further.
12              THE COURT:       Redirect?
13              MS. WIARD:       Thank you, Judge.
14                            REDIRECT EXAMINATION
15   BY MS. WIARD:
16              Q       Ms. Donez, when you went into the refinery
17   room and saw your husband, was there anybody other than Bob
18   Davidson there?
19              A       Just Bob.     Bob was the only one.    Bob and
20   Nick, that's it.
21              Q       And while you were holding your husband did
22   you see Bob Davidson take anything out of your husband's
23   pockets?
24              A       No.
25              Q       Did you see him move any of the items that
                                                             ND Appx., p.221 165



 1   were on the floor?
 2               A        No.
 3               Q        Are you aware of if Mr. Davidson was even
 4   paying attention to the items on the floor?
 5               A        Probably not.   He was -- I'm not aware that
 6   he was.
 7               Q        And again, the items, specifically keys and
 8   the pen, were not anywhere near your husband's head; is that
 9   right?
10               A        Yes, they were down by his feet.
11               Q        Now, I don't think I heard you correctly
12   maybe the first time, or when defense counsel was
13   questioning you.       Did you pick up the mallet or did you
14   leave it where it was?
15               A        I left the mallet where it was.
16               Q        So you never had anything to do with that?
17               A        No.   The only thing I had to do with the
18   mallet was that was the first thing I said, there's a rubber
19   mallet, somebody hit him with the hammer.        That was the only
20   thing I had to do with the hammer, the rubber mallet.           That
21   was it.
22               Q        Do you remember what the mallet looked like?
23               A        It has -- I'm thinking it was a black head
24   and an orange handle.        All our rubber mallets kind of look
25   the same.       And they're common use.
                                                             ND Appx., p.222 166



 1             Q        So handles are all similar colors?
 2             A        They'll be bright colored.    Yellow, orange.
 3             Q        So it was a bright colored handle that you
 4   recall?
 5             A        Uh-huh.
 6             Q        And then you don't recall necessarily the
 7   color of the mallet itself?
 8             A        No, I don't.    Black, I think.
 9             Q        Were you paying particular attention to
10   that, the color?
11             A        I was not paying attention to the color.
12             Q        Now, the other thing I wanted to ask you.
13   Those items, it was just the keys and the pen; right?
14             A        Right.    Out of his front pocket.
15             Q        There was nothing other than that that you
16   recall?
17             A        No.
18             Q        And those items you were told to give to
19   Ms. Esterly?
20             A        Everything that I put into his bump cap
21   actually the QE manager would help me pick everything up
22   from the floor and we put it in his bump cap and I was told
23   to put it in my personal locker.
24             Q        And who is the QE manager?
25             A        Her name is Coral Mendez.
                                                          ND Appx., p.223 167



 1             Q     So when Ms. Mendez came into the room were
 2   those items still laying on the floor?
 3             A     Yes.
 4             Q     So she and you picked those up together?
 5             A     Yes.
 6             Q     Thank you.
 7             MS. WIARD:     I don't have anything further.
 8             THE COURT:     Jury questions?    Apparently there's
 9   not.
10             You may step down.
11             May this witness be excused?
12             MS. WIARD:     Yes, Judge.
13             MR. WIESE:     Yes.
14             THE COURT:     You're free to go about your business.
15             THE WITNESS:     Thank you.
16             MS. WIARD:     If I could have just a moment, Judge?
17             THE COURT:     Sure.
18             MS. WIARD:     Thank you, Your Honor.    The People
19   call Sheryl Groves.
20             THE COURT:     Very well.
21                             SHERYL GROVES
22   was called as a witness and, having been sworn, was examined
23   and testified as follows:
24                          DIRECT EXAMINATION
25
                                                           ND Appx., p.224 168



 1   BY MS. WIARD:
 2             Q        Good afternoon.
 3             A        Good afternoon.
 4             Q        Can you state your name and spell your last
 5   name.
 6             A        Sheryl Groves.     It's G-r-o-v-e-s.
 7             Q        What is your occupation?
 8             A        HR assistant.
 9             Q        That's human resources?
10             A        Yes.
11             Q        And are you the HR assistant at Leprino
12   Foods?
13             A        Yes.
14             Q        How long have you been with Leprino?
15             A        Almost seven years.
16             Q        Have you been in that same capacity as HR
17   since the whole time you've been there?
18             A        Yes.
19             Q        What are your duties?
20             A        Multitude of duties.     Most of them are
21   dealing with the employees, getting them benefits, uniforms,
22   pay, everything.     Attendance.     All kinds of duties.
23             Q        Can you scoot up just a little bit?      You
24   have us such a soft voice it's hard to hear you.
25             A        Yes.
                                                         ND Appx., p.225 169



 1              Q       So you deal with all the employees on some
 2   level?
 3              A       Yes.
 4              Q       Were you working at Leprino on February 9,
 5   2016?
 6              A       Yes.
 7              Q       And what are your normal hours for you?
 8              A       8:00 to 5:00 with an hour lunch break in
 9   there somewhere.
10              Q       So if anybody ever has an HR issue and
11   they're working a late shift they have to come back during
12   normal 8:00 to 5:00 hours to talk to you or talk to someone
13   in HR?
14              A       It does unless they deem it more of an
15   emergency and then they could call the generalist or the
16   manager.
17              Q       Okay.   On February 9, 2016, were you
18   familiar with Frank Levar?
19              A       Yes.
20              Q       And were you also familiar with Nicolas
21   Donez?
22              A       Yes.
23              Q       Did you know either of them well?
24              A       Just from work.
25              Q       Okay.   So how often would you say you had
                                                          ND Appx., p.226 170



 1   contact with the defendant?
 2              A      I would see him in the break room or -- not
 3   very often.    I mean --
 4              Q      And how about your contact with Nick Donez?
 5              A      Same thing.    I'd see him in the break room.
 6   Neither one of them were problem employees so they didn't
 7   need to come see me.
 8              Q      Okay.    Do you recall something happening on
 9   February 9 between the defendant and Nick Donez?
10              A      I only -- I spoke to Frank that day.     I
11   didn't speak to Nick.
12              Q      About what time would you say you spoke to
13   Frank?
14              A      I would say mid to late morning.
15              Q      And where were you when you first spoke to
16   him?
17              A      I was coming down the stairs from our
18   offices that are upstairs.
19              Q      And where was he?
20              A      He was at the bottom of the stairs by the
21   receptionist desk.
22              Q      And did he stop and tell you something?
23              A      He stopped and he said -- he asked if Mike
24   Buckhout was upstairs.      He is our -- Mike is our production
25   manager.   And I told him no, he wasn't, but he was in a
                                                         ND Appx., p.227 171



 1   meeting.   He was upstairs but he was in a meeting.
 2              Q     Okay.     And then what did he say to you?
 3              A     He said he might as well leave.     And I asked
 4   him why, and he said he was -- he and Nick had got into an
 5   altercation and he pushed Nick and that Nick was in the
 6   refinery room.
 7              Q     Okay.     Now, after he told you that what did
 8   you do?
 9              A     I asked if he would come upstairs and talk
10   to either our HR generalist or the manager, whichever one of
11   them I could find.
12              Q     And did he come upstairs with you?
13              A     Yes, he did.
14              Q     And did you stay with him while he talked to
15   whoever else he talked to?
16              A     No.     That was my last contact with him that
17   day.
18              Q     Okay.     Now, when you talked to Frank, the
19   whole time were you at the bottom of the stairs did you
20   continue talking with him as you walked upstairs?
21              A     I think I walked up the stairs with him.
22              Q     Okay.     And when he told you that he pushed
23   Nick, did he show you how he had pushed Nick?
24              A     I think he might have said he just shoved
25   him with his hands open like that (indicated).
                                                         ND Appx., p.228 172



 1                Q     So when you were interviewed by Detective
 2   Vosburg if you told him that he made a motion with both
 3   hands that would be accurate?      That's what you said?
 4                A     Yes.
 5                Q     Did he -- when he made that motion with both
 6   hands was he standing?      Where was he when he told you that?
 7   Do you remember?
 8                A     Where was Frank when he told me that?
 9                Q     Yeah.
10                A     He was at the bottom of the stairs.
11                Q     So he volunteered that he pushed Nick and
12   showed you with both hands?
13                A     Yes.
14                Q     Did he say where he placed his hands?
15                A     I'm not sure if he said.   I'm not sure if he
16   said specifically where he placed his hands.
17                Q     Okay.   And did he tell you the condition of
18   Nick in the refinery room?
19                A     I think he said Nick was out cold.
20                Q     Did he say anything about this being his
21   last day?
22                A     He had said that he might as well leave.
23                Q     What was his demeanor?
24                A     He was calm.   He was not agitated.     He was
25   not angry.
                                                          ND Appx., p.229 173



 1               Q       Do you recall telling the detective that it
 2   was clear to you that Frank thought this was his last day?
 3               A       He had all the contents of his locker in his
 4   hands.
 5               Q       Okay.   Why would he want to speak to Mike
 6   Buckhout?       What would Mike Buckhout have do with anything?
 7               A       Mike Buckhout would be the production
 8   manager and that's probably who he thought he should speak
 9   to.
10               Q       Is he over kind of everybody at Leprino?
11               A       He's I guess one below the plant manager.
12               Q       Okay.   Now, you said that you had him talk
13   to other folks in HR; is that right?
14               A       Yes.
15               Q       Who all did you have him speak to?
16               A       I asked him if he would like to speak to
17   Julia Lambert, who is our generalist, or Risa Esterly, who
18   is our HR manager.
19               Q       And who did he say?   Or did he speak to both
20   of them, if you know?
21               A       I handed him off to Julia and I'm not sure
22   what happened after that.
23               Q       Okay.   And do you see the defendant, Frank
24   Levar, in the courtroom today?
25               A       Yes.
                                                            ND Appx., p.230 174



 1               Q     Could you point him out by describing an
 2   article of clothing?
 3               A     He's in a like blue and green striped shirt.
 4               Q     Thank you.
 5               MS. WIARD:    If the record would reflect the
 6   witness has identified the defendant subject to cross.
 7               THE COURT:    It will so reflect.
 8               MS. WIARD:    Thank you, Judge.
 9               THE COURT:    Cross-examination?
10               MR. WIESE:    Judge, I have no questions for this
11   witness.
12               THE COURT:    Jury questions?     I'm not seeing
13   anything.
14               May this witness be excused?
15               MS. WIARD:    Yes, Judge.
16               MR. WIESE:    Yes.
17               THE COURT:    All right.    Thank you.   You're free to
18   go about your business.
19               And the People may call their next witness.
20               MS. WIARD:    People call Risa Esterly, Judge.
21               THE COURT:    Thank you.
22                               RISA ESTERLY
23   was called as a witness and, having been sworn, was examined
24   and testified as follows:
25                            DIRECT EXAMINATION
                                                       ND Appx., p.231 175



 1   BY MS. WIARD:
 2             Q     Good afternoon.
 3             A     Hello.
 4             Q     Please state your name and spell your last
 5   name.
 6             A     Risa Esterly-Wessbecker.
 7   E-s-t-e-r-l-y-W-e-s-s-b-e-c-k-e-r.
 8             Q     What's your occupation?
 9             A     I am the human resource manager at Leprino
10   Foods.
11             Q     And how long have you been the human
12   resource manager at Leprino?
13             A     Since January 19, 2015.
14             Q     Previous to January 9, 2015, where were you?
15             A     At Schlumberger at my Spot Co. company.
16             Q     And what was your role there?
17             A     I was a regional HR as well.
18             Q     How long were you in that position?
19             A     Again, a little over a year and a half.
20             Q     And is that here?    Where is that located?
21             A     Corporate or?
22             Q     Where you worked.
23             A     Denver.
24             Q     As HR manager at Leprino what are some of
25   your duties?
                                                            ND Appx., p.232 176



 1               A       I'm in charge of basically a wide variety of
 2   duties when it comes to hiring, discipline, benefits,
 3   employee relations, community relations.         Those are just
 4   some off the top of my head.
 5               Q       Do you have regular -- I don't want to say
 6   meetings.       But do you have regular contact with all the
 7   employees at Leprino?
 8               A       Can you specify quality of time or contact?
 9               Q       Well, I guess -- do you have reason to have
10   a meeting or a sitdown with all the employees at one point
11   or another at Leprino?
12               A       I do yearly harassment training where I meet
13   with all the employees.       Other than that it would be random.
14               Q       Okay.   So would it be unusual for you not to
15   know any of the employees on a really deep level?
16               A       No, that would not be unusual.
17               Q       Do you know Nicolas Donez?
18               A       I do.
19               Q       And how do you know him?
20               A       From working at Leprino.
21               Q       Okay.   And what kind of contact did you ever
22   have with Nick?
23               A       Very limited.
24               Q       So did you pass him in the hallway or that
25   kind of thing or in the lunch room?
                                                       ND Appx., p.233 177



 1             A     Not in the lunch room.    Hallway is a
 2   possibility.   I know that he has attended some of our
 3   mandatory meetings.
 4             Q     And what about Frank Levar?    Do you know
 5   him?
 6             A     Very limited, again.
 7             Q     Also as an employee at Leprino?
 8             A     Correct.
 9             Q     And somebody that you would maybe just pass
10   by in the hallway?
11             A     Correct.
12             Q     So other than knowing Mr. Donez and
13   Mr. Levar kind of in that limited capacity did you know them
14   on any other level other than that?
15             A     No, I did not.
16             Q     Were you working February 9, 2016?
17             A     I was.
18             Q     And were you working in the morning?
19             A     Yes.
20             Q     Did you speak to the defendant on the
21   morning of February 9 regarding an assault?
22             A     Yes.
23             Q     How did you come about talking to him?
24             A     Frank came up to the human resource office.
25             Q     Okay.    And did he ask to speak to you?
                                                               ND Appx., p.234 178



 1               A       He did.
 2               Q       And were you alone or were you with someone
 3   else when he asked to speak to you?
 4               A       I was with my generalist, Julia Lambert.
 5               Q       What is Julia's role?     When you say
 6   generalist what does that mean?
 7               A       Human resource generalist.
 8               Q       Okay.     What is she, a step below you?      Is
 9   that it?
10               A       Correct.
11               Q       So she deals roughly with the same things
12   that you do?
13               A       Correct.
14               Q       So when he asked to speak to you were you in
15   an office, were you in an open room?         What happened?
16               A       I was in my office.     Frank came in.     Julia
17   just happened to be in my office at the time.         And I asked
18   him to have a seat and kind of tell me what was going on.
19               Q       Okay.     And what did he tell you?
20               A       He said I guess this is my exit interview.
21   And that he knocked Nick out.
22               Q       Did he describe how he did that?       Did he use
23   that same verbiage?
24               A       The verbiage is he knocked Nick out is
25   accurate.       I told him kind of to calm down, take a few deep
                                                          ND Appx., p.235 179



 1   breaths, have a seat, and explain to me the situation, what
 2   happened.
 3               Q     And did he do that?
 4               A     He did.
 5               Q     What did he tell you?
 6               A     He said he was sick and tired of no one
 7   coming to help when he requested help.       I believe he was
 8   working in the lactose room at that time.       He had paged or
 9   over the radio asked for help.       He said Nick came in and got
10   into his face, and that he demonstrated.       So he put his hand
11   up and said he pushed him back.      At that point Nick double
12   fisted him in the chest.     And during that time it sounded
13   like one of his fists went up and knocked his glasses off
14   and then he hit him.
15               Q     He being who?
16               A     Frank.
17               Q     And he described that in the process of Nick
18   fist bumping him somehow his glasses came off?
19               A     Correct.
20               Q     What -- other than you telling him to calm
21   down, how else did the defendant appear when he was talking
22   to you?
23               A     He seemed upset.    He kept on rubbing his
24   hands.    And yeah.
25               Q     Did he demonstrate for you how he put his
                                                         ND Appx., p.236 180



 1   hands on Nick when he pushed Nick?
 2               A    He didn't demonstrate on me, but I did ask
 3   him to do a demonstration on Julia, my HR generalist.       And
 4   without touching her he demonstrated it.
 5               Q    And how did he -- can you show me how he
 6   demonstrated that?      Or do you recall?
 7               A    Yeah, I recall.     Do you want me to stand up
 8   and show?
 9               Q    From sitting I think you can.
10               A    So the first it was basically he put his
11   hand like this (indicated) to tell Nick to get out of his
12   face.   Then he had his fist like this (indicated) and kind
13   of went up like that (indicated).
14               Q    So did he tell you that he actually put his
15   hands on Nick?
16               A    Yes.
17               Q    So he said he actually pushed Nick back?
18               A    Correct.
19               Q    Okay.     But in his version to you he just
20   used one hand?
21               A    Correct.
22               Q    Did you see any marks on him?
23               A    No, I did not.
24               Q    Did you ever end up seeing Nick Donez?
25               A    Yes, I did.
                                                            ND Appx., p.237 181



 1                Q      And did you see his injuries?
 2                A      I did.
 3                Q      What injuries did you see on Mr. Donez?
 4                A      Nick had a red splotch on his cheek.        He had
 5   a fat lip.       The rest of it he was in a neck brace so I
 6   couldn't see any other injuries.
 7                Q      Do you recall what side of his face was
 8   injured?
 9                A      Left.
10                Q      And where did you see him?
11                A      I saw him at the hospital.
12                Q      How soon after the incident did you see him?
13                A      I don't recall the exact timing.
14                Q      Was it on that day, though?
15                A      It was on that day.
16                Q      Was it that morning?
17                A      It was.
18                Q      Okay.     Were you able to speak to Nick?
19                A      I did.
20                Q      And did you notice what the quality of his
21   voice was?
22                A      It was kind of scratchy.
23                Q      Did you talk to him for very long?
24                A      No.
25                Q      Had the doctor treated him by then, do you
                                                           ND Appx., p.238 182



 1   know?
 2                A     I don't.
 3                Q     And when you were visiting him or seeing him
 4   in the hospital who else was with him, if anyone?
 5                A     His wife, Heather Donez.     And Julia Lambert
 6   was with me as well.
 7                Q     Had law enforcement arrived by then, do you
 8   know?
 9                A     Not at the time I was in the room with him.
10                Q     After your conversation with Frank Levar
11   what did you do?     Other than going to the hospital.     What
12   did you do with Mr. Levar?
13                A     I asked Mr. Levar to write a statement and I
14   told him he was suspended pending investigation.        Julia at
15   that point took him into a room to write the statement and
16   then escorted him out.        I don't know if that's accurate or
17   not.    And then at that time I contacted Mike Buckhout, who
18   is my production manager, Ron Cantwell, who is my plant
19   manager, and I went down to the floor.
20                Q     Okay.     And did he provide you a written
21   statement?
22                A     He did.
23                Q     And did that become part of his file?
24                A     I guess clarify file.
25                Q     Well, I mean, did you put that in his
                                                            ND Appx., p.239 183



 1   personal file?     Or what did you end up doing with that
 2   statement?
 3                A     I basically created a known file for myself.
 4   It's not in his quote unquote personal file.
 5                Q     And did you read that statement?
 6                A     I did.
 7                MS. WIARD:     If I could approach?
 8                THE COURT:     Yes, you may.
 9                MS. WIARD:     If I could have just a moment, Judge?
10                THE COURT:     Sure.
11                Q     (By Ms. Wiard) I'm handing you what's been
12   marked as People's 18.        Do you recognize that?
13                A     Yes, I do.
14                Q     And is that a copy of the defendant's
15   statement that he provided to you on the date of the
16   assault?
17                A     Yes, it is.
18                Q     Is that a fair and accurate copy of the
19   statement that he provided to you?
20                A     Yes.
21                MS. WIARD:     At this time the People would ask to
22   admit People's Exhibit No. 18.
23                THE COURT:     Any objection or voir dire?
24                MR. WIESE:     No objection.
25                THE COURT:     No objection.
                                                               ND Appx., p.240 184



 1                (People's Exhibit No. 18 was received into
 2   evidence.)
 3                MS. WIARD:       Thank you.    And the People would ask
 4   to orally publish.
 5                THE COURT:       The exhibit is admitted and may be
 6   published.
 7                Q        (By Ms. Wiard) Would you read that statement
 8   for us, please.
 9                A        On 2-9-16 had problem with lactose and Nick
10   came into the refinery room around 10:50 and I told him I
11   was a little tired of every time the lactose operator needed
12   help everyone is too busy.          He got in my face and I moved
13   him back a little, and he double fisted me in the chest so I
14   hit him.     Frank.
15                Q        Okay.    Thank you.
16                MS. WIARD:       I don't have anything further, Judge.
17   Thank you.
18                THE COURT:       Cross-examination?
19                                 CROSS-EXAMINATION
20   BY MR. WIESE:
21                Q        Good afternoon, Ms. Esterly.
22                A        Yes.
23                Q        Now, this written statement that Frank Levar
24   did, he was given some paper and just told to write this
25   out; correct?
                                                       ND Appx., p.241 185



 1                A   Correct.
 2                Q   And this was not -- this was not dictated as
 3   the result of a formal interview?
 4                A   Can you clarify?
 5                Q   In other words, he wasn't being asked
 6   questions and writing down?    This was his own written
 7   statement?
 8                A   Correct.
 9                Q   Okay.   And this was done for HR purposes at
10   Leprino; correct?
11                A   Correct.
12                Q   Okay.   And while he was up in human
13   resources on February 9 around the time he wrote this
14   statement you were able to notice his hands?
15                A   Correct.
16                Q   And he was, in fact, grabbing his hands?
17                A   Grabbing, rubbing.   Correct.
18                Q   And you also noticed that Frank's glasses
19   were bent?
20                A   Correct.
21                Q   He was playing with them and trying to fix
22   them while he was up there.
23                A   Correct.
24                Q   Now, after Frank had come up to HR that's
25   when you went to the hospital to check on Mr. Donez;
                                                      ND Appx., p.242 186



 1   correct?
 2               A   Can you clarify?
 3               Q   So Mr. Levar came up to HR and he gave his
 4   statement, he did his written statement, and then he was
 5   escorted out.
 6               A   Correct.
 7               Q   And then after that you went to the
 8   hospital?
 9               A   Not immediately after.   I went down to the
10   floor first.
11               Q   But you did go that morning.
12               A   Correct.
13               Q   And then in the afternoon of that same day,
14   February 9, you came back to Leprino to meet with law
15   enforcement?
16               A   Correct.
17               Q   Okay.   And law enforcement had to be
18   escorted around the plant; correct?
19               A   Correct.
20               Q   And that's because of the proprietary nature
21   of some of the equipment at Leprino.
22               A   Correct.
23               Q   And are you the person who actually escorted
24   them?
25               A   Correct.
                                                        ND Appx., p.243 187



 1                Q    And there were three officers; correct?     At
 2   least for part of the time there were three officers.
 3                A    Initially when they first came there were
 4   three officers.    I only escorted two of the officers out to
 5   the floor.
 6                Q    And when you escorted them down to the floor
 7   that's when some photographs were taken; correct?
 8                A    Correct.
 9                Q    Now, some of the photographs that were taken
10   had to end up being cropped because, again, of the
11   proprietary nature of Leprino's equipment.
12                A    Correct.
13                Q    And you made sure that anything that Leprino
14   believed was proprietary was cropped out of those
15   photographs.
16                A    Correct.
17                Q    And on that same day, February 9, you were
18   present in human resources when Jim Wilkins was interviewed
19   by law enforcement; correct?
20                A    Correct.
21                Q    Were you actually present or somebody else
22   from HR present when he was interviewed?
23                A    I was present.
24                Q    Okay.   And then Charles Fisher was called in
25   to be interviewed.    And were you present for that?
                                                         ND Appx., p.244 188



 1               A     I was.
 2               Q     Okay.    And on that day you also had provided
 3   written statements, like Frank's, to law enforcement;
 4   correct?
 5               A     Correct.
 6               Q     And then Jonathan Prell was called into HR
 7   and he was interviewed?
 8               A     Correct.
 9               Q     And you were present the whole time he was
10   interviewed.
11               A     Correct.
12               Q     Now, Robert Davidson was not present to be
13   interviewed on the 9 so he had to be interviewed later.
14               A     That following day, correct.
15               Q     One of the cropped photographs that you
16   provided -- I'll withdraw that question.
17               So then the law enforcement came back on the next
18   day, on the 10, and did some more interviews; correct?
19               A     Correct.
20               Q     And on that day they interviewed Robert
21   Davidson?
22               A     I believe so.
23               Q     Okay.    And Tim Martin?
24               A     Correct.
25               Q     And those were both done in the HR
                                                           ND Appx., p.245 189



 1   department.    And were you present for those interviews?
 2              A      Yes.
 3              Q      Now, shifting your frame of reference to
 4   February 24 of this year, on that date Detective Vosburg,
 5   who is seated here in the courtroom, he came out to Leprino
 6   to do even more interviews; correct?
 7              A      I don't recall.
 8              Q      Okay.     And on that same day he also had a
 9   court order for production of records with him asking for
10   information from certain personnel files?
11              A      I do recall that, yes.
12              Q      And that court order was actually requesting
13   reports of any incidents of verbal or physical altercations
14   with certain employees of Leprino Foods; correct?
15              A      With certain employees?      I'm sorry.   Can you
16   clarify?
17              Q      The court order was requesting any records
18   or reports that Leprino had relating to verbal or physical
19   altercations of certain employees who were employed by
20   Leprino Foods; is that correct?
21              A      No.
22              Q      No.     Okay.   I guess let me -- when I say
23   certain, that means it named specific individuals.
24              MS. WIARD:      Your Honor, may we approach?
25              THE COURT:      Yes.
                                                         ND Appx., p.246 190



 1              (The following proceedings were conducted at the
 2   bench out of the hearing of the jury:)
 3              MS. WIARD:   Judge, I believe Mr. Wiese is going to
 4   try to -- I believe Mr. Wiese is going to attempt to
 5   introduce records given to -- I believe he's going to try to
 6   introduce personal records of Mr. Donez and any writeups
 7   that he has.   And there was a writeup for Mr. Donez using
 8   inappropriate language with another employee, which I do not
 9   think is relevant in this case at all.      Inappropriate
10   language has no bearing on an assault in the second degree.
11   So I would object to presenting that information.       I object
12   to that.
13              MR. WIESE:   Judge, what I'm attempting to
14   introduce is the lack of records of Frank Levar, that
15   there's nothing in the -- no writeups meeting the criteria
16   of the production of records order for Frank Levar.
17              MS. WIARD:   I was not aware that there was a court
18   order for production of records to Frank Levar.      But okay.
19              MR. WIESE:   It requested three individuals, Shane
20   Tucker, Nick Donez, and Frank Levar.      But the only one that
21   was produced was the one for Nick Donez.      But I'm not going
22   to ask for the Donez one.    But what I'm trying to introduce
23   is the absence of reports and that nothing was given to
24   Detective Vosburg that had any kind of writeup, physical or
25   verbal writeups.   I think that's fair.
                                                           ND Appx., p.247 191



 1              MS. WIARD:     I do, too.
 2              (The following proceedings were conducted in the
 3   presence and hearing of the jury:)
 4              MR. WIESE:     Thank you.
 5              Q      (By Mr. Wiese) So Ms. Esterly, we had
 6   established that there was a request for records of certain
 7   individuals, and one of the records that was requested was
 8   any record that met that criteria, that is verbal or
 9   physical altercations, of Frank Levar; correct?
10              A      I don't recall it being Frank.
11              MR. WIESE:     If I can approach, Judge?
12              THE COURT:     Yes, you may.
13              Q      (By Mr. Wiese) Ms. Esterly, I'm showing you
14   a document that is titled court order for production of
15   records.   Now, I'll ask you specifically is one of the
16   records that's requested in there for Frank Levar?        In the
17   body of the --
18              A      Correct.
19              Q      Okay.    So one of the records requested was,
20   in fact, for Frank Levar?
21              A      Correct.
22              Q      Now, and ultimately, though, of records that
23   were turned over, none of those records related to Frank
24   Levar; correct?
25              A      Correct.
                                                           ND Appx., p.248 192



 1                Q     So that means that Leprino had nothing in
 2   Frank Levar's personnel file relating to incidents of verbal
 3   or physical altercations between himself and other employees
 4   of Leprino Foods; correct?
 5                A     Correct.
 6                Q     Also on that same day, February 23, you gave
 7   Detective Vosburg some items that had been collected in the
 8   refinery room on February 9, 2016, by Nick Donez's wife;
 9   correct?
10                A     Correct.
11                Q     And amongst the items that you gave him were
12   a hammer and a hard hat; correct?
13                A     There was more as well.
14                Q     Okay.     But I guess -- you know what, let me
15   ask a more focused question.
16                One of the items that you gave to Detective
17   Vosburg on February 23 was a hammer that had been collected
18   by Nick Donez's wife; correct?
19                A     Correct.
20                Q     Thank you.
21                MR. WIESE:     Judge, I have no further questions at
22   this time.
23                THE COURT:     Redirect?
24                             REDIRECT EXAMINATION
25
